Exhibit 10.2

REVOLVING CREDIT AGREEMENT

dated as of April 4, 2019

among

COMMSCOPE HOLDING COMPANY, INC.,

COMMSCOPE, INC.,

THE CO-BORROWERS NAMED HEREIN,

VARIOUS LENDERS,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent,

The Other Lenders Party Hereto,

and

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC.,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

U.S. BANK NATIONAL ASSOCIATION,

MIZUHO SECURITIES USA LLC,

CITIGROUP GLOBAL MARKETS INC.,

GOLDMAN SACHS BANK USA, and

BNP PARIBAS SECURITIES CORP.

as Joint Lead Arrangers, Joint Bookrunners and Co-Syndication Agents,

SUMITOMO MITSUI BANKING CORPORATION,

as Senior Managing Agent,

and

REGIONS BANK,

as Documentation Agent

$1,000,000,000 Senior Secured Revolving Credit Facility



--------------------------------------------------------------------------------

CONTENTS

         Page  

SECTION 1.

  DEFINITIONS AND INTERPRETATION      1  

1.1

  Definitions      1  

1.2

  Interpretation, Etc.      79  

1.3

  Accounting Terms      81  

1.4

  Currency Equivalents Generally      82  

1.5

  Excluded Swap Obligations      83  

1.6

  Pro Forma Calculations      83  

1.7

  Calculation of Baskets      83  

1.8

  LIBOR Notification      83  

SECTION 2.

  LOANS AND LETTERS OF CREDIT      84  

2.1

  Revolving Loans      84  

2.2

  Swing Line Loans      86  

2.3

  Issuance of Letters of Credit and Purchase of Participations Therein      87  

2.4

  Pro Rata Shares      93  

2.5

  Resignation of Issuing Bank      93  

2.6

  Evidence of Debt; Register; Lenders’ Books and Records; Notes      94  

2.7

  Interest on Loans      94  

2.8

  Conversion/Continuation of Revolving Loans Denominated in Dollars      96  

2.9

  Default Interest      97  

2.10

  Fees      97  

2.11

  Voluntary Prepayments      98  

2.12

  Voluntary Revolving Commitment Reductions      98  

2.13

  Mandatory Prepayments      99  

2.14

  Application of Prepayments      100  

2.15

  General Provisions Regarding Payments      100  

2.16

  Ratable Sharing      102  

2.17

  Making or Maintaining Loans      103  

2.18

  Increased Costs; Capital Adequacy      105  

2.19

  Taxes; Withholding, Etc.      106  

2.20

  Obligation to Mitigate      109  

2.21

  Defaulting Lenders      110  

2.22

  Removal or Replacement of a Lender      112  

2.23

  Incremental Facilities      113  

2.24

  Protective Advances      114  

2.25

  Specified Refinancing Revolving Loans.      115  

SECTION 3.

  CONDITIONS PRECEDENT      117  

3.1

  Closing Date      117  

3.2

  Conditions Precedent to Each Credit Extension After the Closing Date      121
 

SECTION 4.

  REPRESENTATIONS AND WARRANTIES      121  

4.1

  Existence, Qualification and Power; Compliance with Laws      121  

 

i



--------------------------------------------------------------------------------

4.2

  Authorization; No Contravention      121  

4.3

  Governmental Authorization; Other Consents      122  

4.4

  Binding Effect      122  

4.5

  Financial Statements; No Material Adverse Effect      122  

4.6

  Litigation      123  

4.7

  Use of Proceeds      123  

4.8

  Ownership of Property; Liens      123  

4.9

  Environmental Compliance      123  

4.10

  Taxes      124  

4.11

  ERISA Compliance      124  

4.12

  Subsidiaries; Capital Stock      126  

4.13

  Margin Regulations; Investment Company Act      126  

4.14

  Disclosure      126  

4.15

  Compliance with Laws      126  

4.16

  Intellectual Property; Licenses, Etc.      126  

4.17

  Solvency      127  

4.18

  EEA Financial Institutions      127  

4.19

  Labor Matters      127  

4.20

  Perfection, Etc.      127  

4.21

  PATRIOT Act      128  

4.22

  Anti-Corruption Laws and Sanctions      128  

4.23

  Borrowing Base Certificate      128  

SECTION 5.

  AFFIRMATIVE COVENANTS      128  

5.1

  Financial Statements and Other Reports      128  

5.2

  Existence      132  

5.3

  Payment of Taxes      132  

5.4

  Maintenance of Properties      133  

5.5

  Insurance      133  

5.6

  Inspections      133  

5.7

  [Reserved]      133  

5.8

  Compliance with Laws      133  

5.9

  Field Examinations; Collateral Appraisals      134  

5.10

  Environmental Matters      134  

5.11

  Subsidiaries; Additional Borrowers      134  

5.12

  [Reserved]      136  

5.13

  Further Assurances      136  

5.14

  Information Regarding Collateral and Credit Documents      137  

5.15

  Books and Records      137  

5.16

  Control Accounts; Approved Deposit Accounts      137  

5.17

  Landlord Waivers and Bailee’s Letters      138  

5.18

  [reserved]      139  

5.19

  Use of Proceeds      139  

5.20

  Post-Closing Undertakings      139  

5.21

  No Change in Line of Business      139  

5.22

  Transactions with Affiliates      139  

5.23

  Lender Conference Calls      143  

SECTION 6.

  NEGATIVE COVENANTS      143  

 

ii



--------------------------------------------------------------------------------

6.1

  Liens      143  

6.2

  [Reserved]      143  

6.3

  Indebtedness      143  

6.4

  Fundamental Changes      152  

6.5

  Asset Sales      153  

6.6

  Restricted Payments      155  

6.7

  Financial Covenant      162  

6.8

  [Reserved]      162  

6.9

  Dividend and Other Payment Restrictions Affecting Subsidiaries      162  

6.10

  Accounting Changes      164  

SECTION 7.

  [RESERVED]      164  

SECTION 8.

  EVENTS OF DEFAULT      164  

8.1

  Events of Default      164  

8.2

  Actions in Respect of Letters of Credit      167  

8.3

  Rescission      167  

8.4

  Parent Borrower’s Right to Cure      168  

SECTION 9.

  AGENTS      169  

9.1

  Appointment of Agents; Authorization      169  

9.2

  Powers and Duties      170  

9.3

  General Immunity      170  

9.4

  Agents Entitled to Act as Lenders      171  

9.5

  Representations, Warranties and Acknowledgment by Lenders and Issuing Banks   
  171  

9.6

  Right to Indemnity      172  

9.7

  Successor Agents and Swing Line Lender      172  

9.8

  Collateral Documents and Guaranty      174  

9.9

  Approved Electronic Communications      176  

9.10

  Secured Cash Management Agreements and Secured Hedge Agreements      177  

9.11

  Withholding Taxes      177  

9.12

  Certain ERISA Matters      178  

SECTION 10.

  MISCELLANEOUS      179  

10.1

  Notices      179  

10.2

  Expenses      179  

10.3

  Indemnity      180  

10.4

  Setoff      182  

10.5

  Amendments and Waivers      182  

10.6

  Successors and Assigns; Participations      184  

10.7

  Independence of Covenants      187  

10.8

  Survival of Representations, Warranties and Agreements      187  

10.9

  No Waiver; Remedies Cumulative      188  

10.10

  Marshalling; Payments Set Aside      188  

10.11

  Severability      188  

10.12

  Obligations Several; Independent Nature of Lenders’ Rights      188  

10.13

  Headings      188  

10.14

  GOVERNING LAW      188  

 

iii



--------------------------------------------------------------------------------

10.15

  CONSENT TO JURISDICTION; SERVICE OF PROCESS      189  

10.16

  WAIVER OF JURY TRIAL      189  

10.17

  Confidentiality      190  

10.18

  Entire Agreement      190  

10.19

  Counterparts      191  

10.20

  PATRIOT Act      191  

10.21

  Electronic Execution of Assignments      191  

10.22

  Joint and Several Liability      191  

10.23

  Agency of the Parent Borrower for Each Other Borrower and Guarantor      192  

10.24

  Intercreditor Agreement      192  

10.25

  Contribution and Indemnification Among the Borrowers      193  

10.26

  Express Waivers by Borrowers in Respect of Cross Guaranties and Cross
Collateralization      193  

10.27

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      194
 

10.28

  No Advisory or Fiduciary Responsibility      194  

 

APPENDICES:    A    Revolving Commitments B    Notice Addresses C    Letter of
Credit Sublimits SCHEDULES:    Schedule I    Subsidiary Guarantors Schedule
2.3(l)    Existing Letters of Credit Schedule 4.9    Environmental Matters
Schedule 4.12    Subsidiaries; Capital Stock Schedule 4.16    IP Rights Schedule
4.19    Labor Matters Schedule 4.20    Filing Offices Schedule 5.20   
Post-Closing Matters Schedule 6.1    Existing Liens Schedule 6.3    Existing
Indebtedness Schedule 6.6    Existing Investments EXHIBITS:    Exhibit A-1   
Funding Notice Exhibit A-2    Conversion/Continuation Notice Exhibit A-3   
Issuance Notice Exhibit A-4    Swing Line Request Exhibit B-1    Revolving Loan
Note Exhibit B-2    Swing Line Note Exhibit C    Compliance Certificate Exhibit
D    United States Tax Compliance Certificates Exhibit E    Assignment Agreement
Exhibit F-1    Holdings Guaranty Exhibit F-2    Subsidiary Guaranty Exhibit G   
Solvency Certificate Exhibit I    Security Agreement Exhibit J    [Reserved]
Exhibit K    [Reserved] Exhibit L    Borrowing Base Certificate

 

iv



--------------------------------------------------------------------------------

Exhibit M    Intercreditor Agreement Exhibit N    Joinder Agreement Exhibit P   
Intercompany Subordination Agreement

 

v



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT, dated as of April 4, 2019 is entered into by
and among CommScope, Inc., a Delaware corporation (the “Parent Borrower”), the
certain Domestic Subsidiaries of Parent Borrower identified on the signature
pages hereto as Co-Borrowers (the “Co-Borrowers” and, together with Parent
Borrower, the “Borrowers”), CommScope Holding Company, Inc. (“Holdings”), the
Lenders party hereto from time to time, and JPMORGAN CHASE BANK, N.A.
(“JPMorgan”), as Administrative Agent (together with its permitted successors in
such capacity, the “Administrative Agent”) and Collateral Agent (together with
its permitted successors in such capacity, the “Collateral Agent”).

RECITALS:

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;

WHEREAS, pursuant to the Bid Conduct Agreement, dated November 8, 2018 (together
with all exhibits and schedules and other attachments thereto, collectively, as
amended, restated, supplemented or otherwise modified in accordance with the
terms thereof and in accordance with Section 3.1(c) of this Agreement, the
“Acquisition Agreement”), by and between Holdings and Arris International plc
(“Arris”), Holdings and/or its Subsidiaries will acquire (the “Arris
Acquisition”), directly or indirectly and through one or more separate
acquisitions, all of the equity interests of Arris (a minimum of 90% of which
must have been accepted in respect of any acquisition effected through a
Takeover Offer (as defined below)); and

WHEREAS, the Lenders have agreed to extend a revolving credit facility to the
Borrowers, in an aggregate amount not to exceed $1,000,000,000, upon the
satisfaction (or waiver by the Arrangers) in full of the conditions precedent
set forth in the applicable provisions of Section 3 below;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:

“ABL Collateral” has the meaning specified in the Intercreditor Agreement.

“Accommodation Payment” has the meaning specified in Section 10.25.

“Accounts” means (i) all “accounts,” as such term is defined in the UCC and
(ii) all other rights to payment of money or funds, whether or not earned by
performance, (a) for inventory that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of, (b) for services rendered or to be rendered,
or (c) owed by a credit card issuer or by a credit card processor resulting from
purchases by customers using credit or debit cards issued by such issuer in
connection with the transactions described in clauses (a) and (b) above, whether
such rights to payment constitute payment intangibles, letter-of-credit rights
or any other classification of property, or are evidenced in whole or in part by
instruments, chattel paper, general intangibles or documents.

“Account Debtor” has the meaning specified in the UCC.



--------------------------------------------------------------------------------

“Acquired Indebtedness” means, with respect to any specified Person:

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or becomes a Restricted Subsidiary of such specified Person,
whether or not such Indebtedness is Incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Restricted Subsidiary of such specified Person, and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Acquisition Agreement” has the meaning specified in the Recitals of this
Agreement.

“Acquisition Costs” has the meaning specified in the definition of
“Transactions.”

“Administrative Agent” means JPMorgan in its capacity as administrative agent
under any of the Credit Documents, or any successor administrative agent
permitted by the terms hereof.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of the Parent Borrower or any of its Restricted
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims) pending against or
affecting the Parent Borrower or any of its Restricted Subsidiaries or any
property of the Parent Borrower or any of its Restricted Subsidiaries.

“Affected Lender” has the meaning specified in Section 2.17(c).

“Affected Loans” has the meaning specified in Section 2.17(c).

“Affiliate” of any specified Person means any other Person directly or
indirectly Controlling or Controlled by or under direct or indirect common
Control with such specified Person. For purposes of this definition, “Control”
(including, with correlative meanings, the terms “Controlling,” “Controlled by”
and “under direct or indirect common Control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person, whether
through the ownership of voting securities, by agreement or otherwise.

“Agent” means each of the Administrative Agent, the Collateral Agent (including,
for the avoidance of doubt, any Affiliate of JPMorgan designated by it to serve
in such capacity for purposes of any particular Collateral Document or
Collateral) and any Specified Refinancing Agent.

“Agent Affiliates” has the meaning specified in Section 9.9(c).

“Aggregate Amounts Due” has the meaning specified in Section 2.16.

“Agreement” means this Revolving Credit Agreement, as it may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms.

“Allocable Amount” has the meaning specified in Section 10.25.

“Alternative Currency” means each lawful currency other than an Available
Currency that is readily available and freely transferable and convertible into
Dollars.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and all other laws, rules, and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Agent” means (a) with respect to the Revolving Commitments,
extensions of credit thereunder, payments in respect thereof and other matters
pertaining thereto, the Administrative Agent, and (b) with respect to any action
or determination under any Collateral Document or Collateral thereunder, the
Collateral Agent, provided that the Administrative Agent shall be the Applicable
Agent for all purposes not involving a particular class of Revolving
Commitments, extensions of credit thereunder, payments thereunder or other
matters pertaining thereto, or actions or determinations under a particular
Collateral Document.

“Applicable Intercreditor Arrangements” means customary intercreditor
arrangements that are reasonably satisfactory to the Administrative Agent.

“Applicable Margin” means, subject to the proviso below, (i) from the Closing
Date until the first Business Day that immediately follows the date on which a
Borrowing Base Certificate is delivered pursuant to Section 5.1(m)(i), 1.50% per
annum for Euro Rate Loans and 0.50% per annum for Base Rate Loans and
(ii) thereafter, the applicable percentage per annum determined by reference to
the average daily Excess Availability during such period as set forth below:

 

EXCESS AVAILABILITY

   APPLICABLE
MARGIN FOR
BASE RATE
LOANS     APPLICABLE
MARGIN FOR
EURO RATE
LOANS  

Less than 50% of Revolving Commitments

     0.50 %      1.50 % 

Greater than or equal to 50% of Revolving Commitments

     0.25 %      1.25 % 

The Applicable Margin will be determined on the first Business Day after the
date on which the Administrative Agent shall have received the most recent
Borrowing Base Certificate delivered pursuant to Section 5.1(m)(i) calculating
the Excess Availability. At any time that any Borrower has not submitted to the
Administrative Agent the applicable Borrowing Base Certificate as and when
required under Section 5.1(m)(i), the Applicable Margin shall be determined as
if the Excess Availability was less than 50% of the Revolving Commitment until
such Borrower delivers such Borrowing Base Certificate.

“Applicable Revolving Commitment Fee Percentage” means, for any period, a
percentage rate equal to 0.375% per annum; provided that if on any date of
determination, the daily average of the aggregate outstanding amount of
Revolving Credit Outstandings during the Fiscal Quarter then most recently ended
are greater than or equal to 50% of the Revolving Commitments, such fee shall
equal 0.25% for such period.

“Applicable Threshold” means on any date of determination, the amount equal to
the greater of (i) 10% of the Borrowing Base at such time and (ii) $80,000,000.

“Approved Deposit Account” means a Deposit Account that is the subject of an
effective Deposit Account Control Agreement and that is maintained by any Credit
Party with a Deposit Account Bank. “Approved Deposit Account” includes all
monies on deposit in a Deposit Account and all certificates and instruments, if
any, representing or evidencing such Deposit Account.

 

3



--------------------------------------------------------------------------------

“Approved Electronic Communications” means each notice, demand, communication,
information, document and other material that any Credit Party is obligated to,
or otherwise chooses to, provide to any Agent pursuant to any Credit Document or
the transactions contemplated therein, including (a) any supplement to the
Guaranty and any joinder to the Security Agreement and any other written
Contractual Obligation required to be delivered in respect of any Credit
Document or the transactions contemplated therein and (b) any financial
statement, financial and other report, notice, request, certificate and other
information material; provided, however, that “Approved Electronic
Communications” shall exclude (i) any Notice, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing or Credit Extension,
(ii) any notice pursuant to Sections 2.11, 2.12 and 2.13 and any other notice
relating to the payment of any principal or other amount due under any Credit
Document prior to the scheduled date therefor, (iii) all notices of any Default
or Event of Default and (iv) any notice, demand, communication, information,
document and other material required to be delivered to satisfy any of the
conditions set forth in Section 3 or Section 2.3(a) or any other condition to
any Borrowing or other Credit Extension hereunder or any condition precedent to
the effectiveness of this Agreement.

“Approved Securities Intermediary” means a “securities intermediary” or
“commodity intermediary” (as such terms are defined in the UCC) selected or
approved by the Administrative Agent (such approval not to be unreasonably
withheld); it being understood and agreed that the “securities intermediaries”
and “commodities intermediaries” of the Credit Parties listed on Schedule 10 to
the Perfection Certificate on the Closing Date are Approved Securities
Intermediaries.

“Arranger” means JPMorgan, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Deutsche Bank Securities Inc., Wells Fargo Bank, National Association, U.S. Bank
National Association, Mizuho Securities USA LLC, Citigroup Global Markets Inc.,
Goldman Sachs Bank USA and BNP Paribas Securities Corp., in their capacities as
lead arrangers, bookruners and co-syndication agents.

“Arris” has the meaning specified in the Recitals of this Agreement.

“Arris Acquisition” has the meaning specified in the Recitals of this Agreement.

“Arris Co-Borrowers” means, collectively, Ruckus Wireless, Inc., ARRIS Solutions
Inc., ARRIS Technology, Inc. and ARRIS Global Services, Inc.

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition (whether in a single
transaction or a series of related transactions) of property or assets
(including by way of a Sale/Leaseback Transaction) of the Parent Borrower or any
Restricted Subsidiary of the Parent Borrower; or

(2) the issuance or sale of Equity Interests (other than (i) directors’
qualifying shares or shares or interests required to be held by foreign
nationals or other third parties to the extent required by applicable law and
(ii) Preferred Stock of Restricted Subsidiaries issued in compliance with
Section 6.3) of any Restricted Subsidiary (other than to the Parent Borrower or
another Restricted Subsidiary of the Parent Borrower) (whether in a single
transaction or a series of related transactions and whether effected pursuant to
a Division or otherwise) (each of the foregoing referred to in this definition
as a “disposition”);

 

4



--------------------------------------------------------------------------------

in each case other than:

(a) a sale, exchange or other disposition of cash, Cash Equivalents or
Investment Grade Securities, or of obsolete, damaged, unnecessary, unsuitable or
worn out equipment or other assets in the ordinary course of business, or
dispositions of property no longer used, useful or economically practicable to
maintain in the conduct of the business of the Parent Borrower and the
Restricted Subsidiaries (including allowing any registrations or any
applications for registration of any immaterial intellectual property or other
immaterial intellectual property rights to lapse or become abandoned);

(b) the sale, conveyance, lease or other disposition of all or substantially all
of the assets of the Parent Borrower in a manner pursuant to Section 6.4 or 6.5;

(c) any Restricted Payment that is permitted to be made, and is made, under
Section 6.6 (including pursuant to any exceptions provided for in the definition
of “Restricted Payment”) or any Permitted Investment;

(d) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary, in a single transaction or series of related
transactions, with an aggregate Fair Market Value of less than $40,000,000;

(e) any transfer or disposition of property or assets by a Restricted Subsidiary
of the Parent Borrower to the Parent Borrower or by the Parent Borrower or a
Restricted Subsidiary of the Parent Borrower to a Restricted Subsidiary of the
Parent Borrower;

(f) the creation of any Lien permitted under the terms hereof to the extent
constituting a disposition of property or assets;

(g) any issuance, sale or other disposition of Equity Interests in, or
Indebtedness or other securities of, an Unrestricted Subsidiary;

(h) the sale, lease, assignment, license or sublease of inventory, equipment,
accounts receivable, notes receivable or other current assets held for sale in
the ordinary course of business or the conversion of accounts receivable to
notes receivable or dispositions of accounts receivable in connection with the
collection or compromise thereof;

(i) the lease, assignment, license, sublicense or sublease of any real or
personal property in the ordinary course of business;

(j) a sale, assignment or other transfer of (x) equipment receivables, or
participations therein or (y)(A) Receivables Assets of a Foreign Subsidiary, or
participations therein, and related assets, (B) Receivables Assets in connection
with ordinary course factoring arrangements with respect to customer
receivables, and (C) Receivables Assets of the Parent Borrower or any of its
Domestic Subsidiaries with an aggregate Fair Market Value, in the case of this
clause (C) of no greater than $150,000,000, or participations, therein, and
related assets, in each case (i) to a Receivables Subsidiary in a Qualified
Receivables Financing or (ii) to any other Person in a Qualified Receivables
Factoring; provided that, concurrently with the sale, assignment or other
transfer of Receivables Assets pursuant to clause (y)(C) above, the Parent
Borrower shall deliver to the Administrative Agent a Borrowing Base Certificate
giving effect to such sale, assignment or other transfer and meeting the
requirements of Section 5.1(m);

(k) a sale, assignment or other transfer of Receivables Assets, or
participations therein, and related assets by a Receivables Subsidiary in a
Qualified Receivables Financing;

 

5



--------------------------------------------------------------------------------

(l) any exchange of assets for Related Business Assets (including a combination
of Related Business Assets and a de minimis amount of cash or Cash Equivalents
and any exchange allowable under Section 1031 of the Internal Revenue Code) of
comparable or greater market value than the assets exchanged, as determined in
good faith by the Parent Borrower;

(m) (i) non-exclusive licenses, sublicenses or cross-licenses of intellectual
property, other intellectual property rights or other general intangibles and
(ii) exclusive licenses, sublicenses or cross-licenses of intellectual property,
other intellectual property rights or other general intangibles in the ordinary
course of business of the Parent Borrower and the Restricted Subsidiaries of the
Parent Borrower;

(n) the sale in a Sale/Leaseback Transaction of any property acquired or built
after the Closing Date; provided that such sale is for at least Fair Market
Value (as determined on the date on which a definitive agreement for such
Sale/Leaseback Transaction was entered into);

(o) the surrender or waiver of obligations of trade creditors or customers or
other contract rights that were incurred in the ordinary course of business of
the Parent Borrower or any Restricted Subsidiary, including pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
any trade creditor or customer or compromise, settlement, release or surrender
of a contract, tort or other litigation claim, arbitration or other disputes;

(p) dispositions arising from foreclosures, condemnations, eminent domain,
seizure, nationalization or any similar action with respect to assets,
dispositions of property subject to Casualty Events;

(q) dispositions of Investments (including Equity Interests) in joint ventures
to the extent required by, or made pursuant to customary buy/sell arrangements
or rights of first refusal between, the joint venture parties set forth in joint
venture arrangements and similar binding arrangements;

(r) the issuance of directors’ qualifying shares and shares issued to foreign
nationals to the extent required by applicable law;

(s) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
purchased within 90 days of such disposition or (ii) the proceeds of such
disposition are applied within 90 days of such disposition to the purchase price
of such replacement property (which replacement property is purchased within 90
days of such disposition); and

(t) any sale, assignment or other disposition in the ordinary course of business
in connection with supply-chain financing programs or similar arrangements.

For the avoidance of doubt, the unwinding of non-speculative Swap Contracts
shall not be deemed to constitute an Asset Sale.

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E, or otherwise in form and substance
reasonably acceptable to the Administrative Agent.

“Assignment Closing Date” has the meaning specified in Section 10.6(b).

“Audited Financial Statements” has the meaning specified in Section 3.1(f).

 

6



--------------------------------------------------------------------------------

“Availability” means, at any time, an amount equal to the Maximum Credit minus
the aggregate Revolving Credit Outstandings at such time.

“Available Currency” means Dollars, Euros, Pounds Sterling and Swiss Francs, and
with respect to Letters of Credit, Indian Rupees, United Arab Emirates Dirham,
Australian Dollars, New Zealand Dollars, Moroccan Dirham, Singapore Dollars, New
Taiwan Dollars, Chinese Yuan, Egyptian Pounds, Omani Real and Canadian Dollars

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bailee’s Letter” means a letter substantially in a form as may reasonably be
agreed to by the Administrative Agent and the Parent Borrower, executed by any
Person (other than a Borrower) that is in possession of inventory on behalf of
any Borrower pursuant to which such Person acknowledges, among other things, the
Collateral Agent’s Lien with respect thereto.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the NYFRB Rate on such day plus 1/2 of 1%, (b) the Prime Lending
Rate on such day, (c) the Euro Rate published on such day (or if such day is not
a Business Day the next previous Business Day) for an Interest Period of one
month plus 1%; provided that for the purpose of clause (c), the Euro Rate for
any day shall be based on the rate determined on such day at approximately 11:00
a.m. (London time) by reference to the Screen Rate, as if the relevant Borrowing
of Base Rate Loans were a Euro Rate Borrowing, and (d) 1.00% per annum. For the
avoidance of doubt, if the Base Rate as determined pursuant to the foregoing
would be less than 1.00%, such rate shall be deemed to be 1.00% for purposes of
this Agreement.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Blockage Notice” means a notice of “control” (as defined in the UCC) or its
applicable equivalent contemplated to be delivered pursuant to each Deposit
Account Control Agreement.

 

7



--------------------------------------------------------------------------------

“Board of Directors” means as to any Person, the board of directors or managers,
sole member or managing member, as applicable, of such Person (or, if such
Person is a partnership, the board of directors or other governing body of the
general partner of such Person) or any duly authorized committee thereof.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrowers” means the collective reference to the Parent Borrower and the
Co-Borrowers, and each of the foregoing, individually, a “Borrower.”

“Borrowers’ Accountants” means Ernst & Young LLP or other independent
nationally-recognized public accountants reasonably acceptable to the
Administrative Agent.

“Borrowing” means (a) the borrowing of one Type of Loan of a single currency by
a Borrower, from the Lenders (or from a Swing Line Lender, in the case of Swing
Line Loans) on a given date (or resulting from a conversion or conversions on
such date) having in the case of Euro Rate Loans the same Interest Period and
(b) a Protective Advance.

“Borrowing Base” means:

(a) the sum of:

(i) in the case of Eligible Receivables, the product of 85% multiplied by the
Dollar Equivalent of the face amount of all Eligible Receivables of the
Borrowers (calculated net of all finance charges, late fees and other fees that
are unearned, sales, excise or similar taxes, and credits or allowances granted
at such time); and

(ii) in the case of Eligible Inventory, the lesser of (A) 70% of the value of
Eligible Inventory of the Borrowers (valued, for each class of such Eligible
Inventory, at the lower of cost and market on a first-in, first-out basis)
constituting each class of such Eligible Inventory at such time and (B) 85% of
the Net Orderly Liquidation Value Percentage of such Eligible Inventory of the
Borrowers (valued at the lower of cost and market on a first-in, first-out
basis) constituting each class of Eligible Inventory at such time;

minus

(b) any applicable Reserve then in effect to the extent applicable to such
Borrowers or such Eligible Receivables or Eligible Inventory.

It is understood that prior to the date on which the Parent Borrower has
delivered to the Administrative Agent the Initial Arris Field Exam and
Appraisal, the Borrowing Base shall be deemed to be equal to the US Borrowing
Base of the Parent Borrower calculated in accordance with, and as defined in,
the Existing ABL Credit Agreement (without giving effect to the Arris
Acquisition).

“Borrowing Base Certificate” means a certificate of each Borrower the assets of
which are included in the applicable Borrowing Base substantially in the form of
Exhibit L.

 

8



--------------------------------------------------------------------------------

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Euro Rate or any
Euro Rate Loans, the term “Business Day” shall mean (A) any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in deposits in the applicable Available Currency in which such
Euro Rate Loans were incurred in the London interbank market and which shall not
be a legal holiday or a day on which banking institutions are authorized or
required by law or other government action to close in the country in whose
Available Currency the applicable payment is denominated and (B) in relation to
any transaction in Euros (or a notice with respect thereto), a day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer (TARGET 2)
System is open.

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person (it being understood and agreed, for the avoidance of doubt, that
“cash-settled phantom appreciation programs” in connection with employee
benefits that do not require a dividend or distribution shall not constitute
Capital Stock).

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP;
provided that (x) no capital lease will be deemed a “Capitalized Lease
Obligation” for any purpose under this Agreement if such capital lease would
not, as of December 31, 2018, have been required to be capitalized and reflected
as a liability on a balance sheet in accordance with GAAP and (y) Arris’
financing lease obligation with respect to Building 1 from its former San Diego
office complex will not be deemed a “Capitalized Lease Obligation” for any
purpose under this Agreement.

“Cash Collateral Account” means any Deposit Account or Securities Account that
is (a) established by any Agent from time to time in its sole discretion to
receive cash and Cash Equivalents (or purchase cash or Cash Equivalents with
funds received) from the Credit Parties or Persons acting on their behalf
pursuant to the Credit Documents, (b) with such depositaries and securities
intermediaries as such Agent may determine in its sole discretion, (c) in the
name of the Applicable Agent (although such account may also have words
referring to a Borrower and the account’s purpose), (d) under the control of the
Applicable Agent and (e) in the case of a Securities Account, with respect to
which the Applicable Agent shall be the Entitlement Holder and the only Person
authorized to give Entitlement Orders with respect thereto.

“Cash Contribution Amount” means the aggregate amount of cash contributions made
to the capital of the Parent Borrower or any Restricted Subsidiary described in
the definition of “Contribution Indebtedness.”

 

9



--------------------------------------------------------------------------------

“Cash Equivalents” means:

(1) Dollars, Canadian dollars, Pounds Sterling, Euros or the national currency
of any participating member state of the European Union (as it is constituted on
the Closing Date), Japanese yen, and, with respect to any Foreign Subsidiaries,
other currencies held by such Foreign Subsidiary in the ordinary course of
business;

(2) securities issued or directly and fully guaranteed or insured by the
government of the United States, Canada, the United Kingdom or any country that
is a member of the European Union (as it is constituted on the Closing Date) or
any agency or instrumentality thereof in each case with maturities not exceeding
two years from the date of acquisition;

(3) money market deposits, certificates of deposit, time deposits and eurodollar
time deposits with maturities of two years or less from the date of acquisition,
bankers’ acceptances, in each case with maturities not exceeding two years, and
overnight bank deposits, in each case with any commercial bank having capital
and surplus in excess of $250,000,000 in the case of domestic banks or
$100,000,000 (or the equivalent Dollar amount) in the case of foreign banks;

(4) repurchase obligations for underlying securities of the types described in
clauses (2) and (3) above and clause (6) below entered into with any financial
institution meeting the qualifications specified in clause (3) above;

(5) commercial paper or variable or fixed rate notes issued by a corporation or
other Person (other than an Affiliate of the Parent Borrower) rated at least
“A-2” or “P-2” or the equivalent thereof by Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency) and in
each case maturing within two years after the date of acquisition;

(6) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States of America or any political subdivision or taxing
authority thereof having an Investment Grade Rating from either Moody’s or S&P
(or reasonably equivalent ratings of another internationally recognized ratings
agency) in each case with maturities not exceeding two years from the date of
acquisition;

(7) Indebtedness issued by Persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s (or reasonably equivalent ratings of another
internationally recognized ratings agency) in each case with maturities not
exceeding two years from the date of acquisition, and marketable short-term
money market and similar securities having a rating of at least “A-2” or “P-2”
from either S&P or Moody’s (or reasonably equivalent ratings of another
internationally recognized ratings agency);

(8) investment funds investing at least 90% of their assets in securities of the
types described in clauses (1) through (7) above and (9) and (10) below;

(9) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or
reasonably equivalent ratings of another internationally recognized ratings
agency); and

(10) in the case of Investments by any Restricted Subsidiary that is a Foreign
Subsidiary, (x) such local currencies in those countries in which such Foreign
Subsidiary transacts business from time to time in the ordinary course of
business and (y) Investments of comparable tenor and credit quality to those
described in the foregoing clauses (1) through (9) customarily utilized in
countries in which such Foreign Subsidiary operates for short-term cash
management purposes.

 

10



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clause (1) above;
provided that such amounts are converted into any currency listed in clause
(1) as promptly as practicable and in any event within ten Business Days
following the receipt of such amounts.

“Cash Management Agreement” means any agreement or arrangement to provide Cash
Management Services to Holdings, the Parent Borrower or any Restricted
Subsidiary.

“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement, is a Lender or an Agent or an Affiliate of a Lender
or an Agent, (b) in the case of any Cash Management Agreement in effect on or
prior to the Closing Date, is, as of the Closing Date or within 45 days
thereafter, a Lender or an Agent or an Affiliate of a Lender or an Agent and a
party to a Cash Management Agreement or (c) within 45 days after the time it
enters into the applicable Cash Management Agreement, becomes a Lender or an
Affiliate of a Lender or an Agent, in each case, in its capacity as a party to
such Cash Management Agreement.

“Cash Management Services” means any of the following to the extent not
constituting a line of credit (other than an overnight draft facility that is
not in default); automated clearing house transactions, treasury and/or cash
management services, including, without limitation, treasury, depository,
overdraft, credit, purchasing or debit card, non-card e-payable services,
electronic funds transfer, treasury management services (including controlled
disbursement services, overdraft automatic clearing house fund transfer
services, return items and interstate depository network services), other demand
deposit or operating account relationships, foreign exchange facilities, and
merchant services.

“Casualty Event” means any event that gives rise to the receipt by the Parent
Borrower or any Restricted Subsidiary of any casualty insurance proceeds or
condemnation awards or that gives rise to a taking by a Governmental Authority
in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace, restore or repair, or compensate for the loss
of, such equipment, fixed assets or real property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Internal Revenue Code.

“CFC Holdco” means (A) any Subsidiary of the Parent Borrower, substantially all
of the assets of which consist of Equity Interests and/or Indebtedness in one or
more Subsidiaries of the Parent Borrower that are CFCs and/or (B) any
Subsidiary, substantially all of the assets of which consist of Equity Interests
and/or Indebtedness in one or more other Subsidiaries described in clause (A).

“Change of Control” means (a) any “person” or “group” (within the meaning of
Rule 13d-5 of the Exchange Act), other than the Permitted Holders, shall
“beneficially own” (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, shares representing more than 35% of the aggregate
ordinary voting power represented by the issued and outstanding equity interests
of Holdings, (b) any

 

11



--------------------------------------------------------------------------------

change in control (or similar event, however denominated) with respect to
Holdings or the Parent Borrower shall occur under and as defined in any Senior
Notes Indenture (or any document governing any refinancing or replacement
thereof) or (c) Holdings shall cease to beneficially own, directly or
indirectly, 100% of the issued and outstanding Equity Interests of the Parent
Borrower.

“Closing Date” means April 4, 2019.

“Closing Date Preferred Equity” has the meaning specified in the definition of
“Transactions”.

“Closing Date Preferred Equity Purchaser” means Carlyle Partners VII S1
Holdings, L.P. and its Affiliates.

“Closing Date Senior Notes” means, collectively, the Closing Date Senior Secured
Notes and the Closing Date Senior Unsecured Notes.

“Closing Date Senior Secured Notes” means the Borrower’s (i) $1,250,000,000 in
aggregate principal amount outstanding of 5.50% Senior Secured Notes due 2024
and (ii) $1,500,000,000 in aggregate principal amount outstanding of 6.00%
Senior Notes due 2026.

“Closing Date Senior Secured Notes Indenture” means the indenture, dated
February 19, 2019, between the Parent Borrower (as successor to CommScope
Finance LLC by merger), Wilmington Trust, National Association, as trustee and
as Notes Collateral Agent, governing the Closing Date Senior Secured Notes as
amended, restated, supplemented, waived, renewed or otherwise modified from time
to time, and as replaced (whether or not upon termination, and whether with the
original holders or otherwise), restructured, repaid, refunded, refinanced or
otherwise modified from time to time.

“Closing Date Senior Unsecured Notes” means the Borrower’s $1,000,000,000 in
aggregate principal amount outstanding of 8.25% Senior Notes due 2027.

“Co-Borrower” has the meaning specified in the recitals hereto.

“Collateral” means, collectively, the Security Agreement Collateral and all of
the real, personal and mixed property (including Capital Stock) and interests
therein and proceeds thereof, whether now owned or hereafter acquired, in or
upon which a Lien is granted pursuant to any of the Collateral Documents as
security for the Obligations (but, for the avoidance of doubt, excluding any
Excluded Assets).

“Collateral Agent” means JPMorgan, in its capacity as collateral agent for the
Secured Parties under the Credit Documents or any successor collateral agent
permitted by the terms hereof.

“Collateral Documents” means the Security Agreement, the Deposit Account Control
Agreements, the Securities Account Control Agreements, the Intellectual Property
Security Agreements, the Landlord Personal Property Collateral Access Agreements
(if any), if any, and all other instruments and agreements delivered by any
Credit Party pursuant to this Agreement or any of the other Credit Documents in
order to grant to Collateral Agent, for the benefit of the Secured Parties, a
Lien on any real, personal or mixed property of such Credit Party as security
for the Obligations.

“Commodity Account” has the meaning given to such term in the UCC.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S. C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

12



--------------------------------------------------------------------------------

“Company Competitor” means any Person that competes with the business of
Holdings, the Parent Borrower and their respective direct and indirect
Subsidiaries from time to time.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C or such other form as may be agreed between the Parent
Borrower and the Administrative Agent.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
Capital Expenditures of the Parent Borrower and its Restricted Subsidiaries
during such period, determined on a consolidated basis.

“Consolidated Cash Interest Expense” means, with respect to any Person for any
period, without duplication, the cash interest expense (including that
attributable to any Capitalized Lease Obligation), net of cash interest income,
with respect to Indebtedness of such Person and its Restricted Subsidiaries
(calculated on a consolidated basis in accordance with GAAP) for such period,
including commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and net cash costs under
hedging agreements (other than in connection with the early termination
thereof), excluding, in each case:

(i) amortization of deferred financing costs, debt issuance costs, commissions,
fees and expenses and any other amounts of non-cash interest (including as a
result of the effects of acquisition method accounting or pushdown accounting),

(ii) interest expense attributable to the movement of the mark-to-market
valuation of obligations under Swap Obligations or other derivative instruments,

(iii) costs associated with incurring or terminating Swap Contracts and cash
costs associated with breakage in respect of Swap Contracts,

(iv) commissions, discounts, yield, make-whole premium and other fees and
charges (including any interest expense) incurred in connection with any
Qualified Receivables Factoring or Qualified Receivables Financing,

(v) “additional interest” owing pursuant to a registration rights agreement with
respect to any securities,

(vi) any payments with respect to make-whole premiums or other breakage costs of
any Indebtedness, including any Indebtedness issued in connection with the
Transactions,

(vii) penalties and interest relating to Taxes,

(viii) accretion or accrual of discounted liabilities not constituting
Indebtedness,

(ix) interest expense attributable to Holdings or any parent thereof resulting
from push-down accounting,

(x) any expense resulting from the discounting of Indebtedness in connection
with the application of recapitalization or purchase accounting,

(xi) any interest expense attributable to the exercise of appraisal rights and
the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto in connection with the Transactions, any
acquisition or Investment permitted by this Agreement, and

 

13



--------------------------------------------------------------------------------

(xii) annual agency fees paid to any trustees, administrative agents and
collateral agents with respect to any secured or unsecured loans, debt
facilities, debentures, bonds, commercial paper facilities or other forms of
Indebtedness (including any security or collateral trust arrangements related
thereto), including any Senior Notes;

provided that (a) when determining Consolidated Cash Interest Expense in respect
of any four-quarter period ending prior to the first anniversary of the Closing
Date, Consolidated Cash Interest Expense will be calculated by multiplying the
aggregate Consolidated Cash Interest Expense accrued since the Closing Date by
365 and then dividing such product by the number of days from and including the
Closing Date to and including the last day of such period and (b) in the case of
any Person that became a Restricted Subsidiary of such Person after the
commencement of such four-quarter period, the interest expense of such Person
paid in cash prior to the date on which it became a Restricted Subsidiary of
such Person will be disregarded.

For purposes of this definition, interest on a Capitalized Lease Obligation will
be deemed to accrue at an interest rate reasonably determined by such Person to
be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of such Person for such period:

(1) increased, in each case (other than with respect to clauses (k), (l) and
(n) below) to the extent deducted and not added back or excluded in calculating
such Consolidated Net Income (and in all cases without duplication), by:

(a) provision for taxes based on income, profits or capital, including federal,
state, franchise, excise, property and similar taxes and foreign withholding
taxes paid or accrued, including giving effect to any penalties and interest
with respect thereto, and state taxes in lieu of business fees (including
business license fees) and payroll tax credits, income tax credits and similar
tax credits and including an amount equal to the amount of tax distributions
actually made to the holders of Equity Interests of such Person or its
Restricted Subsidiaries or any direct or indirect parent of such Person or its
Restricted Subsidiaries in respect of such period (in each case, to the extent
attributable to the operations of such Person and its Subsidiaries), which shall
be included as though such amounts had been paid as income taxes directly by
such Person or its Restricted Subsidiaries; plus

(b) Consolidated Interest Expense; plus

(c) all depreciation and amortization charges and expenses, including
amortization or expense recorded for upfront payments related to any contract
signing and signing bonus and incentive payments; plus

(d) [reserved]; plus

(e) [reserved]; plus

(f) earn-out obligations incurred in connection with any acquisition or other
Investment and paid or accrued during the applicable period, including any mark
to market adjustments; plus

 

14



--------------------------------------------------------------------------------

(g) all payments, charges, costs, expenses, accruals or reserves in connection
with the rollover, acceleration or payout of equity interests held by any
future, present or former director, officer, employee, manager, consultant or
independent contractor of the Parent Borrower or any of its Restricted
Subsidiaries and all losses, charges and expenses related to payments made to
holders of options, cash-settled appreciation rights or other derivative equity
interests in the common equity of such Person or any direct or indirect parent
of the Parent Borrower in connection with, or as a result of, any distribution
being made to equityholders of such Person or any of its direct or indirect
parents, which payments are being made to compensate such holders as though they
were equityholders at the time of, and entitled to share in, such distribution;
plus

(h) all non-cash losses, charges and expenses, including any write-offs or
write-downs; provided that if any such non-cash loss, charge or expense
represents an accrual or reserve for potential cash items in any future
four-fiscal quarter period, (i) such Person may determine not to add back such
non-cash loss, charge or expense in the period for which Consolidated EBITDA is
being calculated and (ii) to the extent such Person does decide to add back such
non-cash loss, charge or expense, the cash payment in respect thereof in such
future four-fiscal quarter period will be subtracted from Consolidated EBITDA
for such future four-fiscal quarter period; plus

(i) [reserved]; plus

(j) restructuring charges, accruals or reserves and business optimization
expense, including any restructuring costs and integration costs incurred in
connection with the Transactions and any other acquisitions, start-up costs
(including entry into new market/channels and new service offerings), costs
related to the closure, relocation, reconfiguration and/or consolidation of
facilities and costs to relocate employees, integration and transaction costs,
retention charges, severance, contract termination costs, recruiting and signing
bonuses and expenses, future lease commitments, systems establishment costs,
systems, facilities or equipment conversion costs, excess pension charges and
consulting fees, expenses attributable to the implementation of costs savings
initiatives, costs associated with tax projects/audits, expenses relating to any
decommissioning or reconfiguration of fixed assets for alternative uses and
costs consisting of professional consulting or other fees relating to any of the
foregoing; plus

(k) Pro Forma Cost Savings; plus

(l) all adjustments identified in the confidential information memorandum dated
January 2019 to the extent such adjustments, without duplication, continue to be
applicable to the Reference Period; provided that any such adjustments that
consist of reductions in costs and other operating improvements or synergies
shall be calculated in accordance with, and satisfy the requirements specified
in, the definition of “Pro Forma Basis”; plus

(m) the amount of loss or discount on sale of receivables and related assets to
the Receivables Subsidiary in connection with a Receivables Financing; plus

(n) with respect to any joint venture of such Person or any Restricted
Subsidiary thereof that is not a Restricted Subsidiary, an amount equal to the
proportion of those items described in clauses (a), (b) and (c) above relating
to such joint venture corresponding to such Person’s and the Restricted
Subsidiaries’ proportionate share of such joint venture’s Consolidated Net
Income (determined as if such joint venture were a Restricted Subsidiary) solely
to the extent Consolidated Net Income was reduced thereby; plus

 

15



--------------------------------------------------------------------------------

(o) charges (including interest expense) consisting of income attributable to
minority interests and noncontrolling interests of third parties in any
non-Wholly Owned Restricted Subsidiary, excluding cash distributions in respect
thereof, and the amount of any reductions in arriving at Consolidated Net Income
resulting from the application of GAAP;

(2) decreased (without duplication and to the extent increasing Consolidated Net
Income for such period) by (i) non-cash gains or income, excluding any non-cash
gains that represent the reversal of any accrual of, or cash reserve for,
anticipated cash charges that were deducted (and not added back) in the
calculation of Consolidated EBITDA for any prior period ending after the Closing
Date and (ii) the amount of any minority interest income consisting of a
Subsidiary loss attributable to minority equity interest of third parties in any
non-Wholly Owned Subsidiary (to the extent not deducted from Consolidated Net
Income for such period);

(3) increased (with respect to losses) or decreased (with respect to gains) by,
without duplication, any net realized gains and losses relating to (i) amounts
denominated in foreign currencies resulting from the application of Financial
Accounting Standards Board’s Accounting Standards Codification 830 (including
net realized gains and losses from exchange rate fluctuations on intercompany
balances and balance sheet items, net of realized gains or losses from related
Swap Contracts (entered into in the ordinary course of business or consistent
with past practice)) or (ii) any other amounts denominated in or otherwise
trued-up to provide similar accounting as if it were denominated in foreign
currencies; and

(4) increased (with respect to losses) or decreased (with respect to gains) by,
without duplication, any gain or loss relating to Swap Contracts (excluding Swap
Contracts entered into in the ordinary course of business or consistent with
past practice);

provided, that the Parent Borrower may, in its sole discretion, elect to not
make any adjustment for any item pursuant to the foregoing clauses (1) through
(4) above if any such item individually is less than $2,000,000 in any fiscal
quarter.

Notwithstanding the foregoing, Consolidated EBITDA for the fiscal quarters ended
March 31, 2018, June 30, 2018, September 30, 2018 and December 31, 2018
(excluding Pro Forma Cost Savings) shall be $431,870,000, $491,795,000,
$438,753,000 and $405,388,000, respectively.

“Consolidated First Lien Net Leverage Ratio” means, as of any date of
determination, with respect to the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis, the ratio of (a) Consolidated Funded First
Lien Indebtedness (less the amount of unrestricted cash and unrestricted Cash
Equivalents of the Parent Borrower and its Restricted Subsidiaries as of such
date) of the Parent Borrower and its Restricted Subsidiaries on such date to
(b) Consolidated EBITDA of the Parent Borrower and its Restricted Subsidiaries
for the most recent Test Period, in each case on a Pro Forma Basis.

“Consolidated Funded First Lien Indebtedness” means Consolidated Funded
Indebtedness that is secured by a Lien on the Collateral on an equivalent
priority basis (but, in each case, without regard to the control of remedies)
with the Liens on the Collateral securing the Obligations and Consolidated
Funded Indebtedness under the Term Loan Credit Agreement. For the avoidance of
doubt, Consolidated Funded First Lien Indebtedness shall not include Capitalized
Lease Obligations other than those that are secured on an equal priority basis
with the Liens on the Collateral securing the Obligations.

 

16



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means all Indebtedness of the type described
in clauses (a)(i), (a)(ii) (but excluding surety bonds, performance bonds or
other similar instruments), (a)(iv) (but solely in respect of the amount of
outstanding Indebtedness of the type described in (a)(iv) that in the aggregate
is in excess of $20,000,000) and clause (b) (in respect of Indebtedness of the
type described in clauses (a)(i), (a)(ii) (but excluding Indebtedness
constituting surety bonds, performance bonds or other similar instruments) and
(a)(iv) (but solely in respect of the amount of Indebtedness of the type
described in (a)(iv) that in the aggregate is in excess of $20,000,000)) of the
definition of “Indebtedness”, of a Person and its Restricted Subsidiaries on a
consolidated basis, in an amount that would be reflected on a balance sheet
prepared as of such date on a consolidated basis in accordance with GAAP (but
(x) excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with the Transactions or any
acquisition and (y) any Indebtedness that is issued at a discount to its initial
principal amount shall be calculated based on the entire stated principal amount
thereof, without giving effect to any discounts or upfront payments), excluding
obligations in respect of letters of credit, bank guarantees and guarantees on
first demand, in each case, except to the extent of unreimbursed amounts
thereunder. For the avoidance of doubt, it is understood that obligations
(i) under Swap Contracts, Cash Management Services, and any Receivables
Financing or Factoring Transaction or (ii) owed by Unrestricted Subsidiaries, do
not constitute Consolidated Funded Indebtedness.

“Consolidated Funded Senior Secured Indebtedness” means Consolidated Funded
Indebtedness that is secured by a Lien on the Collateral; provided that such
Consolidated Funded Indebtedness is not expressly subordinated in right of
payment to the Obligations pursuant to a written agreement.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

(1) the aggregate interest expense of such Person and its Restricted
Subsidiaries for such period, calculated on a consolidated basis in accordance
with GAAP, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including pay in kind interest payments,
amortization of original issue discount, the interest component of Capitalized
Lease Obligations and net payments and receipts (if any) pursuant to interest
rate Swap Contracts (other than in connection with the early termination
thereof) but excluding any non-cash interest expense attributable to the
movement in the mark-to-market valuation of Indebtedness, Swap Contracts or
other derivative instruments, all amortization and write-offs of deferred
financing fees, debt issuance costs, commissions, discounts, fees and expenses
and expensing of any bridge, commitment or other financing fees, costs of surety
bonds, charges owed with respect to letters of credit, bankers’ acceptances or
similar facilities, all discounts, commissions, fees and other charges
associated with any Receivables Financing or Factoring Transaction, and any
expense resulting from the discounting of Indebtedness in connection with the
application of recapitalization or purchase accounting); plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income of the referent Person and its Restricted Subsidiaries for
such period; provided that (a) when determining Consolidated Interest Expense in
respect of any four-quarter period ending prior to the first anniversary of the
Closing Date, Consolidated Interest Expense will be calculated by multiplying
the aggregate Consolidated Interest Expense accrued since the Closing Date by
365 and then dividing such product by the number of days from and

 

17



--------------------------------------------------------------------------------

including the Closing Date to and including the last day of such period and
(b) in the case of any Person that became a Restricted Subsidiary of such Person
after the commencement of such four-quarter period, the interest expense of such
Person paid in cash prior to the date on which it became a Restricted Subsidiary
of such Person will be disregarded. For purposes of this definition, interest on
Capitalized Lease Obligations will be deemed to accrue at the interest rate
reasonably determined by such Person to be the rate of interest implicit in such
Capitalized Lease Obligations in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the net income (or loss) of such Person and its Restricted
Subsidiaries for such period, calculated on a consolidated basis in accordance
with GAAP and before any reduction in respect of Preferred Stock dividends;
provided that (without duplication):

(a) all net after-tax extraordinary, nonrecurring, exceptional or unusual gains,
losses, income, expenses and charges in each case as determined in good faith by
such Person, and in any event including, without limitation, all restructuring,
severance, relocation, retention and completion bonuses or payments,
consolidation, integration or other similar charges and expenses, contract
termination costs, system establishment charges, conversion costs, start-up or
closure or transition costs, expenses related to any reconstruction,
decommissioning, recommissioning or reconfiguration of fixed assets for
alternative uses, fees, expenses or charges relating to curtailments,
settlements or modifications to pension and post-retirement employee benefit
plans in connection with the Transactions or any acquisition or Permitted
Investment, expenses associated with strategic initiatives, facilities shutdown
and opening costs, and any fees, expenses, charges or change in control payments
related to the Transactions or any acquisition or Permitted Investment
(including any transition-related expenses (including retention or
transaction-related bonuses or payments) incurred before, on or after the
Closing Date), will be excluded;

(b) all (i) charges and expenses relating to the Transactions, (ii) transaction
fees, costs and expenses incurred in connection with any contemplated equity
issuances, investments, acquisitions, dispositions, recapitalizations, mergers,
amalgamations, Divisions, option buyouts and the Incurrence, modification or
repayment of Indebtedness permitted to be Incurred under this Agreement
(including any Refinancing Indebtedness in respect thereof) and the Term Loan
Credit Agreement or any amendments, waivers or other modifications under the
agreements relating to such Indebtedness or similar transactions (in each case,
whether or not consummated), and (iii) without duplication of any of the
foregoing, non-operating or non-recurring professional fees, costs and expenses
for such period will be excluded;

(c) all net after-tax income, loss, expense or charge from abandoned, closed or
discontinued operations and any net after-tax gain or loss on the disposal of
abandoned, closed or discontinued operations (and all related expenses) other
than in the ordinary course of business (as determined in good faith by such
Person) will be excluded;

(d) all net after-tax gain, loss, expense or charge attributable to business
dispositions and asset dispositions, including the sale or other disposition of
any Equity Interests of any Person, other than in the ordinary course of
business (as determined in good faith by such Person), will be excluded;

(e) all net after-tax income, loss, expense or charge attributable to the early
extinguishment, conversion or cancellation of Indebtedness, Swap Contracts or
other derivative instruments (including deferred financing costs written off and
premiums paid) will be excluded;

 

18



--------------------------------------------------------------------------------

(f) all non-cash gains, losses, expenses or charges attributable to the movement
in the mark-to-market valuation of Indebtedness, Swap Contracts or other
derivative instruments will be excluded;

(g) any non-cash or unrealized currency translation or foreign currency
transaction gains and losses related to changes in currency exchange rates
(including, without limitation, remeasurements of Indebtedness and any net loss
or gain resulting from (i) Swap Contracts for currency exchange risk and
(ii) intercompany Indebtedness), will be excluded;

(h) (i) the net income for such period of any Person that is not the referent
Person or a Restricted Subsidiary of the referent Person or that is accounted
for by the equity method of accounting, will be included only to the extent of
the amount of dividends or distributions or other payments that are paid in or
converted into cash with respect to such equity ownership to the referent Person
or a Restricted Subsidiary thereof in respect of such period; and (ii) without
duplication, the net income for such period will include any ordinary course
dividends or distributions or other payments paid in cash (or converted into
cash) with respect to such equity ownership received from any such Person during
such period in excess of the amounts included in subclause (i) above;

(i) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies will be excluded;

(j) the effects of purchase accounting, fair value accounting or
recapitalization accounting adjustments (including the effects of such
adjustments pushed down to the referent Person and its Restricted Subsidiaries)
resulting from the application of purchase accounting, fair value accounting or
recapitalization accounting in relation to any acquisition consummated before or
after the Closing Date (including in the inventory, property and equipment,
software, goodwill, intangible assets, in-process research and development,
deferred revenue and debt line items), and the amortization, write-down or
write-off of any amounts thereof, net of taxes, will be excluded;

(k) all non-cash impairment charges and asset write-ups, write-downs and
write-offs, in each case pursuant to GAAP, and the amortization of intangibles
arising from the application of GAAP will be excluded;

(l) all non-cash expenses realized in connection with or resulting from equity
or equity-linked compensation plans, employee benefit plans or agreements or
post-employment benefit plans or agreements, or grants or sales of stock, stock
appreciation or similar rights, stock options, restricted stock, preferred
stock, stock appreciation or other similar rights will be excluded;

(m) any costs or expenses incurred in connection with the payment of dividend
equivalent rights to holders of equity-based incentive awards pursuant to any
management equity plan, stock option plan or any other management or employee
benefit plan or agreement or post-employment benefit plan or agreement will be
excluded;

(n) accruals and reserves for liabilities or expenses that are established or
adjusted as a result of the Transactions within 12 months after the Closing Date
will be excluded;

(o) all amortization and write-offs of deferred financing fees, debt issuance
costs, commissions, fees and expenses, costs of surety bonds, charges owed with
respect to letters of credit, bankers’ acceptances or similar facilities, and
expensing of any bridge, commitment or other financing fees (including in
connection with a transaction undertaken but not completed), will be excluded;

 

19



--------------------------------------------------------------------------------

(p) all discounts, commissions, fees and other charges (including interest
expense) associated with any Receivables Financing or Factoring Transaction will
be excluded;

(q) (i) the non-cash portion of “straight-line” rent expense will be excluded
and (ii) the cash portion of “straight-line” rent expense that exceeds the
amount expensed in respect of such rent expense will be included;

(r) expenses and lost profits with respect to liability or casualty events or
business interruption will be disregarded to the extent covered by insurance and
actually reimbursed, or, so long as such Person has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer, but only to the extent that such amount (i) has not been denied by
the applicable carrier in writing and (ii) is in fact reimbursed within 365 days
of the date on which such liability was discovered or such casualty event or
business interruption occurred (with a deduction for any amounts so added back
that are not reimbursed within such 365-day period); provided that any proceeds
of such reimbursement when received will be excluded from the calculation of
Consolidated Net Income to the extent the expense or lost profit reimbursed was
previously disregarded pursuant to this clause (r);

(s) losses, charges and expenses that are covered by indemnification or other
reimbursement provisions in connection with any asset disposition will be
excluded to the extent actually reimbursed, or, so long as such Person has made
a determination that a reasonable basis exists for indemnification or
reimbursement, but only to the extent that such amount is in fact indemnified or
reimbursed within 365 days of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
indemnified or reimbursed within such 365 days);

(t) non-cash charges or income relating to increases or decreases of deferred
tax asset valuation allowances will be excluded;

(u) cash dividends or returns of capital from Investments (such return of
capital not reducing the ownership interest in the underlying Investment), in
each case received during such period, to the extent not otherwise included in
Consolidated Net Income for that period or any prior period subsequent to the
Closing Date will be included;

(v) [reserved];

(w) [reserved];

(x) any (i) severance or relocation costs or expenses, (ii) one-time non-cash
compensation charges, (iii) the costs and expenses related to employment of
terminated employees, or (iv) costs or expenses realized in connection with or
resulting from stock appreciation or similar rights, stock options or other
rights of officers, directors and employees, in each case of such Person or any
of its Restricted Subsidiaries, shall be excluded; and

(y) any non-cash interest expense and non-cash interest income, in each case to
the extent there is no associated cash disbursement or receipt, as the case may
be, before the Latest Maturity Date, shall be excluded;

 

20



--------------------------------------------------------------------------------

provided that the Parent Borrower may, in its sole discretion, elect to not make
any adjustment for any item pursuant to clauses (a) through (y) above if any
such item individually is less than $2,000,000 in any fiscal quarter.

“Consolidated Senior Secured Net Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Senior Secured Indebtedness
(less the amount of unrestricted cash and Cash Equivalents of the Parent
Borrower and its Restricted Subsidiaries), and in each case, calculated on a Pro
Forma Basis to (b) Consolidated EBITDA of the Parent Borrower for the most
recent Test Period, calculated on a Pro Forma Basis.

“Consolidated Total Assets” means, the consolidated total assets of the Parent
Borrower and its Restricted Subsidiaries as set forth on the consolidated
balance sheet of the Parent Borrower as of the most recent Test Period.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person Guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contribution Indebtedness” means Indebtedness of the Parent Borrower or any
Restricted Subsidiary in an aggregate principal amount not greater than the
aggregate amount of cash contributions (other than Designated Contributions)
made to the capital of the Parent Borrower or any Restricted Subsidiary (other
than, in the case of such Restricted Subsidiary, contributions by the Parent
Borrower or any other Restricted Subsidiary to its capital) after the Closing
Date and designated as a Cash Contribution Amount; provided that such
Contribution Indebtedness (a) is Incurred within 210 days after the making of
such cash contributions and (b) is so designated as Contribution Indebtedness
pursuant to an Officer’s Certificate on the Incurrence date thereof.

“Control” has the meaning specified in the definition of “Affiliate.”

“Control Account” means a Securities Account or Commodity Account that is the
subject of an effective Securities Account Control Agreement and that is
maintained by any Credit Party with an Approved Securities Intermediary.
“Control Account” includes all Financial Assets held in a Securities Account or
a Commodity Account and all certificates and instruments, if any, representing
or evidencing the Financial Assets contained therein.

 

21



--------------------------------------------------------------------------------

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

“Covenant Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for the Parent Borrower and its
Restricted Subsidiaries on a consolidated basis equal to (i) Consolidated Cash
Interest Expense, (ii) scheduled payments of principal on Consolidated Funded
Indebtedness and (iii) all cash Restricted Payments made by the Parent Borrower
or any Restricted Subsidiary during such period pursuant to Section 6.6(b)(21).

“Covenant Fixed Charge Coverage Ratio” means, with respect to the Parent
Borrower for any period, the ratio of (1) Consolidated EBITDA of the Parent
Borrower and its Restricted Subsidiaries for the most recently ended Test Period
immediately preceding the date on which such calculation of the Fixed Charge
Coverage Ratio is made, calculated on a Pro Forma Basis for such period minus
(y) Consolidated Capital Expenditures made in cash during such Test Period to
the extent not financed with the proceeds of Indebtedness minus (z) cash taxes
actually paid by the Parent Borrower and its Restricted Subsidiaries during such
Test Period, to (ii) Covenant Consolidated Fixed Charges for such four Fiscal
Quarter period. Solely for purposes of determining compliance with the Payment
Conditions, in the event that the Parent Borrower or any of its Restricted
Subsidiaries Incurs or redeems or repays any Indebtedness (other than in the
case of revolving credit borrowings or revolving advances under any Qualified
Receivables Financing, in which case interest expense shall be computed based
upon the average daily balance of such Indebtedness during the applicable
period) or issues or redeems Preferred Stock or Disqualified Stock subsequent to
the commencement of the period for which the Covenant Fixed Charge Coverage
Ratio is being calculated but prior to the calculation of the Covenant Fixed
Charge Coverage Ratio is made, then the Covenant Fixed Charge Coverage Ratio
shall be calculated on a Pro Forma Basis.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Guaranty, the Intercreditor Agreement, and each Borrowing Base
Certificate.

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Party” means each Borrower and each Guarantor.

“Cure Right” has the meaning specified in Section 8.4(a).

“Currency Due” has the meaning specified in Section 10.3(c).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

22



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.21, any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans within three Business Days of the date required to be funded by it
hereunder, (b) has notified the Parent Borrower or the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder,
(c) has failed, within three Business Days after reasonable request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such confirmation by the Administrative Agent) or (d) has, or has a
direct or indirect parent company that has, other than via an Undisclosed
Administration, (i) become the subject of a proceeding under any Debtor Relief
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided that no Lender shall be a Defaulting Lender solely by
virtue of (x) the ownership or acquisition by a Governmental Authority of any
Equity Interest in that Lender or any direct or indirect parent company thereof
so long as such ownership interest does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender, or (y) the
occurrence of any of the events described in clause (d)(i), (d)(ii) or (d)(iii)
of this definition which in each case has been dismissed or terminated prior to
the date of this Agreement. Any determination by the Administrative Agent (or
the Requisite Lenders to the extent that the Administrative Agent is a
Defaulting Lender) that a Lender is a Defaulting Lender under any one or more of
clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.21) upon delivery of written notice of such determination to the
Administrative Agent, the Parent Borrower and each Lender, as applicable.

“Deposit Account” has the meaning given to such term in the UCC.

“Deposit Account Bank” means a financial institution at which the Credit Parties
maintain a Deposit Account.

“Deposit Account Control Agreement” has the meaning specified in the Security
Agreement.

“Designated Contributions” means the net cash proceeds and Cash Equivalents
received by the Borrower after the Closing Date from:

(1) contributions to its common equity capital, and

(2) the sale of Capital Stock (other than Excluded Equity) of the Borrower,

in each case designated as Designated Contributions pursuant to an Officer’s
Certificate executed by a Responsible Officer of the Borrower.

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Parent Borrower or one of its Restricted
Subsidiaries in connection with an Asset Sale that is so designated as
Designated Non-cash Consideration pursuant to an Officer’s Certificate, setting
forth the basis of such valuation, less the amount of cash or Cash Equivalents
received in connection with a subsequent sale of or collection on such
Designated Non-cash Consideration.

 

23



--------------------------------------------------------------------------------

“Disqualified Institution” means (a) each Person identified as a “Disqualified
Institution” on a list delivered to the Administrative Agent by Holdings on or
prior to November 8, 2018 (and, on and after the Closing Date, as such list may
be updated by e-mail to JPMDQ_Contact@jpmorgan.com with the Administrative
Agent’s consent (such consent not to be unreasonably withheld, conditioned or
delayed)), (b) any Company Competitor identified on a list delivered to the
Administrative Agent by the Borrower from time to time by e-mail to
JPMDQ_Contact@jpmorgan.com and (c) as to any entity referenced in each of
clauses (a) and (b) above (the “Primary Disqualified Institution”), any of such
Primary Disqualified Institution’s Affiliates identified in writing to the
Administrative Agent from time to time by e-mail to JPMDQ_Contact@jpmorgan.com
or otherwise readily identifiable as such by name, but excluding any Affiliate
that is primarily engaged in, or that advises funds or other investment vehicles
that are engaged in, making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit or securities in the
ordinary course and with respect to which the Primary Disqualified Institution
does not, directly or indirectly, possess the power to direct or cause the
direction of the investment policies of such entity; provided that any
additional designation permitted by the foregoing shall not apply retroactively
to any prior assignment or participation interest or to any trade to acquire
such participation interest. Notwithstanding the foregoing, any list of
Disqualified Institutions shall only be required to be available to any Lender
or Participant or prospective Lender or Participant on the Platform or another
similar electronic system upon written request by such Lender or Participant or
prospective Lender or Participant and any Lender may provide the list of
Disqualified Institutions to any prospective assignee or Participant on a
confidential basis (it being understood that the identity of Disqualified
Institutions will not be posted or distributed to any Person, other than a
distribution by the Administrative Agent to a Lender upon written request and by
a Lender to any prospective assignee or Participant on a confidential basis).
For the purpose of clauses (a) and (b) in the previous sentence, such list shall
be made available to the Administrative Agent pursuant to Section 10.1 and any
additions, deletions or other modifications to the list of Disqualified
Institutions shall become effective within three Business Days after delivery to
the Administrative Agent (with respect to additions pursuant to clause
(a) above, subject to the Administrative Agent’s consent (such consent not to be
unreasonably withheld, conditioned or delayed)) . The Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to, or the restrictions on any exercise of rights or remedies of, any
Disqualified Institution.

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by its terms (or by the terms of any security into which it is
convertible or for which it is redeemable or exchangeable), in each case, at the
option of the holder thereof or upon the happening of any event:

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale;
provided that the relevant asset sale or change of control provisions, taken as
a whole, are no more favorable in any material respect to holders of such Equity
Interests than the asset sale and change of control provisions applicable to any
Senior Notes and any purchase requirement triggered thereby may not become
operative until compliance with the asset sale and change of control provisions
applicable to any Senior Notes (including the purchase of any Senior Notes
tendered pursuant thereto)),

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock, or

(3) is redeemable at the option of the holder thereof, in whole or in part,

in each case prior to 91 days after the Latest Maturity Date hereunder;
provided, however, that only the portion of Equity Interests that so matures or
is mandatorily redeemable, is so convertible or exchangeable or is so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified

 

24



--------------------------------------------------------------------------------

Stock; provided, further, however, that if such Equity Interests are issued to
any employee or to any plan for the benefit of employees of the Parent Borrower
or its Subsidiaries or a direct or indirect parent of the Parent Borrower by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Parent Borrower or its Subsidiaries or a direct or indirect parent of the Parent
Borrower in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, death or disability; provided,
further, that any class of Equity Interests of such Person that by its terms
authorizes such Person to satisfy its obligations thereunder by delivery of
Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“Documentation Agent” means Regions Bank, in its capacity as documentation agent
for the Revolving Credit Facility.

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Available Currency other than Dollars, the equivalent of such
amount in Dollars determined by using the rate of exchange for the purchase of
Dollars with such Available Currency last provided (either by publication or
otherwise provided to the Administrative Agent) by the applicable Thomson
Reuters Corp. (“Reuters”) source on the Business Day (New York City time)
immediately preceding the date of determination or if such service ceases to be
available or ceases to provide a rate of exchange for the purchase of Dollars
with such Available Currency, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its sole discretion (or if such
service ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion)
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its reasonable discretion.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means a Restricted Subsidiary that is not a Foreign
Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

25



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (i) any Agent, any Lender, any Affiliate of any Agent
or Lender and any Related Fund (any two or more Related Funds being treated as a
single Eligible Assignee for all purposes hereof), and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
that extends credit or buys loans in the ordinary course; provided that none of
the Parent Borrower, any Affiliate of Parent Borrower, any Defaulting Lender,
any Disqualified Institution or any natural person shall be an Eligible
Assignee.

“Eligible Borrowing Base Cash” means the amount of unrestricted cash and Cash
Equivalents (other than any Specified Cure Investment) of the Credit Parties at
such time (to the extent held in a Control Account, Cash Collateral Account or
Approved Deposit Account); provided that if such Control Account, Cash
Collateral Account or Approved Deposit is held at an institution other than the
Administrative Agent or any of its affiliates, at any time that (i) the
aggregate of all Revolving Credit Outstandings exceeds the Borrowing Base or
(ii) the Payment Conditions are tested, the Administrative Agent reserves the
right to verify the balance of such account on a daily basis.

“Eligible Inventory” means the inventory of the Borrowers including raw
materials, work-in-process and finished goods:

(a) that is owned solely by a Borrower free and clear from any Lien in favor of
a third party (other than (w) the Liens in favor of the Collateral Agent,
(x) Liens securing “Fixed Asset Obligations” (as defined in the Intercreditor
Agreement) so long as all such Liens rank junior in priority to the Liens
securing the Obligations pursuant to the Intercreditor Agreement,
(y) non-consensual unrecorded Liens arising by operation of law notified to the
Administrative Agent for which a reserve has been established against the
Borrowing Base and (z) inchoate Liens for which amounts are not yet due and
payable),

(b) with respect to which the Collateral Agent has a valid, perfected and
enforceable first priority lien subject only to (x) non-consensual unrecorded
Liens arising by operation of law notified to the Administrative Agent for which
a reserve has been established against the Borrowing Base, (y) Liens securing
“Fixed Asset Obligations” (as defined in the Intercreditor Agreement) so long as
all such Liens rank junior in priority to the Liens securing the Obligations
pursuant to the Intercreditor Agreement and (z) inchoate Liens for which amounts
are not yet due and payable,

(c) with respect to which no representation or warranty contained in any Credit
Document has been breached in any material respect,

(d) that is not, in the Administrative Agent’s Permitted Discretion, obsolete or
unmerchantable, and

(e) with respect to which (in respect of any inventory labeled with a brand name
or trademark and sold by a Borrower pursuant to a trademark owned by a Borrower
or a license granted to a Borrower (other than inventory consisting of products
sold to third parties for resale under such third party’s brand)) the Collateral
Agent would have rights under such trademark or license pursuant to the Security
Agreement or other agreement reasonably satisfactory to the Administrative Agent
to sell such inventory in connection with a liquidation thereof.

 

26



--------------------------------------------------------------------------------

No inventory of a Borrower shall be Eligible Inventory if such inventory
consists of (i) goods that are not held by a Borrower for bona fide resale,
(ii) goods returned or rejected by customers other than goods that are undamaged
or are resalable in the normal course of business, (iii) goods to be returned to
suppliers, (iv) goods that have been consigned by a Borrower, (v) goods in
transit (provided that (x) inventory located in the continental United States
which is being transported by a Borrower between premises owned or operated by a
Borrower and (y) Eligible Inventory In Transit, in each case for which a reserve
has been taken for any freight costs, storage fees and/or insurance costs
necessary (as reasonably determined by the Applicable Agent) to obtain
possession of such inventory may be deemed “Eligible Inventory”), (vi) goods the
buyer of which has rights superior to the security interest of the Collateral
Agent, (vii) inventory specifically reserved against by a Borrower,
(viii) inventory (A) acquired by a Borrower pursuant to an Investment permitted
hereunder or (B) belonging to a Subsidiary formed, acquired or that ceases to be
an Excluded Subsidiary after the date hereof (including, in each case, any
additional Borrower pursuant to Section 5.11(b)), in each case with respect to
which the Administrative Agent has not received the results of a field
examination and appraisal which are reasonably satisfactory to the Applicable
Agent, (ix) goods located, stored, used or held at any premises owned or
operated by a Person which is not a Borrower unless (A)(1) the Applicable Agent
shall have received a Landlord Personal Property Collateral Access Agreement,
Bailee’s Letter or similar agreement in form and substance reasonably
satisfactory to it or (2) in the case of inventory located at a leased premises,
a Reserve in an amount equal to three months’ rent or operating expenses, as
applicable, for such premises shall have been established with respect thereto
and (B) other than in the case of Qualified Outside Processors, an appropriate
UCC-1 financing statement or equivalent shall have been executed and properly
filed, (x) inventory evidenced by negotiable documents of title unless such
documents of title are delivered to the Collateral Agent, (xi) inventory which
is not located in the United States; (xii) (A) for which any contract relating
to such inventory expressly includes retention of title in favor of the vendor
or supplier thereof; or (B) for which any contract relating to such inventory
does not address retention of title and the relevant Borrower has not
demonstrated to the satisfaction of the Administrative Agent that there is no
retention of title in favor of the vendor or supplier thereof; (xiii) for which
reclamation rights exist or have been asserted by the seller and (xiv) with
respect to any inventory, any portion of cost attributable to intercompany
profit among the Borrowers and their Affiliates.

“Eligible Inventory In Transit” means all inventory that is in-transit inventory
and that would otherwise constitute Eligible Inventory but for its failure to
satisfy the criteria set forth in clause (v) or (xi) of the definition thereof,
solely to the extent that (i) either (a) the inventory has been shipped on a
“free on board the place of shipment” basis to a Borrower and the Administrative
Agent shall have received (A) a true and correct copy of the bill of lading and
such other shipping documents in respect of such inventory as it may in its
Permitted Discretion require, (B) evidence of reasonably satisfactory casualty
insurance naming the Collateral Agent or its designee as loss payee or
additional insured and otherwise covering such risks as the Administrative Agent
may reasonably request in its Permitted Discretion, and (C) if the bill of
lading is negotiable, confirmation that the bill is in the possession of a
Borrower, such Borrower’s customs broker or any other Person acting in a similar
capacity or (ii) the inventory has been shipped by a Borrower to a customer on a
“free on board the place of destination” basis and has not yet been delivered
and the Collateral Agent shall have received evidence of reasonably satisfactory
casualty insurance naming the Collateral Agent or its designee as loss payee or
additional insured and otherwise covering such risks as the Administrative Agent
may reasonably request in its Permitted Discretion; provided that for the
purpose of calculating any Borrowing Base, the value of any Eligible Inventory
In Transit shall in no case exceed $80,000,000.

 

27



--------------------------------------------------------------------------------

“Eligible Receivable” means the gross outstanding balance of each Account of a
Borrower arising out of the sale of merchandise, goods or services in the
ordinary course of business, that is made by a Borrower to a Person that is not
an Affiliate of any Credit Party and that constitutes Collateral in which the
Collateral Agent has a valid and enforceable, fully perfected first priority
lien; provided, however, that an Account shall not be an “Eligible Receivable”
if any of the following shall be true:

(a) (i) such Account is more than 60 days past due according to the original
terms of sale or (ii) 120 days past the original invoice date thereof (in
determining the aggregate amount from the same Account Debtor that is unpaid
hereunder such amount shall be the gross amount due in respect of the applicable
Accounts without giving effect to any net credit balances); or

(b) any representation or warranty contained in this Agreement or any other
Credit Document with respect to such specific Account is not true and correct in
all material respects; or

(c) the Account Debtor on such Account has disputed liability or made any claim
with respect to any other Account due from such Account Debtor to a Borrower but
only to the extent of such dispute or claim; or

(d) the Account Debtor on such Account has then currently (i) filed a petition
for bankruptcy or any other relief under the Bankruptcy Code, or under any other
applicable bankruptcy, reorganization, insolvency, examinorship or similar law
now or hereafter in effect, (ii) made an assignment for the benefit of
creditors, (iii) had filed against it any petition or other application for
relief under the Bankruptcy Code or any such other law, (iv) has failed,
suspended business operations, become insolvent, called a meeting of its
creditors for the purpose of obtaining any financial concession or accommodation
or (v) had or suffered a receiver, examiner or a trustee to be appointed for all
or a significant portion of its assets or affairs, unless such Account Debtor
(A) is a debtor-in-possession in a case then pending under Chapter 11 of the
Bankruptcy Code or any such other law, (B) has established debtor-in-possession
financing satisfactory to the Applicable Agent in its sole discretion and
(C) otherwise satisfies each of the requirements set forth in this definition of
Eligible Receivables; or

(e) the Account Debtor on such Account or any of its Affiliates is also a
supplier to or creditor of a Borrower, to the extent of the applicable offset
unless such Account Debtor has executed a no-offset letter reasonably
satisfactory to the Applicable Agent, in its discretion exercised in a
commercially reasonable manner; or

(f) the sale represented by such Account is to an Account Debtor located outside
the United States, the European Union (as constituted pre-May 2004), Norway,
Switzerland or Canada, unless the sale is on letter of credit or acceptance
terms acceptable to the Administrative Agent, in its Permitted Discretion and
(a) such letter of credit names the Collateral Agent as beneficiary for the
benefit of the Secured Parties or (b) the issuer of such letter of credit has
consented to the assignment of the proceeds thereof to the Collateral Agent; or

(g) the sale to such Account Debtor on such Account is on a bill-on-hold,
guaranteed sale, sale-and-return, sale-on-approval, sale on consignment or sale
providing for repurchase or return basis; or

(h) such Account is subject to a Lien in favor of any Person other than (i) the
first priority lien in favor of the Collateral Agent for the benefit of the
Secured Parties, (ii) Liens securing “Fixed Asset Obligations” (as defined in
the Intercreditor Agreement) so long as all such Liens rank junior in priority
to the Liens securing the Obligations pursuant to the Intercreditor Agreement,
(iii) non-consensual Liens arising by operation of law which are junior to the
Collateral Agent’s Lien and (iv) inchoate Liens for which amounts are not yet
due and payable; or

 

28



--------------------------------------------------------------------------------

(i) such Account is subject to any deduction, offset, counterclaim, discount,
allowance, rebate, credit, return privilege, exchange rate adjustment, other
adjustments, or other conditions other than volume sales discounts given in the
ordinary course of the business of the applicable Borrower; provided, however,
that such Account shall be ineligible pursuant to this clause (i) only to the
extent of such deduction, offset, counterclaim, discount, allowance, rebate,
credit, return privilege, exchange rate adjustment, other adjustment, or other
condition; or

(j) the Account Debtor on such Account is located in New Jersey, Minnesota or
any other state of the United States requiring the holder of such Account, as a
precondition to commencing or maintaining any action in the courts of such state
or other jurisdiction either to (i) receive a certificate of authorization to do
business in such state or be in good standing in such state or (ii) file a
notice of business activities report, or equivalent, with the appropriate office
or agency of such state, in each case unless and for so long as the applicable
Borrower has filed within the Qualification Period (and maintains the
effectiveness of) such a certificate of authority to do business and is in good
standing or, as the case may be, has duly filed within the Qualification Period
(and maintains the effectiveness of) such a notice in such state; or

(k) the Account Debtor on such Account is a Governmental Authority, unless the
applicable Borrower has assigned its rights to payment of such Account to the
Collateral Agent pursuant to the Assignment of Claims Act of 1940, as amended,
in the case of a U.S. federal Governmental Authority, and pursuant to applicable
law, if any, in the case of any other Governmental Authority in the United
States of America, and such assignment has been accepted and acknowledged by the
appropriate government officers; or

(l) 50% or more of the outstanding Accounts of the Account Debtor have become,
in accordance with the provisions of clause (a) above, ineligible; or

(m) the sale represented by such Account is denominated in a currency other than
Dollars; or

(n) the Account Debtor is in default on prior indebtedness to the applicable
Borrower (other than invoices that are not more than 30 days past due from the
original due date thereof) or which has been written off the books of the
Borrowers or otherwise designated as uncollectible; or

(o) the applicable Borrower, in order to be entitled to collect such Account, is
required to perform any additional service for, or perform or incur any
additional obligation to, the Person to whom or to which it was made; or

(p) such Account is owing by an Account Debtor to the extent the total Accounts
of such Account Debtor to the applicable Borrower represent (A) more than 15% of
the Eligible Receivables at such time (in the case of Account Debtors or their
parent companies rated Ba1 or lower by Moody’s or BB+ or lower by S&P), (B) more
than 25% of the Eligible Receivables at such time (in the case of Account
Debtors or their parent companies rated Baa3 or better by Moody’s or BBB- by
S&P) or (C) more than 25% of the Eligible Receivables at such time (if the
Account Debtor is Anixter International Inc., but only for so long as the
corporate or issuer rating of Anixter International Inc. is rated both Ba2 or
better by Moody’s and BB or better by S&P), in each case, solely to the extent
of such excess; or

 

29



--------------------------------------------------------------------------------

(q) such Account is invalid or otherwise not legally enforceable; or

(r) such Account is unlawful or not absolute; or

(s) such Account is not in material compliance with all applicable laws and
regulations; or

(t) such Account did not arise from a final sale of goods or services (evidenced
by an invoice or other writing in form acceptable to the Administrative Agent,
in its Permitted Discretion) which have been fully delivered; it being
understood and agreed that each Borrower’s form of invoice which has been
delivered to the Administrative Agent prior to the Closing Date is acceptable;
or

(u) payment in cash has been received with respect to, but not yet applied to,
such Account, but only to the extent of such non-application; or

(v) Accounts (A) acquired by a Borrower pursuant to an Investment permitted
hereunder or (B) belonging to a Subsidiary formed, acquired or that ceases to be
an Excluded Subsidiary after the date hereof (including, in each case, any
additional Borrower pursuant to Section 5.11(b)), in each case with respect to
which the Administrative Agent has not received the results of a field
examination and appraisal which are reasonably satisfactory to the
Administrative Agent; or

(w) such Account is evidenced by chattel paper or a promissory note or an
instrument of any kind; or

(x) any Account which was partially paid and in respect of which the applicable
Borrower created a new receivable for the unpaid portion of such Account; or

(y) such Account is governed by the laws of any jurisdiction other than any
state of the United States of America; or

(z) any Account which, for any Account Debtor, exceeds the applicable credit
limit for such Account Debtor, if any, determined by the Borrowers, to the
extent of such excess; or

(aa) such Account is subject to any limitation of assignment (which would have
the effect of preventing or restricting the creation of security interests) or
limitation on the creation of security interests (whether arising by operation
of law, by agreement or otherwise) unless the Administrative Agent has
determined that such limitation is not enforceable; or

(bb) such Account relates to inventory that is recorded as perpetual inventory
or that is included in the definition of Eligible Inventory In Transit.

“EMU” means the economic and monetary union as contemplated in the EU Treaty.

“EMU Legislation” means the legislative measures of the EMU for the introduction
of, changeover to, or operation of the Euro in one or more member states.

“Entitlement Holder” has the meaning given such term in the UCC.

“Entitlement Order” has the meaning given such term in the UCC.

 

30



--------------------------------------------------------------------------------

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Claim” means any investigation, notice, notice of violation or of
potential responsibility, claim, action, suit, proceeding, demand, abatement
order or other order or directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law;
(ii) in connection with any Hazardous Material; or (iii) in connection with any
actual or alleged damage, injury, threat or harm to health, safety, or the
Environment.

“Environmental Laws” means any and all current or future federal, state, local
and foreign statutes, laws, including common law, regulations or ordinances,
rules, judgments, orders, decrees, permits licenses or restrictions imposed by a
Governmental Authority relating to pollution or protection of the Environment
and protection of human health (to the extent relating to exposure to Hazardous
Materials), including those relating to the generation, use, handling, storage,
transportation, treatment or Release or threat of Release of Hazardous
Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of the Parent Borrower, any other Credit Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other binding
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any Capital Stock that arises only by
reason of the happening of a contingency that is outside the control of the
holder of such Capital Stock or any debt security that is convertible into, or
exchangeable for, Capital Stock).

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Parent Borrower, any Subsidiary or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Parent
Borrower, any Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in “endangered” or “critical” status
(within the meaning of Section 432 of the Internal Revenue Code or Section 305
of ERISA); (d) the filing of a notice of intent to terminate, or the
commencement of proceedings by the PBGC to terminate, a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or

 

31



--------------------------------------------------------------------------------

Multiemployer Plan; (f) with respect to a Pension Plan, the failure to satisfy
the minimum funding standard of Section 412 of the Internal Revenue Code and
Section 302 of ERISA, whether or not waived, (g) the failure to make by its due
date a required contribution under Section 412(m) of the Internal Revenue Code
(or Section 430(j) of the Internal Revenue Code, as amended by the Pension
Protection Act of 2006) with respect to any Pension Plan or the failure to make
any required contribution to a Multiemployer Plan; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums, upon the Parent
Borrower, any Subsidiary or any ERISA Affiliate or (i) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the
Internal Revenue Code or Section 406 of ERISA) which could result in liability
to the Parent Borrower or any Subsidiary.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EU Treaty” means the Treaty on European Union.

“Euro” refers to the single currency of the Participating Member States.

“Euro Base Rate” means, with respect to any Euro Rate Borrowing, the London
interbank offered rate as administered by the ICE Benchmark Administration
Limited (or any other Person that takes over the administration of such rate)
for Dollars for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen (or in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case, the “Screen
Rate”) at approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. In the absence of a period comparable to the Interest Period being
available as a Screen Rate, (an “Impacted Interest Period”), then (provided
there are Screen Rates for other Interest Periods for the applicable currency)
the Euro Base Rate shall mean the Interpolated Screen Rate as of approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the Interpolated Screen Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Euro Rate” means for any Interest Period with respect to a Euro Rate Loan, a
rate per annum determined by the Administrative Agent pursuant to the following
formula:

 

Euro Rate =

   Euro Base Rate   

 

   1.00 – Euro Reserve Percentage

“Euro Rate Borrowing” means a Borrowing of Euro Rate Loans.

“Euro Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Euro Rate.

“Euro Reserve Percentage” means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental, marginal or other
reserve requirement) with respect to eurodollar funding (currently referred to
as “Eurocurrency liabilities”). The Euro Rate for each outstanding Loan the
interest on which is determined by reference to the Euro Rate shall be adjusted
automatically as of the effective date of any change in the Euro Reserve
Percentage.

 

32



--------------------------------------------------------------------------------

“Event of Default” means each of the conditions or events set forth in
Section 8.1.

“Excess Availability” means, at any time, (a) the sum of (i) the Maximum Credit
and (ii) to the extent that the Borrowing Base exceeds the Revolving Commitment
at such time, an amount equal to 100% of such excess (other than in respect of a
Last-Out Facility) (provided that (x) if Availability is less than the lesser of
(A) 5.0% of the Maximum Credit and (B) $50,000,000, the amount under this clause
(ii) shall be deemed to be zero and (y) this clause (ii) shall not be included
when calculating Excess Availability for purposes of determining whether
additional field exams or appraisals are required under Section 5.9 hereof),
plus (iii) Eligible Borrowing Base Cash minus (b) the aggregate of all Revolving
Credit Outstandings.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Account” means (i) segregated deposit, securities and commodities
accounts that are maintained and used solely (1) for payroll, employee
healthcare and other employee wage and benefit accounts, (2) as withholding tax
accounts, including, without limitation, sales tax accounts, (3) as escrow,
fiduciary or trust accounts, in each case exclusively for the benefit of
unaffiliated third parties held in connection with a transaction permitted by
this Agreement; (4) as defeasance and redemption accounts that are subject to a
Lien of the type described in and maintained in accordance with clause (29) of
the definition of “Permitted Liens”, (5) solely for purposes of any control
agreement requirements, zero balance disbursement accounts and (ii) other
deposit, securities and commodities accounts as long as the aggregate balance
for all such Credit Parties in all such other accounts does not exceed the
Dollar Equivalent of $40,000,000 at any time; provided that (A) each Credit
Party shall use commercially reasonable efforts to ensure that such Excluded
Accounts in clauses (i) and (ii) receive no deposits from Account Debtors in
respect of an Eligible Account, (B) the Parent Borrower or such other Credit
Party shall promptly upon becoming aware of any deposit in such accounts from
Account Debtors in respect of an Eligible Account cause such deposits to be
transferred to an Approved Deposit Account or Control Account, and (C) each
Credit Party shall use commercially reasonable efforts to ensure that such
accounts specified in clause (i) shall only receive deposits in amounts
reasonably expected to be required to satisfy the obligations specified in
clause (i)(1) through (i)(5) to be made from such accounts from time to time.

“Excluded Assets” means the collective reference to:

(a) (i) any fee-owned real property, and (ii) all real property in which a
Credit Party holds a leasehold interest in such property as the lessee under a
lease;

(b) motor vehicles and other assets subject to certificates of title to the
extent a lien thereon cannot be perfected by filing a UCC financing statement;

(c) pledges and security interests prohibited by applicable law, rule or
regulation after giving effect to the applicable anti-assignment provisions of
the UCC;

(d) assets to the extent a security interest in such assets would result in
material adverse tax consequences (including as a result of any law or
regulation in any applicable jurisdiction similar to Section 956 of the Code) as
reasonably determined by the Parent Borrower;

(e) any lease, license or other agreement or any property subject to a purchase
money security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto (other than a Borrower or a Guarantor) except
to the extent such prohibition is unenforceable after giving effect to the
applicable anti-assignment provisions of the UCC and other than proceeds and
receivables thereof, the assignment of which is expressly deemed effective under
the UCC notwithstanding such prohibition;

 

33



--------------------------------------------------------------------------------

(f) those assets as to which the Administrative Agent and the Parent Borrower
reasonably agree that the cost of obtaining such a security interest or
perfection thereof are excessive in relation to the benefit to the Lenders of
the security to be afforded thereby;

(g) any governmental licenses or state or local franchises, charters and
authorizations, to the extent security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted thereby (in each case,
except to the extent such prohibition or restriction is unenforceable after
giving effect to the applicable anti-assignment provisions of the UCC) and other
than proceeds and receivables thereof, the assignment of which is expressly
deemed effective under the UCC notwithstanding such prohibition;

(h) “intent-to-use” trademark applications prior to the filing of an “Amendment
to Allege Use” filing or “Statement of Use” filing;

(i) margin stock;

(j) any assets of a CFC or CFC Holdco or of a direct or indirect subsidiary of a
CFC or CFC Holdco;

(k) any assets or equity interests of a captive insurance company or
not-for-profit entity or other special purpose entity that is not a Credit
Party;

(l) the Acquisition Agreement and the rights therein or arising thereunder
(except any proceeds of the Acquisition Agreement);

(m) Excluded Capital Stock; and

(n) Excluded Accounts and the funds maintained in such Excluded Accounts in
accordance with the definition thereof;

provided, however, that Excluded Assets will not include (a) any proceeds,
substitutions or replacements of any Excluded Assets (unless such proceeds,
substitutions or replacements would otherwise constitute Excluded Assets), (b)
any assets included in the Borrowing Base or (c) any asset of the Borrowers or
Guarantors that secures obligations with respect to Term Loan Credit Agreement
or the Closing Date Senior Secured Notes.

“Excluded Capital Stock” means (a) any Capital Stock with respect to which, in
the reasonable judgment of the Administrative Agent and the Borrower, the costs
of pledging such Capital Stock shall be excessive in relation to the benefits to
be obtained by the Lenders therefrom and (b) (1) solely in the case of any
pledge of Capital Stock of any Subsidiary that either is a CFC or a CFC Holdco,
any Capital Stock that is Voting Stock of such Subsidiary in excess of 65% of
the outstanding Voting Stock of such Subsidiary, (2) any Capital Stock to the
extent the pledge thereof would be prohibited by any applicable law, rule or
regulation or, in the case of Capital Stock of a non-Wholly Owned Subsidiary,
Contractual Obligation existing on the Closing Date or on the date such Capital
Stock is acquired by a Borrower or a Guarantor (and not entered into in
contemplation of such acquisition) in each case, after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code, (3) the
Capital Stock of any Subsidiary that is not wholly owned by a Borrower and the
Guarantors at the time such Subsidiary becomes a Subsidiary (for so long as such
Subsidiary remains a non-Wholly Owned Subsidiary) to the extent the

 

34



--------------------------------------------------------------------------------

pledge of such Capital Stock by a Borrower or Guarantor is prohibited by the
terms of such Subsidiary’s organizational or joint venture documents, (4) the
Capital Stock of any Immaterial Subsidiary, (5) for the avoidance of doubt, the
Capital Stock of any direct or indirect Subsidiary of a CFC or any CFC Holdco
and (6) the Capital Stock of any Unrestricted Subsidiary; provided, however,
that Excluded Capital Stock will not include (a) any proceeds, substitutions or
replacements of any Excluded Capital Stock (unless such proceeds, substitutions
or replacements would otherwise constitute Excluded Capital Stock) or (b) any
asset of the Borrowers or Guarantors that secures obligations with respect to
Term Loan Credit Agreement or the Closing Date Senior Secured Notes.

“Excluded Equity” means (i) Disqualified Stock, and (ii) any Equity Interests
issued or sold to a Restricted Subsidiary of the Parent Borrower or any employee
stock ownership plan or trust established by the Parent Borrower or any of its
Subsidiaries or a direct or indirect parent of the Parent Borrower (to the
extent such employee stock ownership plan or trust has been funded by the Parent
Borrower or any Restricted Subsidiary or a direct or indirect parent of the
Parent Borrower).

“Excluded Subsidiary” means (a) any Unrestricted Subsidiary (and any Subsidiary
thereof), (b) any Immaterial Subsidiary, (c) any Subsidiary that is prohibited
or restricted by applicable law, rule or regulation or by any Contractual
Obligation existing on the Closing Date or at the time of acquisition thereof
after the Closing Date (and not entered into in contemplation of such
acquisition), in each case, from guaranteeing the Obligations or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a Guarantee unless such consent, approval, license or
authorization has been received, (d) not-for-profit subsidiaries, if any,
(e) any Foreign Subsidiary of a Borrower or any Guarantor, (f) any Subsidiary of
the Parent Borrower that is a CFC and any direct or indirect Subsidiary of such
a CFC, (g) any CFC Holdco and any direct or indirect subsidiary of a CFC Holdco,
(h) any Receivables Subsidiary, (i) any Restricted Subsidiary acquired pursuant
to a Permitted Investment financed with secured Indebtedness permitted to be
Incurred hereunder as assumed Indebtedness (and not Incurred in contemplation of
such Permitted Investment) and any Restricted Subsidiary thereof that guarantees
such Indebtedness, in each case to the extent and for so long as such secured
Indebtedness prohibits such subsidiary from becoming a Guarantor, (j) any entity
to the extent a guarantee by such entity would reasonably be expected to result
in material adverse tax consequences as reasonably determined by the Parent
Borrower, (k) captive insurance Subsidiaries, (l) any Subsidiary that is created
solely for the purpose of consummating a transaction pursuant to an acquisition
permitted hereunder, if such new Subsidiary at no time holds any assets or
liabilities other than any merger consideration contributed to it
contemporaneously with the closing of such transactions, provided that such
Subsidiary shall only be an Excluded Subsidiary for the period immediately prior
to such acquisition, and (m) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent and the Parent Borrower, the
cost or other consequences of guaranteeing the Obligations would be excessive in
relation to the benefits to be obtained by the Lenders therefrom.

“Excluded Swap Obligation” means, with respect to any Credit Party, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation, or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (i) by virtue of such Credit Party’s failure to
constitute an “eligible contract participant,” as defined in the Commodity
Exchange Act and the regulations thereunder (determined after giving effect to
any applicable keepwell, support, or other agreement for the benefit of such
Credit Party), at the time the guarantee of (or grant of such security interest
by, as applicable) such Credit Party becomes or would become effective with
respect to such Swap Obligation or (ii) in the case of a Swap Obligation that is
subject to a clearing requirement pursuant to section 2(h) of the Commodity
Exchange Act, because such Credit Party is a “financial entity,” as defined in
section 2(h)(7)(C) the Commodity Exchange Act, at the time the guarantee of (or
grant of such security

 

35



--------------------------------------------------------------------------------

interest by, as applicable) such Credit Party becomes or would become effective
with respect to such Swap Obligation or (b) any other Swap Obligation designated
as an “Excluded Swap Obligation” of such Credit Party as specified in any
agreement between the relevant Credit Parties and Hedge Bank applicable to such
Swap Obligation.

“Excluded Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Credit Party hereunder or under any other Credit Document, (a) any Tax measured
by such recipient’s net income or profits (or franchise Tax in lieu of such Tax
on net income or profits) imposed by a jurisdiction as a result of such
recipient being organized or having its principal office or applicable Lending
Office located in such jurisdiction or as a result of any other present or
former connection between such recipient and the jurisdiction (including as a
result of such recipient carrying on a trade or business, having a permanent
establishment or being a resident for Tax purposes in such jurisdiction), other
than a connection arising solely from such recipient having executed, delivered,
enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Credit Documents, (b) any branch
profits Tax under Section 884(a) of the Code or any similar Tax imposed by any
other jurisdiction described in (a), (c) with respect to any Loan made by a
Non-US Lender (other than any Non-US Lender becoming a party hereto pursuant to
the Parent Borrower’s request under Section 2.22), any U.S. federal withholding
Tax that is imposed on amounts payable to such Non-US Lender pursuant to a Law
in effect at the time such Non-US Lender becomes a party hereto (or designates a
new Lending Office) (or where the Non-US Lender is a partnership for U.S.
federal income Tax purposes, pursuant to a law in effect on the later of the
date on which such Non-US Lender becomes a party hereto or the date on which the
affected partner becomes a partner of such Non-US Lender), except, in each case,
to the extent that such Non-US Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new Lending Office, assignment
or acquisition by the affected partner, to receive additional amounts from a
Credit Party with respect to such U.S. federal withholding Tax pursuant to
Section 2.19, (d) any Tax attributable to such recipient’s failure to comply
with Section 2.19(c), and (e) any Tax imposed under FATCA.

“Existing ABL Credit Agreement” means the Revolving Credit and Guaranty
Agreement, dated as of January 14, 2011 (as amended, restated, supplemented or
otherwise modified from time to time), among, inter alia, Holdings, the Parent
Borrower, the other borrowers party thereto, the lenders party thereto,
JPMorgan, as US administrative agent, and J.P. Morgan Europe Limited, as
European administrative agent.

“Existing Letters of Credit” has the meaning specified in Section 2.3(l).

“Existing Term Loan Credit Agreement” means the Credit Agreement, dated as of
January 14, 2011, by and among the Parent Borrower, Holdings, the Subsidiary
Guarantors listed on the signature pages thereto, the several lenders from time
to time party thereto, J.P. Morgan Securities LLC, as arranger and bookrunner,
and JPMorgan, as administrative agent for the lenders party thereto (as amended,
restated, supplemented or otherwise modified from time to time).

“Extendable Bridge Loans/Interim Debt” means customary “bridge” loans which by
their terms will be automatically converted, subject only to customary
conditions, into loans or other Indebtedness that have, or automatically
extended, subject only to customary conditions, such that they have, a maturity
date later than the Latest Maturity Date then in effect.

“Extended Termination Date” has the meaning specified in Section 2.23(d).

“Extending Lender” has the meaning specified in Section 2.23(d).

 

36



--------------------------------------------------------------------------------

“Facility Cash Management Obligation” means any Obligations in respect of Cash
Management Services arising in connection with this Agreement or any Credit
Document, including any costs incurred or other payments required to be made by
any Agent pursuant to any Deposit Account Control Agreement or Securities
Account Control Agreement.

“Factoring Transaction” means any transaction or series of transactions that may
be entered into by the Parent Borrower or any Restricted Subsidiary pursuant to
which the Parent Borrower or such Restricted Subsidiary may sell, convey, assign
or otherwise transfer Receivables Assets (which may include a backup or
precautionary grant of security interest in such Receivables Assets so sold,
conveyed, assigned or otherwise transferred or purported to be so sold,
conveyed, assigned or otherwise transferred) to any Person that is not a
Restricted Subsidiary; provided that any such Person that is a Subsidiary meets
the qualifications in clauses (1) – (3) of the definition of “Receivables
Subsidiary”.

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction (as determined in good
faith by the Parent Borrower).

“FASB ASC” means the Accounting Standard Codifications as promulgated by the
Financial Accounting Standards Board, including any renumbering of such
standards or any successor or replacement section or sections promulgated by the
Financial Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations promulgated thereunder or official interpretations
thereof, any agreement entered into pursuant to current Section 1471(b)(1) of
the Internal Revenue Code, any intergovernmental agreements implementing the
foregoing and any treaty, law or regulation of any other jurisdiction, or
relating to an intergovernmental agreement between the United States and any
other jurisdiction, which (in either case) implements any law or regulation
referred to in this definition.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to zero
for the purposes of this Agreement.

“Fee Letter” means the Fee Letter, dated November 8, 2018, by and among the
Arrangers, certain of their respective affiliates, Holdings and the Parent
Borrower.

“Financial Asset” has the meaning given to such term in the UCC.

“Financial Performance Covenant” has the meaning specified in Section 8.4(a).

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means with respect to the Parent Borrower and its Restricted
Subsidiaries, the fiscal year ending on December 31 of each calendar year.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of (1) Consolidated EBITDA of such Person for the most recently ended
Test Period immediately preceding the date on which such calculation of the
Fixed Charge Coverage Ratio is made, calculated on a Pro Forma

 

37



--------------------------------------------------------------------------------

Basis for such period to (2) the Fixed Charges of such Person for such period
calculated on a Pro Forma Basis. In the event that the Parent Borrower or any of
its Restricted Subsidiaries Incurs or redeems or repays any Indebtedness (other
than in the case of revolving credit borrowings or revolving advances under any
Qualified Receivables Financing, in which case interest expense shall be
computed based upon the average daily balance of such Indebtedness during the
applicable period) or issues or redeems Preferred Stock or Disqualified Stock
subsequent to the commencement of the period for which the Fixed Charge Coverage
Ratio is being calculated but prior to the event for which the calculation of
the Fixed Charge Coverage Ratio is made, then the Fixed Charge Coverage Ratio
shall be calculated on a Pro Forma Basis.

“Fixed Charges” means, with respect to any Person for any period, the sum of:

(1) Consolidated Cash Interest Expense of such Person for such period, and

(2) the product of (a) all cash dividend payments (excluding items eliminated in
consolidation) on any series of Preferred Stock or Disqualified Stock of such
Person and its Restricted Subsidiaries for such period and (b) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person and
its Restricted Subsidiaries, expressed as a decimal, in each case, on a
consolidated basis and in accordance with GAAP.

“Fixed GAAP Date” means the Closing Date; provided that at any time and from
time to time after the Closing Date, the Parent Borrower may by written notice
to the Administrative Agent elect to change the Fixed GAAP Date to be the date
specified in such notice, and upon such notice, the Fixed GAAP Date shall be
such date for all periods beginning on and after the date specified in such
notice.

“Fixed GAAP Terms” means (a) the definitions of the terms “Capitalized Lease
Obligation,” “Consolidated Cash Interest Expense,” “Consolidated Interest
Expense,” “Consolidated Net Income,” “Consolidated Total Assets,” “Consolidated
First Lien Net Leverage Ratio,” “Consolidated Senior Secured Net Leverage
Ratio,” “Consolidated Funded Indebtedness,” “Consolidated Funded First Lien
Indebtedness,” “Consolidated Funded Senior Secured Indebtedness,” “Consolidated
EBITDA,” “Fixed Charges,” “Fixed Charge Coverage Ratio,” “Consolidated Capital
Expenditures,” “Covenant Consolidated Fixed Charges,” “Covenant Fixed Charge
Coverage Ratio,” “Four Quarter Consolidated EBITDA” and “Indebtedness,” (b) all
defined terms in this Agreement to the extent used in or relating to any of the
foregoing definitions, and all ratios and computations based on any of the
foregoing definitions, and (c) any other term or provision of this Agreement
that, at the Parent Borrower’s election, may be specified by the Parent Borrower
by written notice to the Administrative Agent from time to time; provided that
the Parent Borrower may elect to remove any term from constituting a Fixed GAAP
Term.

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 4.11(d).

“Foreign Plan” has the meaning specified in Section 4.11(d).

“Foreign Subsidiary” means a Restricted Subsidiary not organized or existing
under the laws of the United States of America or any state or territory or the
District of Columbia thereof and any direct or indirect Subsidiary of such
Restricted Subsidiary.

“Four Quarter Consolidated EBITDA” means as of any date of determination with
respect to any Test Period, Consolidated EBITDA of the Parent Borrower and its
Restricted Subsidiaries on a consolidated basis for such Test Period, in each
case on a Pro Forma Basis.

“FRB” means the Board of Governors of the United States Federal Reserve System.

 

38



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“Funding Notice” has the meaning specified in Section 2.1(b)(i).

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement), including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as approved by
a significant segment of the accounting profession (but excluding the policies,
rules and regulations of the SEC applicable only to public companies); provided
that the Parent Borrower may at any time elect by written notice to the
Administrative Agent to use IFRS in lieu of GAAP for financial reporting
purposes and, upon any such notice, references herein to GAAP shall thereafter
be construed to mean (a) for periods beginning on and after the date specified
in such notice, IFRS as in effect on the date specified in such notice (for
purposes of the Fixed GAAP Terms) and as in effect from time to time (for all
other purposes of this Agreement) and (b) for prior periods, GAAP as defined in
the first sentence of this definition prior to the proviso. All ratios and
computations based on GAAP contained in this Agreement shall be computed in
conformity with GAAP.

“General Intangible” has the meaning specified in the UCC.

“Governmental Asset Sale” means the disposition of assets that are necessary or
advisable, in the good faith judgment of the Borrower, in order to obtain the
approval of any Governmental Authority to consummate or avoid the prohibition or
other restrictions on the consummation of any Permitted Investment or
acquisition.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantors” has the meaning specified in the Security Agreement.

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other

 

39



--------------------------------------------------------------------------------

monetary obligation of any other Person, whether or not such Indebtedness or
other monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsements for collection or
deposit, in either case in the ordinary course of business, or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition permitted under this Agreement
(other than such obligations with respect to Indebtedness). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means, collectively, Holdings and the Subsidiaries of the Parent
Borrower listed on Schedule I (such Subsidiaries of the Parent Borrower not to
include any Excluded Subsidiary) and each other Domestic Subsidiary of the
Parent Borrower that executes and delivers a guaranty or guaranty supplement
pursuant to the terms of this Agreement.

“Guarantor Subsidiary” means each Guarantor other than Holdings.

“Guaranty” means, collectively, the Holdings Guaranty and the Subsidiary
Guaranty.

“Hazardous Materials” means any chemical, material, substance, waste, pollutant,
contaminant or compound in any form of any nature regulated pursuant to any
Environmental Law, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials.

“Hedge Bank” means any Person that (i) at the time it enters into a Swap
Contract, is a Lender or an Agent or an Affiliate of a Lender or an Agent,
(ii) within 45 days after the time it enters into a Swap Contract, becomes a
Lender or an Agent or an Affiliate of a Lender or an Agent, or (iii) with
respect to Swap Contracts in effect as of the Closing Date, is, as of the
Closing Date or within 45 days after the Closing Date, a Lender or an Agent or
an Affiliate of a Lender or an Agent, in each case, in its capacity as a party
to such Swap Contract.

“Holdings” has the meaning specified in the preamble hereto.

“Holdings Guaranty” means the Holdings Guaranty made by Holdings in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit F-1.

“IFRS” means the International Financial Reporting Standards as issued by the
International Accounting Standards Board as in effect from time to time.

“Immaterial Subsidiary” means any Subsidiary of the Parent Borrower (other than
a Borrower) that, as of the date of the most recent financial statements
required to be delivered pursuant to Section 5.1(a) or (b), does not have
(a) assets in excess of 5.0% of Consolidated Total Assets (or when combined with
the assets of all other Immaterial Subsidiaries, after eliminating intercompany
obligations, assets in excess of 10.0% of Consolidated Total Assets) or
(b) Consolidated EBITDA for the Test Period ending on such date in excess of
5.0% of the Consolidated EBITDA of the Parent Borrower and the Restricted
Subsidiaries for such period (or, when combined with the Consolidated EBITDA of
all other Immaterial Subsidiaries, after eliminating intercompany obligations,
Consolidated EBITDA for the Test Period ending on such date in excess of 10.0%
of the Consolidated EBITDA of the Parent Borrower and the Restricted
Subsidiaries for such period); provided that, (x) at all times prior to the
first delivery of financial statements pursuant to Section 5.1(a) or (b), this
definition shall be applied based on the pro forma consolidated financial
statements of Holdings and its Subsidiaries delivered to the Administrative
Agent prior to the date hereof and (y) in no event shall any Subsidiary be
deemed an Immaterial Subsidiary hereunder if such Subsidiary provides a
Guarantee of any Senior Notes or the Term Loan Credit Agreement.

 

40



--------------------------------------------------------------------------------

“Impacted Interest Period” has the meaning specified in the definition of Euro
Base Rate.

“Increased Amount Date” has the meaning specified in Section 2.23(a).

“Increased-Cost Lender” has the meaning specified in Section 2.22.

“Incremental Revolving Commitments” has the meaning specified in
Section 2.23(a)(y).

“Incremental Revolving Loans” has the meaning specified in Section 2.23(a)(y).

“Incur” means, with respect to any Indebtedness, Capital Stock or Lien, to
issue, assume, guarantee, incur or otherwise become liable for such
Indebtedness, Capital Stock or Lien, as applicable; provided that any
Indebtedness, Capital Stock or Lien of a Person existing at the time such Person
becomes a Subsidiary (whether by merger, amalgamation, consolidation,
acquisition, Division or otherwise) shall be deemed to be Incurred by such
Person at the time it becomes a Subsidiary.

“Indebtedness” means, with respect to any Person:

(a) the principal of any indebtedness of such Person, whether or not contingent,
(i) in respect of borrowed money, (ii) evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
duplication, reimbursement agreements in respect thereof), (iii) representing
the deferred and unpaid purchase price of any property, (iv) in respect of
Capitalized Lease Obligations or (v) representing any Swap Contracts, in each
case, if and to the extent that any of the foregoing Indebtedness (other than
letters of credit and Swap Contracts) would appear as a liability on a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP;

(b) to the extent not otherwise included, any guarantee by such Person of the
Indebtedness of another Person (other than by endorsement of negotiable
instruments for collection in the ordinary course of business); and

(c) to the extent not otherwise included, Indebtedness of another Person secured
by a Lien on any asset owned by such Person (whether or not such Indebtedness is
assumed by such Person); provided, however, that the amount of such Indebtedness
will be the lesser of: (a) the Fair Market Value of such asset at such date of
determination, and (b) the amount of such Indebtedness of such other Person.

The term “Indebtedness” (x) shall include any lease, concession or license of
property (or guarantee thereof) that would be considered an operating lease
under GAAP as in effect on the Closing Date in accordance with the Fixed GAAP
Terms, (y) shall not include any prepayments of deposits received from clients
or customers in the ordinary course of business or consistent with past
practices, or obligations under any license, permit or other approval (or
guarantees given in respect of such obligations) Incurred prior to the Closing
Date or in the ordinary course of business or consistent with past practices and
(z) shall not include Indebtedness of Holdings or any direct or indirect parent
thereof appearing on the balance sheet of the Parent Borrower solely by reason
of push-down accounting.

 

41



--------------------------------------------------------------------------------

Notwithstanding the above provisions, in no event shall the following constitute
Indebtedness:

(i) Contingent Obligations Incurred in the ordinary course of business or
consistent with past practices;

(ii) [reserved];

(iii) any balance that constitutes a trade payable, accrued expense or similar
obligation to a trade creditor, in each case Incurred in the ordinary course of
business;

(iv) intercompany liabilities that would be eliminated on the consolidated
balance sheet of the Parent Borrower and its consolidated Restricted
Subsidiaries;

(v) prepaid or deferred revenue arising in the ordinary course of business;

(vi) Cash Management Services;

(vii) in connection with the purchase by the Parent Borrower or any Restricted
Subsidiary of any business, any post-closing payment adjustments to which the
seller may become entitled to the extent such payment is determined by a final
closing balance sheet or such payment depends on the performance of such
business after the closing; provided, however, that, at the time of closing, the
amount of any such payment is not determinable and, to the extent such payment
thereafter becomes fixed and determined, the amount is paid in a timely manner;

(viii) obligations, to the extent such obligations would otherwise constitute
Indebtedness, under any agreement that has been defeased or satisfied and
discharged pursuant to the terms of such agreement;

(ix) for the avoidance of doubt, any obligations in respect of workers’
compensation claims, early retirement or termination obligations, deferred
compensatory or employee or director equity plans, pension fund obligations or
contributions or similar claims, obligations or contributions or social security
or wage taxes;

(x) Capital Stock (other than Disqualified Stock of the Parent Borrower and
Preferred Stock of a Restricted Subsidiary); or

(xi) indebtedness that constitutes “Indebtedness” merely by virtue of a pledge
of an Investment (without any accompanying guaranty) in an Unrestricted
Subsidiary.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), costs (including the costs of any
investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove, remediate, clean up or
abate any Hazardous Materials), expenses and disbursements of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel for
Indemnitees), in each case, arising out of or relating to an action,
investigation, suit or proceeding commenced or threatened by any Credit Party or
Person, whether or not any such Indemnitee shall be designated as a party or a
potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity, whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
(including the Lenders’ agreement to make Credit Extensions or the use or
intended use of the

 

42



--------------------------------------------------------------------------------

proceeds thereof, or any enforcement of any of the Credit Documents (including
any sale of, collection from, or other realization upon any of the Collateral or
the enforcement of the Guaranty)) or (ii) any presence, Release or threat of
Release of Hazardous Materials on, at, under or from any property currently or
formerly owned or operated by any Credit Party or their respective Subsidiaries
or any Environmental Liability of any Credit Party or their respective
Subsidiaries.

“Indemnitee” has the meaning specified in Section 10.3(a).

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing that
is, in the good faith determination of the Parent Borrower, qualified to perform
the task for which it has been engaged.

“Initial Arris Field Exam and Appraisal” shall mean a field examination of the
Arris Co-Borrowers completed by JPMorgan Chase Bank, N.A. and an inventory
appraisal of the Arris Co-Borrowers completed by Gordon Brothers.

“Intellectual Property” has the meaning specified in the Security Agreement.

“Intellectual Property Security Agreement” has the meaning specified in the
Security Agreement.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, in substantially the form of Exhibit P hereto, or otherwise in form
and substance reasonably satisfactory to the Administrative Agent.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the date hereof, among the Borrowers, Holdings, the Administrative Agent, the
Collateral Agent, the Term Loan Representative and the Notes Collateral Agent in
substantially the form attached hereto as Exhibit M, as the same may be amended,
supplemented, replaced, restated or otherwise modified from time to time.

“Interest Payment Date” means with respect to (i) any Revolving Loan that is a
Base Rate Loan (other than a Swing Line Loan), the first Business Day of each
quarter commencing on June 30, 2019 and the Revolving Commitment Termination
Date, (ii) any Revolving Loan that is a Euro Rate Loan, the last day of each
Interest Period applicable to such Loan and the Revolving Commitment Termination
Date (provided, in the case of each Interest Period of longer than three months,
“Interest Payment Date” shall also include each date that is three months, or an
integral multiple thereof, after the commencement of such Interest Period) and
(iii) any Swing Line Loan or Protective Advance, the first Business Day of each
month following the making of such Loan and the date that such Loan or
Protective Advance is required to be repaid.

“Interest Period” means, in connection with a Euro Rate Loan, an interest period
of one, two, three or six months (or any other period agreed to between the
Parent Borrower and the Applicable Agent which is available to all relevant
Lenders), as selected by the Parent Borrower in the applicable Funding Notice or
Conversion/Continuation Notice, (i) initially, commencing on the Credit Date or
Conversion/Continuation Date thereof, as the case may be; and (ii) thereafter,
commencing on the day on which the immediately preceding Interest Period
expires; provided that (a) if an Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day unless no further Business Day occurs in such month, in
which case such Interest Period shall expire on the immediately preceding
Business Day; (b) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall, subject to
clause (c) of this definition, end on the last

 

43



--------------------------------------------------------------------------------

Business Day of a calendar month; (c) no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Commitment
Termination Date; and (d) the initial Interest Period for any Loans borrowed on
the Closing Date may, at the election of the Borrowers, begin on the Closing
Date and end on the last Business Day of the calendar month or the fiscal
quarter of the Parent Borrower in which the Closing Date occurs.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
through the date hereof.

“Interpolated Screen Rate” means the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate which results from interpolating on a
linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available for the applicable currency) which is less than the
relevant Impacted Interest Period and (b) the Screen Rate for the shortest
period (for which that Screen Rate is available for the applicable currency)
which exceeds the relevant Impacted Interest Period, each as of approximately
11:00 a.m., London time, two Business Days prior to the commencement of the
Impacted Interest Period (or, in the case of Pound Sterling, on the first day of
such Interest Period). When determining the rate for a period which is less than
the shortest period for which the Screen Rate is available, the Screen Rate for
purposes of clause (a) above shall be deemed to be the overnight rate for the
applicable currency determined by the Administrative Agent from such service as
the Administrative Agent may select.

“Investment” means, with respect to any Person, (i) all investments by such
Person in other Persons (including Affiliates) in the form of (a) loans
(including guarantees of Indebtedness), (b) advances or capital contributions
(excluding accounts receivable, credit card and debit card receivables, trade
credit and advances or other payments made to customers, dealers, suppliers and
distributors and payroll, commission, travel and similar advances to officers,
directors, managers, employees consultants and independent contractors made in
the ordinary course of business), and (c) purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities issued by
any such other Person and (ii) investments that are required by GAAP to be
classified on the balance sheet of the Parent Borrower in the same manner as the
other investments included in clause (i) of this definition to the extent such
transactions involve the transfer of cash or other property; provided that
Investments shall not include, in the case of the Parent Borrower and the
Restricted Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business. If the Parent Borrower or any
Restricted Subsidiary sells or otherwise disposes of any Equity Interests of any
Restricted Subsidiary, or any Restricted Subsidiary issues any Equity Interests,
in either case, such that, after giving effect to any such sale or disposition,
such Person is no longer a Subsidiary of the Parent Borrower, the Parent
Borrower shall be deemed to have made an Investment on the date of any such sale
or other disposition equal to the Fair Market Value of the Equity Interests of
and all other Investments in such Restricted Subsidiary retained. In no event
shall a guarantee of an operating lease of the Parent Borrower or any Restricted
Subsidiary be deemed an Investment. For purposes of the definition of
“Unrestricted Subsidiary” and Section 6.6:

(1) “Investments” shall include the portion (proportionate to the Parent
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of a Subsidiary of the Parent Borrower at the time that such
Subsidiary is designated an Unrestricted Subsidiary; provided, however, that
upon a redesignation of such Subsidiary as a Restricted Subsidiary, the Parent
Borrower shall be deemed to continue to have a permanent “Investment” in an
Unrestricted Subsidiary in an amount (if positive) equal to:

(a) the Parent Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less

 

44



--------------------------------------------------------------------------------

(b) the portion (proportionate to the Parent Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer.

The amount of any Investment outstanding at any time (including for purposes of
calculating the amount of any Investment outstanding at any time under any
provision of Section 6.6 and otherwise determining compliance with such
covenant) shall be the original cost of such Investment (determined, in the case
of any Investment made with assets of the Parent Borrower or any Restricted
Subsidiary, based on the Fair Market Value of the assets invested and without
taking into account subsequent increases or decreases in value), reduced (but
not to less than $0) by any dividend, distribution, interest payment, return of
capital, repayment or other amount received in cash by the Parent Borrower or a
Restricted Subsidiary in respect of such Investment and shall be net of any
Investment by such Person in Parent Borrower or any Restricted Subsidiary.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other rating agency.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents),

(2) securities that have an Investment Grade Rating, but excluding any debt
securities or instruments constituting loans or advances among Parent Borrower
and its Subsidiaries,

(3) investments in any fund that invests at least 95% of its assets in
investments of the type described in clauses (1) and (2) which fund may also
hold immaterial amounts of cash pending investment and/or distribution, and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.

“IP Rights” has the meaning specified in Section 4.16.

“IP Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A-3.

“Issuer Documents” shall mean with respect to any Letter of Credit, the Issuance
Notice, and any other document, agreement and instrument entered into by the
applicable Issuing Bank and the Parent Borrower (or any Restricted Subsidiary)
or in favor of such Issuing Bank and relating to such Letter of Credit.

“Issuing Bank” means, collectively, (a) JPMorgan, (b) Bank of America, N.A., (c)
Deutsche Bank AG New York Branch, (d) Mizuho Bank, Ltd., (e) U.S. Bank National
Association, (f) Wells Fargo Bank, N.A., (g) BNP Paribas, (h) Citibank, N.A.,
(i) Regions Bank, (j) Goldman Sachs Bank USA, (k) Sumitomo Mitsui Banking
Corporation and (l) any Lender or Affiliate of such Lender that hereafter
becomes an

 

45



--------------------------------------------------------------------------------

Issuing Bank as designated by the Parent Borrower and reasonably acceptable to
the Administrative Agent, by agreeing pursuant to an agreement with, and in form
and substance reasonably satisfactory to, the Administrative Agent and the
Parent Borrower to be bound by the terms hereof applicable to Issuing Banks, in
each case, together with its permitted successors and assigns in such capacity;
provided that (i) no Issuing Bank shall be required to issue any Letters of
Credit other than standby Letters of Credit, (ii) Deutsche Bank AG New York
Branch shall not be required to issue any Letters of Credit denominated in
Moroccan Dirham or Egyptian Pounds and (iii) Regions Bank shall only be required
to issue Letters of Credit denominated in Dollars.

“Joinder Agreement” means an agreement substantially in the form of Exhibit N.

“JPMorgan” has the meaning specified in the preamble.

“Judgment Currency” has the meaning specified in Section 10.3(c).

“Junior Financing” has the meaning specified in Section 6.6.

“Landlord Personal Property Collateral Access Agreement” means a Landlord Waiver
and Consent Agreement in a form reasonably satisfactory to the Administrative
Agent and the Borrower.

“Last-Out Borrowing Base Mechanics” has the meaning specified in
Section 2.23(a)(5)(i).

“Last-Out Facility” means any Incremental Revolving Loans established pursuant
to Section 2.23 with respect to which Last-Out Incremental Revolving Loans
incurred thereunder shall rank junior in right of payment to the Revolving Loans
and which will be subject to the same Borrowing Base and other terms applicable
to the Revolving Loans, other than with respect to the Last-Out Borrowing Base
Mechanics.

“Last-Out Incremental Revolving Loans” has the meaning specified in
Section 2.23(a)(y).

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Revolving Credit Facility at such time
under this Agreement, in each case as extended in accordance with this Agreement
from time to time.

“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, statutory instruments, acts, treaties, rules,
guidelines, regulations, directives, ordinances, codes and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto as a Lender
pursuant to an Assignment Agreement, a Joinder Agreement or any amendment
hereto.

“Lending Office” has the meaning specified in Section 2.15(c).

“Letter of Credit” means each letter of credit and bank guarantees issued by any
Issuing Bank pursuant to this Agreement.

“Letter of Credit Exposure” means, with respect any Lender, such Lender’s Pro
Rata Share of the Letter of Credit Usage.

 

46



--------------------------------------------------------------------------------

“Letter of Credit Obligations” means, at any time, the aggregate of all
liabilities at such time of the Parent Borrower and the Co-Borrowers to all
Issuing Banks with respect to Letters of Credit, whether or not any such
liability is contingent, including, without duplication, the Letter of Credit
Usage at such time.

“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.3(a)(vi).

“Letter of Credit Sublimit” means the lesser of (i) $250,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect. The Letter
of Credit Sublimit with respect to any Issuing Bank at any time, shall be
(i) the amount set forth opposite such Issuing Bank’s name on Appendix C hereto
under the caption “Letter of Credit Sublimit” (as such amount may be revised
from time to time with the written consent of the Parent Borrower and such
Issuing Bank and notified to the Administrative Agent in writing) or (ii) such
other amount agreed from time to time between such Issuing Bank and the Parent
Borrower.

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the Letter of Credit Undrawn Amounts at such time and (ii) the outstanding
Reimbursement Obligations with respect to Letters of Credit at such time.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law (including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction); provided that in
no event shall an operating lease be deemed to constitute a Lien.

“Liquidity Event Period” means any period beginning on (a) the date on which the
Excess Availability is less than the Applicable Threshold for five consecutive
Business Days or (b) the date on which an Event of Default under Section 8.1(a),
(e) (solely with respect to the failure to deliver a Borrowing Base Certificate
pursuant to Section 5.1(m)), (f) or (g), has occurred and is continuing and, in
each case, ending on the first Business Day on which (i) the Excess Availability
is greater than the Applicable Threshold for more than 20 consecutive days and
(ii) no such Event of Default has occurred and is continuing.

“LLC” means any Person that is a limited liability company under the laws of its
jurisdiction of formation.

“Loan” means a Revolving Loan and a Swing Line Loan.

“Local Time” means (a) with respect to a Loan, Protective Advance or Borrowing
denominated in Dollars, New York City time and (b) with respect to a Loan,
Protective Advance or Borrowing denominated in Euros, Pounds Sterling or Swiss
Francs, London time.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, liabilities (actual or contingent), financial condition or results of
operations of the Parent Borrower and its Restricted Subsidiaries, taken as a
whole, (b) a material adverse effect on the ability of the Credit Parties (taken
as a whole) to perform their respective obligations under the Credit Documents
to which the Borrowers or any of the Credit Parties is a party or (c) a material
adverse effect on the rights and remedies of the Lenders under the Credit
Documents.

 

47



--------------------------------------------------------------------------------

“Maximum Credit” means, at any time, the lesser of (i) the Revolving Commitments
in effect at such time and (ii) the Borrowing Base at such time.

“Moody’s” means Moody’s Investors Service, Inc. (or any successor to the rating
agency business thereof).

“Multiemployer Plan” means any employee benefit plan defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which the
Parent Borrower or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Net Cash Proceeds” means: (a) with respect to the disposition of any asset by
the Parent Borrower or any of its Restricted Subsidiaries (other than any
disposition of any Receivables Assets in a Qualified Receivables Factoring or
Qualified Receivables Financing) or any Casualty Event, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
disposition or Casualty Event (including any cash or Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event received by or paid to or for the account of the Parent Borrower or any of
its Restricted Subsidiaries and including any proceeds received as a result of
unwinding any related Swap Contract in connection with any related transaction)
over (ii) the sum of:

(i) the principal amount of any Indebtedness that is secured by a Lien on the
asset subject to such disposition or Casualty Event and that is repaid in
connection with such disposition or Casualty Event (other than (x) Indebtedness
under the Credit Documents and (y), if such asset constitutes Collateral, any
Indebtedness secured by such asset with a Lien ranking pari passu with or junior
to the Lien securing the Obligations, together with any applicable premiums,
penalties, interest or breakage costs),

(ii) the fees and out-of-pocket expenses incurred by the Parent Borrower or such
Restricted Subsidiary in connection with such disposition or Casualty Event
(including attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith),

(iii) all taxes paid or reasonably estimated to be payable in connection with
such disposition or Casualty Event (or any tax distribution made as a result of
or in connection with such disposition or Casualty Event) and any repatriation
costs associated with receipt or distribution by the applicable taxpayer of such
proceeds,

(iv) any costs associated with unwinding any related Swap Contract in connection
with such transaction,

 

48



--------------------------------------------------------------------------------

(v) any reserve for adjustment in respect of (x) the sale price of the property
that is the subject of such disposition established in accordance with GAAP and
(y) any liabilities associated with such property and retained by the Parent
Borrower or any of its Restricted Subsidiaries after such disposition, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, and it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents (i) received upon the
disposition of any non-cash consideration received by the Parent Borrower or any
of its Restricted Subsidiaries in any such disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (v),

(vi) in the case of any disposition or Casualty Event by a Restricted Subsidiary
that is a joint venture or other non-Wholly Owned Restricted Subsidiary, the pro
rata portion of the Net Cash Proceeds thereof (calculated without regard to this
clause (vi)) attributable to the minority interests and not available for
distribution to or for the account of Holdings, the Parent Borrower or a Wholly
Owned Restricted Subsidiary as a result thereof, and

(vii) any amounts used to repay or return any customer deposits required to be
repaid or returned as a result of any disposition or Casualty Event, and

(b) with respect to the incurrence or issuance of any Indebtedness by the Parent
Borrower or any of its Restricted Subsidiaries, the excess, if any, of (i) the
sum of the cash received in connection with such incurrence or issuance and in
connection with unwinding any related Swap Contract in connection therewith over
(ii) the investment banking fees, underwriting discounts and commissions,
premiums, expenses, accrued interest and fees related thereto, taxes reasonably
estimated to be payable and other out-of-pocket expenses and other customary
expenses, incurred by the Parent Borrower or such Restricted Subsidiary in
connection with such incurrence or issuance and any costs associated with
unwinding any related Swap Contract in connection therewith and, in the case of
Indebtedness of any Foreign Subsidiary, deductions in respect of withholding
taxes that are or would otherwise be payable in cash if such funds were
repatriated to the United States.

“Net Orderly Liquidation Value Percentage” means the orderly liquidation value
(net of costs and expenses incurred in connection with liquidation) of Eligible
Inventory as a percentage of the cost of such inventory, which percentage shall
be determined on a first-in, first-out basis by reference to the most recent
third-party appraisal of such inventory received by the Administrative Agent in
accordance with the terms hereof.

“New Lender” has the meaning specified in Section 2.23(a).

“New Revolving Commitments” has the meaning specified in Section 2.23(a).

“New Revolving Loans” has the meaning specified in Section 2.23(a).

“Non-Consenting Lender” has the meaning specified in Section 2.22.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Excluded Taxes” means all Taxes other than Excluded Taxes imposed on or
with respect to any payment made by or on account of any obligation of a Credit
Party under any Credit Document.

 

49



--------------------------------------------------------------------------------

“Non-US Lender” means, with respect to any Loan made to a Borrower, any Lender
or Issuing Bank that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

“Note” means a Revolving Loan Note or a Swing Line Note.

“Notes Collateral Agent” means Wilmington Trust, National Association, as
collateral agent under the Closing Date Senior Secured Notes Indenture and its
successors and permitted assigns thereunder.

“Notice” means a Funding Notice, an Issuance Notice, Swing Line Request or a
Conversion/Continuation Notice.

“NPL” means the National Priorities List under CERCLA.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means (i) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under or out of any Credit
Document (including Reimbursement Obligations), in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, existing on the Closing Date or thereafter arising and
including interest, fees and other amounts that accrue after the commencement by
or against any Credit Party of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest, fees and other amounts are allowed claims in such proceeding and
(ii) debts, liabilities, obligations, covenants and duties of, any Credit Party
or Restricted Subsidiary owing under a Secured Cash Management Agreement or
Secured Hedge Agreement; provided that (a) obligations of any Credit Party or
Restricted Subsidiary under any Secured Cash Management Agreement or Secured
Hedge Agreement shall be secured and guaranteed pursuant to the Collateral
Documents only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed, (b) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Secured Hedge Agreements or Secured Cash Management
Agreements and (c) the Obligations with respect to any Guarantor shall not
include Excluded Swap Obligations of such Guarantor. Without limiting the
generality of the foregoing, the Obligations of the Credit Parties under the
Credit Documents include (a) the obligation to pay principal, interest, charges,
expenses, fees, indemnities and other amounts payable by any Credit Party under
any Credit Document and (b) the obligation of any Credit Party to reimburse any
amount in respect of any of the foregoing that the Administrative Agent,
Collateral Agent or any Lender, in its sole discretion, may elect to pay or
advance on behalf of such Credit Party.

“Officer’s Certificate” means a certificate signed on behalf of the Parent
Borrower by a Responsible Officer of the Parent Borrower.

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of

 

50



--------------------------------------------------------------------------------

formation or organization and operating or limited liability company agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp, court, documentary, recording,
excise, property or similar Taxes arising from any payment made under any Credit
Document or from the execution, delivery, performance, registration or
enforcement of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Credit Document, other than any Taxes that
(1) arise as a result of any present or former connection between a recipient
and the relevant jurisdiction (including as a result of such recipient carrying
on a trade or business, having a permanent establishment or being a resident for
tax purposes in such jurisdiction, other than a connection arising solely from
such recipient having executed, delivered, enforced, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to, or
enforced, any Credit Documents), and (2) are imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.22).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent Borrower” has the meaning specified in the preamble hereto.

“Pari Passu Indebtedness” means:

(1) with respect to any Borrower, any Indebtedness that ranks pari passu in
right of payment to the Loans; and

(2) with respect to any Guarantor, its guarantee of the Obligations and any
Indebtedness that ranks pari passu in right of payment to such Guarantor’s
guarantee of the Obligations.

“Participant” has the meaning specified in Section 10.6(g).

“Participating Member State” means each state as described in any EMU
Legislation.

“PATRIOT Act” means the USA PATRIOT Act of 2001 (31 U.S.C. 5318 et seq.).

“Payment Conditions” means, at any time of determination, (i) no Event of
Default shall have occurred and be continuing or result from any specified
event, and (ii) either (a) the Covenant Fixed Charge Coverage Ratio would be at
least 1.0:1.0 on a Pro Forma Basis and Excess Availability would on a Pro Forma
Basis be at least the greater of (x) $100,000,000 and (y) 12.5% of the Borrowing
Base or (b) Excess Availability would on a Pro Forma Basis be at least the
greater of (x) $150,000,000 and (y) 17.5% of the Borrowing Base.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

51



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Parent Borrower,
any Restricted Subsidiary or any of their respective ERISA Affiliates or to
which Parent Borrower, any Restricted Subsidiary or any ERISA Affiliate
contributes or has an obligation to contribute (or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years).

“Perfection Certificate” means that certain perfection certificate, delivered
pursuant to Section 3.1(a)(v) as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“Perfection Exceptions” means that no Credit Party shall be required to
(i) except as set forth in Section 5.16 or in the Collateral Documents, enter
into control agreements with respect to, or otherwise perfect any security
interest by “control” (or similar arrangements) over commodities accounts,
securities accounts or deposit accounts, (ii) perfect the security interest in
the following other than by the filing of a UCC financing statement:
(1) letter-of-credit rights (as defined in the UCC), (2) commercial tort claims
(as defined in the UCC), and (3) Fixtures (as defined in the UCC), (iii) except
as set forth herein or in the Collateral Documents, send notices to account
debtors or other contractual third-parties unless an Event of Default has not
been cured or waived and is continuing, (iv) enter into any security documents
to be governed by the law of any jurisdiction in which assets are located other
than the United States, any state thereof or the District of Columbia or
(v) subject to Section 5.17, deliver landlord waivers, estoppels or collateral
access letters.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Parent Borrower or any of its Restricted
Subsidiaries and another Person; provided that, during any Liquidity Event
Period, any cash or Cash Equivalents received must be applied in accordance with
Section 6.5.

“Permitted Debt” has the meaning specified in Section 6.3(b).

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment exercised in accordance with the Applicable Agent’s customary
and generally applicable credit practices.

“Permitted Holders” means each of (a) managers and members of management of
Holdings (or any Permitted Parent (other than clause (c) of the definition
thereof)) or its Subsidiaries that have ownership interests in Holdings (or such
Permitted Parent (other than clause (c) of the definition thereof)), (b) any
group (within the meaning of Rule 13d-5 under the Exchange Act) of which any of
the Persons described in clause (a) above are members (provided that, without
giving effect to the existence of such group or any other group, any of the
Persons described in clause (a), collectively, beneficially own Voting Stock
representing 35.0% or more of the total voting power of the Voting Stock of
Holdings (or any Permitted Parent (other than clause (c) of the definition
thereof)) then held by such group) and (c) any Permitted Parent; provided that,
in the case of clauses (a) and (b), the managers and members of management of
Holdings do not represent, neither collectively or individually, more than 10%
of the beneficial ownership of Voting Stock of Holdings.

“Permitted Investments” means:

(1) any Investment in cash and Cash Equivalents or Investment Grade Securities
and Investments that were Cash Equivalents or Investment Grade Securities when
made;

 

52



--------------------------------------------------------------------------------

(2) any Investment in the Parent Borrower or any Restricted Subsidiary;

(3) [reserved];

(4) any Investment (including the Transactions) by the Parent Borrower or any
Restricted Subsidiary of the Parent Borrower in a Person that is primarily
engaged in a Similar Business if as a result of such Investment (a) such Person
becomes a Restricted Subsidiary of the Parent Borrower, including by means of a
Division, or (b) such Person, in one transaction or a series of related
transactions, is merged, consolidated or amalgamated with or into, or transfers
or conveys all or substantially all of its assets to, or is liquidated into, the
Parent Borrower or a Restricted Subsidiary of the Parent Borrower (and any
Investment held by such Person that was not acquired by such Person in
contemplation of so becoming a Restricted Subsidiary or in contemplation of such
merger, consolidation, amalgamation, Division, transfer, conveyance or
liquidation);

(5) any Investment in securities or other assets and received in connection with
an Asset Sale made pursuant to Section 6.5 or any other disposition of assets
not constituting an Asset Sale;

(6) any Investment (x) existing on the Closing Date and listed on Schedule 6.6
hereto, (y) made pursuant to binding commitments in effect on the Closing Date
and (z) that replaces, refinances, refunds, renews or extends any Investment
described under either of the immediately preceding clauses (x) or (y); provided
that any such Investment is in an amount that does not exceed the amount
replaced, refinanced, refunded, renewed, modified, amended or extended, except
as contemplated pursuant to the terms of such Investment in existence on the
Closing Date or as otherwise permitted under this definition or otherwise under
Section 6.6;

(7) loans and advances to, or guarantees of Indebtedness of, employees,
directors, officers, managers, consultants or independent contractors in an
aggregate amount, taken together with all other Investments made pursuant to
this clause (7) that are at the time outstanding, not in excess of $15,000,000;

(8) loans and advances to officers, directors, employees, managers, consultants
and independent contractors for business related travel and entertainment
expenses, moving and relocation expenses and other similar expenses, in each
case in the ordinary course of business;

(9) any Investment (x) acquired by the Parent Borrower or any of its Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Parent Borrower or any such Restricted Subsidiary in connection with
or as a result of a bankruptcy, workout, reorganization or recapitalization of
the issuer of such other Investment or accounts receivable, or (b) as a result
of a foreclosure by the Parent Borrower or any of its Restricted Subsidiaries
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default and (y) received in compromise or
resolution of (a) obligations of trade creditors or customers that were incurred
in the ordinary course of business of the Parent Borrower or any Restricted
Subsidiary, including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any trade creditor or customer,
or (b) litigation, arbitration or other disputes;

(10) Swap Contracts and Cash Management Services permitted under
Section 6.3(b)(10), including any payments in connection with the termination
thereof;

 

53



--------------------------------------------------------------------------------

(11) any Investment by the Parent Borrower or any of its Restricted Subsidiaries
in a Similar Business (other than an Investment in an Unrestricted Subsidiary)
in an aggregate amount, taken together with all other Investments made pursuant
to this clause (11) that are at the time outstanding, not to exceed the greater
of (x) $450,000,000 and (y) 23.5% of Four Quarter Consolidated EBITDA; provided,
however, that if any Investment pursuant to this clause (11) is made in any
Person that is not a Restricted Subsidiary at the date of the making of such
Investment and such Person becomes a Restricted Subsidiary after such date, such
Investment shall thereafter be deemed to have been made pursuant to clause
(2) above and shall cease to have been made pursuant to this clause (11) for so
long as such Person continues to be a Restricted Subsidiary;

(12) additional Investments by the Parent Borrower or any of its Restricted
Subsidiaries in an aggregate amount, taken together with all other Investments
made pursuant to this clause (12) that are at the time outstanding, not to
exceed the greater of (x) $550,000,000 and (y) 28.5% of Four Quarter
Consolidated EBITDA; provided, however, that if any Investment pursuant to this
clause (12) is made in any Person that is not a Restricted Subsidiary at the
date of the making of such Investment and such Person becomes a Restricted
Subsidiary after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (2) above and shall cease to have been made
pursuant to this clause (12) for so long as such Person continues to be a
Restricted Subsidiary;

(13) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 5.22(b) (except
transactions described in clause (ii), (iii), (iv), (viii), (ix), (xiii) or
(xiv) of such Section 5.22(b));

(14) Investments the payment for which consists of Equity Interests (other than
Excluded Equity) of the Parent Borrower or any direct or indirect parent of the
Parent Borrower, as applicable;

(15) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other Persons;

(16) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business;

(17) any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness;

(18) Investments of a Restricted Subsidiary of the Parent Borrower acquired
after the Closing Date or of an entity merged into or consolidated with a
Restricted Subsidiary of the Parent Borrower in a transaction that is not
prohibited by Section 6.4 after the Closing Date to the extent that such
Investments were not made in contemplation of such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

(19) Investments consisting of (x) Liens permitted under Section 6.1 or
(y) Indebtedness (including guarantees) permitted under Section 6.3;

(20) guarantees of Indebtedness permitted to be incurred under Section 6.3 and
performance guarantees in the ordinary course of business;

 

54



--------------------------------------------------------------------------------

(21) advances, loans or extensions of trade credit in the ordinary course of
business by the Parent Borrower or any of its Restricted Subsidiaries;

(22) Investments consisting of purchases and acquisitions of assets or services
in the ordinary course of business;

(23) Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers;

(24) intercompany current liabilities owed to Unrestricted Subsidiaries or joint
ventures Incurred in the ordinary course of business in connection with the cash
management operations of the Parent Borrower and its Subsidiaries;

(25) Investments in joint ventures of the Parent Borrower or any of its
Restricted Subsidiaries in an aggregate amount, taken together with all other
Investments made pursuant to this clause (25) that are at the time outstanding,
not to exceed the greater of (x) $320,000,000 and (y) 16.5% of Four Quarter
Consolidated EBITDA;

(26) [reserved];

(27) accounts receivable, security deposits and prepayments and other credits
granted or made in the ordinary course of business and any Investments received
in satisfaction or partial satisfaction thereof from financially troubled
account debtors and others, including in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, such account debtors and others, in each case in the ordinary
course of business;

(28) Investments acquired as a result of a foreclosure by the Parent Borrower or
any Restricted Subsidiary with respect to any secured Investments or other
transfer of title with respect to any secured Investment in default;

(29) [reserved];

(30) acquisitions of obligations of one or more officers or other employees of
any direct or indirect parent of the Parent Borrower, the Parent Borrower or any
Subsidiary of the Parent Borrower in connection with such officer’s or
employee’s acquisition of Equity Interests of any direct or indirect parent of
the Parent Borrower, so long as no cash is actually advanced by the Parent
Borrower or any Restricted Subsidiary to such officers or employees in
connection with the acquisition of any such obligations;

(31) guarantees of operating leases (for the avoidance of doubt, excluding
Capitalized Lease Obligations as determined without giving effect to the
application of GAAP) or of other obligations that do not constitute
Indebtedness, in each case, entered into by the Parent Borrower or any
Restricted Subsidiary in the ordinary course of business;

(32) [reserved];

(33) non-cash Investments made in connection with tax planning and
reorganization activities;

 

55



--------------------------------------------------------------------------------

(34) Investments made pursuant to obligations entered into when the Investment
would have been permitted hereunder so long as such Investment when made reduces
the amount available under the clause under which the Investment would have been
permitted; and

(35) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client and customer contracts and loans or
advances made to, and guarantees with respect to obligations of, distributors,
suppliers, licensors and licensees in the ordinary course of business.

“Permitted Liens” means, with respect to any Person:

(1) Liens Incurred in connection with workers’ compensation laws, unemployment
insurance laws or similar legislation, or in connection with bids, tenders,
contracts (other than for the payment of Indebtedness) or leases to which such
Person is a party, or to secure public or statutory obligations of such Person
or to secure surety, stay, customs or appeal bonds to which such Person is a
party, or as security for contested taxes or import duties or for the payment of
rent, in each case Incurred in the ordinary course of business;

(2) Liens imposed by law, such as carriers’, warehousemen’s, landlords’,
materialmen’s, repairman’s, construction contractors’, mechanics’ or other like
Liens, in each case for sums not yet overdue by more than thirty (30) days or
being contested in good faith by appropriate proceedings or other Liens arising
out of judgments or awards against such Person with respect to which such Person
shall then be proceeding with an appeal or other proceedings for review (or
which, if due and payable, are being contested in good faith by appropriate
proceedings and for which adequate reserves are being maintained, to the extent
required by GAAP) or with respect to which the failure to make payment could not
reasonably be expected to have a Material Adverse Effect as determined in good
faith by management of the Parent Borrower or a direct or indirect parent of the
Parent Borrower;

(3) Liens for Taxes, assessments or other governmental charges or levies
(i) which are not yet overdue for thirty (30) days or not yet due or payable,
(ii) which are being contested in good faith by appropriate proceedings and for
which adequate reserves are being maintained to the extent required by GAAP, or
for property Taxes on property such Person or one of its Subsidiaries has
determined to abandon if the sole recourse for such Tax, assessment, charge,
levy or claim is to such property or (iii) with respect to which the failure to
make payment could not reasonably be expected to have a Material Adverse Effect
as determined in good faith by management of the Parent Borrower or a direct or
indirect parent of the Parent Borrower;

(4) Liens in favor of the issuers of performance and surety bonds, bid,
indemnity, warranty, release, appeal or similar bonds or with respect to
regulatory requirements or letters of credit or bankers’ acceptances issued and
completion of guarantees provided for, in each case, pursuant to the request of
and for the account of such Person in the ordinary course of its business;

(5) survey exceptions, encumbrances, ground leases, easements or reservations
of, or rights of others for, licenses, rights-of-way, servitudes, sewers,
electric lines, drains, telegraph and telephone and cable television lines, gas
and oil pipelines and other similar purposes, reservations of rights or zoning,
building codes or other restrictions (including, without limitation, minor
defects or irregularities in title and similar encumbrances) as to the use of
real properties or Liens incidental to the conduct of the business of such
Person or to the ownership of its properties which do not in the aggregate
materially adversely interfere with the ordinary conduct of the business of such
Person;

 

56



--------------------------------------------------------------------------------

(6) Liens Incurred to secure obligations in respect of Indebtedness permitted to
be Incurred pursuant to Section 6.3(b)(1), (2)(A) or (4) and obligations secured
ratably thereunder; provided that, (x) in the case of Liens securing
Indebtedness permitted to be incurred pursuant to clause (4), such Lien extends
only to the assets and/or Capital Stock the acquisition, lease, construction,
repair, replacement or improvement of which is financed thereby and any
replacements, additions and accessions thereto and any income or profits thereof
(provided that individual financings provided by a lender may be cross
collateralized to other financings provided by such lender or its affiliates),
and (y) in the case of Liens securing Indebtedness permitted to be Incurred
pursuant to Section 6.3(b)(1)(ii) and 6.3(b)(2)(A), such Liens shall secure
Indebtedness on a first lien pari passu or “junior” basis with the Liens
securing the Term Loan Obligations (and, if secured by any ABL Collateral, on a
“junior” basis to the Liens on such ABL Collateral securing the Obligations
pursuant to the Intercreditor Agreement) pursuant to Applicable Intercreditor
Arrangements;

(7) Liens of the Parent Borrower or any of the Restricted Subsidiaries existing
on the Closing Date and listed on Schedule 6.1 and any modifications,
replacements, renewals or extensions thereof; provided that (i) the Lien does
not extend to any additional property other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien or
(B) proceeds and products thereof; provided that individual financings provided
by a lender may be cross collateralized to other financings provided by such
lender or its affiliates and (ii) the modification, replacement, renewal,
extension or refinancing of the obligations secured or benefited by such Liens
(if such obligations constitute Permitted Debt);

(8) Liens on assets of, or Equity Interests in, a Person at the time such Person
becomes a Subsidiary; provided, however, that such Liens are not created or
Incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary; provided, further, that such Liens are limited to all or a
portion of the assets (and improvements on such assets) that secured (or, under
the written arrangements under which the Liens arose, could secure) the
obligations to which such Liens relate; provided, further, that for purposes of
this clause (8), if a Person becomes a Subsidiary, any Subsidiary of such Person
shall be deemed to become a Subsidiary of the Parent Borrower, and any property
or assets of such Person or any Subsidiary of such Person shall be deemed
acquired by the Parent Borrower at the time of such merger, amalgamation or
consolidation;

(9) Liens on assets at the time the Parent Borrower or any Restricted Subsidiary
acquired the assets, including any acquisition by means of a merger,
amalgamation or consolidation with or into the Parent Borrower or such
Restricted Subsidiary; provided, however, that such Liens are not created or
Incurred in connection with, or in contemplation of, such acquisition; provided,
further, that such Liens are limited to all or a portion of the property or
assets (and improvements on such property or assets) that secured (or, under the
written arrangements under which the Liens arose, could secure) the obligations
to which such Liens relate; provided, further, that for purposes of this clause
(9), if, in connection with an acquisition by means of a merger, amalgamation or
consolidation with or into the Parent Borrower or any Restricted Subsidiary, a
Person other than the Parent Borrower or Restricted Subsidiary is the successor
company with respect thereto, any Subsidiary of such Person shall be deemed to
become a Subsidiary of the Parent Borrower or any Restricted Subsidiary, as
applicable, and any property or assets of such Person or any such Subsidiary of
such Person shall be deemed acquired by the Parent Borrower or any Restricted
Subsidiary, as the case may be, at the time of such merger, amalgamation or
consolidation;

 

57



--------------------------------------------------------------------------------

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Parent Borrower or another Restricted Subsidiary of the Parent
Borrower permitted to be Incurred in accordance with Section 6.3;

(11) Liens securing Swap Contracts so long as the related Indebtedness is, and
is permitted to be under this Agreement, secured by a Lien on the same property
securing such Swap Contracts;

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
letters of credit entered into in the ordinary course of business issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods;

(13) leases, subleases, licenses, sublicenses, occupancy agreements or
assignments of or in respect of real or personal property;

(14) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Parent Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(15) Liens in favor of a Borrower or any Subsidiary Guarantor;

(16) (i) Liens on Receivables Assets, or created in respect of bank accounts
into which only the collections in respect of Receivables Assets have been sold,
conveyed, assigned or otherwise transferred or purported to be so sold,
conveyed, assigned or otherwise transferred in connection with a Qualified
Receivables Factoring and/or Qualified Receivables Financing and (ii) Liens
securing Indebtedness or other obligations of any Receivables Subsidiary;

(17) deposits made or other security provided in the ordinary course of business
to secure liability to insurance carriers or under self-insurance arrangements
in respect of such obligations;

(18) Liens on the Equity Interests of Unrestricted Subsidiaries;

(19) grants of intellectual property, software and other technology licenses;

(20) judgment and attachment Liens not giving rise to an Event of Default
pursuant to Section 8.1(f), (g) or (h) and notices of lis pendens and associated
rights related to litigation being contested in good faith by appropriate
proceedings and for which adequate reserves have been made;

(21) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(22) Liens Incurred to secure Cash Management Services and other “bank
products”, including those owed to a lender under the Term Loan Credit Agreement
(or any Affiliate of such lender);

(23) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (7), (8), (9), (11) or (24) of this

 

58



--------------------------------------------------------------------------------

definition; provided, however, that (x) such new Lien shall be limited to all or
part of the same property that secured (or, under the written arrangements under
which the original Lien arose, could secure) the original Lien (plus any
replacements, additions, accessions and improvements on such property), (y) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (A) the outstanding principal amount or, if greater,
committed amount of the Indebtedness described under clauses (7), (8), (9), (11)
or (24) of this definition at the time the original Lien became a Permitted
Lien, and (B) an amount necessary to pay any Refinancing Expenses related to
such refinancing, refunding, extension, renewal or replacement and (z) any
amounts Incurred under this clause (23) as refinancing indebtedness of clause
(24) of this definition hereunder shall be secured to the same extent, including
with respect to any subordination provisions, and subject to Applicable
Intercreditor Arrangements;

(24) Liens securing Pari Passu Indebtedness permitted to be Incurred pursuant to
Section 6.3 if at the time of any Incurrence of such Pari Passu Indebtedness and
after giving Pro Forma Effect thereto (i) with respect to any such Pari Passu
Indebtedness that will be secured by a Lien on the Collateral on a first lien
“equal and ratable” basis with the Liens securing the Term Loan Obligations, the
Consolidated First Lien Net Leverage Ratio would be less than or equal to (x)
3.00 to 1.00 or (y) if Incurred in connection with an acquisition or similar
Investment, the Consolidated First Lien Net Leverage Ratio immediately prior to
such incurrence, or (ii) with respect to any such Pari Passu Indebtedness that
will be secured by a Lien on the Collateral on a “junior” basis to the Liens
securing the Term Loan Obligations, the Consolidated Senior Secured Net Leverage
Ratio would be less than or equal to (x) 3.50 to 1.00 or (y) if Incurred in
connection with an acquisition or similar Investment, the Consolidated Senior
Secured Net Leverage Ratio immediately prior to such incurrence; provided that,
in each case of clauses (i) and (ii), if secured by any ABL Collateral, such
Pari Passu Indebtedness shall be secured on a “junior” basis to the Liens on
such ABL Collateral securing the Obligations pursuant to the Intercreditor
Agreement;

(25) other Liens securing obligations the principal amount of which does not
exceed the greater of (x) $350,000,000 and (y) 18.00% of Four Quarter
Consolidated EBITDA at any one time outstanding;

(26) Liens on Equity Interests or the assets of a joint venture to secure
Indebtedness of such joint venture Incurred pursuant to clause (21) of
Section 6.3(b);

(27) [reserved];

(28) Liens created solely for the benefit of (or to secure) all of the
Obligations;

(29) Liens on property or assets used to redeem, repay, defease or to satisfy
and discharge Indebtedness; provided that such redemption, repayment, defeasance
or satisfaction and discharge is not prohibited by this Agreement and that such
deposit shall be deemed for purposes of Section 6.6 (to the extent applicable)
to be a prepayment of such Indebtedness;

(30) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation and
exportation of goods in the ordinary course of business;

(31) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code, or any comparable or successor provision, on items in the
course of collection; (ii) attaching to pooling, commodity trading accounts or
other commodity brokerage accounts Incurred in the ordinary course of business;
and (iii) in favor of banking or other financial institutions or entities, or
electronic payment service providers, arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking or finance industry;

 

59



--------------------------------------------------------------------------------

(32) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness; (ii) relating to pooled deposit or sweep accounts
of the Parent Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Parent Borrower and its Restricted Subsidiaries; or (iii) relating to
purchase orders and other agreements entered into with customers of the Parent
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

(33) Liens on cash proceeds of Indebtedness (and related escrow accounts) in
connection with the issuance of such Indebtedness into (and pending the release
from) a customary escrow arrangement, to the extent such Indebtedness is
incurred in compliance with Section 6.3;

(34) any encumbrance or restriction (including put and call arrangements) with
respect to Equity Interests of any joint venture or similar arrangement pursuant
to any joint venture or similar agreement;

(35) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(36) Liens on vehicles or equipment of the Parent Borrower or any Restricted
Subsidiary granted in the ordinary course of business;

(37) Liens on assets of non-Credit Parties securing Indebtedness of non-Credit
Parties Incurred in accordance with Section 6.3, which Liens shall not extend to
any assets of any Credit Parties;

(38) Liens disclosed by the final title insurance policies delivered subsequent
to the Closing Date and any replacement, extension or renewal of any such Liens
(so long as the Indebtedness and other obligations secured by such replacement,
extension or renewal Liens are permitted by this Agreement); provided that such
replacement, extension or renewal Liens do not cover any property other than the
property that was subject to such Liens prior to such replacement, extension or
renewal;

(39) (a) Liens solely on any cash earnest money deposits made by the Parent
Borrower or any Restricted Subsidiary in connection with any letter of intent or
other agreement in respect of any Permitted Investment, (b) Liens on advances of
cash or Cash Equivalents in favor of the seller of any property to be acquired
in a Permitted Investment to be applied against the purchase price for such
Investment and (c) Liens on cash collateral in respect of letters of credit
entered into in the ordinary course of business;

(40) the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

(41) Liens on securities that are the subject of repurchase agreements
constituting Cash Equivalents under clause (4) of the definition thereof;

 

60



--------------------------------------------------------------------------------

(42) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts Incurred in the ordinary course of business and not for speculative
purposes;

(43) rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by the Parent Borrower or any of its Restricted
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof

(44) restrictive covenants affecting the use to which real property may be put;
provided that such covenants are complied with; and

(45) Liens incurred or deemed incurred in the ordinary course of business in
connection with supply-chain financing programs or similar arrangements.

For all purposes hereunder, (w) a Lien need not be Incurred solely by reference
to one category of Permitted Liens described in this definition but may be
Incurred under any combination of such categories (including in part under one
such category and in part under any other such category), (x) in the event that
a Lien (or any portion thereof) meets the criteria of one or more of such
categories of Permitted Liens, the Parent Borrower shall, in its sole
discretion, classify or reclassify such Lien (or any portion thereof) in any
manner that complies with this definition, (y) in the event that a portion of
the Indebtedness secured by a Lien could be classified as secured in part
pursuant to clause (24) above (giving effect to the Incurrence of such portion
of such Indebtedness), the Parent Borrower in its sole discretion, may classify
such portion of such Indebtedness (and any obligations in respect thereof) as
having been secured pursuant to clause (24) above and thereafter the remainder
of the Indebtedness as having been secured pursuant to one or more of the other
clauses of this definition and (z) in the event that a portion of the
Indebtedness secured by a Lien could be classified as secured in part pursuant
to clause (24) above (giving effect to the Incurrence of such portion of such
Indebtedness), any calculation of the Consolidated First Lien Net Leverage Ratio
on such date of determination shall not include any such Indebtedness (and shall
not give effect to any netting of Indebtedness from the proceeds thereof) to the
extent secured pursuant to any such other clause of this definition.

“Permitted Parent” means (a) any direct or indirect parent of the Parent
Borrower so long as a Permitted Holder pursuant to clause (a) or (b) of the
definition thereof holds 35.0% or more of the Voting Stock of such direct or
indirect parent of the Parent Borrower, (b) Holdings, so long as it is a
Permitted Holder pursuant to clause (a) or (b) of the definition thereof, and
(c) any Public Company (or Wholly Owned Subsidiary of such Public Company) to
the extent and until such time as any Person or group (other than a Permitted
Holder under clause (a) or (b) thereof) is deemed to be or become a beneficial
owner of Voting Stock of such Public Company representing more than 35.0% of the
total voting power of the Voting Stock of such Public Company.

“Permitted Refinancings” means, with respect to any Person, any modification,
amendment, refinancing, refunding, renewal, replacement, exchange or extension
of any Indebtedness of such Person; provided that (a) the principal amount (or
accreted value, if applicable) thereof does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so modified, refinanced,
refunded, renewed, replaced, exchanged or extended except by an amount equal to
accrued and unpaid interest and any premium thereon plus other reasonable
amounts paid, and fees and expenses reasonably incurred (including OID and
upfront fees), in connection with such modification, refinancing, refunding,
renewal, replacement, exchange or extension and by an amount equal to any
existing commitments unutilized thereunder; (b) other than with respect to
Indebtedness under Section 6.3(b)(4) or with respect to the initial maturity
date for Extendable Bridge Loans/Interim Debt, such modification, refinancing,
refunding, renewal, replacement,

 

61



--------------------------------------------------------------------------------

exchange or extension has a final maturity date equal to or later than the final
maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of, the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended; (c) if
the Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended is subordinated in right of payment to the Obligations,
such modification, refinancing, refunding, renewal, replacement, exchange or
extension is subordinated in right of payment to the Obligations on
subordination terms, taken as a whole, as favorable in all material respects to
the Lenders (including, if applicable, as to collateral) as those subordination
terms contained in the documentation governing the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended or otherwise
acceptable to the Administrative Agent; (d) if the Indebtedness being modified,
amended, refinanced, refunded, renewed, replaced, exchanged or extended is
(i) unsecured, such modification, amendment, refinancing, refunding, renewal,
replacement, exchange or extension is unsecured, or (ii) if secured by Liens on
the Collateral, such modification, refinancing, refunding, replacement, renewal
or extension is secured to the same extent, including with respect to any
subordination provisions, and subject to Applicable Intercreditor Arrangements;
(e) the terms and conditions (including, if applicable, as to collateral) of any
such modified, refinanced, refunded, renewed, replaced, exchanged or extended
(other than to the extent permitted by any other clause of this definition or
with respect to interest rate, optional prepayment premiums and optional
redemption provisions) Indebtedness are, either (i) substantially identical to
or less favorable to the investors providing such Permitted Refinancing, taken
as a whole, than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended, or (ii) when
taken as a whole (other than interest rate, prepayment premiums and redemption
provisions), not more restrictive to the Parent Borrower and the Restricted
Subsidiaries than those set forth in this Agreement or are customary for similar
indebtedness in light of then-prevailing market conditions at the time of
incurrence (provided that, at the Parent Borrower’s option, delivery of a
certificate of a Responsible Officer of the Parent Borrower to the
Administrative Agent in good faith at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Parent Borrower has determined
in good faith that such terms and conditions satisfy the requirement set out in
this clause (e), shall be conclusive evidence that such terms and conditions
satisfy such requirement unless the Administrative Agent provides notice to the
Parent Borrower of its objection during such five Business Day period (including
a reasonable description of the basis upon which it objects)), in each case,
except for terms and conditions only applicable to periods after the Latest
Maturity Date; (f) such modification, amendment, refinancing, refunding,
renewal, replacement, exchange or extension is incurred by the Person who is or
would have been permitted to be the obligor or guarantor (or any successor
thereto) on the Indebtedness being modified, amended, refinanced, refunded,
renewed, replaced or extended (it being understood that the roles of such
obligors as a borrower or a guarantor with respect to such obligations may be
interchanged); and (g) at the time thereof, other than with respect to
Indebtedness under Section 6.3(b)(4) and Section 6.3(b)(10), no Event of Default
under Sections 8.1(f) or (g) shall have occurred and be continuing.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Credit Party
or any ERISA Affiliate or any such Plan to which any Credit Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 5.1(n).

“Pledged Debt” has the meaning specified in the Security Agreement.

 

62



--------------------------------------------------------------------------------

“Pledged Equity Interests” has the meaning specified in the Security Agreement.

“Pounds Sterling” or “£” refers to the lawful currency of the United Kingdom.

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution or winding up.

“Primary Disqualified Institution” has the meaning specified in the definition
of “Disqualified Institution.”

“Prime Lending Rate” means, for any day, the rate of interest last quoted by The
Wall Street Journal as the “Prime Rate” in the U.S. for such day or, if The Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the FRB in Federal Reserve Statistical Release H.15 (519) (Selected
Interest Rates) as the “bank prime loan” rate for such day or, if such rate is
no longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the FRB (as determined by the
Administrative Agent), in each case, for such day. Each change in the Prime
Lending Rate shall be effective on the date that such change is publicly
announced or quoted as being effective.

“Principal Office” means, for each of the Administrative Agent, the Swing Line
Lender and each Issuing Bank, such Person’s “Principal Office” as set forth on
Appendix B, or such other office or office of a third party or sub-agent, as
appropriate, as such Person may from time to time designate in writing to the
applicable Borrower, the Administrative Agent and each Lender.

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to the calculation
of any test, financial ratio, basket or covenant under this Agreement, including
the Consolidated First Lien Net Leverage Ratio, Consolidated Senior Secured Net
Leverage Ratio, the Covenant Fixed Charge Coverage Ratio and the Fixed Charge
Coverage Ratio and the calculation of Consolidated Cash Interest Expense,
Consolidated Interest Expense, Consolidated Capital Expenditures, Fixed Charges,
Covenant Consolidated Fixed Charges, Consolidated Total Assets, Consolidated Net
Income, Consolidated EBITDA and Four Quarter Consolidated EBITDA, of any Person
and its Restricted Subsidiaries, as of any date, that pro forma effect will be
given to the Transactions, any Specified Transaction, any acquisition, merger,
amalgamation, consolidation, Division, Investment, any issuance, Incurrence,
assumption or repayment or redemption of Indebtedness (including Indebtedness
issued, Incurred or assumed or repaid or redeemed as a result of, or to finance,
any relevant transaction and for which any such test, financial ratio, basket or
covenant is being calculated), any issuance or redemption of Preferred Stock or
Disqualified Stock, all sales, transfers and other dispositions or
discontinuance of any Subsidiary, line of business, division, segment or
operating unit, any operational change (including the entry into any material
contract or arrangement) or any designation of a Restricted Subsidiary to an
Unrestricted Subsidiary or of an Unrestricted Subsidiary to a Restricted
Subsidiary, in each case that have occurred during the four consecutive fiscal
quarter period of such Person being used to calculate such test, financial
ratio, basket or covenant (the “Reference Period”), or subsequent to the end of
the Reference Period but prior to such date or prior to or substantially
simultaneously with the event for which a determination under this definition is
made (including (i) any such event occurring at a Person who became a Restricted
Subsidiary of the subject Person or was merged, amalgamated or consolidated with
or into the subject Person or any other Restricted Subsidiary of the subject
Person after the commencement of the Reference Period and (ii) with respect to
any proposed Investment or acquisition of the subject Person for which committed
financing is or is sought to be obtained, the event for which a determination
under this definition is made may occur after the date upon which the relevant
determination or calculation is made), in each case, as if each such event
occurred on the first day of the Reference Period; provided that (x) pro forma
effect will be given to reasonably identifiable and quantifiable pro forma cost
savings or expense reductions related to operational efficiencies (including the

 

63



--------------------------------------------------------------------------------

entry into or renegotiation of any material contract or arrangement), strategic
initiatives or purchasing improvements and other cost savings, improvements or
synergies, in each case, that have been realized, or are reasonably expected to
be realized, by such Person and its Restricted Subsidiaries based upon actions
to be taken within 24 months after the consummation of the action (or, in
respect of the Transactions, 36 months) as if such cost savings, expense
reductions, improvements and synergies occurred (or were realized) on the first
day of the Reference Period and (y) no amount shall be added back pursuant to
this definition to the extent duplicative of amounts that are otherwise included
in computing Consolidated EBITDA for such Reference Period.

For purposes of making any computation referred to above:

(1) if any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date for which a determination under this definition is
made had been the applicable rate for the entire period (taking into account any
swap agreements applicable to such Indebtedness if such swap agreement has a
remaining term in excess of 12 months);

(2) interest on an obligation under a Capitalized Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by a responsible
financial or accounting officer, in his or her capacity as such and not in his
or her personal capacity, of the Parent Borrower to be the rate of interest
implicit in such obligation in accordance with GAAP;

(3) interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate chosen as the
Parent Borrower may designate;

(4) interest on any Indebtedness under a revolving credit facility or a
Qualified Receivables Financing computed on a pro forma basis shall be computed
based upon the average daily balance of such Indebtedness during the applicable
period; and

(5) to the extent not already covered above, any such calculation may include
adjustments calculated in accordance with Regulation S-X.

Any pro forma calculation may include, without limitation and without
duplication, (1) adjustments calculated in accordance with Regulation S-X,
(2) adjustments calculated to give effect to any Pro Forma Cost Savings and
(3) all adjustments of the nature included in the confidential information
memorandum for the Term Loan Credit Agreement dated January 2019, to the extent
such adjustments, without duplication, continue to be applicable to the
Reference Period; provided that any such adjustments that consist of reductions
in costs and other operating improvements or synergies shall be calculated in
accordance with, and satisfy the requirements specified in, the definition of
“Pro Forma Cost Savings.”

“Pro Forma Cost Savings” means, without duplication of any amounts referenced in
the definition of “Pro Forma Basis,” an amount equal to the amount of cost
savings, operating expense reductions, operating improvements (including the
entry into, amendment or renegotiation of any material contract or arrangement)
and synergies, in each case, projected in good faith to be realized (calculated
on a pro forma basis as though such items had been realized on the first day of
such period) as a result of actions taken or to be taken by the Parent Borrower
(or any successor thereto) or any Restricted Subsidiary, net of the amount of
actual benefits realized or expected to be realized during such period that are
otherwise included in the calculation of Consolidated EBITDA from such actions;
provided that such cost savings, operating expense reductions, operating
improvements and synergies are reasonably identifiable (as determined in

 

64



--------------------------------------------------------------------------------

good faith by a responsible financial or accounting officer, in his or her
capacity as such and not in his or her personal capacity, of the Parent Borrower
(or any successor thereto) or of any direct or indirect parent of the Parent
Borrower) and are reasonably anticipated to be realized within 24 months after
the consummation of any change (or, in respect of the Transactions, 36 months)
that is expected to result in such cost savings, expense reductions, operating
improvements or synergies; provided that no cost savings, operating expense
reductions, operating improvements and synergies shall be added pursuant to this
definition to the extent duplicative of any expenses or charges otherwise added
to Consolidated Net Income or Consolidated EBITDA, whether through a pro forma
adjustment, add back, exclusion or otherwise, for such period.

“Pro Rata Share” means

(a) with respect to all payments, computations and other matters relating to the
Revolving Commitment or Revolving Loans of any Lender or any Letters of Credit
issued or participations purchased therein by any Lender or any participations
in any Swing Line Loans purchased by any Lender or any participations in any
Protective Advances purchased by any Lender, the percentage obtained by dividing
(i) the Revolving Commitment (or after the termination of the Revolving
Commitment, the Revolving Credit Exposure) of that Lender by (ii) the aggregate
Revolving Commitments (or after the termination of the Revolving Commitment, the
Revolving Credit Exposure) of all Lenders; and

(b) with respect to all payments, computations and other matters relating to the
Revolving Commitment generally, the percentage obtained by dividing (i) the
Revolving Commitment (or after the termination of the Revolving Commitment, the
Revolving Credit Exposure) of that Lender by (ii) the aggregate Revolving
Commitments (or after the termination of the Revolving Commitment, the Revolving
Credit Exposure) of all Lenders.

“Proceeds” has the meaning given such term in the UCC.

“Proposed Extension” has the meaning specified in Section 2.23(d).

“Protective Advance” has the meaning specified in Section 2.24(a).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Company” means any Person with a class or series of Voting Stock that is
traded on a stock exchange or in the over-the-counter market.

“Qualification Period” means (i) in the case of New Jersey, Minnesota and such
other states in which Account Debtors of a Borrower or any Guarantor Subsidiary
are located on the Closing Date, within 30 days of the Closing Date (or such
longer period as the Administrative Agent may agree) and (ii) in the case of
such other states in which Account Debtors of a Borrower or any Guarantor
Subsidiary are or become located after the Closing Date, within 30 days of the
creation of such Account (or such longer period as the Administrative Agent may
agree).

“Qualified Outside Processor” means each Person (other than a Credit Party) that
provides processing services with respect to Eligible Inventory owned by a
Credit Party at the premises of such Person, which premises are neither owned
nor leased by a Credit Party; provided that no such Person shall constitute a
Qualified Outside Processor unless (i) the applicable Credit Party retains title
to the Eligible Inventory at all times while such Eligible Inventory is located
at the premises of such Person, (ii) Eligible Inventory having a value of at
least $100,000 is located at such premises of such Person and (iii) the
Administrative Agent shall have established a Reserve in respect of fees and
expenses owing by the applicable Credit Party to such Person.

 

65



--------------------------------------------------------------------------------

“Qualified Receivables Factoring” means any Factoring Transaction that meets the
following conditions:

(1) such Factoring Transaction is non-recourse to, and does not obligate, the
Parent Borrower or any Restricted Subsidiary, or their respective properties or
assets (other than Receivables Assets) in any way other than pursuant to
Standard Securitization Undertakings,

(2) all sales, conveyances, assignments and/or contributions of Receivables
Assets by the Parent Borrower or any Restricted Subsidiary are made at Fair
Market Value in the context of a Factoring Transaction (as determined in good
faith by the Parent Borrower), and

(3) such Factoring Transaction (including financing terms, covenants,
termination events (if any) and other provisions thereof) is on market terms at
the time such Factoring Transaction is first entered into (as determined in good
faith by the Parent Borrower) and may include Standard Securitization
Undertakings.

The grant of a security interest in any accounts receivable of the Parent
Borrower or any of its Restricted Subsidiaries (other than a Receivables
Subsidiary) to secure any credit agreement shall not be deemed a Qualified
Receivables Factoring.

“Qualified Receivables Financing” means any Receivables Financing that meets the
following conditions:

(1) all sales, conveyances, assignments and/or contributions of Receivables
Assets by the Parent Borrower or any Restricted Subsidiary to any Receivables
Subsidiary are made at Fair Market Value in the context of a Receivables
Financing (as determined in good faith by the Parent Borrower), and

(2) the financing terms, covenants, termination events and other provisions
thereof shall be on market terms at the time such Receivables Financing is first
entered into (as determined in good faith by the Parent Borrower) and may
include Standard Securitization Undertakings.

The grant of a security interest in any accounts receivable of the Parent
Borrower or any of its Restricted Subsidiaries (other than a Receivables
Subsidiary) to secure any credit agreement shall not be deemed a Qualified
Receivables Financing.

“Ratio Debt” means Indebtedness incurred pursuant to Section 6.3(a).

“Receivables Assets” means accounts receivable (whether now existing or arising
in the future) of the Parent Borrower or any of its Subsidiaries, and all
collateral securing such accounts receivable, all contracts and all guarantees
or other payment support obligations (including, without limitation, letters of
credit, promissory notes or trade credit insurance) in respect of such accounts
receivable, proceeds of such accounts receivable and other assets which are
customarily transferred or in respect of which security interests are
customarily granted in connection with non-recourse, asset securitization or
factoring transactions involving accounts receivable and any Swap Contracts
entered into by the Parent Borrower or any such Subsidiary in connection with
such accounts receivable. For the avoidance of doubt, no Receivables Assets
shall be included in the Borrowing Base or constitute ABL Collateral.

 

66



--------------------------------------------------------------------------------

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Restricted
Subsidiary in connection with, any Receivables Financing or Factoring
Transaction.

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Parent Borrower or any of its Subsidiaries pursuant to
which Borrower or any of its Subsidiaries may sell, contribute, convey, assign
or otherwise transfer Receivables Assets to (a) a Receivables Subsidiary (in the
case of a transfer by the Parent Borrower or any of its Subsidiaries), and
(b) any other Person (in the case of a transfer by a Receivables Subsidiary),
which in either case, may include a backup or precautionary grant of security
interest in such Receivables Assets so sold, contributed, conveyed, assigned or
otherwise transferred.

“Receivables Repurchase Obligation” means (i) any obligation of a seller of
receivables in a Qualified Receivables Factoring or Qualified Receivables
Financing to repurchase receivables arising as a result of a breach of a
representation, warranty or covenant or otherwise, including as a result of a
receivable or portion thereof becoming subject to any asserted defense, dispute,
off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the seller, or (ii) any
right of a seller of receivables in a Qualified Receivables Factoring or
Qualified Receivables Financing to repurchase defaulted receivables for the
purposes of claiming sales tax bad debt relief.

“Receivables Subsidiary” means a Wholly Owned Restricted Subsidiary of the
Parent Borrower (or another Person formed for the purposes of engaging in a
Qualified Receivables Financing with the Parent Borrower and/or one or more of
its Subsidiaries (including, a special purpose securitization vehicle (or
similar entity)) in which the Parent Borrower or any Subsidiary of the Parent
Borrower or a direct or indirect parent of the Parent Borrower makes an
Investment (or which otherwise owes to the Parent Borrower or one of its
Subsidiaries any deferral of part of the purchase price of the Receivables
Assets for the purpose of credit enhancement given under the Qualified
Receivables Financing) and to which the Parent Borrower or any Subsidiary of the
Parent Borrower or a direct or indirect parent of the Parent Borrower sells,
conveys, assigns or otherwise transfers Receivables Assets (which may include a
backup or precautionary grant of security interest in such Receivables Assets
sold, conveyed, assigned or otherwise transferred or purported to be so sold,
conveyed, assigned or otherwise transferred)) which engages in no activities
other than in connection with the purchase, acquisition or financing of
Receivables Assets of the Parent Borrower and its Subsidiaries or a direct or
indirect parent of the Parent Borrower, all proceeds thereof and all rights
(contractual or other), collateral and other assets relating thereto, and any
business or activities incidental or related to such business, and which is
designated by the Board of Directors of the Parent Borrower or any direct or
indirect parent thereof (as provided below) as a Receivables Subsidiary and:

(1) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Parent Borrower or any Restricted
Subsidiary (other than a Receivables Subsidiary, excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates Borrower or any Restricted Subsidiary (other than a Receivables
Subsidiary) in any way other than pursuant to Standard Securitization
Undertakings, or (iii) subjects any property or asset of the Parent Borrower or
any Restricted Subsidiary (other than a Receivables Subsidiary), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings,

(2) with which neither the Parent Borrower nor any Restricted Subsidiary (other
than a Receivables Subsidiary) has any material contract, agreement, arrangement
or understanding other than on terms which the Parent Borrower reasonably
believes to be no less favorable to the Parent Borrower or such Subsidiary than
those that might be obtained at the time from Persons that are not Affiliates of
the Parent Borrower, and

 

67



--------------------------------------------------------------------------------

(3) to which neither the Parent Borrower nor any other Subsidiary of the Parent
Borrower has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.

Any such designation by the Board of Directors of the Parent Borrower or any
direct or indirect parent hereof shall be evidenced to the Administrative Agent
by filing with the Administrative Agent a certified copy of the resolution of
the Board of Directors of the Parent Borrower or such parent giving effect to
such designation and an Officer’s Certificate certifying that such designation
complied with the foregoing conditions.

“Reference Bank Rate” means the arithmetic mean of the Submitted Reference Bank
Rates (rounded upward to four decimal places).

“Reference Banks” means such banks as may be appointed by the Applicable Agent,
and that accept such appointment, in consultation with the Parent Borrower.

“Reference Period” has the meaning specified in the definition of “Pro Forma
Basis”.

“Refinancing” has the meaning specified in the definition of the “Transactions.”

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrowers, the Administrative Agent and the Lenders providing Specified
Refinancing Revolving Loans, effecting the incurrence of such Specified
Refinancing Loans in accordance with Section 2.25.

“Refinancing Expenses” means, in connection with any refinancing of any
Indebtedness, Disqualified Stock or Preferred Stock otherwise permitted by this
Agreement, the aggregate principal amount of additional Indebtedness,
Disqualified Stock or Preferred Stock Incurred to pay (1) accrued and unpaid
interest, (2) the increased principal amount of any Indebtedness being
refinanced resulting from the in-kind payment of interest on such Indebtedness
(or in the case of Disqualified Stock or Preferred Stock being refinanced,
additional shares of such Disqualified Stock or Preferred Stock); (3) the
aggregate amount of original issue discount on the Indebtedness, Disqualified
Stock or Preferred Stock being refinanced; (4) premiums (including tender
premiums) and other costs associated with the redemption, repurchase,
retirement, discharge or defeasance of Indebtedness, Disqualified Stock or
Preferred Stock being refinanced, and (5) all fees and expenses (including
underwriting discounts, commitment, ticking and similar fees, expenses and
discounts) associated with the repayment of the Indebtedness, Disqualified Stock
or Preferred Stock being refinanced and the incurrence of the Indebtedness,
Disqualified Stock or Preferred Stock incurred in connection with such
refinancing.

“Refinancing Indebtedness” has the meaning specified in Section 6.3(b).

“Refunding Capital Stock” has the meaning specified in Section 6.6.

“Register” has the meaning specified in Section 2.6(b).

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

 

68



--------------------------------------------------------------------------------

“Regulation S-X” means Regulation S-X under the Securities Act of 1933 as in
effect from time to time.

“Reimbursement Date” has the meaning specified in Section 2.3(h).

“Reimbursement Obligations” means, as and when matured, the obligation of the
applicable Borrower to pay, on the date payment is made to the beneficiary under
each such Letter of Credit (or at such other date as may be specified in the
applicable Letter of Credit Reimbursement Agreement) and in the currency drawn
(or in such other currency as may be specified in the applicable Letter of
Credit Reimbursement Agreement), all amounts of each draft and other requests
for payments drawn under applicable Letters of Credit, and all other matured
reimbursement or repayment obligations of the applicable Borrower to any Issuing
Bank with respect to amounts drawn under Letters of Credit.

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business; provided that any assets received by the
Parent Borrower or a Restricted Subsidiary in exchange for assets transferred by
the Parent Borrower or a Restricted Subsidiary will not be deemed to be Related
Business Assets if they consist of securities of a Person, unless upon receipt
of the securities of such Person, such Person would become a Restricted
Subsidiary.

“Related Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender and controls such Lender.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material (including the abandonment or disposal of
any barrels, containers or other closed receptacles containing any Hazardous
Material) into the Environment or into, from or through any building or
structure.

“Replacement Assets” means (1) tangible assets that will be used or useful in a
Similar Business or (2) substantially all the assets of a Similar Business or a
majority of the Voting Stock of any Person engaged in a Similar Business that
will become on the date of acquisition thereof a Restricted Subsidiary.

“Replacement Lender” has the meaning specified in Section 2.22.

“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Pension Plan
other than those events as to which notice is waived pursuant to Department of
Labor Reg. § 4043 as in effect on the date hereof (no matter how such notice
requirement may be changed in the future).

“Requisite Lenders” means one or more Lenders having or holding Revolving
Commitments and Revolving Credit Exposure and representing more than 50% of the
sum of the aggregate Revolving Credit Exposure of all Lenders; provided that the
portion of the Revolving Commitments and Revolving Credit Exposure held or
deemed held by any Defaulting Lender shall in each case be excluded for purposes
of making a determination of Requisite Lenders.

“Reserves” means, effective as of two Business Days after the date of written
notice of any determination thereof to the Parent Borrower by the Administrative
Agent, without duplication of any other Reserves or items that are otherwise
addressed or excluded through eligibility criteria or in other related borrowing
base definitions, (i) such reserves as the Administrative Agent from time to
time determines in its Permitted Discretion as being appropriate (a) to reflect
any impediments to any Applicable Agent’s ability to realize upon the
Collateral, (b) to reflect claims and liabilities that the Administrative Agent

 

69



--------------------------------------------------------------------------------

determines will need to be satisfied in connection with the realization upon the
Collateral or (c) to reflect criteria, events, conditions, contingencies or
risks which directly and adversely affect any component of the Borrowing Base;
(ii) customary rent reserves, (iii) at the Parent Borrower’s request, reserves
against Obligations in respect of any Secured Cash Management Agreement or
Secured Hedge Agreement and (iv) any and all other reserves which the
Administrative Agent deems necessary in its Permitted Discretion (including,
without limitation, reserves against Accounts (x) subject to any extended or
extendable retention of title claims by a supplier or vendor and (y) in respect
of dilution).

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Credit Party and, as to any document delivered on the
Closing Date (except as otherwise expressly set forth in Section 3.1), any vice
president, secretary or assistant secretary. Any document delivered hereunder
that is signed by a Responsible Officer of a Credit Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Credit Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Credit Party.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payment” has the meaning specified in Section 6.6(a).

“Restricted Subsidiary” means any Subsidiary of a Person other than an
Unrestricted Subsidiary of such Person. Unless otherwise indicated, all
references to Restricted Subsidiaries shall mean Restricted Subsidiaries of the
Parent Borrower.

“Reuters” has the meaning given to such term in the definition of “Dollar
Equivalent.”

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swing Line Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate, and in any event, including (where applicable) all
Incremental Revolving Commitments and Specified Refinancing Revolving
Commitments. The Revolving Commitments of each Lender as of the Closing Date are
set forth on Appendix A hereto.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
date that is five years after the Closing Date; (ii) the date the Revolving
Commitments are permanently reduced to zero pursuant to Section 2.12; and
(iii) the date of the termination of the Revolving Commitments pursuant to
Section 8.1.

“Revolving Credit Exposure” means, with respect to any Lender as of any date of
determination, the sum of (a) the aggregate outstanding principal amount of the
Dollar Equivalent of the Loans of that Lender, (b) the Dollar Equivalent of the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit, (c) in the
case of a Lender that is a Swing Line Lender, the aggregate outstanding
principal amount of all Swing Line Loans of such Lender (net of any
participations therein actually funded by other Lenders), (d) the aggregate
amount of all participations therein by that Lender in any outstanding Swing
Line Loans (other than any Swing Line Loans made by such Lender in its capacity
as a Swing Line Lender) and (e) without duplication of clause (a), the Dollar
Equivalent of the aggregate amount of all participations therein by that Lender
in any outstanding Protective Advances.

 

70



--------------------------------------------------------------------------------

“Revolving Credit Facility” means the Revolving Commitments and the provisions
herein related to the Revolving Loans, Swing Line Loans, Letters of Credit, and
Protective Advances.

“Revolving Credit Outstandings” means, at any particular time, the sum of
(a) the principal amount of the Loans outstanding at such time, (b) the Letter
of Credit Usage outstanding at such time and (c) the principal amount of the
Swing Line Loans outstanding at such time.

“Revolving Loan” has the meaning specified in Section 2.1(a)(i), together with
any Protective Advances and including, where applicable any Incremental
Revolving Loans and Specified Refinancing Revolving Loans.

“Revolving Loan Note” means a promissory note in the form of Exhibit B-1, as it
may be amended, supplemented or otherwise modified from time to time.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business or any successor to the rating agency business thereof.

“Sale/Leaseback Transaction” means an arrangement relating to property owned as
of the Closing Date or thereafter acquired by the Parent Borrower or a
Restricted Subsidiary whereby the Parent Borrower or a Restricted Subsidiary
transfers such property to a Person and the Parent Borrower or such Restricted
Subsidiary leases it from such Person, other than leases between the Parent
Borrower and a Restricted Subsidiary of the Parent Borrower or between
Restricted Subsidiaries of the Parent Borrower.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions (at the time of this Agreement, Cuba, Iran,
North Korea, Syria, and the Crimea region of Ukraine).

“Sanctioned Person” means, at any time, any Person that is the subject or target
of Sanctions, including (a) any Person listed in any Sanctions-related list of
designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of State, the European
Union, or any European Union member state, the United Kingdom, or by the United
Nations Security Council, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned, directly or indirectly, or
controlled by any such Person or Persons described in (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the European
Union or its Member States, Her Majesty’s Treasury of the United Kingdom, or the
United Nations Security Council.

“Screen Rate” has the meaning specified in the definition of Euro Base Rate.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party or Restricted Subsidiary and any
Cash Management Bank and designated by the Parent Borrower in writing to the
Administrative Agent and the relevant Cash Management Bank as a “Secured Cash
Management Agreement”; provided, however, that no Cash Management Agreement may
be designated as a Secured Cash Management Agreement if the obligations
thereunder are secured under the Term Loan Documents.

 

71



--------------------------------------------------------------------------------

“Secured Hedge Agreement” means any Swap Contract permitted under Section 6 that
is entered into by and between any Credit Party or Restricted Subsidiary and any
Hedge Bank and designated by the Parent Borrower and the applicable Hedge Bank
in writing to the Administrative Agent as a “Secured Hedge Agreement”; provided,
however, that no hedge agreement may be designated as a Secured Hedge Agreement
if the obligations thereunder are secured under the Term Loan Documents.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Swing Line Lender, the Issuing Banks, the Hedge Banks to
the extent they are party to one or more Secured Hedge Agreements, the Cash
Management Banks to the extent they are party to one or more Secured Cash
Management Agreements and each co-agent or subagent appointed by the
Administrative Agent or the Collateral Agent from time to time pursuant to
Article 9.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Account” has the meaning given to such term in the UCC.

“Securities Account Control Agreement” has the meaning specified in the Security
Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securities Intermediary” means a “securities intermediary” or “commodity
intermediary” as such terms are defined in the UCC.

“Security Agreement” means, collectively, the Security Agreement dated as of the
Closing Date and executed by the Credit Parties, substantially in the form of
Exhibit I, together with each other security agreement and security agreement
supplement executed and delivered pursuant to Section 5.11.

“Security Agreement Collateral” means, collectively, all property pledged or
granted as collateral pursuant to the Security Agreement (a) on the Closing Date
or (b) thereafter pursuant to Section 5.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Managing Agent” means Sumitomo Mitsui Banking Corporation, in its
capacity as Senior Managing Agent.

“Senior Notes” means, collectively, (a) the Parent Borrower’s $650,000,000 in
aggregate principal amount outstanding of 5.000% Senior Notes due 2021, (b) the
Parent Borrower’s $650,000,000 in aggregate principal amount outstanding of
5.500% Senior Notes due 2024, (c) CommScope Technologies LLC’s $1,500,000,000 in
aggregate principal amount outstanding of 6.000% Senior Notes due 2025, (d)
CommScope Technologies LLC’s $750,000,000 in aggregate principal amount
outstanding of 5.000% Senior Notes due 2027 and (e) the Closing Date Senior
Notes.

“Senior Notes Indenture” means any indenture, note purchase agreement or other
agreement pursuant to which the Senior Notes are issued, in each case as in
effect on Closing Date, as thereafter amended, modified, replaced, waived,
supplemented or restated from time to time subject to the requirements of this
Agreement.

 

72



--------------------------------------------------------------------------------

“Similar Business” means any business engaged in by the Parent Borrower or any
of its Restricted Subsidiaries on the Closing Date and any business or other
activities that are reasonably similar, ancillary, complementary or related to,
or a reasonable extension, development or expansion of, the businesses in which
the Parent Borrower and its Restricted Subsidiaries are engaged on the Closing
Date.

“Solvency Certificate” means a Solvency Certificate of the chief financial
officer or similar officer, director or authorized signatory of the Parent
Borrower (after giving effect to the Transactions) substantially in the form of
Exhibit G.

“Solvent” and “Solvency” means, with respect to any Person on any date of
determination, that on such date (a) the aggregate fair value of the assets and
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person and is sufficient to enable
payment of all such Person’s obligations due and accruing due, (b) the aggregate
present fair salable value of the assets of such Person is greater than or equal
to the total amount that will be required to pay the probable liabilities,
including contingent liabilities, of such Person as they become absolute and
matured and is sufficient to enable payment of all such Person’s obligations due
and accruing due, (c) the capital of such Person is not unreasonably small in
relation to its business as contemplated on such date of determination, (d) such
Person has not and does not intend to, and does not believe that it will, incur
debts or other obligations, including current obligations, beyond its ability to
pay such debts and liabilities as they become due (whether at maturity or
otherwise) and is not for any reason unable to pay its debts or meet its
obligations as they generally become due, and (e) such Person is “solvent”
within the meaning given to that term and similar terms under Laws applicable to
such Person relating to fraudulent transfers and conveyances, transactions at an
undervalue, unfair preferences or equivalent concepts. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability or, if
a different methodology is prescribed by applicable Laws, as prescribed by such
Laws.

“Specified Acquisition Agreement Representations” means the representations made
by Arris with respect to Arris and its subsidiaries in the Acquisition Agreement
as are material to the interests of the Lenders, but only to the extent that
Holdings (or its affiliates party thereto) have the right (taking into account
any applicable grace periods or cure provisions) to terminate its (or their
respective) obligations under the Acquisition Agreement, or the right to decline
to consummate the Arris Acquisition, as a result of a breach of such
representations in the Acquisition Agreement.

“Specified Cure Investment” has the meaning specified in Section 8.4(a).

“Specified Refinancing Agent” has the meaning specified in Section 2.25(a).

“Specified Refinancing Revolving Commitment” has the meaning specified in
Section 2.25(a).

“Specified Refinancing Revolving Loans” has the meaning specified in
Section 2.25(a).

“Specified Representations” means those representations and warranties made
solely by the Credit Parties set forth in Sections 4.1(a), 4.1(b), 4.2(a), 4.4,
4.13, 4.17, 4.20, 4.21 and 4.22 (in each case, after giving effect to the
Transactions, and in the case of the representations and warranties made
pursuant to Sections 4.21 and 4.22, to be limited to the use of proceeds not
violating the Laws referenced therein).

 

73



--------------------------------------------------------------------------------

“Specified Transaction” means any incurrence or repayment of Indebtedness
(excluding Indebtedness incurred for working capital purposes other than
pursuant to this Agreement) or Investment (including any proposed Investment or
acquisition) that results in a Person becoming a Subsidiary, any designation of
a Subsidiary as a Restricted Subsidiary or as an Unrestricted Subsidiary, any
acquisition or any disposition that results in a Restricted Subsidiary ceasing
to be a Subsidiary of the Parent Borrower, any Investment constituting an
acquisition of assets constituting a business unit, line of business or division
of another Person or any disposition of a business unit, line of business or
division of the Parent Borrower or any of the Restricted Subsidiaries, in each
case whether by merger, consolidation, amalgamation, Division, or otherwise or
any material restructuring of the Parent Borrower or implementation of any
initiative not in the ordinary course of business.

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by the Parent
Borrower or any Subsidiary of the Parent Borrower which the Parent Borrower has
determined in good faith to be customary in a Factoring Transaction or
Receivables Financing including, without limitation, those relating to the
servicing of the assets of a Receivables Subsidiary, it being understood that
any Receivables Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness, and shall not include any contingent obligations to repay,
redeem or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof unless such contingency has occurred.

“Submitted Reference Bank Rate” means, as to any Reference Bank, the rate
(rounded upward to four decimal places) supplied to the Applicable Agent at its
request by such Reference Banks on or about the applicable quotation time on the
applicable quotation day for Loans in the applicable currency and the applicable
Interest Period as the rate at which such Reference Bank could borrow funds in
the relevant London interbank market in such applicable currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period; provided
that upon supplying such Submitted Reference Bank Rate to the Administrative
Agent, such Reference Bank shall certify that it has not submitted or shared
such Submitted Reference Bank Rate with any individual who is formally
designated as being involved in the ICE LIBOR (or other applicable eurocurrency
rate for the applicable currency) submission process.

“Subordinated Indebtedness” means (a) with respect to any Borrower, any
Indebtedness of such Borrower which is by its terms expressly subordinated in
right of payment to the Obligations and (b) with respect to any Guarantor, any
Indebtedness of such Guarantor which is by its terms expressly subordinated in
right of payment to its Guarantee of the Obligations.

“Subsidiary” means, with respect to any Person (1) any corporation, association
or other business entity (other than a partnership, joint venture or limited
liability company) of which more than 50% of the total voting power of the
Voting Stock is at the time of determination owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, (2) any partnership, joint venture or limited
liability company of which (x) more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, whether in the form of membership, general,
special or limited partnership interests or otherwise, and (y) such Person or
any Restricted Subsidiary of such Person is a controlling general partner or
otherwise controls such entity and (3) any Person that is consolidated in the
consolidated financial statements of the specified Person in accordance with
GAAP.

 

74



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries of the
Parent Borrower that are Guarantors, including each Borrower.

“Subsidiary Guaranty” means, collectively, the Subsidiary Guaranty made by the
Subsidiary Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit F-2, together with each
other guaranty and guaranty supplement delivered pursuant to Section 5.11.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any
obligations or liabilities under any such master agreement.

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Lender” means JPMorgan in its capacity as Swing Line Lender
hereunder, together with its permitted successors and assigns in such capacity.

“Swing Line Loan” has the meaning specified in Section 2.2(a).

“Swing Line Note” means a promissory note in the form of Exhibit B-2, as it may
be amended, supplemented or otherwise modified from time to time.

“Swing Line Sublimit” means the lesser of (i) $80,000,000 and (ii) the
Availability then in effect.

“Swing Line Request” has the meaning specified in Section 2.2(c).

“Takeover Offer” has the meaning specified in the Acquisition Agreement.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, imposed by any
Governmental Authority, including any interest, additions to tax and penalties
applicable thereto.

“Tax Indemnitee” has the meaning specified in Section 2.19(e).

“Term Facility” means the senior secured term loan facility under the Term Loan
Credit Agreement or any amendment, supplement, modification, substitution,
replacement, restatement or refinancing thereof, in whole or in part, pursuant
to a Permitted Refinancing from time to time, in each case as and to the extent
permitted by this Agreement and the Intercreditor Agreement.

 

75



--------------------------------------------------------------------------------

“Term Loan Credit Agreement” means the Term Loan Credit Agreement dated as of
the date hereof among the Parent Borrower, as borrower, Holdings, the lenders
party thereto from time to time and the Term Loan Representative, as amended,
modified, supplemented, substituted, replaced, restated or refinanced, in whole
or in part, pursuant to a Permitted Refinancing from time to time (whether with
the original administrative agent and lenders or other agents and lenders or
otherwise and whether provided under the original Term Loan Credit Agreement or
another credit agreement, indenture, instrument, other document or otherwise,
unless such credit agreement, indenture, instrument or document expressly
provides that it is not a Term Loan Credit Agreement), in each case as and to
the extent permitted by this Agreement and the Intercreditor Agreement.

“Term Loan Documents” means, collectively, (i) the Term Loan Credit Agreement
and (ii) the security documents, intercreditor agreements (including the
Intercreditor Agreement), guarantees, joinders and other agreements or
instruments executed in connection with the Term Loan Credit Agreement or such
other agreements, in each case, as amended, modified, supplemented, substituted,
replaced, restated or refinanced, in whole or in part, pursuant to a Permitted
Refinancing from time to time, in each case as and to the extent permitted by
this Agreement and the Intercreditor Agreement.

“Term Loan Obligations” means all “Obligations” as defined in the Term Loan
Credit Agreement.

“Term Loan Representative” means initially, JPMorgan Chase Bank, N.A., in its
capacity as administrative agent and collateral agent under the Term Loan Credit
Agreement and the other Term Loan Documents and any other administrative agent,
collateral agent or representative of the holders of Term Loan Obligations
appointed as a representative for purposes related to the administration of the
security documents pursuant to the Term Loan Credit Agreement, in such capacity
as provided in the Term Loan Credit Agreement.

“Terminated Lender” has the meaning specified in Section 2.22.

“Test Period” means the most recent period of four consecutive fiscal quarters
of Holdings ended on or prior to such time (taken as one accounting period) in
respect of which financial statements for each such quarter or fiscal year in
such period are internally available (as determined in good faith by the Parent
Borrower).

“Threshold Amount” means $75,000,000.

“Transaction Costs” has the meaning specified in the definition of the
“Transactions.”

“Transactions” means, collectively, the Arris Acquisition, together with each of
the following transactions consummated or to be consummated in connection
therewith (including the payment of Transaction Costs and the Acquisition Costs
(each as defined below)):

(a) Pursuant to the Acquisition Agreement, Holdings and/or one of its
Subsidiaries will consummate the Arris Acquisition and, if applicable, the other
transactions described therein or related thereto.

(b) The Parent Borrower will enter into this Agreement and the Term Loan Credit
Agreement, and the other documents in connection therewith.

(c) Borrower will issue and sell the Closing Date Senior Notes.

 

76



--------------------------------------------------------------------------------

(d) Holdings will issue shares of convertible preferred equity securities on
terms substantially consistent with those previously described to the Arrangers
or other equity or equity-linked securities reasonably acceptable to the
Arrangers (the “Closing Date Preferred Equity”) to the Closing Date Preferred
Equity Purchaser yielding $1,000,000,000 in gross cash proceeds to Holdings.

(e) All existing third-party indebtedness for borrowed money of (i) the Parent
Borrower and its Subsidiaries under the Existing ABL Credit Agreement and the
Existing Term Loan Credit Agreement and (ii) Arris and its Subsidiaries under
that certain Credit Agreement, dated as of March 27, 2013, by and among Arris,
the other parties from time to time party thereto and Bank of America, N.A., as
administrative agent, in each case of clauses (i) and (ii), will be repaid,
redeemed, repurchased, defeased, discharged, refinanced or terminated (or notice
for the repayment or redemption thereof will be given to the extent accompanied
by any prepayments or deposits required to defease, terminate and satisfy and
discharge in full the obligations under any related indentures or notes), and
all related guarantees and security interests will be terminated and released
substantially concurrently with the effectiveness of this Agreement (or
arrangements for such termination and release reasonably satisfactory to the
Administrative Agent shall have been made) (the “Refinancing”).

(f) The proceeds of the Closing Date Senior Notes, the loans under the Term Loan
Credit Agreement and hereunder and the Closing Date Preferred Equity made on the
Closing Date will be applied (i) to pay the purchase price in connection with
the Arris Acquisition, (ii) to pay the fees, costs and expenses incurred in
connection with the Transactions (such fees and expenses, the “Transaction
Costs”) and (iii) to pay for the Refinancing (the amounts set forth in clauses
(i) through (iii) above, collectively, the “Acquisition Costs”).

“Treasury Regulations” means the rules and regulations promulgated by the U.S.
Treasury Department under the Internal Revenue Code.

“Type of Loan” means (i) with respect to the Revolving Loans, a Base Rate Loan
or a Euro Rate Loan, and (ii) with respect to Swing Line Loans, a Base Rate
Loan.

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York or the Uniform Commercial Code (or similar code
or statute) of another jurisdiction, to the extent it may be required to apply
to any item or items of Collateral.

“Unaudited Financial Statements” has the meaning specified in Section 3.1(f).

“Undisclosed Administration” means in relation to a Lender or its direct or
indirect parent company the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Person is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

“Unfunded Pension Liability” means the excess of the present value of a Pension
Plan’s benefit liabilities under Section 4001(a)(16) of ERISA, over the current
value of that Pension Plan’s assets, determined in accordance with the
assumptions used for funding the Pension Plan pursuant to Section 412 of the
Internal Revenue Code for the applicable plan year.

“United States Tax Compliance Certificate” has the meaning specified in
Section 2.19(c).

 

77



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means:

(1) any Subsidiary of the Parent Borrower that at the time of determination
shall be designated an Unrestricted Subsidiary by the Board of Directors of such
Person in the manner provided below; and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Parent Borrower may designate any Subsidiary of
the Parent Borrower (including any newly acquired or newly formed Subsidiary of
the Parent Borrower but excluding any Borrower) to be an Unrestricted Subsidiary
unless such Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on any property of, the Borrowers or
any other Subsidiary of the Parent Borrower that is not a Subsidiary of the
Subsidiary to be so designated; provided, however, that the Subsidiary to be so
designated and its Subsidiaries do not at the time of designation have and do
not thereafter Incur any Indebtedness pursuant to which the lender has recourse
to any of the assets of the Parent Borrower or any of its Restricted
Subsidiaries; provided, further, however, that immediately after giving effect
to such designation no Event of Default under Sections 8.1(a), (f) or (g) shall
have occurred and be continuing as a result of such designation; provided,
further, however, that if immediately after giving effect to such designation
the Borrowing Base would decrease by more than 15%, the Parent Borrower shall
deliver to the Administrative Agent a Borrowing Base Certificate meeting the
requirements of Section 5.1(m); provided, further, however, that either:

(a) the Subsidiary to be so designated has total consolidated assets of $1,000
or less; or

(b) if such Subsidiary has consolidated assets greater than $1,000, then such
designation would be permitted under Section 6.6.

The Board of Directors of the Parent Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary. Any Indebtedness of such Subsidiary
and any Liens encumbering its assets at the time of such designation shall be
deemed newly incurred or established, as applicable, at such time.

Any such designation by the Board of Directors of the Parent Borrower shall be
evidenced to the Administrative Agent by promptly filing with the Administrative
Agent a copy of the resolution of the Board of Directors of the Parent Borrower
giving effect to such designation and an Officer’s Certificate certifying that
such designation complied with the foregoing provisions.

“US Lender” means a Lender or Issuing Bank that is a United States person within
the meaning of Section 7701(a)(30) of the Internal Revenue Code.

“U.S.” means the United States of America.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote (without regard to the occurrence of
any contingency) in the election of the Board of Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock, as the case may be, at any date, the quotient obtained by
dividing (1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock multiplied by the amount of such payment, by (2) the sum of all such
payments.

 

78



--------------------------------------------------------------------------------

“Wholly Owned Restricted Subsidiary” is any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares or shares or interests required to be held by
foreign nationals or other third parties to the extent required by applicable
law) shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person and one or more Wholly Owned Subsidiaries of such
Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Interpretation, Etc. With reference to this Agreement and each other Credit
Document, unless otherwise specified herein or in such other Credit Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Credit Document shall refer to such Credit
Document as a whole and not to any particular provision thereof.

(ii) Section, Exhibit and Schedule references are to the Credit Document in
which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(v) For the avoidance of doubt, with respect to a Person, the term “Affiliate”
includes any other Person that becomes an “Affiliate” of such Person after the
Closing Date.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

(e) With respect to any (x) Investment or acquisition, merger, amalgamation,
Division or similar transaction, in each case, the consummation of which is not
conditioned on the availability of, or on obtaining, third-party financing and
(y) repayment, repurchase or refinancing of Indebtedness, Disqualified Stock or
Preferred Stock with respect to which a notice of repayment (or similar notice),
which may be conditional, has been delivered, in each case for purposes of
determining:

 

79



--------------------------------------------------------------------------------

(i) whether any Indebtedness (including Acquired Indebtedness), Disqualified
Stock or Preferred Stock that is being Incurred in connection with such
Investment, acquisition or repayment, repurchase or refinancing of Indebtedness,
Disqualified Stock or Preferred Stock is permitted to be incurred in compliance
with Section 6.3;

(ii) whether any Lien being Incurred in connection with such Investment,
acquisition or repayment, repurchase or refinancing of Indebtedness,
Disqualified Stock or Preferred Stock or to secure any such Indebtedness is
permitted to be Incurred in accordance with Section 6.1 or the definition of
“Permitted Liens”;

(iii) whether any other transaction or action undertaken or proposed to be
undertaken in connection with such Investment, acquisition, merger, amalgamation
or similar transaction or repayment, repurchase or refinancing of Indebtedness,
Disqualified Stock or Preferred Stock (including any Restricted Payments,
dispositions, fundamental changes or designations of Restricted Subsidiaries or
Unrestricted Subsidiaries) complies with the covenants or agreements contained
in this Agreement (other than the making by any Lender or Issuing Bank, as
applicable, of any Credit Extension unless otherwise agreed by such Lender or
Issuing Bank); and

(iv) any calculation of the ratios, baskets or financial metrics, including
Payment Conditions, Fixed Charge Coverage Ratio, Fixed Charges, Consolidated
First Lien Net Leverage Ratio, Consolidated Senior Secured Net Leverage Ratio,
Consolidated Capital Expenditures, Covenant Consolidated Fixed Charges, Covenant
Fixed Charge Coverage Ratio, Consolidated Net Income, Consolidated EBITDA, Four
Quarter Consolidated EBITDA, Consolidated Total Assets, Consolidated Cash
Interest Expense and/or Pro Forma Cost Savings and baskets determined by
reference to Consolidated Net Income, Consolidated EBITDA, Four Quarter
Consolidated EBITDA or Consolidated Total Assets and, whether a Default or Event
of Default exists in connection with the foregoing,

at the option of the Parent Borrower, the date that the definitive agreement (or
other relevant definitive documentation) (other than the making by any Lender or
Issuing Bank, as applicable, of any Credit Extension, unless otherwise agreed by
such Lender or Issuing Bank) for or public announcement of such Investment or
acquisition or repayment, repurchase or refinancing or Incurrence of
Indebtedness is entered into or the date of any notice, which may be
conditional, of such repayment, repurchase or refinancing of Indebtedness is
given to the holders of such Indebtedness (the “Transaction Commitment Date”)
may be used as the applicable date of determination, as the case may be, in each
case with such pro forma adjustments as are appropriate and consistent with the
pro forma adjustment provisions set forth in the definition of “Pro Forma Basis”
or “Consolidated EBITDA.” For the avoidance of doubt, if Parent Borrower elects
to use the Transaction Commitment Date as the applicable date of determination
in accordance with the foregoing, (a) any fluctuation or change in the
(i) Payment Conditions, Fixed Charge Coverage Ratio, Fixed Charges, Consolidated
First Lien Net Leverage Ratio, Consolidated Senior Secured Net Leverage Ratio,
Consolidated Capital Expenditures, Covenant Consolidated Fixed Charges, Covenant
Fixed Charge Coverage Ratio, Consolidated Net Income, Consolidated EBITDA, Four
Quarter Consolidated EBITDA, Consolidated Total Assets, Consolidated Cash
Interest Expense and/or Pro Forma Cost Savings of the Parent Borrower and
(ii) the applicable exchange rate utilized in calculating compliance with any
Dollar-based provision of this Agreement, from the Transaction Commitment Date
to the date of consummation of such Investment, acquisition or repayment,
repurchase or refinancing of Indebtedness, will not be taken into account for
purposes of determining whether any Indebtedness or Lien that is being incurred
in connection with such Investment, acquisition or repayment, repurchase or
refinancing of Indebtedness, or

 

80



--------------------------------------------------------------------------------

in connection with compliance by the Parent Borrower or any of the Restricted
Subsidiaries with any other provision of the Credit Documents or any other
transaction undertaken in connection with such Investment, acquisition or
repayment, repurchase or refinancing of Indebtedness, is permitted to be
incurred and (b) until such Investment, acquisition or repayment, repurchase or
refinancing of Indebtedness is consummated or such definitive agreements (or
other relevant definitive documentation) are terminated (or conditions in any
conditional notice can no longer be met or public announcements with respect
thereto are withdrawn), such Investment, acquisition or repayment, repurchase or
refinancing of Indebtedness and all transactions proposed to be undertaken in
connection therewith (including the incurrence of Indebtedness and Liens) will
be given pro forma effect (except, for the avoidance of doubt, for purposes of
determining compliance with the Financial Performance Covenant) when determining
compliance of other transactions (including the incurrence of Indebtedness and
Liens unrelated to such Investment, acquisition or repayment, repurchase or
refinancing of Indebtedness (other than the making by any Lender or Issuing
Bank, as applicable, of any Credit Extension, unless otherwise agreed by such
Lender or Issuing Bank)) that are consummated after the Transaction Commitment
Date and on or prior to the date of consummation of such Investment, acquisition
or repayment, repurchase or refinancing of Indebtedness and any such
transactions (including any incurrence of Indebtedness and the use of proceeds
thereof) will be deemed to have occurred on the date the definitive agreements
(or other relevant definitive documentation) are entered into or public
announcement is made and deemed to be outstanding thereafter for purposes of
calculating any baskets or ratios under the Credit Documents after the date of
such agreement and before the date of consummation of such Investment,
acquisition or repayment, repurchase or refinancing of Indebtedness.

(f) For purposes hereof, the “Maximum Fixed Repurchase Price” of any
Disqualified Stock or Preferred Stock that does not have a fixed repurchase
price shall be calculated in accordance with the terms of such Disqualified
Stock or Preferred Stock as if such Disqualified Stock or Preferred Stock were
purchased on any date on which Consolidated Funded Indebtedness shall be
required to be determined pursuant to this Agreement, and if such price is based
upon, or measured by, the Fair Market Value of such Disqualified Stock or
Preferred Stock.

(g) For the purposes of Sections 5.11, 6.4, 6.5 and 6.6, an allocation of assets
to a division of a Restricted Subsidiary that is a limited liability company, or
an allocation of assets to a series of a Restricted Subsidiary that is a limited
liability company, shall be treated as a transfer of assets from one Restricted
Subsidiary to another Restricted Subsidiary.

1.3 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, as in effect from time to
time.

(b) If at any time any change in GAAP, or any election by the Parent Borrower to
report in IFRS in lieu of GAAP for financial reporting purposes, or the
application thereof would affect the computation or interpretation of any
financial ratio, basket, requirement or other provision set forth in any Credit
Document, and either the Parent Borrower or the Requisite Lenders shall so
request, the Administrative Agent and the Parent Borrower shall negotiate in
good faith to amend such ratio, basket, requirement or other provision to
preserve the original intent thereof in light of such change in GAAP or the
application thereof (subject to the approval of the Requisite Lenders not to be
unreasonably withheld, conditioned or delayed); provided that, until so amended,
(i) (A) such ratio, basket, requirement or other provision shall continue to be
computed or interpreted in accordance with GAAP or the application thereof prior
to such change therein and (B) the Parent Borrower shall provide to the
Administrative Agent and the Lenders a written reconciliation in form and
substance reasonably satisfactory to the Administrative Agent,

 

81



--------------------------------------------------------------------------------

between calculations of such ratio, basket, requirement or other provision made
before and after giving effect to such change in GAAP or the application thereof
or (ii) the Parent Borrower may elect to fix GAAP (for purposes of such ratio,
basket, requirement or other provision) as of another later date notified in
writing to the Administrative Agent from time to time.

(c) Notwithstanding anything to the contrary contained herein, all such
financial statements shall be prepared, and all financial covenants contained
herein or in any other Credit Document shall be calculated, in each case,
without giving effect to any election under FASB ASC 825 (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof.

1.4 Currency Equivalents Generally.

(a) The Administrative Agent shall determine the Dollar Equivalent of any amount
in accordance with the terms hereof, and a determination thereof by the
Administrative Agent shall be presumptively correct absent manifest error. The
Administrative Agent may, but shall not be obligated to, rely on any
determination made by any Credit Party in any document delivered to the
Administrative Agent. The Administrative Agent may determine, redetermine or
predetermine the Dollar Equivalent of any amount on any date either in its own
reasonable discretion or upon the request of any Lender or Issuing Bank or any
Borrower; provided that if any basket in any Credit Document is exceeded solely
as a result of fluctuations in applicable currency exchange rates after the last
time such basket was utilized, such basket will not be deemed to have been
exceeded solely as a result of such fluctuations in currency exchange rates.

(b) For purposes of determining the Fixed Charge Coverage Ratio, the Covenant
Fixed Charge Coverage Ratio, the Consolidated First Lien Net Leverage Ratio and
the Consolidated Senior Secured Net Leverage Ratio, amounts denominated in a
currency other than Dollars will be converted to Dollars for the purposes of
(i) testing the Financial Performance Covenant, at the exchange rate as of the
last day of the fiscal quarter for which such measurement is being made, and
(ii) calculating any Fixed Charge Coverage Ratio (other than, for the avoidance
of doubt, the Covenant Fixed Charge Coverage Ratio for the purposes of
determining compliance with Section 6.7), the Consolidated First Lien Net
Leverage Ratio and the Consolidated Senior Secured Net Leverage Ratio, at the
exchange rate as of the date of determination, and will, in the case of
Indebtedness and Consolidated Funded Indebtedness, be the weighted average
exchange rates used for determining Consolidated EBITDA for the relevant period
determined in accordance with GAAP, provided that if any Covenant Party has
entered into any currency Swap Contracts in respect of any borrowings, the
Dollar Equivalent of such borrowings shall be determined by first taking into
account the effects of that currency Swap Contract.

(c) The Administrative Agent shall determine the Dollar Equivalent (i) of each
Revolving Loan denominated in an Alternative Currency on (A) the date of the
Borrowing of such Revolving Loan and (B) each date of a conversion into or
continuation of such Revolving Loan pursuant to the terms of this Agreement and
(ii) of each Letter of Credit denominated in an Alternative Currency on (A) the
date on which such Letter of Credit is issued, (B) the first Business Day of
each calendar month and (C) the date of any amendment of such Letter of Credit
that has the effect of increasing the face amount thereof.

(d) Notwithstanding anything to the contrary in this Agreement, (i) any
representation or warranty that would be untrue or inaccurate, (ii) any
undertaking that would be breached or (iii) any event that would constitute a
Default or an Event of Default, in each case, solely as a result of fluctuations
in applicable currency exchange rates, shall not be deemed to be untrue,
inaccurate, breached or so constituted, as applicable, solely as a result of
such fluctuations in currency exchange rates.

 

82



--------------------------------------------------------------------------------

(e) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Euro Rate Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Euro Rate Loan or
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Dollar Equivalent of such Alternative Currency (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the Issuing Bank, as the
case may be.

(f) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Euro Rate” or with respect to any comparable or successor rate
thereto.

1.5 Excluded Swap Obligations. Notwithstanding any provision of this Agreement
or any other Credit Document, no guarantee by any Credit Party under any Credit
Document shall include a guarantee of any Obligation that, as to such Credit
Party, is an Excluded Swap Obligation and no Collateral provided by any Credit
Party shall secure any Obligation that, as to such Credit Party, is an Excluded
Swap Obligation. In the event that any payment is made by, or any collection is
realized from, any Credit Party as to which any Obligations are Excluded Swap
Obligations, or from any Collateral provided by such Credit Party, the proceeds
thereof shall be applied to pay the Obligations of such Credit Party as
otherwise provided herein without giving effect to such Excluded Swap
Obligations and each reference in this Agreement or any other Credit Document to
the ratable application of such amounts as among the Obligations or any
specified portion of the Obligations that would otherwise include such Excluded
Swap Obligations shall be deemed so to provide.

1.6 Pro Forma Calculations. Notwithstanding anything to the contrary herein
(subject to Section 1.2(e)), Payment Conditions (other than, for the avoidance
of doubt, determining Excess Availability), the Consolidated First Lien Net
Leverage Ratio, the Consolidated Senior Secured Net Leverage Ratio, the Fixed
Charge Coverage Ratio, the Covenant Fixed Charge Coverage Ratio, Consolidated
Net Income, Consolidated EBITDA, Four Quarter Consolidated EBITDA and
Consolidated Total Assets shall be calculated on a Pro Forma Basis with respect
to each Specified Transaction occurring during the applicable four quarter
period to which such calculation relates, and/or subsequent to the end of such
four-quarter period.

1.7 Calculation of Baskets. If any of the baskets set forth in Section 6 of this
Agreement are exceeded solely as a result of fluctuations to Consolidated EBITDA
for the most recently completed fiscal quarter after the last time such baskets
were calculated for any purpose under Section 6, such baskets will not be deemed
to have been exceeded solely as a result of such fluctuations.

1.8 LIBOR Notification. The interest rate on Euro Rate Loans is determined by
reference to the Euro Rate, which is derived from the London interbank offered
rate. The London interbank offered rate is intended to represent the rate at
which contributing banks may obtain short-term borrowings from each other in the
London interbank market. In July 2017, the U.K. Financial Conduct Authority
announced that, after the end of 2021, it would no longer persuade or compel
contributing banks to make rate submissions to the ICE Benchmark Administration
(together with any successor to the ICE Benchmark Administration, the “IBA”) for
purposes of the IBA setting the London interbank offered rate. As a result, it
is possible that commencing in 2022, the London interbank offered rate may no
longer be available or may no longer be deemed an appropriate reference rate
upon which to determine the interest rate on Euro Rate Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in Section

 

83



--------------------------------------------------------------------------------

2.17(b) of this Agreement, such Section 2.17(b) provides a mechanism for
determining an alternative rate of interest. The Administrative Agent will
notify the Parent Borrower, pursuant to Section 2.17, in advance of any change
to the reference rate upon which the interest rate on Euro Rate Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “Euro Rate” or with respect to any alternative
or successor rate thereto, or replacement rate thereof, including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate, as it may or may not be adjusted
pursuant to Section 2.17(b), will be similar to, or produce the same value or
economic equivalence of, the Euro Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.

SECTION 2. LOANS AND LETTERS OF CREDIT

2.1 Revolving Loans.

(a) Revolving Commitments.

(i) Subject to the conditions contained in this Agreement, each Lender with a
Revolving Commitment severally agrees to make Loans denominated in an Available
Currency (each, a “Revolving Loan”) to the Borrowers from time to time on any
Business Day during the Revolving Commitment Period in an aggregate principal
amount at any time outstanding for all such loans by such Lender not to exceed
such Lender’s Revolving Commitment; provided, however, that at no time shall any
Lender be obligated to make a Loan in excess of such Lender’s Pro Rata Share of
the Availability at such time, subject to the Administrative Agent’s authority,
in its sole discretion, to make Protective Advances pursuant to the terms of
Section 2.24. Within the limits of the Revolving Commitment of each Lender,
amounts of Loans repaid may be reborrowed under this Section 2.1.

(ii) Borrowings under the Revolving Credit Facility are available as Base Rate
Loans (solely in the case of Revolving Loans funded in Dollars), Euro Rate Loans
or Letters of Credit. Each Lender’s Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be paid in full no later than such date, other than as
specified in Section 2.23(d) with respect to any Extending Lender as set forth
therein.

(b) Borrowing Mechanics for Revolving Loans.

(i) Each Borrowing shall be made on notice given by the applicable Borrower to
the Administrative Agent not later than 11:00 a.m. (Local Time) (A) on the
Borrowing date, in the case of a Borrowing of Base Rate Loans, and (B) three
Business Days, in the case of a Borrowing of Euro Rate Loans, prior to the date
of the proposed Borrowing. Each such notice shall be in substantially the form
of Exhibit A-1 (the “Funding Notice”), specifying (1) the date of such proposed
Borrowing, (2) the aggregate amount and currency of such proposed Borrowing,
(3) whether any portion of the proposed Borrowing will be of Base Rate Loans or
Euro Rate Loans, (4) the amount of Eligible Borrowing Base Cash as of the close
of business on the Business Day prior to the date of such notice and the
Borrowing Base on a Pro Forma Basis for such Borrowing and (5) for each Euro
Rate Loan, the initial Interest Period or Interest Periods thereof. Each
Borrowing of Base Rate Loans shall be in an aggregate amount of not less than
$500,000 or an integral multiple of $1,000,000 in excess thereof. Each Borrowing
of Euro Rate Loans shall be in an aggregate amount of not less than the Dollar
Equivalent of $1,000,000 or an integral multiple of the Dollar Equivalent of
$1,000,000 in excess thereof.

 

84



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall give to each applicable Lender prompt notice
of the Administrative Agent’s receipt of a Funding Notice and, if Euro Rate
Loans are properly requested in such Funding Notice, the applicable interest
rate determined pursuant to Section 2.17(a). Each Lender shall, before 1:00 p.m.
(Local Time) on the date of the proposed Borrowing, make available to the
Administrative Agent at its Principal Office, in immediately available funds and
in the applicable currency, such Lender’s Pro Rata Share of such proposed
Borrowing. Subject to fulfillment (A) on the Closing Date, of the applicable
conditions set forth in Section 3.1 and (B) at any time after the Closing Date,
of the applicable conditions set forth in Section 3.2, and after the
Administrative Agent’s receipt of such funds, the Administrative Agent shall
make such funds available to the applicable Borrower; provided that Protective
Advances shall be retained by the Administrative Agent and disbursed in its
discretion.

(iii) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any proposed Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Pro Rata Share of such
Borrowing (or any portion thereof), the Administrative Agent may assume that
such Lender has made such Pro Rata Share available to the Administrative Agent
on the date of such Borrowing in accordance with this Section 2.1(b) and the
Administrative Agent may, in reliance upon such assumption, make available to
the applicable Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such Pro Rata Share available to
the Administrative Agent, such Lender and the applicable Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent, at (A) in the case of such Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(B) in the case of such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for the first Business Day and thereafter at the
interest rate applicable at the time to the Loans comprising such Borrowing. If
such Lender shall repay to the Administrative Agent such corresponding amount,
such corresponding amount so repaid shall constitute such Lender’s Loan as part
of such Borrowing for purposes of this Agreement. If such Borrower shall repay
to the Administrative Agent such corresponding amount, such payment shall not
relieve such Lender of any obligation it may have hereunder to such Borrower.

(iv) The failure of any Defaulting Lender to make on the date specified any Loan
or any payment required by it, including any payment in respect of its
participation in Swing Line Loans and Letter of Credit Obligations, shall not
relieve any other Lender of its obligations to make such Loan or payment on such
date but no such other Lender shall be responsible for the failure of any
Defaulting Lender to make a Loan or payment required under this Agreement.

 

85



--------------------------------------------------------------------------------

2.2 Swing Line Loans.

(a) On the terms and subject to Section 2.21 and the other conditions contained
in this Agreement, the Swing Line Lender agrees to make, in Dollars, Loans
(each, a “Swing Line Loan”) otherwise available to the Borrowers under the
Revolving Credit Facility from time to time on any Business Day during the
Revolving Commitment Period in an aggregate principal amount at any time
outstanding that (i) will not to exceed the lesser of (a) the Availability at
such time and (b) the Swing Line Sublimit and (ii) unless waived by the Swing
Line Lender in its sole discretion, will not result in such Swing Line Lender’s
Revolving Credit Exposure exceeding its Revolving Commitment, subject, in each
case, to the Administrative Agent’s authority, in its sole discretion, to make
Protective Advances pursuant to the terms of Section 2.24. Each Swing Line Loan
shall be a Base Rate Loan and must be repaid in full within seven days after its
making or, if sooner, upon any Borrowing of Revolving Loans hereunder, and shall
in any event mature no later than the Revolving Commitment Termination Date.
Within the limits set forth in the first sentence of this clause (a), amounts of
Swing Line Loans repaid may be reborrowed under this clause (a).

(b) [reserved].

(c) In order to request a Swing Line Loan, the applicable Borrower shall deliver
by facsimile to the Administrative Agent a duly completed request in
substantially the form of Exhibit A-4 (a “Swing Line Request”), setting forth
the requested amount and date of such Swing Line Loan, to be received by the
Administrative Agent not later than 1:00 p.m. (Local Time) on the day of the
proposed Borrowing. The Administrative Agent shall promptly notify the Swing
Line Lender of the details of the requested Swing Line Loan. Subject to the
terms of this Agreement, the Swing Line Lender shall make a Swing Line Loan
available to the Administrative Agent and, in turn, the Administrative Agent
shall make such amount available to the applicable Borrower on the date of the
Swing Line Request. The Swing Line Lender shall not make any Swing Line Loan in
the period commencing on the first Business Day after it receives written notice
from the Administrative Agent or any Lender that one or more of the conditions
precedent contained in Section 3.2 shall not on such date be satisfied, and
ending when such conditions are satisfied. The Swing Line Lender shall not
otherwise be required to determine that, or take notice whether, the conditions
precedent set forth in Section 3.2 have been satisfied in connection with the
making of any Swing Line Loan.

(d) The Swing Line Lender shall notify the Administrative Agent in writing
(which writing may be a telecopy or electronic mail) weekly, by no later than
10:00 a.m. (Local Time) on the first Business Day of each week, of the aggregate
principal amount of its Swing Line Loans then outstanding.

(e) The Swing Line Lender may demand at any time that each Lender pay to the
Administrative Agent, for the account of the Swing Line Lender, in the manner
provided in clause (f) below, such Lender’s Pro Rata Share of all or a portion
of the outstanding Swing Line Loans of the Swing Line Lender, which demand shall
be made through the Administrative Agent, shall be in writing and shall specify
the outstanding principal amount of Swing Line Loans demanded to be paid.

(f) The Administrative Agent shall forward each notice referred to in clause
(d) above and each demand referred to in clause (e) above to each Lender on the
day such notice or such demand is received by the Administrative Agent (except
that any such notice or demand received by the Administrative Agent after 2:00
p.m. (Local Time) on any Business Day or any such demand received on a day that
is not a Business Day shall not be required to be forwarded to such Lenders by
the Administrative Agent until the next succeeding Business Day), together with
a statement prepared by the Administrative Agent specifying the amount of each
such Lender’s Pro Rata Share of the aggregate principal amount of the Swing Line
Loans stated to be outstanding in such notice or demanded to be paid pursuant to
such demand, and, notwithstanding whether or not the conditions precedent set
forth in Sections 3.2 and 2.1 shall have been satisfied (which conditions
precedent the Lenders hereby irrevocably waive), each Lender shall, before 11:00
a.m. (Local Time) on the Business Day next succeeding the date of such Lender’s
receipt of such notice or demand, make available to the Administrative Agent, in
immediately available funds, for the

 

86



--------------------------------------------------------------------------------

account of the Swing Line Lender, the amount specified in such statement. Upon
such payment by a Lender, such Lender shall, except as provided in clause
(g) below, be deemed to have made a Base Rate Loan to the applicable Borrower.
The Administrative Agent shall use such funds to repay the Swing Line Loans to
the applicable Swing Line Lender. To the extent that any Lender fails to make
such payment available to the Administrative Agent for the account of the
applicable Swing Line Lender, the applicable Borrower shall repay such Swing
Line Loan on demand, no later than one Business Day after receiving such demand
(it being understood and agreed that in the event of such demand for payment,
the applicable Borrower shall be permitted to make a Borrowing of Revolving
Loans to satisfy such reimbursement obligation).

(g) Upon the occurrence of a Default under Section 8.1(f) or (g) or at any other
time upon the request of the Administrative Agent or the Swing Line Lender, each
Lender shall acquire, without recourse or warranty, an undivided participation
in each Swing Line Loan otherwise required to be repaid by such Lender pursuant
to clause (f) above, which participation shall be in a principal amount equal to
such Lender’s Pro Rata Share of such Swing Line Loan, by paying to the Swing
Line Lender on the date on which such Lender would otherwise have been required
to make a payment in respect of such Swing Line Loan pursuant to clause
(f) above, in immediately available funds in the same currency as such Swing
Line Loan, an amount equal to such Lender’s Pro Rata Share of such Swing Line
Loan. If all or part of such amount is not in fact made available by such Lender
to the applicable Swing Line Lender on such date, such Swing Line Lender shall
be entitled to recover any such unpaid amount on demand from such Lender
together with interest accrued from such date at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation for the first Business Day
after such payment was due and thereafter at, the rate of interest then
applicable to Base Rate Loans.

(h) From and after the date on which any Lender (i) is deemed to have made a
Revolving Loan pursuant to clause (f) above with respect to any Swing Line Loan
or (ii) purchases an undivided participation interest in a Swing Line Loan
pursuant to clause (g) above, the Swing Line Lender shall promptly distribute to
such Lender such Lender’s Pro Rata Share of all payments of principal of and
interest received by the Swing Line Lender on account of such Swing Line Loan
(other than those received from a Lender pursuant to clause (f) or (g) above).

2.3 Issuance of Letters of Credit and Purchase of Participations Therein.

(a) On and after the Closing Date on the terms and subject to Section 2.21 and
the other conditions contained in this Agreement, each Issuing Bank agrees to
issue at the request of Parent Borrower and the applicable Co-Borrower and for
the account of the applicable Borrower one or more Letters of Credit from time
to time on any Business Day during the period commencing on the Closing Date and
ending on the third day prior to the Revolving Commitment Termination Date;
provided, however, that no Issuing Bank shall be under any obligation to issue
(and, upon the occurrence of any of the events described in clauses (ii), (iii),
(iv) and (vi)(A) below, shall not issue) any Letter of Credit upon the
occurrence of any of the following:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit or any requirement of law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which such Issuing Bank is not otherwise
compensated) not in effect on the date of this Agreement or result in any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to such Issuing Bank as of the date of this Agreement and that such Issuing Bank
in good faith deems material to it;

 

87



--------------------------------------------------------------------------------

(ii) such Issuing Bank shall have received any written notice of the type
described in clause (d) below;

(iii) after giving effect to the issuance of such Letter of Credit, the
applicable aggregate Revolving Credit Outstandings would exceed the applicable
Maximum Credit at such time;

(iv) after giving effect to the issuance of such Letter of Credit (x) the sum of
(i) the Dollar Equivalents of the applicable Letter of Credit Undrawn Amounts at
such time and (ii) the Dollar Equivalents of the applicable Reimbursement
Obligations at such time, exceeds the Letter of Credit Sublimit or (y) the
Dollar Equivalents of the Letter of Credit Undrawn Amounts at such time which
relate to Letters of Credit issued by such Issuing Bank plus the Dollar
Equivalents of the applicable Reimbursement Obligations at such time which
relate to Letters of Credit issued by such Issuing Bank, exceeds the Letter of
Credit Sublimit of the applicable Issuing Bank;

(v) subject to Section 2.3(k), such Letter of Credit is requested to be
denominated in any currency other Dollars, Euros, Pounds Sterling or Swiss
Francs; or

(vi) (A) any fees invoiced and due in connection with a requested issuance have
not been paid, (B) such Letter of Credit is requested to be issued in a form
that is not reasonably acceptable to such Issuing Bank, (C) the Issuing Bank for
such Letter of Credit shall not have received, in form and substance reasonably
acceptable to it and, if applicable, duly executed by such Borrower,
applications, agreements and other documentation (a “Letter of Credit
Reimbursement Agreement”) such Issuing Bank generally employs in the ordinary
course of its business for the issuance of letters of credit of the type of such
Letter of Credit or (D) the issuance of such Letter of Credit would violate any
internal policies of the Issuing Bank;

subject, in the case of clauses (iii), (iv) and (v) above, to the Administrative
Agent’s authority, in its sole discretion, to make Protective Advances pursuant
to the terms of Section 2.24.

None of the Lenders (other than the Issuing Banks in their capacity as such)
shall have any obligation to issue any Letter of Credit.

(b) In no event shall the expiration date of any Letter of Credit (i) be more
than one year after the date of issuance thereof or (ii) be less than three days
prior to the applicable Revolving Commitment Termination Date; provided,
however, that any Letter of Credit with a term less than or equal to one year
may provide for the renewal thereof for additional periods less than or equal to
one year, as long as, (x) on or before the expiration of each such term and each
such period, Parent Borrower and the applicable Co-Borrower and the Issuing Bank
of such Letter of Credit shall have the option to prevent such renewal and
(y) Parent Borrower and the applicable Co-Borrower shall not permit any such
renewal to extend the expiration date of any Letter of Credit beyond the date
set forth in clause (ii) above. Notwithstanding the foregoing, an amount of the
Letter of Credit Sublimit not to exceed $80,000,000 in the aggregate shall be
available for Letters of Credit with an expiration date of greater than one
(1) year but not, in any event, later than the date set forth in clause
(ii) above.

 

88



--------------------------------------------------------------------------------

(c) In connection with the issuance of each Letter of Credit, Parent Borrower
and the applicable Co-Borrower shall give the relevant Issuing Bank and the
Administrative Agent two Business Days’ prior written notice (or such lesser
notice as is acceptable to the applicable Issuing Bank in its sole discretion),
in substantially the form of Exhibit A-3 (or in such other written or electronic
form as is acceptable to the applicable Issuing Bank) (an “Issuance Notice”), of
the requested issuance of such Letter of Credit. Such notice shall be
irrevocable after the form of such Letter of Credit has been agreed and shall
specify (i) the Issuing Bank of such Letter of Credit, (ii) the face amount of
such Letter of Credit, (iii) the currency of such Letter of Credit, which shall
be an Available Currency, (iv) the date of issuance of such requested Letter of
Credit, (v) the date on which such Letter of Credit is to expire (which date
shall be a Business Day), (vi) the amount of Eligible Borrowing Base Cash as of
the close of business on the Business Day prior to the date of such notice and
the Borrowing Base on a Pro Forma Basis for such Borrowing and (vii) in the case
of an issuance, the Person for whose benefit the requested Letter of Credit is
to be issued. Such notice, to be effective, must be received by the relevant
Issuing Bank and the Administrative Agent not later than 11:00 a.m. (Local Time)
on the second Business Day prior to the requested issuance of such Letter of
Credit.

(d) Subject to the satisfaction of the conditions set forth in this Section 2.3,
the relevant Issuing Bank shall, on the requested date, issue a Letter of Credit
on behalf of Parent Borrower and the applicable Co-Borrower in accordance with
such Issuing Bank’s usual and customary business practices. No Issuing Bank
shall issue any Letter of Credit in the period commencing on the first Business
Day after it receives written notice from any Lender that one or more of the
conditions precedent contained in Section 3.2 or clause (a) above (other than
those conditions set forth in clauses (a)(i), (a)(vi)(B) and (a)(vi)(C) above
and, to the extent such clause relates to fees owing to the Issuing Bank of such
Letter of Credit and its Affiliates, clause (a)(vi)(A) above) are not on such
date satisfied or duly waived and ending when such conditions are satisfied or
duly waived. No Issuing Bank shall otherwise be required to determine that, or
take notice whether, the conditions precedent set forth in Section 3.2 have been
satisfied in connection with the issuance of any Letter of Credit.

(e) Each Borrower agrees that, if requested by the Issuing Bank of any Letter of
Credit issued for such Borrower’s account, it shall execute one applicable
Letter of Credit Reimbursement Agreement in respect of all Letters of Credit
issued for such Borrower’s account hereunder. In the event of any conflict
between the terms of any Letter of Credit Reimbursement Agreement and this
Agreement, the terms of this Agreement shall govern.

(f) Each Issuing Bank shall comply with the following:

(i) give the Administrative Agent written notice (or telephonic notice confirmed
promptly thereafter in writing), which writing may be a telecopy or electronic
mail, of the issuance of any Letter of Credit issued by it, of all drawings
under any Letter of Credit issued by it and of the payment (or the failure to
pay when due) by the applicable Borrower of any Reimbursement Obligation when
due (which notice the Administrative Agent shall promptly transmit by telecopy,
electronic mail or similar transmission to each Lender);

(ii) upon the request of any Lender, furnish to such Lender copies of any
applicable Letter of Credit Reimbursement Agreement to which such Issuing Bank
is a party and such other documentation as may reasonably be requested by such
Lender; and

 

89



--------------------------------------------------------------------------------

(iii) no later than 10 Business Days following the last day of each calendar
month, provide to the Administrative Agent (and the Administrative Agent shall
provide a copy to each Lender requesting the same) and the applicable Borrower
separate schedules for Letters of Credit issued by it, in form and substance
reasonably satisfactory to the Administrative Agent, setting forth the aggregate
Letter of Credit Obligations, in each case outstanding at the end of each month,
and any information requested by the applicable Borrower or the Administrative
Agent relating thereto.

(g) Immediately upon the issuance by an Issuing Bank of a Letter of Credit in
accordance with the terms and conditions of this Agreement, such Issuing Bank
shall be deemed to have sold and transferred to each Lender and each such Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from such Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Pro Rata Share, in such Letter of
Credit and the obligations of the applicable Borrower with respect thereto
(including all Letter of Credit Obligations with respect thereto) and any
security therefor and guaranty pertaining thereto.

(h) The Parent Borrower and the applicable Co-Borrower agree to pay to the
applicable Issuing Bank of any Letter of Credit the amount of all Reimbursement
Obligations owing to such Issuing Bank under any Letter of Credit issued for the
account of Parent Borrower and the applicable Co-Borrower no later than the date
that is the next succeeding Business Day after Parent Borrower and the
applicable Co-Borrower receive written notice from such Issuing Bank that
payment has been made under such Letter of Credit (the “Reimbursement Date”),
irrespective of any claim, setoff, defense or other right that Parent Borrower
and the applicable Co-Borrower may have at any time against such Issuing Bank or
any other Person. In the case of a Letter of Credit denominated in an
Alternative Currency, the Parent Borrower shall reimburse the applicable Issuing
Bank in such Alternative Currency in accordance with the provisions of this
Section 2.3(h), unless the applicable Issuing Bank (at its option) shall have
specified in such notice that it will require reimbursement in Dollars. In the
case of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the applicable Issuing Bank shall notify
the Parent Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. In the event that any Issuing Bank
makes any payment under any Letter of Credit and the applicable Borrower shall
not have repaid such amount to such Issuing Bank pursuant to this clause (h) or
any such payment by the applicable Borrower is rescinded or set aside for any
reason, such Reimbursement Obligation shall be payable on demand with interest
thereon computed (i) from the date on which such Reimbursement Obligation arose
to the Reimbursement Date, at the rate of interest applicable during such period
to Revolving Loans that are Base Rate Loans (in the case of Letters of Credit
denominated in Dollars) or to Revolving Loans that are Euro Rate Loans with an
Interest Period of one month (in the case of all other Letters of Credit) and
(ii) from the Reimbursement Date until the date of repayment in full, at the
rate of interest applicable during such period to past due Revolving Loans that
are Base Rate Loans (in the case of Letters of Credit denominated in Dollars) or
to past due Revolving Loans that are Euro Rate Loans with an Interest Period of
one month (in the case of all other Letters of Credit) and such Issuing Bank
shall promptly notify the Administrative Agent, which shall promptly notify each
Lender of such failure, and each Lender shall promptly and unconditionally pay
to the Administrative Agent for the account of such Issuing Bank the amount of
such Lender’s Pro Rata Share of such payment in immediately available funds in
the same currency as the applicable Letter of Credit; provided that in the case
of each Letter of Credit denominated in an Alternative Currency, such payment
shall be made in Dollars in the amount of the Dollar Equivalent of such
Alternative Currency amount. If the Administrative Agent so notifies such Lender
prior to 11:00 a.m. (Local Time) on any Business Day, such Lender shall make
available to the Administrative Agent for the account of such Issuing Bank its
Pro Rata Share of the amount of such payment on such Business Day in immediately
available funds. Upon such payment by a Lender, such Lender shall, except during
the continuance of a Default or Event of Default under Section 8.1(f) or (g) and
notwithstanding whether or not the conditions precedent set forth in Section 3.2
shall have been satisfied (which conditions precedent the Lenders hereby
irrevocably waive), be deemed to have made a Revolving Loan to the applicable
Borrower in the principal amount of such payment and such Borrower’s
Reimbursement Obligations shall be reduced by the amount of such deemed
Revolving Loans. Whenever

 

90



--------------------------------------------------------------------------------

any Issuing Bank receives from the applicable Borrower a payment of a
Reimbursement Obligation as to which the Administrative Agent has received for
the account of such Issuing Bank any payment from a Lender pursuant to this
clause (h), such Issuing Bank shall pay over to the Administrative Agent any
amount received in excess of such Reimbursement Obligation and, upon receipt of
such amount, the Administrative Agent shall promptly pay over to each Lender, in
immediately available funds, an amount equal to such Lender’s Pro Rata Share of
the amount of such payment adjusted, if necessary, to reflect the respective
amounts the Lenders have paid in respect of such Reimbursement Obligation.

(i) If and to the extent a Lender shall not have so made its Pro Rata Share of
the amount of the payment required by clause (g) above available to the
Administrative Agent for the account of such Issuing Bank, such Lender agrees to
pay to the Administrative Agent for the account of such Issuing Bank forthwith
on demand any such unpaid amount together with interest thereon, for the first
Business Day after payment was first due at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and, thereafter, until such
amount is repaid to the Letters of Credit denominated in Dollars to the Agent
for the account of such Issuing Bank, at a rate per annum equal to the rate
applicable to Base Rate Loans (in the case of Letters of Credit denominated in
Dollars) or to Euro Rate Loans with an Interest Period of one month (in the case
of all other Letters of Credit).

(j) The applicable Borrowers’ obligation to pay its Reimbursement Obligation and
the obligations of the applicable Lenders to make payments to the Letters of
Credit denominated in Dollars to the Agent for the account of the applicable
Issuing Banks with respect to Letters of Credit shall be absolute, unconditional
and irrevocable and shall be performed strictly in accordance with the terms of
this Agreement, under any and all circumstances whatsoever, including the
occurrence of any Default or Event of Default, and irrespective of any of the
following:

(i) any lack of validity or enforceability of any Letter of Credit or any Credit
Document, or any term or provision therein;

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or any Credit Document;

(iii) the existence of any claim, setoff, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, any
Borrower, any Subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, any Issuing
Bank, the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement, any other Credit Document or any other related
or unrelated agreement or transaction;

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v) in the absence of a determination by a court of competent jurisdiction in a
final and non-appealable judgment of gross negligence or willful misconduct of
the Issuing Bank, and subject to the standards set forth below in this clause
(j), payment by the Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not strictly comply with the terms of
such Letter of Credit;

 

91



--------------------------------------------------------------------------------

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.3, constitute a legal or
equitable discharge of the applicable Borrower’s obligations hereunder, other
than acts, omissions or delays that are determined by a court of competent
jurisdiction in a final and non-appealable judgment to have been caused by gross
negligence or willful misconduct of the Issuing Bank; and

(vii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Parent Borrower or any Subsidiary or
in the relevant currency markets generally.

(k) Notwithstanding anything to the contrary in the foregoing:

(i) The Parent Borrower may from time to time request that Letters of Credit be
issued in a currency other than any Available Currency; provided that such
requested currency is an Alternative Currency. In the case of any such request
with respect to the issuance of Letters of Credit, such request shall be subject
to the approval of the Administrative Agent and the applicable Issuing Bank.

(ii) Any such request shall be made to the Administrative Agent not later than
11:00 a.m. (Local Time), 10 Business Days (or, in the case of a request for the
issuance of a Letter of Credit denominated in Japanese Yen, seven Business Days)
prior to the date of the desired Credit Extension (or such later time or date as
may be agreed by the Administrative Agent and the applicable Issuing Bank, in
their sole discretion) and such request shall include in agreed form the Letter
of Credit requested to be issued. The Administrative Agent shall promptly notify
the applicable Issuing Bank thereof. The applicable Issuing Bank shall notify
the Administrative Agent, not later than 11:00 a.m. (Local Time), five Business
Days (or, in the case of a request for the issuance of a Letter of Credit
denominated in Japanese Yen, two Business Days) after receipt of such request
whether it consents, in its sole discretion, to the issuance of Letters of
Credit in such requested currency.

(iii) Any failure by the applicable Issuing Bank to respond to such request
within the time period specified in the preceding clause (ii) shall be deemed to
be a refusal by the applicable Issuing Bank to permit Letters of Credit to be
issued in such requested Alternative Currency. If the Administrative Agent and
the applicable Issuing Bank consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Parent Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances;
provided that the Administrative Agent and the Issuing Bank shall have the right
in their sole discretion at any time to redetermine whether any such currency
shall continue to be deemed an Alternative Currency for purposes of future
issuances of Letters of Credit. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 2.3, the
Administrative Agent shall promptly so notify the Parent Borrower. Any specified
currency of an Existing Letter of Credit that is not Dollars shall be deemed an
Alternative Currency with respect to such Existing Letter of Credit only.

Any action taken or omitted to be taken by the relevant Issuing Bank under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not result in any liability of
such Issuing Bank to the applicable Borrower or any Lender. In determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof, the Issuing Bank

 

92



--------------------------------------------------------------------------------

may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit, the Issuing Bank may rely exclusively on the documents presented to it
under such Letter of Credit as to any and all matters set forth therein,
including reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuing Bank.

(l) Schedule 2.3(l) contains a schedule of certain letters of credit issued
under the Existing ABL Credit Agreement (the “Existing Letters of Credit”) for
the account of a Borrower or any of their Restricted Subsidiaries by the issuers
set forth on such Schedule 2.3(l). On the Closing Date, (i) such letters of
credit, to the extent outstanding, shall be automatically and without further
action by the parties thereto converted to Letters of Credit issued pursuant to
this Section 2.3 for the account of Parent Borrower and subject to the
provisions hereof, and for this purpose the fees specified in Section 2.10 shall
be payable (in substitution for any fees set forth in the applicable letter of
credit reimbursement agreements or applications relating to such letters of
credit) as if such letters of credit had been issued on the Closing Date,
(ii) the issuing banks of such letters of credit shall be Lenders hereunder and
shall be “Issuing Banks” hereunder for the purpose of maintaining such letters
of credit, for purposes of Section 2.19 relating to the obligation to provide
the appropriate forms, certificates and statements to the Parent Borrower and
the Administrative Agent and any updates required by Section 2.19 and for
purposes of Section 2.6 relating to the entries to be made in the Register,
(iii) the Dollar Equivalent of the face amount of such letters of credit shall
be included in the calculation of Letter of Credit Obligations and (iv) all
liabilities of a Borrower or any of their Restricted Subsidiaries with respect
to such letters of credit shall constitute Obligations.

2.4 Pro Rata Shares. Subject to Section 2.21, all Loans shall be made, and all
participations purchased, by Lenders simultaneously and proportionately to their
respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.

2.5 Resignation of Issuing Bank. Any Issuing Bank may resign at any time upon 30
days’ prior written notice to the Applicable Agent and the Parent Borrower. On
the effective date of such resignation, such Issuing Bank shall have no further
obligation to issue, amend, renew, extend or otherwise modify any Letter of
Credit previously issued by it, but shall continue to have all the rights and
obligations of an Issuing Bank hereunder, including under Sections 2.3, 2.7,
2.12, 2.19, 2.20, 10.3 and 10.5 relating to any Letter of Credit issued by such
Issuing Bank prior to such date. The foregoing notwithstanding, if such
resignation would result in there being no Issuing Bank, then the Parent
Borrower shall promptly appoint a replacement Issuing Bank reasonably acceptable
to the Administrative Agent and such resignation shall not be effective until
the acceptance of such appointment by the replacement Issuing Bank.

 

93



--------------------------------------------------------------------------------

2.6 Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a) Lenders’ Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of each Borrower to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be presumptively
correct, absent manifest error; provided that the failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Revolving Commitments or any Borrower’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.

(b) Register. The Administrative Agent (or its agent or sub-agent appointed by
it) shall maintain at its Principal Office a register for the recordation of the
names and addresses of the Lenders and the Revolving Commitments and Loans of
each Lender from time to time (the “Register”). The Register, as in effect at
the close of business on the preceding Business Day, shall be available for
inspection by any Borrower or any Lender (with respect to a Lender, solely with
respect to the Obligations owing to such Lender) at any reasonable time and from
time to time upon reasonable prior notice. The Administrative Agent shall
record, or shall cause to be recorded, in the Register the Revolving Commitments
and the Loans in accordance with the provisions of Section 10.6, and each
repayment or prepayment in respect of the principal amount of the Loans, and any
such recordation shall be presumptively correct, absent manifest error; provided
that failure to make any such recordation, or any error in such recordation,
shall not affect any Lender’s Revolving Commitments or any Borrower’s
Obligations in respect of any Loan. Each Borrower hereby designates JPMorgan to
serve as its agent solely for purposes of maintaining the Register as provided
in this Section 2.6, and each Borrower hereby agrees that, to the extent
JPMorgan serves in such capacity, JPMorgan and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute
“Indemnitees.”    This Section 2.6(b) and Sections 10.6(b) and (g) shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal
Revenue Code and any related U.S. Treasury Regulations (including Proposed
Treasury Regulations Section 1.163-5(b)) (and any other relevant or successor
provisions of the Internal Revenue Code or of such U.S. Treasury Regulations).

(c) Notes. If so requested by any Lender by written notice to the applicable
Borrower (with a copy to the Administrative Agent) at least two Business Days
prior to the Closing Date, or at any time thereafter, such Borrower shall
execute and deliver to such Lender (and/or, if applicable and if so specified in
such notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) on the Closing Date (or, if such notice is delivered after the
Closing Date, promptly after such Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Revolving Loan or Swing Line Loan, as the case
may be.

2.7 Interest on Loans.

(a) Except as otherwise set forth herein, each Loan shall bear interest on the
unpaid principal amount thereof from the date made through repayment (whether by
acceleration or otherwise) thereof as follows:

(i) in the case of Revolving Loans:

(1) if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(2) if a Euro Rate Loan, at the Euro Rate plus the Applicable Margin;

(ii) in the case of Swing Line Loans, at the Base Rate plus the Applicable
Margin;

 

94



--------------------------------------------------------------------------------

(iii) in the case of Protective Advances, at the Base Rate plus the Applicable
Margin.

(b) The basis for determining the rate of interest with respect to any Loan
(except Swing Line Loans and Protective Advances, which can be made and
maintained as Base Rate Loans only), and the Interest Period with respect to any
Euro Rate Loan, shall be selected by the applicable Borrower and notified to the
Administrative Agent and Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be. If, with respect to any Euro
Rate Loan, the Interest Period has ended and a Conversion/Continuation Notice
has not been delivered to the Administrative Agent in accordance with the terms
hereof specifying the applicable basis for determining the rate of interest,
then such Loan shall be a Base Rate Loan (if denominated in Dollars) or Euro
Rate Loan with an Interest Period of one month (in the case of all other Loans)
until the receipt by the Administrative Agent and effectiveness of a
Conversion/Continuation Notice with respect to such Loan.

(c) In connection with Euro Rate Loans, there shall be no more than thirty
(30) Interest Periods outstanding at any time. In the event the Parent Borrower
fails to specify between a Base Rate Loan or a Euro Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (x) if outstanding
as a Euro Rate Loan, will be automatically converted into a Base Rate Loan at
the end of the applicable Interest Period (in the case of Loans denominated in
Dollars) or shall continue as a Euro Rate Loan with an Interest Period of one
month (for all other Loans) on the last day of the then-current Interest Period
for such Loan, (y) if outstanding as a Base Rate Loan will remain as a Base Rate
Loan and (z) if not outstanding will be made as a Euro Rate Loan with an
Interest Period of one month. In the event the Parent Borrower fails to specify
an Interest Period for any Euro Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, the Parent Borrower shall be deemed to have
selected an Interest Period of one month. On each Interest Payment Date, as soon
as practicable after 10:00 a.m. (Local Time) the Administrative Agent shall
determine (which determination shall be final, conclusive and binding upon all
parties in the absence of manifest error) the interest rate that shall apply to
each Euro Rate Loan for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to the Parent Borrower and each Lender.

(d) All interest payable pursuant to Section 2.7(a) shall be computed on the
basis of a 360-day year, except that (i) interest computed by reference to the
Base Rate at times when the Base Rate is based on the Prime Lending Rate and
(ii) interest with respect to any Loan denominated in Pounds Sterling shall be
computed on the basis of a year of 365 days, in each case for the actual number
of days elapsed in the period during which it accrues. In computing interest on
any Loan, the date of the making of such Loan or the first day of an Interest
Period applicable to such Loan or, with respect to a Base Rate Loan being
converted from a Euro Rate Loan, the date of such conversion from such Euro Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Euro Rate Loan, the date
of conversion to such Euro Rate Loan, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.

(e) Except as otherwise set forth herein, interest on each Revolving Loan made
to the Borrowers (A) shall accrue on a daily basis and shall be payable by the
applicable Borrower in arrears on each Interest Payment Date with respect to
interest accrued on and to each such payment date; (B) shall accrue on a daily
basis and shall be payable by the applicable Borrower in arrears upon any
prepayment of such Revolving Loan whether voluntary or mandatory, to the extent
accrued on the amount being prepaid; and (C) shall accrue on a daily basis and
shall be payable by the applicable Borrower in arrears at maturity of such
Revolving Loans, including final maturity of the Revolving Loans; provided,
however, with respect to any voluntary prepayment of a Base Rate Loan, accrued
interest shall instead be payable on the applicable Interest Payment Date.

 

95



--------------------------------------------------------------------------------

(f) The applicable Borrower agrees to pay to each applicable Issuing Bank, with
respect to drawings honored under any Letter of Credit issued for its account,
interest on the amount paid by such Issuing Bank in respect of each such honored
drawing from the date such drawing is honored to but excluding the date such
amount is reimbursed by or on behalf of the applicable Borrower, including by
way of a deemed Revolving Loan, at a rate equal to (i) for the period from the
date such drawing is honored to but excluding the applicable Reimbursement Date,
the Base Rate or Euro Rate, as applicable, plus the Applicable Margin payable
hereunder with respect to Base Rate Loans (in the case of Letters of Credit
denominated in Dollars) or to Euro Rate Loans with an Interest Period of one
month (in the case of all other Letters of Credit), and (ii) thereafter, a rate
which is 2% per annum in excess of the Applicable Margin payable hereunder with
respect to Base Rate Loans (in the case of Letters of Credit denominated in
Dollars) or Euro Rate Loans with an Interest Period of one month (in the case of
all other Letters of Credit).

(g) Interest payable pursuant to Section 2.7(f) shall be computed on the basis
of a 360-day year for the actual number of days elapsed in the period during
which it accrues, except that (i) interest computed by reference to the Base
Rate at times when the Base Rate is based on the Prime Lending Rate and
(ii) interest with respect to any Loan denominated in Pounds Sterling shall be
computed on the basis of a year of 365 days and shall be payable on demand or,
if no demand is made, on the date on which the related drawing under a Letter of
Credit is reimbursed in full. Promptly upon receipt by any Issuing Bank of any
payment of interest pursuant to Section 2.7(f), such Issuing Bank shall
distribute to each Lender, out of the interest received by such Issuing Bank in
respect of the period from the date such drawing is honored to but excluding the
date on which such Issuing Bank is reimbursed for the amount of such drawing
(including any such reimbursement out of the proceeds of any Revolving Loans),
the amount that such Lender would have been entitled to receive in respect of
the letter of credit fee that would have been payable in respect of such Letter
of Credit for such period if no drawing had been honored under such Letter of
Credit. In the event any Issuing Bank shall have been reimbursed by Lenders for
all or any portion of such honored drawing, such Issuing Bank shall distribute
to each Lender which has paid all amounts payable by it under Section 2.3(h) or
Section 2.3(i), as applicable, with respect to such honored drawing such
Lender’s Pro Rata Share of any interest received by Issuing Bank in respect of
that portion of such honored drawing so reimbursed by Lenders for the period
from the date on which Issuing Bank was so reimbursed by Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by the applicable Borrower.

2.8 Conversion/Continuation of Revolving Loans Denominated in Dollars.

(a) Subject to Section 2.17 and so long as no Default or Event of Default shall
have occurred and then be continuing, each Borrower shall have the option:

(i) to convert at any time all or any part of any Revolving Loan denominated in
Dollars to such Borrower equal to (A) in the case of a conversion to a Base Rate
Loan, $1,000,000 and integral multiples of $1,000,000 in excess of that amount
and (B) in the case of a conversion to a Euro Rate Loan, $2,000,000 and integral
multiples of $1,000,000 in excess of that amount; provided a Euro Rate Loan may
only be converted on the expiration of the Interest Period applicable to such
Euro Rate Loan unless the applicable Borrower shall pay all amounts due under
Section 2.17 in connection with any such conversion; and provided further that
the aggregate amount of the Euro Rate Loans for each Interest Period must be in
the amount of at least $2,000,000 or an integral multiple of $1,000,000 in
excess of that amount; or

(ii) upon the expiration of any Interest Period applicable to any Euro Rate
Loan, to continue all or any portion of such Revolving Loan in a minimum amount
equal to $2,000,000 and integral multiples of $1,000,000 in excess of that
amount as a Euro Rate Loan.

 

96



--------------------------------------------------------------------------------

(b) The applicable Borrower shall deliver a Conversion/Continuation Notice to
the Applicable Agent no later than 10:00 a.m. (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Euro Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any Euro
Rate Loans (or telephonic notice in lieu thereof) shall be irrevocable and the
applicable Borrower shall be bound to effect a conversion or continuation in
accordance therewith.

(c) Notwithstanding anything to the contrary in the foregoing, no conversion to
a Euro Rate Loan in whole or in part shall be permitted at any time at which
(i) a Default or Event of Default shall have occurred and be continuing or
(ii) the continuation of, or conversion into, a Euro Rate Loan would violate any
provision of Section 2.17 or 2.18.

(d) This section shall not apply to Protective Advances, which may not be
converted or continued.

2.9 Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 8.1(a), (f) or (g) the principal amount of all overdue
amounts owed hereunder shall thereafter bear interest (including post-petition
interest in any proceeding under the Bankruptcy Code or other applicable
bankruptcy laws) payable on demand at a rate that is 2% per annum in excess of
the interest rate otherwise payable hereunder with respect to the applicable
overdue Loans (or, in the case of any such fees and other amounts, at a rate
which is 2% per annum in excess of the interest rate otherwise payable hereunder
for Base Rate Loans); provided, in the case of overdue Euro Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective, such Euro Rate Loans shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Euro Rate Loans with an Interest Period of
one month. Payment or acceptance of the increased rates of interest provided for
in this Section 2.9 is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of any Agent or any Lender.

2.10 Fees.

(a) The Parent Borrower agrees to pay to each Lender:

(i) subject to Section 2.21, an unused commitment fee in an amount equal to
(1) the average of the actual daily difference between (a) the Revolving
Commitment of such Lender and (b) the aggregate principal amount of all
applicable outstanding Revolving Credit Outstandings owing to such Lender, times
(2) the Applicable Revolving Commitment Fee Percentage then in effect; provided
that for purposes of calculating the commitment fee pursuant to this clause (i),
Swing Line Loans shall not be deemed to be a utilization of the Revolving
Commitments; and

(ii) letter of credit fees equal to such Lender’s Pro Rata Share of the product
of (A) the Applicable Margin for Loans that are Euro Rate Loans, times (B) the
average aggregate daily maximum amount available to be drawn under all such
Letters of Credit (regardless of whether any conditions for drawing could then
be met and determined as of the close of business on any date of determination).

 

97



--------------------------------------------------------------------------------

All fees referred to in this Section 2.10(a) shall be paid to the Administrative
Agent at its Principal Office and upon receipt, the Administrative Agent shall
promptly distribute to each Lender the amount of such fees owing to it.

(b) Each Borrower agrees to pay directly to each applicable Issuing Bank, for
its own account, the following fees:

(A) a fronting fee equal to 0.125% per annum, times the Dollar Equivalent of the
average aggregate daily maximum amount available to be drawn under all
applicable Letters of Credit issued by such Issuing Bank for the account of such
Borrower (determined as of the close of business on any date of determination);
and

(B) such customary documentary and processing charges for any issuance,
amendment, transfer or payment of a Letter of Credit as are in accordance with
such Issuing Bank’s standard schedule for such charges and as in effect at the
time of such issuance, amendment, transfer or payment, as the case may be.

(c) All fees referred to in:

(i) Section 2.10(a)(i) shall be calculated on the basis of a 360-day year and
shall be payable quarterly on the first Business Day of each quarter during the
Revolving Commitment Period, commencing on July 1, 2019 and on the applicable
Revolving Commitment Termination Date; and

(ii) Section 2.10(a)(ii) and Section 2.10(b) shall be calculated on the basis of
a 360-day year and the actual number of days elapsed and shall be payable
quarterly in arrears on April 1, July 1, October 1 and January 1 of each year
during the Revolving Commitment Period, commencing on July 1, 2019 and on the
applicable Revolving Commitment Termination Date.

(d) In addition to any of the foregoing fees, the Parent Borrower agrees to pay
to the Arrangers and the Agents such other fees in the amounts and at the times
separately agreed upon in the Fee Letter.

2.11 Voluntary Prepayments. Each Borrower may prepay the outstanding principal
amount of the applicable Revolving Loans and Swing Line Loans in whole or in
part at any time; provided, however, that if any prepayment of any Euro Rate
Loan is made by a Borrower other than on the last day of an Interest Period for
such Loan, such Borrower shall also pay any amount owing pursuant to
Section 2.17(d). Any such voluntary prepayment shall be applied as specified in
Section 2.14(a).

2.12 Voluntary Revolving Commitment Reductions.

(a) The Parent Borrower may, upon not less than three Business Days’ prior
written or telephonic notice (or such shorter notice period as the
Administrative Agent may reasonably approve) confirmed in writing to the
Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each Lender), at any time and from time to time terminate in whole or
permanently reduce in part, without premium or penalty, the Revolving
Commitments in an amount up to the amount by which the Revolving Commitments
will exceed the Revolving Credit Outstandings at the time of such proposed
termination or reduction after giving effect to any concurrent repayment (or,
with respect to Letter of Credit Obligations, the provision of cash collateral
or backstop letters of credit acceptable to the applicable Issuing Bank in an
amount equal to 103% of the

 

98



--------------------------------------------------------------------------------

applicable Letter of Credit Obligations; provided that at any time and from time
to time after the initial deposit of cash collateral in respect of any one or
more Letters of Credit denominated in an Alternative Currency, the applicable
Issuing Bank may request that additional cash collateral be provided in order to
protect against the results of exchange rate fluctuations, such additional cash
collateral not to exceed an amount equal to 5.0% of the outstanding amount of
such Letters of Credit) of applicable Revolving Credit Outstandings; provided
any such partial reduction of the Revolving Commitments shall be in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount.

(b) The Parent Borrower’s notice to the Administrative Agent shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
applicable Revolving Commitments shall be effective on the date specified in
such Borrower’s notice and shall reduce the applicable Revolving Commitment of
each Lender proportionately to its Pro Rata Share thereof.

2.13 Mandatory Prepayments.

(a) Maximum Credit. Subject to the Administrative Agent’s authority, in its sole
discretion, to make Protective Advances pursuant to the terms of Section 2.24,
promptly (but in no event later than two (2) Business Days) upon the earlier of
(a) the knowledge of any Responsible Officer of Parent Borrower, or (b) notice
to any Borrower from the Administrative Agent that the Dollar Equivalent of the
aggregate principal amount of applicable Revolving Credit Outstandings exceeds
the Maximum Credit at such time, the applicable Borrower shall forthwith prepay
the Swing Line Loans first and then the Revolving Loans then outstanding in an
amount equal to such excess. If any such excess remains after repayment in full
of the applicable aggregate outstanding Swing Line Loans and Revolving Loans,
the applicable Borrower shall cash collateralize applicable Letters of Credit in
the manner set forth in Section 8.2 in an amount equal to 103% of such excess.

(b) Cash Dominion During a Liquidity Event Period. Each Borrower hereby
irrevocably waives the right to direct, during a Liquidity Event Period, the
application of all funds in each Cash Collateral Account and agrees that,
subject to the Intercreditor Agreement, the Administrative Agent (i) may or,
upon the written direction of the Requisite Lenders at any time during such
Liquidity Event Period, shall deliver a Blockage Notice to each Deposit Account
Bank for each Approved Deposit Account and (ii) shall, during a Liquidity Event
Period, except, as provided in Sections 2.15(g) and (h), apply all payments in
respect of any Obligations and all available funds in each Cash Collateral
Account on a daily basis as follows: first, to prepay any Protective Advances
that may be outstanding, pro rata; second, to repay the outstanding principal
amount of the Swing Line Loans until the Swing Line Loans have been repaid in
full; third, to repay the outstanding principal balance of the Revolving Loans
until the Revolving Loans shall have been repaid in full (other than Contingent
Obligations); fourth, to cash collateralize outstanding Letters of Credit in the
manner set forth in Section 8.2; and then to any other Obligation owing by such
Borrower then due and payable. If (i) following such application, (ii) outside
of a Liquidity Event Period or (iii) after all Letters of Credit shall have
expired or been fully drawn and all Revolving Commitments shall have been
terminated, there are no Loans outstanding and no other Obligations that are
then due and payable (and, during a Liquidity Event Period, cash collateral has
been provided in an amount equal to 103% of the Letter of Credit Obligations in
the manner required in Section 8.2), then the Administrative Agent shall cause
any remaining funds in the Cash Collateral Accounts to be paid at the written
direction of the applicable Borrower (or, in the absence of such direction, to
the applicable Borrower or another Person lawfully entitled thereto).

(c) [reserved].

(d) [reserved].

 

99



--------------------------------------------------------------------------------

2.14 Application of Prepayments.

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.11 shall be applied as specified by the applicable
Borrower in the applicable notice of prepayment; provided, in the event such
Borrower fails to specify the Loans to which any such prepayment shall be
applied, such prepayment shall be applied first, to repay the applicable
outstanding Swing Line Loans of such Borrower to the full extent thereof; and
second, to repay the applicable outstanding Revolving Loans of such Borrower to
the full extent thereof.

(b) Application of Prepayments of Loans to Base Rate Loans and Euro Rate Loans.
Any prepayment by a Borrower of Loans denominated in Dollars shall be applied
first to Base Rate Loans of such Borrower to the full extent thereof before
application to Euro Rate Loans of such Borrower, in each case in a manner which
minimizes the amount of any payments required to be made by the Parent Borrower
pursuant to Section 2.17(d).

2.15 General Provisions Regarding Payments.

(a) All payments by a Borrower of principal, interest, fees and other
Obligations shall be made in the currency in which the obligation being paid is
denominated in same day funds, without defense, setoff or counterclaim, free of
any restriction or condition, and delivered to the Administrative Agent not
later than 12:00 p.m. (Local Time) on the date due at the Principal Office
designated by the Administrative Agent for the account of the Lenders; for
purposes of computing interest and fees, funds received by the Administrative
Agent after that time on such due date shall be deemed to have been paid by such
Borrower on the next succeeding Business Day.

(b) All payments in respect of the principal amount of any Loan (other than
voluntary prepayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid.

(c) The Administrative Agent (or its agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing (the “Lending Office”), such Lender’s applicable Pro Rata Share of
all payments and prepayments of principal and interest due hereunder, together
with all other amounts due thereto, including, without limitation, all fees
payable with respect thereto, to the extent received by the Administrative
Agent.

(d) Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any Euro
Rate Loans, the Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder.

(f) The Administrative Agent shall deem any payment by or on behalf of a
Borrower hereunder that is not made in same day funds prior to 1:00 p.m. (Local
Time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by the Administrative Agent until the later of (i) the time
such funds become available funds, and (ii) the applicable next Business Day.
The Administrative Agent shall give prompt telephonic notice to such Borrower
and each Lender (confirmed in

 

100



--------------------------------------------------------------------------------

writing) if any payment is non-conforming. Any non-conforming payment may
constitute or become a Default or Event of Default in accordance with the terms
of Section 8.1(a), subject to any applicable grace or cure periods therein.
Interest shall continue to accrue on any principal as to which a non-conforming
payment is made until such funds become available funds (but in no event less
than the period from the date of such payment to the next succeeding applicable
Business Day) at the rate determined pursuant to Section 2.9 from the date such
amount was due and payable until the date such amount is paid in full (other
than Contingent Obligations).

(g) Except for payments and other amounts received by the Administrative Agent
and applied in accordance with the provisions of clause (h) below (or required
to be applied in accordance with Section 2.14(a)), all payments and any other
amounts received by the Administrative Agent from or for the benefit of each
Borrower shall be applied as follows: first, to pay principal of, and interest
on, any portion of the Revolving Loans the Administrative Agent may have
advanced pursuant to the express provisions of this Agreement on behalf of any
Lender, for which the Administrative Agent has not then been reimbursed by such
Lender or such Borrower; second, to pay all other Obligations then due and
payable; and third, as such Borrower so designates. Payments in respect of Swing
Line Loans received by the Administrative Agent shall be distributed to the
applicable Swing Line Lender; payments in respect of Revolving Loans received by
the Administrative Agent shall be distributed to each Lender in accordance with
such Lender’s Pro Rata Share; and all payments of fees and all other payments in
respect of any other Obligation shall be allocated among such of the Lenders and
Issuing Banks as are entitled thereto and, for such payments allocated to the
Lenders, in proportion to their respective Pro Rata Shares.

(h) Each Borrower hereby irrevocably waives the right to direct the application
of any and all payments in respect of the Obligations and any proceeds of
Collateral after the occurrence and during the continuance of an Event of
Default and agrees that, subject to the Intercreditor Agreement, notwithstanding
the provisions of Section 2.14(a) and clause (g) above, if an Event of Default
shall have occurred and not otherwise been waived, the Administrative Agent may,
and, upon either (A) the written direction of the Requisite Lenders or (B) the
acceleration of the applicable Obligations pursuant to Section 8.1, shall,
deliver a Blockage Notice to each Deposit Account Bank for each Approved Deposit
Account and apply all payments in respect of any applicable Obligations and all
funds on deposit in any Cash Collateral Account and all other proceeds of
Collateral in the following order:

(i) first, to pay ratably interest on and then principal of any portion of the
applicable Revolving Loans that the Administrative Agent may have advanced on
behalf of any Lender for which the Administrative Agent has not then been
reimbursed by such Lender or the applicable Borrower;

(ii) second, to pay ratably applicable Obligations in respect of any fees,
expense reimbursements or indemnities and Facility Cash Management Obligations
then due to any Agent;

(iii) third, to pay ratably applicable Obligations in respect of any expense
reimbursements or indemnities then due to the Lenders and the Issuing Banks;

(iv) fourth, to pay ratably applicable Obligations in respect of any fees then
due to the Lenders and the Issuing Banks;

(v) fifth, to pay ratably interest then due and payable in respect of the
applicable Protective Advances;

(vi) sixth, to pay ratably the principal of the Protective Advances;

 

101



--------------------------------------------------------------------------------

(vii) seventh, to pay ratably interest then due and payable in respect of the
applicable Loans (other than the Protective Advances) and Reimbursement
Obligations;

(viii) eighth, to pay or prepay ratably principal amounts on the applicable
Loans (other than the Protective Advances) and Reimbursement Obligations and to
provide cash collateral for applicable outstanding Letter of Credit Undrawn
Amounts in the manner described in Section 8.2, ratably to the aggregate
principal amount of such Loans, Reimbursement Obligations and Letter of Credit
Undrawn Amounts;

(ix) ninth, to pay ratably amounts due and owing in respect of applicable
Secured Cash Management Agreements with respect to which proceeds of Collateral
have not been applied in accordance with clause (ii) above and to pay amounts
owing in respect of Secured Hedge Agreements, ratably to the obligations owing
with respect to such Secured Cash Management Agreements and such amounts owing
in respect of such Secured Hedge Agreements; and

(x) tenth, pay ratably all other applicable Obligations;

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Obligation described in any of clauses
(i), (ii), (iii), (iv), (v), (vi), (vii), (viii), (ix) and (x) above, the
available funds being applied with respect to any such Obligation in such clause
(unless otherwise specified in such clause) shall be allocated to the payment of
such Obligation within such clause ratably, based on the proportion of the
applicable Agent’s and each Lender’s or Issuing Bank’s interest in the aggregate
outstanding Obligations described in such clauses; provided, however, that
payments that would otherwise be allocated to the Lenders shall be allocated
first to repay Swing Line Loans until such Swing Line Loans are paid in full and
then to repay the Revolving Loans.

2.16 Ratable Sharing. Other than as set forth in Sections 2.21, 2.23(d) and 2.25
hereof, subject to the Intercreditor Agreement, the Lenders hereby agree among
themselves that, except as otherwise provided in the Collateral Documents with
respect to amounts realized from the exercise of rights with respect to Liens on
the Collateral, if any of them shall, whether by voluntary payment (other than a
voluntary prepayment of Loans made and applied in accordance with the terms
hereof), through the exercise of any right of setoff or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Credit
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of: Letters of Credit, fees and other amounts then due and owing to such
Lender hereunder or under the other Credit Documents (other than payments or
reductions received by way of an assignment or participation effected pursuant
to Section 10.6) (collectively, the “Aggregate Amounts Due” to such Lender)
which is greater than the proportion received by any other Lender in respect of
the Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (i) notify the Administrative Agent and
each other Lender of the receipt of such payment and (ii) apply a portion of
such payment to purchase participations (which it shall be deemed to have
purchased from each seller of a participation simultaneously upon the receipt by
such seller of its portion of such payment) in the Aggregate Amounts Due to the
other Lenders so that all such recoveries of Aggregate Amounts Due shall be
shared by all Lenders in proportion to the Aggregate Amounts Due to them;
provided, if all or part of such proportionately greater payment received by
such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of the applicable Borrower or otherwise, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such purchasing Lender ratably to the extent
of such recovery, but without interest.

 

102



--------------------------------------------------------------------------------

Each Borrower expressly consents to the foregoing arrangement and agrees that
any holder of a participation so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all monies owing
by such Borrower to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.

2.17 Making or Maintaining Loans.

(a) Determination of Interest Rate. The Euro Rate for each Interest Period for
Euro Rate Loans shall be determined by the Administrative Agent pursuant to the
procedures set forth in the definition of “Euro Rate.” The Administrative
Agent’s determination shall be presumed to be correct absent manifest error.

(b) Market Disruption; Inability to Determine Applicable Interest Rate.

(1) If the Administrative Agent or the Requisite Lenders determine that for any
reason in connection with any request for a Euro Rate Loan or a conversion to or
continuation thereof that (i) Dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Euro Rate Loan, (ii) adequate and reasonable means do not exist
for determining the Euro Rate for any requested Interest Period with respect to
a proposed Euro Rate Loan or in connection with an existing or proposed Base
Rate Loan, or (iii) the Euro Rate for any requested Interest Period with respect
to a proposed Euro Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Parent Borrower and each Lender. Thereafter, (x) the obligation of
the Lenders to make or maintain Euro Rate Loans shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Euro Rate component of the Base Rate, the utilization of the Euro Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (including upon the instruction of the Requisite
Lenders) revokes such notice. Upon receipt of such notice, the Parent Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Euro Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

(2) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (1)(ii) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (1)(ii) have not arisen
but either (w) the supervisor for the administrator of the Screen Rate has made
a public statement that the administrator of the Screen Rate is insolvent (and
there is no successor administrator that will continue publication of the Screen
Rate), (x) the administrator of the Screen Rate has made a public statement
identifying a specific date after which the Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that will continue publication of the Screen Rate), (y) the
supervisor for the administrator of the Screen Rate has made a public statement
identifying a specific date after which the Screen Rate will permanently or
indefinitely cease to be published or (z) the supervisor for the administrator
of the Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Screen Rate may no longer be used for determining interest rates
for loans, then the Administrative Agent and the Parent Borrower shall endeavor
to establish an alternate rate of interest to the Euro Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a

 

103



--------------------------------------------------------------------------------

reduction of the Applicable Margin); provided that, if such alternate rate of
interest as so determined would be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement. Notwithstanding anything to the
contrary in Section 10.5, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Requisite Lenders stating that such Requisite Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (2) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.17(b)(2), only to the extent the Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Funding Notice or Conversion/Continuation Notice that
requests the conversion of any Borrowing to, or continuation of any Borrowing
as, a Euro Rate Loan shall be ineffective and (y) if any Funding Notice requests
a Euro Rate Loan, such Borrowing shall be made as an Base Rate Loan.

(c) Illegality or Impracticability of Euro Rate Loans. In the event that on any
date any Lender shall have determined (which determination shall be
presumptively correct absent manifest error but shall be made only after
consultation with the Parent Borrower and the Administrative Agent) that the
making, maintaining or continuation of its Euro Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline, order or Governmental
Authorization (or would conflict with any such treaty, governmental rule,
regulation, guideline, order or Governmental Authorization not having the force
of law even though the failure to comply therewith would not be unlawful), in
each case, first made after the date hereof or otherwise when compliance becomes
required after the date hereof, or (ii) has become impracticable, as a result of
contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by telefacsimile or by telephone confirmed
in writing) to such Borrower and the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each other
Lender). Thereafter (1) the obligation of the Affected Lender to make Loans as,
to convert Loans to, or continue Loans as, Euro Rate Loans shall be suspended
until such notice shall be withdrawn by the Affected Lender, provided that such
Affected Lender shall promptly withdraw such notice when such circumstances
cease to exist, (2) to the extent such determination by the Affected Lender
relates to a Euro Rate Loan then being requested by such Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan, (3) the Affected Lender’s obligation to maintain its
outstanding Euro Rate Loans (the “Affected Loans”) shall be terminated at the
earlier to occur of the expiration of the Interest Period then in effect with
respect to the Affected Loans or when required by law, and (4) the Affected
Loans shall automatically convert into Base Rate Loans on the date of such
termination. Notwithstanding the foregoing, to the extent a determination by an
Affected Lender as described above relates to a Euro Rate Loan then being
requested by a Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, such Borrower shall have the option, subject to
the provisions of Section 2.17(d), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to the Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 2.17(c) shall affect the
obligation of any Lender other than an Affected Lender to make, maintain or
continue Loans as, or to convert Loans to, Euro Rate Loans in accordance with
the terms hereof.

 

104



--------------------------------------------------------------------------------

(d) Compensation for Breakage or Non-Commencement of Interest Periods. The
Parent Borrower shall compensate each applicable Lender, within 30 days of a
written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amounts, and which shall be presumptively
correct absent manifest error), for all reasonable losses, expenses and
liabilities (including any interest paid by such Lender to Lenders of funds
borrowed by it to make or carry its Euro Rate Loans and any loss, expense or
liability sustained by such Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profits) which
such Lender actually sustains:

(i) if for any reason (other than a default by such Lender or such Lender
becoming an Affected Lender) a borrowing of any Euro Rate Loan does not occur on
a date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Euro Rate Loan does not
occur on a date specified therefor in a Conversion/Continuation Notice or a
telephonic request for conversion or continuation; (ii) if any prepayment or
other principal payment of, or any conversion of, any of its Euro Rate Loans
occurs on a date prior to the last day of an Interest Period applicable to that
Loan; or (iii) if any prepayment of any of its Euro Rate Loans is not made on
any date specified in a notice of prepayment given by such Borrower.

(ii) Each Lender (which term, for the avoidance of doubt, shall include each
Swing Line Lender and each Issuing Bank for purposes of this clause (ii)) may
from time to time, consistent with the internal policies of such Lender and its
Affiliates and any applicable legal or regulatory restrictions, make, carry or
transfer Loans or Letters of Credit to any Borrower at, to, or for the account
of any of its branch offices or the office of an Affiliate of such Lender.

2.18 Increased Costs; Capital Adequacy.

(a) Compensation for Increased Costs and Taxes. In the event that any Lender
(which term, for the avoidance of doubt, shall include each Swing Line Lender
and each Issuing Bank for purposes of this Section 2.18(a)) shall reasonably
determine (which determination shall be presumptively correct absent manifest
error) that any law, treaty or governmental rule, regulation, order or
Governmental Authorization, or any change after the Closing Date therein or in
the interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation, order or
Governmental Authorization), or any determination of a court or Governmental
Authority, in each case that becomes effective after the date hereof, or
compliance by such Lender with any guideline, request or directive issued or
made after the date hereof by any central bank or other governmental or
quasi-governmental authority (whether or not having the force of law): (i)
subjects such Lender (or its applicable lending office) to any Tax or changes
the basis of taxation of payments to such Lender in respect thereof (other than
any Excluded Tax or any Non-Excluded Taxes or Other Taxes) with respect to this
Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance, liquidity requirement or similar requirement
against assets held by, or deposits or other liabilities in or for the account
of, or advances or loans by, or other credit extended by, or any other
acquisition of funds by, any office of such Lender (other than any such reserve
or other requirements with respect to Euro Rate Loans that are reflected in the
definition of “Euro Rate”); or (iii) imposes any other condition (other than
with respect to a Tax matter) on or affecting such Lender (or its applicable
lending office) or its obligations hereunder or the London interbank market; and
the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, the applicable Borrower shall within 30
days after receipt of the statement referred to in the next sentence,

 

105



--------------------------------------------------------------------------------

pay to such Lender such additional amount or amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its reasonable discretion shall determine) as may be necessary
to compensate such Lender for any such increased cost or reduction in amounts
received or receivable hereunder. Such Lender shall deliver to the applicable
Borrower (with a copy to the Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to such Lender under this Section 2.18(a), which statement shall be
presumptively correct absent manifest error.

(b) Capital Adequacy Adjustment. In the event that any Lender (which term shall
include any Issuing Bank for purposes of this Section 2.18(b)) shall have
reasonably determined that the adoption, effectiveness, phase-in or
applicability after the Closing Date of any law, rule or regulation (or any
provision thereof) regarding capital adequacy or liquidity, or any change
therein or in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its applicable lending
office) with any guideline, request or directive regarding capital adequacy or
liquidity (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans or Revolving Commitments or Letters of Credit, or participations therein
or other obligations hereunder with respect to the Loans or the Letters of
Credit to a level below that which such Lender or such controlling corporation
could have achieved but for such adoption, effectiveness, phase-in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy and
liquidity), then from time to time, within 30 days after receipt by the
applicable Borrower from such Lender of the statement referred to in the next
sentence, such Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation for such
reduction (other than with respect to any Tax matters). Such Lender shall
deliver to the applicable Borrower (with a copy to the Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to Lender under this Section 2.18(b), which
statement shall be presumptively correct absent manifest error.

(c) For purposes of this Section 2.18, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, in each case, be deemed
to have gone into effect after the Closing Date, regardless of the date enacted,
adopted or issued.

2.19 Taxes; Withholding, Etc.

(a) Payments to Be Free and Clear. All sums payable by any Credit Party
hereunder or under any other Credit Document to any Lender or Agent shall
(except to the extent required by law) be paid free and clear of, and without
any deduction or withholding on account of, any Taxes.

(b) Withholding of Taxes. If any Credit Party or any other applicable
withholding agent is required by law (as determined in the good faith discretion
of the applicable withholding agent) to make any deduction or withholding on
account of any Non-Excluded Tax or Other Taxes from any sum paid or payable by
any Credit Party to any Lender or Agent under any of the Credit Documents:
(i) the applicable Credit Party or withholding agent shall make such deduction
or withholding and pay to the relevant Governmental Authority any such
Non-Excluded Tax or Other Tax before the date on which penalties attach thereto,
such payment to be made (if the liability to pay is imposed on any Credit Party)
for

 

106



--------------------------------------------------------------------------------

its own account or (if that liability is imposed on the Lender or Agent) on
behalf of and in the name of the Lender or Agent (as applicable); (ii) the sum
payable to such Lender or Agent (as applicable) shall be increased by such
Credit Party to the extent necessary to ensure that, after the making of any
required deduction or withholding (including any deductions or withholdings
attributable to any payments required to be made under this Section 2.19), the
Lender or the Agent (as applicable), receives a net sum equal to what it would
have received had no such deduction or withholding been required or made; and
(iii) as soon as practicable after any payment of such Tax by a Credit Party to
a Governmental Authority pursuant to this Section, the Credit Party making such
payments shall deliver to the Applicable Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Applicable Agent.

(c) Status of Lender. Each Lender shall, at such times as are reasonably
requested by a Borrower or an Applicable Agent, provide such Borrower and such
Applicable Agent with any documentation prescribed by laws or reasonably
requested by such Borrower or such Applicable Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender under any Credit
Document. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documentation
required below in this Section 2.19(c)) obsolete, expired or inaccurate in any
material respect, deliver promptly to the applicable Borrower and the Applicable
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by such Borrower or such Applicable Agent) or
promptly notify such Borrower and such Applicable Agent of its inability to do
so.

Without limiting the foregoing:

(1) Each US Lender shall deliver to the Parent Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding.

(2) Each Non-US Lender shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Parent
Borrower or the Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor forms), as applicable,
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party, and such other documentation as required under the
Internal Revenue Code,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Non-US Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Internal
Revenue Code, (A) two properly completed and duly signed certificates
substantially in the form of Exhibit D (any such certificate, a “United States
Tax Compliance Certificate”) and (B) two properly completed and duly signed
original copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or any
successor forms), as applicable,

 

107



--------------------------------------------------------------------------------

(D) to the extent a Non-US Lender is not the beneficial owner (for example,
where the Non-US Lender is a partnership or a participating Lender), Internal
Revenue Service Form W-8IMY (or any successor forms) of the Non-US Lender,
accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY or any other required information (or any
successor forms) from each beneficial owner that would be required under this
Section 2.19(c) if such beneficial owner were a Lender, as applicable (provided
that, if one or more beneficial owners are claiming the portfolio interest
exemption, the United States Tax Compliance Certificate may be provided by such
Non-US Lender on behalf of such beneficial owner), or

(E) two properly completed and duly signed original copies of any other form
upon the reasonable request of the Borrower or the Applicable Agent or as
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, United States federal withholding tax on any payments to such Lender under
the Credit Documents.

(3) If a payment made to any Applicable Agent or a Lender under any Credit
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Applicable Agent or such Lender were to fail to comply with the applicable
reporting requirements of those Sections (including those contained in Sections
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Applicable
Agent or such Lender shall deliver to Parent Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by Parent Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by Parent Borrower or the Administrative
Agent as may be necessary for Parent Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine whether such
Applicable Agent or such Lender has or has not complied with such Applicable
Agent’s or such Lender’s obligations under FATCA and, if necessary, to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.19(c)(3), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

(4) On or before the Closing Date (and on or before the date any successor or
replacement Applicable Agent becomes the Applicable Agent hereunder), to the
extent copies thereof have not previously been so delivered, the Applicable
Agent shall deliver to each Borrower two properly completed and duly executed
copies of either (i) Internal Revenue Service Form W-9 certifying that it is
exempt from U.S. federal backup withholding tax or (ii) Internal Revenue Service
Form W-8IMY certifying that it is a “U.S. branch” of a foreign bank and
evidencing its agreement with the Borrower to be treated as a U.S. person with
respect to payments made to it by the Credit Parties, with the effect that, in
either case, each Credit Party will be entitled to make payments hereunder to
the Applicable Agent without withholding or deduction on account of U.S. federal
withholding Tax. The Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification.

Notwithstanding any other provision of this clause (c), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(d) In addition to the payments by a Credit Party required by Section 2.19(b),
the applicable Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

108



--------------------------------------------------------------------------------

(e) The Borrowers shall, jointly and severally, indemnify a Lender or Agent
(each a “Tax Indemnitee”), within 10 days after written demand therefor, for the
full amount of any Non-Excluded Taxes paid or payable by such Tax Indemnitee on
or attributable to any payment under or with respect to any Credit Document, and
any Other Taxes payable by such Tax Indemnitee (including Non-Excluded Taxes or
Other Taxes imposed on or attributable to amounts payable under this
Section 2.19), whether or not such Taxes were correctly or legally imposed or
asserted by the Governmental Authority. A certificate as to the amount of such
payment or liability prepared in good faith and delivered by the Tax Indemnitee
or by the Agent on its own behalf or on behalf of another Tax Indemnitee, shall
be conclusive absent manifest error.

(f) If and to the extent that a Tax Indemnitee, in its sole discretion
(exercised in good faith), determines that it has received a refund of any
Non-Excluded Taxes or Other Taxes in respect of which it has received additional
payments under this Section 2.19, then such Tax Indemnitee shall pay to the
relevant Credit Party the amount of such refund, net of all out-of-pocket
expenses of the Tax Indemnitee (including any Taxes imposed with respect to such
refund), and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Credit
Party, upon the request of the Tax Indemnitee, agrees to repay the amount paid
over to the Tax Indemnitee (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Tax Indemnitee if the Tax
Indemnitee is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require a Tax Indemnitee to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Credit Party or any other Person.

(g) In the event that a Credit Party makes an indemnification payment to a Tax
Indemnitee with respect to Non-Excluded Taxes or Other Taxes pursuant to
subsection (e) of this Section 2.19 or a Credit Party is required to repay to a
Tax Indemnitee an amount in respect of a refund of any Non-Excluded Taxes or
Other Taxes previously paid over to such Credit Party pursuant to subsection
(f) of this Section 2.19, such Tax Indemnitee shall reasonably cooperate with
all reasonable requests of such Credit Party, at the sole expense of such Credit
Party, if (i) in the reasonable judgment of the Tax Indemnitee such cooperation
shall not subject such Tax Indemnitee, as the case may be, to any unreimbursed
third party cost or expense or otherwise be materially disadvantageous to such
Tax Indemnitee and (ii) based on advice of such Credit Party’s independent
accountants or external legal counsel, there is a reasonable basis for such
Credit Party to contest with the applicable Governmental Authority the
imposition of such Non-Excluded Taxes or Other Taxes or the repayment of such
refund. Any resulting refund shall be governed by Section 2.19(f). This
subsection shall not be construed to require a Tax Indemnitee to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Credit Party or any other Person.

(h) [reserved].

(i) For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 2.19, include each Swing Line Lender and each Issuing Bank.

2.20 Obligation to Mitigate. Each Lender (which term, for the avoidance of
doubt, shall include each Swing Line Lender and each Issuing Bank for purposes
of this Section 2.20) agrees that, as promptly as practicable after the officer
of such Lender responsible for administering its Loans or Letters of Credit, as
the case may be, becomes aware of the occurrence of an event or the existence of
a condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive additional amounts under Section 2.17, 2.18
or 2.19, it will, to the extent not inconsistent with the internal policies of
such Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (x) make, issue, fund or maintain its Credit Extensions, including
any Affected Loans, through another office of such Lender, or (y) take such
other measures as such Lender may deem reasonable, if as a result thereof,

 

109



--------------------------------------------------------------------------------

the additional amounts which would otherwise be required to be paid to such
Lender pursuant to Section 2.17, 2.18 or 2.19 would be materially reduced and
if, as determined by such Lender in its sole discretion, the making, issuing,
funding or maintaining of such Revolving Commitments, Loans or Letters of Credit
through such other office or in accordance with such other measures, as the case
may be, would not otherwise adversely affect such Revolving Commitments, Loans
or Letters of Credit or the interests of such Lender; provided such Lender will
not be obligated to utilize such other office pursuant to this Section 2.20 or
take such other measures unless the applicable Borrower agrees to pay all
incremental expenses incurred by such Lender as a result of taking such measures
as described above. A certificate as to the amount of any such expenses payable
by the applicable Borrower pursuant to this Section 2.20 (setting forth in
reasonable detail the basis for requesting such amount) submitted by such Lender
to such Borrower (with a copy to the Applicable Agent) shall be presumptively
correct absent manifest error.

2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.10(a)(i);

(b) the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Requisite Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.5); provided that (i) such
Defaulting Lender’s Revolving Commitment may not be increased or extended
without its consent and (ii) the principal amount of, or interest or fees
payable on, Loans or disbursements under Letters of Credit may not be reduced or
excused or the scheduled date of payment may not be postponed as to such
Defaulting Lender without such Defaulting Lender’s consent;

(c) if any Swing Line Loan is outstanding or Letter of Credit Usage exists at
the time such Lender becomes a Defaulting Lender then:

(i) all or any part of such Defaulting Lender’s Pro Rata Share of any
participations in any Letter of Credit Obligations and in any outstanding Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Pro Rata Shares but only to the extent the sum of all
Non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Pro Rata Share of any participations in any Letter of Credit Obligations and in
any outstanding Swing Line Loans does not exceed the total of all Non-Defaulting
Lenders’ Revolving Commitments and to the extent that any Non-Defaulting
Lender’s Revolving Credit Exposure plus its allocated Pro Rata Share of such
Defaulting Lender’s participation in any Letter of Credit Obligations and
outstanding Swing Line Loans does not exceed such Non-Defaulting Lender’s
Revolving Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Parent Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such
unreallocated portion of the outstanding Swing Line Loans and (y) second, cash
collateralize for the benefit of the applicable Issuing Bank only the Borrowers’
obligations corresponding to such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.13(a) for so long as such Letter of Credit Obligations are outstanding
or (z) make other arrangements satisfactory to the Administrative Agent, and to
the Issuing Banks and the

 

110



--------------------------------------------------------------------------------

Swing Line Lenders, as the case may be, in their sole discretion, to protect
them against the risk of non-payment by such Defaulting Lender; provided that
(A) to the extent that cash collateral has previously been provided pursuant to
this clause (ii) and, a result of a repayment of Revolving Loans or otherwise,
further reallocation of amounts among the Lenders in accordance with clause
(i) above may be made, then, solely to the extent of the amounts so reallocated,
the cash collateral requirement pursuant to this clause (ii) will terminate and
each applicable Issuing bank and the Swing Line Lender will cause any cash
collateral posted with respect to their respective Letter of Credit Obligations
or Swing Line Loans, as the case may be, to be returned to the applicable
Borrower subject to any terms relating to such cash collateral and (B) neither
such reallocation nor any payment pursuant hereto will constitute a waiver or
release of any claim any Borrower, the Administrative Agent, any Issuing Bank,
the Swing Line Lender or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;

(iii) if the Parent Borrower cash collateralizes any portion of such Defaulting
Lender’s Pro Rata Share of the Letter of Credit Obligations pursuant to clause
(ii) above, the Parent Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.10(a)(ii) with respect to such
Defaulting Lender’s Pro Rata Share of the Letter of Credit Obligations during
the period such Defaulting Lender’s Pro Rata Share of the Letter of Credit
Obligations is cash collateralized;

(iv) if a reallocation of the Letter of Credit Obligations among the
Non-Defaulting Lender’s is effected pursuant to clause (i) above, then the fees
payable to the Lenders pursuant to Section 2.10(a)(i) and Section 2.10(a)(ii)
shall be adjusted in accordance with such Non-Defaulting Lenders’ Pro Rata
Shares after giving effect to such reallocation; and

(v) if all or any portion of such Defaulting Lender’s Pro Rata Share of the
Letter of Credit Obligations is neither reallocated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of any Borrower, any Issuing Bank or any other Lender hereunder, all
letter of credit fees payable under Section 2.10(a)(ii) with respect to such
Defaulting Lender’s Pro Rata Share of the Letter of Credit Obligations shall be
payable to the applicable Issuing Bank until and to the extent that such
Defaulting Lender’s Pro Rata Share of the Letter of Credit Obligations is
reallocated and/or cash collateralized; and

(d) notwithstanding anything to the contrary set forth herein, so long as such
Lender is a Defaulting Lender, the Swing Line Lender shall not be required to
fund any Swing Line Loan and no Issuing Bank shall be required to issue, amend
or increase any Letter of Credit, unless the related Letter of Credit Exposure
and the Defaulting Lender’s then outstanding Pro Rata Share of the Letter of
Credit Obligations will be 100% covered by the Revolving Commitments of the
Non-Defaulting Lenders and/or cash collateral will be provided by the Parent
Borrower in accordance with Section 2.21(c), and participating interests in any
newly made Swing Line Loan or any newly issued or increased Letter of Credit
shall be allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).

(e) In the event that the Administrative Agent, the Borrowers, each applicable
Issuing Bank and the Swing Line Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Pro Rata Shares of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than Swing
Line Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Pro Rata Share.

 

111



--------------------------------------------------------------------------------

2.22 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to the applicable Borrower that such
Lender is an Affected Lender or that such Lender is entitled to receive payments
under Section 2.17 (other than clause (d) thereof), 2.18 or 2.19, (ii) the
circumstances which have caused such Lender to be an Affected Lender or which
entitle such Lender to receive such payments shall remain in effect or such
Lender shall not have withdrawn such notice, and (iii) such Lender shall fail to
withdraw such notice within five Business Days after the applicable Borrower’s
request for such withdrawal; or (b) (i) any Lender shall become and remain a
Defaulting Lender and (ii) such Defaulting Lender shall fail to cure the default
as a result of which it has become a Defaulting Lender within five Business Days
after the applicable Borrower’s request that it cure such default; or (c) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Requisite Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to each such Increased-Cost Lender, Defaulting Lender, Non-Consenting
Lender (each, a “Terminated Lender”), the applicable Borrower may, by giving
written notice to the Administrative Agent and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans and its
Revolving Commitments, if any, in full to one or more Eligible Assignees (each,
a “Replacement Lender”) in accordance with the provisions of Section 10.6 and
each Replacement Lender (or failing which, the Borrowers) shall pay any fees
payable thereunder in connection with such assignment; provided, (1) on the date
of such assignment, the Replacement Lender shall pay to such Terminated Lender
an amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Loans of the Terminated Lender, (B) an
amount equal to all unreimbursed drawings that have been funded by such
Terminated Lender, together with all then unpaid interest with respect thereto
at such time and (C) an amount equal to all accrued, but theretofore unpaid fees
owing to such Terminated Lender pursuant to Section 2.10; (2) on the date of
such assignment, the applicable Borrower shall pay any amounts payable to such
Terminated Lender pursuant to Section 2.17(d), 2.18 or 2.19, or otherwise as if
it were a prepayment; (3) to the extent an assignment to such Replacement Lender
would require the consent of the Administrative Agent under Section 10.6, such
Replacement Lender shall be reasonably acceptable to the Administrative Agent;
and (4) in the event such Terminated Lender is a Non-Consenting Lender, each
Replacement Lender shall consent, at the time of such assignment, to each matter
in respect of which such Terminated Lender was a Non-Consenting Lender;
provided, the applicable Borrower may not make such election with respect to any
Terminated Lender that is also an Issuing Bank unless, prior to the
effectiveness of such election, such Borrower shall have caused each outstanding
Letter of Credit issued thereby to be cancelled or shall provide cash collateral
or backstop letters of credit acceptable to such Issuing Bank in an amount equal
to 103% of the applicable Letter of Credit Obligations. Upon the prepayment of
all amounts owing to any Terminated Lender and the termination of such
Terminated Lender’s Revolving Commitments, such Terminated Lender shall no
longer constitute a “Lender” for purposes hereof; provided any rights of such
Terminated Lender to indemnification and to expense reimbursement hereunder
shall survive as to such Terminated Lender. Each Lender agrees that, if it
becomes a Terminated Lender and its rights and claims are assigned hereunder to
a Replacement Lender pursuant to this Section 2.22, it shall execute and deliver
to the Administrative Agent an Assignment Agreement to evidence such assignment,
together with any Revolving Loan Note (if such Loans are evidenced by a
Revolving Loan Note) evidencing the Loans subject to such Assignment Agreement;
provided, however, that the failure of any Terminated Lender to execute an
Assignment Agreement shall not render such assignment invalid.

 

112



--------------------------------------------------------------------------------

2.23 Incremental Facilities.

(a) Parent Borrower may by written notice to the Agents elect to request, prior
to the Revolving Commitment Termination Date, (x) an increase to the applicable
existing Revolving Commitments (any such increase, the “New Revolving
Commitments” and the loans made pursuant thereto, the “New Revolving Loans”), by
an amount (such amount not to be less than $25,000,000 individually (or such
lesser amount which shall be approved by the Administrative Agent) and integral
multiples of $1,000,000 in excess of that amount) not in excess of the sum of
(i) $400,000,000 minus the aggregate principal amount of any other Revolving
Loans incurred pursuant to clause (y) below and (ii) the aggregate principal
amount of all previous or concurrent terminations of Revolving Commitments
pursuant to Section 2.12, in each case not funded with the proceeds of any
long-term Indebtedness or (y) commitments in respect of a Last-Out Facility
(such commitments, “Last-Out Facility Commitments” and together with the New
Revolving Commitments, “Incremental Revolving Commitments”) to make revolving
loans with pricing terms, final maturity date, payment priorities and Borrowing
Base mechanics (as set forth in clause (5) below) and/or upfront or similar fees
different from the Revolving Loans (“Last-Out Incremental Revolving Loans”, and
together with the New Revolving Loans, the “Incremental Revolving Loans”). Each
such notice shall specify (A) the date (each, an “Increased Amount Date”) on
which the applicable Borrower proposes that the Incremental Revolving
Commitments shall be effective, which shall be a date not less than ten
(10) Business Days after the date on which such notice is delivered to the
Agents; and (B) the identity of each Lender or other Person that is an Eligible
Assignee (each, a “New Lender”) to whom the applicable Borrower proposes any
portion of such Incremental Revolving Commitments be allocated and the amounts
of such allocations; provided that any Lender approached to provide all or a
portion of the Incremental Revolving Commitments may elect or decline, in its
sole discretion, to provide an Incremental Revolving Commitment; provided
further that, if applicable, such New Lender shall be subject to the same
consents as would apply to an assignment to such New Lender pursuant to
Section 10.6. Such Incremental Revolving Commitments shall become effective, as
of such Increased Amount Date; provided that (1) no Event of Default shall exist
on such Increased Amount Date before or after giving effect to such Incremental
Revolving Commitments (except in connection with any acquisition or similar
Investment permitted hereunder, where no Event of Default under Sections 8.1(a),
(f) or (g) shall be the standard); (2) the terms of the Incremental Revolving
Commitments (including the Applicable Margin) shall be documented solely as an
increase to the Revolving Commitments, with identical terms; (3) the Incremental
Revolving Commitments shall be effected pursuant to one or more Joinder
Agreements executed and delivered by the applicable Borrower and the
Administrative Agent, and each of which shall be recorded in the Register and
shall be subject to the requirements set forth in Section 2.19(c); (4) the
applicable Borrower shall make any payments required pursuant to Section 2.17(d)
in connection with the Incremental Revolving Commitments; (5) with respect to
any Last-Out Incremental Revolving Loans, (i) such Last-Out Incremental
Revolving Loans shall be secured by a pari passu lien on the Collateral with the
Revolving Loans, but shall be junior in right of payment to all Revolving Loans,
(ii) such Last-Out Incremental Revolving Loans will be incurred on a “first in,
last out” basis vis-à-vis the Revolving Loans, and the borrowing mechanics and
voluntary and mandatory prepayment and commitment reduction provisions herein
may be modified to reflect such “first in, last out” basis, (iii) the Borrowing
Base with respect to such Last-Out Incremental Revolving Loans shall be the same
Borrowing Base that is applicable to the Revolving Loans, except such Borrowing
Base with respect to such Last-Out Incremental Revolving Loans may have a
greater advance rate with respect to the Eligible Accounts and Eligible
Inventory than the advance rates applicable to the Revolving Loans (the
provisions with respect to Last-Out Incremental Revolving Loans contemplated by
subclauses (i), (ii) and (iii) of this clause (5), the “Last-Out Borrowing Base
Mechanics”) and, (iv) the Last-Out Incremental Revolving Loans shall have the
same guarantees as the Revolving Loans, (v) the final maturity date of any
Last-Out Incremental Revolving Loans shall be no earlier than the Maturity Date
of the Revolving Loans (iv) the other terms of such Last-Out Incremental
Revolving Loans shall, other than with respect to advance rates, pricing,
interest rate margins, rate floors, fees and subordination in the “default
waterfall”, be (x) the same as the Revolving Loans or (y) reasonably
satisfactory to the Administrative Agent; and (6) the applicable Borrower shall
deliver or cause to be delivered any legal opinions or other documents
reasonably requested by the Administrative Agent in connection with any such
transaction.

 

113



--------------------------------------------------------------------------------

(b) On any Increased Amount Date on which New Revolving Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(i) each of the Lenders shall assign to each of the New Lenders, and each of the
New Lenders shall purchase from each of the Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by existing Lenders and New Lenders ratably in accordance with
their Revolving Commitments after giving effect to the addition of such New
Revolving Commitments to the Revolving Commitment, (ii) each New Revolving
Commitment shall be deemed for all purposes a Revolving Commitment and each New
Revolving Loan shall be deemed, for all purposes, a Revolving Loan and
(iii) each New Lender shall become a Lender with respect to the New Revolving
Commitment and all matters relating thereto.

(c) The Administrative Agent shall notify Lenders promptly upon receipt of the
applicable Borrower’s notice of each Increased Amount Date and in respect
thereof the New Revolving Commitments and the New Lenders and the respective
interests in such Lender’s Revolving Loans, in each case subject to the
assignments contemplated by this Section. For the avoidance of doubt, this
Agreement and the other Credit Documents may be amended with the consent of the
Administrative Agent, the Parent Borrower and the applicable New Lenders (and
without the consent of any other Lenders) in order to effect the provisions of
Sections 2.23(a), (b) and/or (c) above.

(d) At any time on or prior to the Revolving Commitment Termination Date, the
Parent Borrower may request an extension of the Revolving Commitments (a
“Proposed Extension”) by notice to the Administrative Agent, the Lenders, the
Issuing Banks and the Swing Line Lenders. Each such notice shall specify the
proposed extended revolving commitment termination date (the “Extended
Termination Date”) and any other terms or conditions with respect to the
Proposed Extension. Neither the Administrative Agent nor any Lender, Issuing
Bank or Swing Line Lender shall be obligated in any capacity to provide any such
extension of its Revolving Commitments pursuant to any Proposed Extension or
enter into any negotiations with respect to any Proposed Extension. Each Lender,
Issuing Bank and Swing Line Lender, as applicable, choosing to extend its
Revolving Commitment pursuant to a Proposed Extension (each, an “Extending
Lender”) and the applicable Borrowers may prepare appropriate documentation
necessary to reflect the terms and conditions of the Proposed Extension;
provided that (i) no amendments or modifications to any Credit Documents will be
permitted prior to the Revolving Commitment Termination Date unless the
Administrative Agent, in its sole discretion, consents to any such amendments or
modifications (subject in each case to the requirements of Section 10.5); (ii)
amendments or modifications to any Credit Document shall be permitted with the
consent of the Administrative Agent and the Extending Lenders (but solely to the
extent such amendments and modifications apply only following the Revolving
Commitment Termination Date); and (iii) unless the Administrative Agent has
agreed in its sole discretion to act as the Administrative Agent for the
Extending Lenders following the Revolving Commitment Termination Date, a
successor Administrative Agent shall have been appointed by the Extending
Lenders to act as administrative agent commencing on the Revolving Commitment
Termination Date.

2.24 Protective Advances.

(a) Subject to the limitations set forth below, the Administrative Agent is
authorized (but shall have no obligation to) by the Borrowers and the Lenders,
from time to time following the occurrence and during the continuance of a
Default or Event of Default, in the Administrative Agent’s Permitted Discretion,
to make Loans to the Parent Borrower (each such Loan, a “Protective Advance”),

 

114



--------------------------------------------------------------------------------

which the Administrative Agent, in its Permitted Discretion, deems necessary or
desirable (i) to preserve or protect the Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations or (iii) to pay any other amount chargeable to or
required to be paid by any of the Borrowers to the Agents and the Lenders
pursuant to the terms of this Agreement, including payments of reimbursable
expenses (including costs, fees, and expenses as described in Section 10.2) and
other sums payable under the Credit Documents; provided that (x) no Protective
Advance may remain outstanding for more than 30 days; (y) the aggregate amount
of Protective Advances outstanding at any time shall not exceed the Dollar
Equivalent of $40,000,000; and (z) no Protective Advance shall be made that
would result in the Revolving Credit Exposure of any Lender exceeding such
Lender’s Revolving Commitment; provided further that no Protective Advance shall
result in a Default due to the Borrowers’ failure to comply with Section 2.1 for
so long as such Protective Advance remains outstanding in accordance with the
terms of this paragraph, but solely with respect to the amount of such
Protective Advance. Protective Advances may be made even if the conditions
precedent set forth in Section 3.2 have not been satisfied. The Protective
Advances shall be secured by the Liens in favor of the Collateral Agent (for the
benefit of the Agents, the Lenders and the Issuing Banks) in and to the
Collateral and shall constitute Obligations hereunder. All Protective Advances
shall be Base Rate Borrowings. The Administrative Agent’s authorization to make
Protective Advances may be revoked at any time by the Requisite Lenders. Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s receipt thereof. At any time that there is sufficient
Availability and the conditions precedent set forth in Section 3.2 have been
satisfied, the Administrative Agent may request the Lenders to make a Revolving
Loan, in the currency in which the applicable Protective Advance was
denominated, to repay a Protective Advance. At any other time, the
Administrative Agent may require the Lenders to fund, in the currency in which
the applicable Protective Advance was denominated, their risk participations
described in Section 2.24(b). It is agreed that the Administrative Agent shall
endeavor, but without any obligation, to notify the Parent Borrower promptly
after the making of any Protective Advance.

(b) Upon the making of a Protective Advance by the Administrative Agent in
accordance with the terms hereof, each Lender shall be deemed, without further
action by any party hereto, to have unconditionally and irrevocably purchased
from the Administrative Agent, without recourse or warranty, an undivided
interest and participation in such Protective Advance in proportion to its Pro
Rata Share. From and after the date, if any, on which any Lender is required to
fund its participation in any Protective Advance purchased hereunder, the
Administrative Agent shall promptly distribute to such Lender such Lender’s Pro
Rata Share of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Protective
Advance.

2.25 Specified Refinancing Revolving Loans.

(a) The Parent Borrower may, from time to time after the Closing Date, add one
or more new revolving credit facilities to the Facilities (“Specified
Refinancing Revolving Loans”; and the commitments in respect of such new
revolving loan facilities, the “Specified Refinancing Revolving Commitment”)
pursuant to procedures reasonably specified by any Person appointed by the
Parent Borrower, as agent under such Specified Refinancing Revolving Loans (such
Person (who may be the Administrative Agent, if it so agrees), the “Specified
Refinancing Agent”) and reasonably acceptable to the Parent Borrower, to
refinance (including by extending the maturity) (i) all or any portion of any
Revolving Commitments then outstanding under this Agreement or (ii) all or any
portion of any Incremental Revolving Commitments incurred under Section 2.23, in
each case pursuant to a Refinancing Amendment; provided that such Specified
Refinancing Revolving Loans: (i) will rank pari passu or junior in right of
payment as the other Revolving Loans and Revolving Commitments hereunder;
(ii) will not have obligors other than the Credit Parties or entities who shall
have become Credit Parties (it being understood that the roles of such obligors
as a Borrower or a Guarantor with respect to such obligations may be
interchanged); (iii) will be secured by the Collateral on a first lien “equal
and ratable” basis with the Liens securing the

 

115



--------------------------------------------------------------------------------

Obligations or on a “junior” basis to the Liens securing the Obligations (in
each case pursuant to intercreditor arrangements reasonably satisfactory to the
Specified Refinancing Agent and, if the Specified Refinancing Agent is not the
Administrative Agent, the Administrative Agent); (iv) will have such pricing and
optional prepayment terms as may be agreed by the Parent Borrower and the
applicable Lenders thereof; (v) will have a maturity date that is not, nor
require commitment reductions or amortization, prior to the date that is the
scheduled maturity date of the Revolving Commitments or Incremental Revolving
Commitments being refinanced; (vi) each Borrowing (including any deemed
Borrowings made pursuant to Sections 2.2, 2.3 and 2.24) and participations in
Letters of Credit and Protective Advances and payment shall be allocated pro
rata among the Revolving Commitments, any Incremental Revolving Commitments and
any Specified Refinancing Revolving Commitment (other than of any Specified
Refinancing Revolving Commitment in the form of a Last-Out Facility (as defined
herein, as if the reference therein to Incremental Revolving Loans referred to
Specified Refinancing Revolving Loans)); (vii) subject to clauses (iv) and (v)
above, will have terms and conditions (other than pricing and optional
prepayment and redemption terms) substantially identical to, or (when taken as a
whole) less favorable to the lenders providing such Specified Refinancing
Revolving Commitments, than those applicable the Revolving Commitments or
Incremental Commitments being refinanced (as determined by the Parent Borrower
in good faith) (provided that, at Borrower’s option, delivery of a certificate
of a Responsible Officer of the Parent Borrower to the Specified Refinancing
Agent in good faith at least three Business Days (or such shorter period as may
be agreed by the Specified Refinancing Agent) prior to the incurrence of such
Specified Refinancing Revolving Loans, together with a reasonably detailed
description of the material terms and conditions of such Specified Refinancing
Revolving Loans or drafts of the documentation relating thereto, stating that
the Parent Borrower has determined in good faith that such terms and conditions
satisfy the requirements set forth in this clause (a), shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Specified Refinancing Agent provides notice to the Parent Borrower of its
objection during such three Business Day period (including a reasonable
description of the basis upon which it objects)); and (viii) substantially
concurrently with the establishment of such Specified Refinancing Revolving
Commitments, any outstanding Loans pursuant to the Revolving Commitments or
Incremental Revolving Commitments being refinanced shall be repaid ratably and
all commitments in respect thereof shall be permanently reduced by the amount of
such Specified Refinancing Revolving Commitment. Notwithstanding the forgoing,
any Specified Refinancing Revolving Loans (x) may provide for any additional or
different financial or other covenants or other provisions that (1) are agreed
among the Parent Borrower and the Lenders thereof and applicable only during
periods after the then Latest Maturity Date in effect or (2) are, in
consultation with the Administrative Agent, incorporated into this Agreement (or
any other applicable Credit Document) for the benefit of all existing Lenders
(to the extent applicable to such Lender) without further amendment requirements
and (y) shall not have a principal or commitment amount (or accreted value)
greater than the Loans being refinanced (plus an amount equal to accrued
interest, fees, discounts, premiums and expenses). Any Lender approached to
provide all or a portion of any Specified Refinancing Revolving Loans may elect
or decline, in its sole discretion, to provide such Specified Refinancing
Revolving Loans. To achieve the full amount of a requested issuance of Specified
Refinancing Revolving Loans, the Parent Borrower may also invite additional
Eligible Assignees to become Lenders in respect of such Specified Refinancing
Revolving Loans pursuant to a joinder agreement to this Agreement in form and
substance reasonably satisfactory to the Specified Refinancing Agent and subject
to the consent of the Issuing Banks. For the avoidance of doubt, any allocations
of Specified Refinancing Revolving Loans shall be made at the Parent Borrower’s
sole discretion, and the Parent Borrower will not be obligated to allocate any
Specified Refinancing Revolving Loans to any Lender.

(b) The effectiveness of any Refinancing Amendment shall be subject to
conditions as are mutually agreed with the participating Lenders providing such
Specified Refinancing Revolving Loans and to the extent reasonably requested by
the Specified Refinancing Agent, receipt by the Specified Refinancing Agent of
legal opinions, board resolutions, officers’ certificates and/or reaffirmation
agreements with respect to the Parent Borrower and the other Credit Parties,
including any supplements or

 

116



--------------------------------------------------------------------------------

amendments to the Collateral Documents providing for such Specified Refinancing
Revolving Loans to be secured thereby, consistent with those delivered on the
Closing Date under Section 3.1 or delivered from time to time pursuant to
Section 5.11, 5.13 and/or Section 5.14 (other than changes to such legal
opinions resulting from a change in Law, change in fact or change to counsel’s
form of opinion). The Lenders hereby authorize the Specified Refinancing Agent
to enter into amendments to this Agreement and the other Credit Documents with
the Parent Borrower as may be necessary in order to establish new tranches of
Specified Refinancing Revolving Loans and to make such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Specified
Refinancing Agent and the Parent Borrower in connection with the establishment
of such new tranches, in each case on terms consistent with and/or to effect the
provisions of this Section 2.25.

(c) Each class of Specified Refinancing Revolving Loans incurred under this
Section 2.25 shall be in an aggregate principal amount that is (x) not less
$5,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(d) The Specified Refinancing Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Specified Refinancing Revolving Loans
incurred pursuant thereto (including the addition of such Specified Refinancing
Revolving Loans as separate “Facilities” hereunder and treated in a manner
consistent with the Facilities being refinanced, including for purposes of
prepayments and voting). Any Refinancing Amendment may, without the consent of
any Person other than the Parent Borrower, the Specified Refinancing Agent and
the Lenders providing such Specified Refinancing Revolving Loans, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of the Specified Refinancing Agent and
the Parent Borrower, to effect the provisions of or consistent with this
Section 2.25. If the Specified Refinancing Agent is not the Administrative
Agent, the actions authorized to be taken by the Specified Refinancing Agent
herein shall be done in consultation with the Administrative Agent and, with
respect to the preparation of any documentation necessary or appropriate to
carry out the provisions of this Section 2.25 (including amendments to this
Agreement and the other Credit Documents), any comments to such documentation
reasonably requested by the Administrative Agent shall be reflected therein.

SECTION 3. CONDITIONS PRECEDENT

3.1 Closing Date. The effectiveness of this Agreement and the obligation of each
Lender to make a Credit Extension hereunder on the Closing Date is subject to
the satisfaction or waiver of the following conditions on or before the Closing
Date:

(a) The Administrative Agent shall have received all of the following, each of
which shall be originals or facsimiles or “pdf” files (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Credit Party, each dated as of the Closing Date (or, in
the case of certificates of governmental officials, as of a recent date before
the Closing Date), each in form and substance satisfactory to the Administrative
Agent, and each accompanied by their respective required schedules and other
attachments (and set forth thereon shall be all required information with
respect to Holdings and the Borrowers, giving effect to the Transactions):

(i) executed counterparts of (A) this Agreement from Holdings and each Borrower,
(B) the Holdings Guaranty from Holdings, (C) the Subsidiary Guaranty from the
Subsidiary Guarantors, (D) the Intercompany Subordination Agreement from each
Borrower and each Guarantor and (E) the Term Loan Credit Agreement from Holdings
and the Parent Borrower;

 

117



--------------------------------------------------------------------------------

(ii) the Security Agreement, duly executed by the Credit Parties, together with
(1) evidence that certificates, if any, representing the Pledged Interests
accompanied by undated stock powers executed in blank (or stock transfer forms,
as applicable) and instruments evidencing the Pledged Debt indorsed in blank (or
instrument of transfer, as applicable) shall have been delivered to the Term
Loan Agent pursuant to the Term Loan Credit Agreement and the Intercreditor
Agreement and (2) copies of proper financing statements, filed or duly prepared
for filing under the Uniform Commercial Code in all United States jurisdictions
that the Collateral Agent may deem reasonably necessary in order to perfect and
protect the Liens on assets of each such Credit Party created under the Security
Agreement, covering the Collateral described in the Security Agreement;

(iii) an Intellectual Property Security Agreement, duly executed by each Credit
Party that owns intellectual property that is required to be pledged in
accordance with the Security Agreement;

(iv) a Note executed by each Borrower in favor of each Lender requesting a Note
reasonably in advance of the Closing Date;

(v) a Perfection Certificate, duly executed by each Credit Party;

(vi) the Intercreditor Agreement, duly executed by each Credit Party;

(vii) all other documents and instruments required to create and perfect the
Collateral Agent’s security interest in the Collateral shall have been executed
by Holdings and the other Credit Parties and delivered and, if applicable, shall
be in proper form for filing (including receipt of duly executed payoff letters
and UCC-3 termination statements in connection with the Refinancing);

(viii) a Funding Notice or Issuance Notice in each case relating to the initial
Credit Extension;

(ix) a Solvency Certificate;

(x) such documents and certifications (including Organizational Documents and,
if applicable, good standing certificates) as the Administrative Agent may
reasonably require to evidence (A) the identity, authority and capacity of each
Responsible Officer of the Credit Parties acting as such in connection with this
Agreement and the other Credit Documents and (B) that Holdings, the Borrowers
and each Subsidiary Guarantor is duly organized or formed, and that each of them
is validly existing and, to the extent applicable, in good standing, except to
the extent that failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect;

(xi) (A) an opinion of Latham & Watkins LLP, special New York counsel to
Holdings, the Borrowers and the Subsidiary Guarantors, addressed to each Secured
Party and (B) opinions of local counsel for Holdings, the Borrowers and the
Subsidiary Guarantors listed on Schedule I hereto, in each case, in form and
substance reasonably satisfactory to the Administrative Agent; and

 

118



--------------------------------------------------------------------------------

(xii) a certificate of a Responsible Officer of the Parent Borrower certifying
that the conditions set forth in Section 3.1(b), 3.1(c) and 3.1(d) have been
satisfied.

Notwithstanding anything herein to the contrary, it is understood that to the
extent that any Collateral (other than UCC Filing Collateral or Stock
Certificates) that cannot be provided and/or perfected on the Closing Date after
Holdings’ and the Parent Borrower’s use of commercially reasonable efforts to do
so, the provision and/or perfection of such Collateral shall not constitute a
condition precedent for purposes of this Section 3.1, but instead shall be
required to be delivered after the Closing Date in accordance with Section 5.20.
For purposes of this paragraph, “UCC Filing Collateral” means Collateral,
including Collateral constituting investment property, for which a security
interest can be perfected by filing a UCC-1 financing statement. “Stock
Certificates” means certificates representing Capital Stock of the Parent
Borrower and the wholly owned Domestic Subsidiaries of the Credit Parties (other
than Immaterial Subsidiaries) (provided that Holdings and the Parent Borrower
shall not be required to deliver Stock Certificates constituting Excluded
Capital Stock).

(b) Since November 8, 2018, there shall not have occurred there shall not have
occurred any Effect (as defined in the Acquisition Agreement) that has had or is
reasonably likely to have, individually or in the aggregate, a Company Material
Adverse Effect (as defined in the Acquisition Agreement).

(c) The Arris Acquisition shall have been consummated or, substantially
concurrently with the initial borrowing under this Agreement, shall be
consummated, in all material respects in accordance with the terms of the
Acquisition Agreement (whether, for the avoidance of doubt, by means of a
“Scheme” (as defined in the Acquisition Agreement as in effect on the date
hereof) or a Takeover Offer, and provided that for purposes of the foregoing an
acquisition effected by means of a Takeover Offer shall be deemed to occur upon
the Takeover Offer having been declared or become unconditional in all respects
with respect to at least 90% of all of the equity interests of Arris), without
giving effect to any modifications, amendments, consents or waivers thereto that
in the aggregate are material and adverse to the Lenders or the Arrangers
without the prior consent of the Arrangers (which consent shall not be
unreasonably withheld, delayed or conditioned, it being understood that any
change to the definition of Company Material Adverse Effect contained in the
Acquisition Agreement shall be deemed to be material and adverse to the
Arrangers). For purposes of the foregoing condition, it is hereby understood and
agreed that any change in the purchase price (or amendment to the Acquisition
Agreement related thereto) in connection with the Arris Acquisition shall not be
deemed to be material and adverse to the interests of the Lenders and the
Arrangers; provided that (A) any reduction of the purchase price shall be
allocated to a reduction in any amounts to be funded under the Closing Date
Senior Notes and (B) an increase in purchase price shall not be deemed to be
materially adverse to the Lenders or Arrangers so long as such increase is not
funded by Indebtedness for borrowed money or Disqualified Stock of the Parent
Borrower or any of its Subsidiaries (other than an Upsized Facility (as defined
in the Fee Letter)); provided, further, that in each case the Arrangers shall be
deemed to have consented to such modification, amendment, consent or waiver
unless they shall object thereto in writing (including via email) within three
Business Days of receipt of written notice of such modification, amendment,
consent or waiver.

(d) The Refinancing shall have been consummated substantially concurrently with
the initial borrowing under this Agreement.

(e) The Specified Acquisition Agreement Representations and the Specified
Representations shall be true and correct in all material respects.

 

119



--------------------------------------------------------------------------------

(f) The Arrangers shall have received (a) audited consolidated balance sheets
and the related consolidated statements of operations and comprehensive income
(loss), stockholders’ equity and cash flows of Holdings as of the end of and for
the fiscal years ended December 31, 2015, December 31, 2016 and December 31,
2017 and for any other fiscal year ended at least 90 days prior to the Closing
Date, (b) audited consolidated balance sheets and the related consolidated
statements of income (loss), comprehensive income (loss), stockholders’ equity
and cash flows of Arris as of and for the fiscal years ended December 31, 2015,
December 31, 2016 and December 31, 2017 and for any other fiscal year ended at
least 90 days prior to the Closing Date (clauses (a) and (b), the “Audited
Financial Statements”), (c) unaudited consolidated balance sheets and the
related consolidated statements of operations and comprehensive income (loss)
and cash flows of Holdings as of the end of and for any fiscal quarter ended at
least 45 days prior to the Closing Date (other than the fourth quarter, in which
case 90 days prior to the Closing Date) and (d) unaudited consolidated balance
sheets and the related consolidated statements of operations, comprehensive
income (loss) and cash flows of Arris as of the end of and for any fiscal
quarter ended at least 45 days prior to the Closing Date (other than the fourth
quarter, in which case 90 days prior to the Closing Date) (clauses (c) and (d),
the “Unaudited Financial Statements”).

(g) The Arrangers shall have received a pro forma combined balance sheet and
related pro forma combined statement of income of Holdings and its consolidated
subsidiaries as of and for the 12-month period ending on the last day of the
most recently completed four fiscal quarter period for which historical
financial statements of Holdings and Arris are provided pursuant to clause
(f) above, prepared so as to give effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such other financial statements)
which need not be prepared in compliance with Regulation S-X, or include
adjustments for purchase accounting.

(h) The Closing Date Preferred Equity shall have been issued substantially
concurrently with the effectiveness of this Agreement.

(i) All fees required to be paid on the Closing Date pursuant to this Agreement
and any Fee Letter and reasonable, documented out-of-pocket expenses required to
be paid on the Closing Date pursuant to this Agreement and any Fee Letter, to
the extent invoiced at least five Business Days prior to the Closing Date (or
such later date as the Parent Borrower may reasonably agree) shall have been
paid (which amounts may be offset against the proceeds of any Loans hereunder or
under the Term Loan Credit Agreement).

(j) The Lenders shall have received at least three Business Days prior to the
Closing Date all documentation and other information about Holdings, the
Borrowers and each Subsidiary Guarantor as has been reasonably requested in
writing at least ten Business Days prior to the Closing Date by such Lenders
that they reasonably determine is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act, including, to the extent a
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification.

(k) The Administrative Agent shall have received a Borrowing Base Certificate,
calculated as of February 28, 2019, which meets the requirements of
Section 5.1(m)(i).

(l) The Parent Borrower shall have issued, and received aggregate gross proceeds
from, the Closing Date Senior Notes in an amount equal to $3,750,000,000.

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.

 

120



--------------------------------------------------------------------------------

3.2 Conditions Precedent to Each Credit Extension After the Closing Date. The
obligation of each Lender to make any Loan, or Issuing Bank to issue any Letter
of Credit, on any Credit Date, is subject to the satisfaction, or waiver in
accordance with Section 10.5, of the following conditions precedent:

(a) the Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be;

(b) after making the Credit Extensions requested on such Credit Date, the
Revolving Credit Outstandings shall not exceed the Maximum Credit then in
effect;

(c) as of such Credit Date, the representations and warranties contained herein
and in the other Credit Documents shall be true and correct in all material
respects on and as of that Credit Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date;

(d) as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute a Default or an Event of Default; and

(e) on or before the date of issuance of any Letter of Credit, the
Administrative Agent shall have received all other information required by the
applicable Issuance Notice, and such other documents or information as the
applicable Issuing Bank may reasonably require in connection with the issuance
of such Letter of Credit.

SECTION 4. REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the Issuing Banks to enter into this
Agreement and to make each Credit Extension to be made thereby, each Covenant
Party represents and warrants to each Lender and each Issuing Bank, on the
Closing Date and on each Credit Date, that the following statements are true and
correct:

4.1 Existence, Qualification and Power; Compliance with Laws. Each Credit Party
and each of its Restricted Subsidiaries (a) is a Person duly organized or
formed, validly existing and (to the extent applicable in the relevant
jurisdiction) in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Credit Documents, in each case, to which
it is a party, (c) is duly qualified and (to the extent applicable in the
relevant jurisdictions) is in good standing under the Laws of each jurisdiction
where its ownership, lease or operation of properties or the conduct of its
business requires such qualification, (d) is in compliance with all Laws and
(e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case
referred to in clause (a) (other than with respect to the Parent Borrower),
(b)(i) (other than with respect to the Parent Borrower), (c), (d) or (e), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

4.2 Authorization; No Contravention. The execution, delivery and performance by
each Credit Party of each Credit Document, to which such Person is a party, and
the consummation of the Transactions, are within such Credit Party’s corporate
or other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not (a) contravene the terms of any of such
Person’s Organizational Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 6.1), or require any payment to be made

 

121



--------------------------------------------------------------------------------

under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its Restricted
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any material Law; in each case, except with
respect to any violation, breach or contravention or payment (but not creation
of Liens), to the extent that such violation, conflict, breach, contravention or
payment could not reasonably be expected to have a Material Adverse Effect.

4.3 Governmental Authorization; Other Consents. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement or any other Credit Document, or for
the consummation of the Transactions, (b) the grant by any Credit Party of the
Liens granted by it pursuant to the Collateral Documents or (c) the perfection
or maintenance of the Liens created under the Collateral Documents (including
the priority thereof) as required or permitted by the terms thereof, except for
(x) filings and registrations necessary to perfect the Liens on the Collateral
granted by the Credit Parties or any Restricted Subsidiary in favor of the
Secured Parties consisting of UCC financing statements, filings in the United
States Patent and Trademark Office and the United States Copyright Office,
(y) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect and (z) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure of which to obtain or make
could not reasonably be expected to have a Material Adverse Effect.

4.4 Binding Effect. This Agreement and each other Credit Document has been duly
executed and delivered by each Credit Party that is party thereto. This
Agreement and each other Credit Document constitutes a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is
party thereto in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, examinorship, receivership,
moratorium or other laws affecting creditors’ rights generally and by general
principles of equity.

4.5 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present in all material respects the
financial condition of the entities to which they relate as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.

(b) The Unaudited Financial Statements delivered to the Administrative Agent on
or prior to the Closing Date, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal quarters and
pro forma periods (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein and (ii) fairly present in all material respects the financial condition
of Holdings and its Restricted Subsidiaries or Arris, as applicable, as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

(c) Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

122



--------------------------------------------------------------------------------

(d) The consolidated pro forma balance sheet of Holdings and its consolidated
Restricted Subsidiaries as of December 31, 2018 and the related consolidated pro
forma statements of income and cash flows of Holdings and its consolidated
Restricted Subsidiaries for the twelve-month period then ended, certified by the
chief financial officer or treasurer of the Parent Borrower in his or her
capacity as such, copies of which have been furnished to each Lender, fairly
present in all material respects the consolidated pro forma financial condition
of Holdings and its consolidated Restricted Subsidiaries as at such date and the
consolidated pro forma results of operations of Holdings and its consolidated
Restricted Subsidiaries for the period ended on such date, in each case on an
unaudited Pro Forma Basis giving effect to the Transactions.

4.6 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Parent Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Holdings, the Parent Borrower or any of its Restricted
Subsidiaries or against any of their properties or revenues that either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

4.7 Use of Proceeds. The Borrowers will only use the proceeds of the Revolving
Loans (x) on the Closing Date, (i) to finance any original issue discount
required by the Fee Letter to be paid on the Closing Date with respect to the
Term Loan Facility and the Closing Date Senior Notes, (ii) to refinance any
amounts outstanding under the Existing ABL Credit Agreement, (iii) to finance
the Transactions and pay Transaction Costs and (iv) for working capital
purposes; provided that the amounts described in clauses (iii) and (iv) shall in
the aggregate not exceed $150,000,000 and (y) after the Closing Date, for
working capital and general corporate purposes of Parent Borrower and its
Restricted Subsidiaries, including capital expenditures, Restricted Payments and
Investments permitted hereunder.

4.8 Ownership of Property; Liens.

(a) Each Credit Party and each of its Restricted Subsidiaries has good record
and indefeasible title in fee simple (or local law equivalent) to, or valid
leasehold interests in, all real property necessary in the ordinary conduct of
its business, free and clear of all Liens except for minor defects in title that
do not materially interfere with its ability to conduct its business or to
utilize such assets for their intended purposes and Liens permitted by
Section 6.1, in each case, except as could not reasonably be expected to have a
Material Adverse Effect.

(b) [reserved].

(c) [reserved].

(d) [reserved].

4.9 Environmental Compliance. Except as disclosed in Schedule 4.9:

(a) There are no Environmental Claims against Holdings, the Parent Borrower or
any of its Restricted Subsidiaries and none of Holdings, the Parent Borrower or
any Restricted Subsidiary knows of any basis for any Environmental Claim and
their respective businesses, operations and properties are in compliance with
applicable Environmental Laws; in each case, except as could not, or where such
failure to be in compliance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

123



--------------------------------------------------------------------------------

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) none of the properties currently or formerly owned or operated by
any Credit Party or any of its Restricted Subsidiaries is listed or, to the
knowledge of the Borrowers, proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list; (ii) there are no and, to the
knowledge of the Borrowers, never have been any underground or aboveground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or Released
on any property currently owned or operated by any Credit Party or any of its
Restricted Subsidiaries; (iii) there is no asbestos or asbestos-containing
material on or at any property currently owned or operated by any Credit Party
or any of its Restricted Subsidiaries requiring investigation, remediation,
mitigation, removal, or assessment, or other response, remedial or corrective
action, pursuant to Environmental Laws; and (iv) there have been no Releases of
Hazardous Materials on, at, under or from any property currently or, to the
knowledge of the Credit Parties, formerly owned or operated by any Credit Party
or any of its Restricted Subsidiaries.

(c) The properties currently owned or operated by any Credit Party or any of its
Restricted Subsidiaries do not contain any Hazardous Materials in amounts or
concentrations which (i) constitute a violation of, (ii) require response or
other corrective action under, or (iii) could be reasonably expected to give
rise to liability under, Environmental Laws, which violations, response or other
corrective actions and liabilities, in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

(d) None of Holdings, the Parent Borrower or any of its Restricted Subsidiaries
is undertaking, and has not completed, either individually or together with
other parties, any investigation, response or other corrective action relating
to any actual or threatened Release of Hazardous Materials at any location,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law, except for such investigation, response
or other corrective action that, in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(e) All Hazardous Materials generated, used, treated, handled, or stored at, or
transported or arranged for transport to or from, any property or facility
currently or, to the knowledge of the Borrowers, formerly owned or operated by
Holdings, the Parent Borrower or any of its Restricted Subsidiaries have been
disposed of in a manner that would not reasonably be expected to result in a
Material Adverse Effect.

4.10 Taxes. Holdings, the Parent Borrower and each of their Restricted
Subsidiaries has filed all federal, state, local, foreign and other tax returns
and reports required to be filed, and have paid all federal, state, local,
foreign and other taxes, assessments, fees and other governmental charges levied
or imposed upon it or its properties, income or assets otherwise due and payable
(including in its capacity as a withholding agent), except those (a) which are
being contested in good faith by appropriate proceedings diligently conducted
that stay the enforcement of the tax in question and for which adequate reserves
have been provided in accordance with GAAP or (b) with respect to which the
failure to make such filing or payment could not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect. There is no
proposed tax assessment, deficiency or other claim against Parent Borrower or
any of its Restricted Subsidiaries except (i) those being actively contested by
Parent Borrower or such Restricted Subsidiary in good faith and by appropriate
proceedings diligently conducted that stay the enforcement of the tax in
question and for which adequate reserves have been provided in accordance with
GAAP or (ii) those would not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.

4.11 ERISA Compliance.

(a) Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) each Plan is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other federal or state Laws, and (ii) each Plan that is intended to be
qualified under Section 401(a) of the Internal Revenue Code may rely upon an
opinion letter for a prototype plan or

 

124



--------------------------------------------------------------------------------

has received a favorable determination letter from the Internal Revenue Service
to the effect that the form of such Plan is qualified under Section 401(a) of
the Internal Revenue Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Internal Revenue Code, or an application for such a letter
is currently being processed by the Internal Revenue Service with respect
thereto, and to the knowledge of any Credit Party, nothing has occurred that
would prevent, or cause the loss of, such tax-qualified status.

(b) There are no pending or, to the knowledge of any Credit Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no “prohibited transaction” (within the meaning of
Section 4975 of the Internal Revenue Code or Section 406 or 407 of ERISA and not
otherwise exempt under Section 408 of ERISA) and no violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred and no Credit Party is aware of any fact,
event or circumstance that could reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) no Pension Plan has any
Unfunded Pension Liability as of the Pension Plan’s most recent valuation date;
(iii) neither any Credit Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither any Credit Party nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; (v) neither any Credit Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA; and (vi) no Pension Plan has been terminated by the plan administrator
thereof, nor by PBGC, and no event or circumstance has occurred or exists that
could reasonably be expected to cause the PBGC to institute proceedings under
Title IV of ERISA to terminate any Pension Plan, except with respect to each of
the foregoing clauses of this Section 4.11(c), as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

(d) With respect to each scheme or arrangement related to retirement or pension
obligations mandated by a government other than the United States (a “Foreign
Government Scheme or Arrangement”) and with respect to each retirement or
pension plan maintained or contributed to by any Credit Party that is not
subject to United States law (a “Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices,
except for any failure that could not reasonably be expected to have a Material
Adverse Effect;

(ii) the Fair Market Value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the Closing Date, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles except for any underfunding
that could not reasonably be expected to have a Material Adverse Effect; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities, except as could not reasonably be expected to have a
Material Adverse Effect.

 

125



--------------------------------------------------------------------------------

4.12 Subsidiaries; Capital Stock. As of the Closing Date, each Credit Party has
no Restricted Subsidiaries other than those specifically disclosed in Schedule
4.12, and all of the outstanding Capital Stock in such Subsidiaries that are
owned by a Credit Party have been validly issued, are fully paid and
non-assessable (to the extent such concepts are applicable in the relevant
jurisdiction) and are owned free and clear of all Liens except Permitted Liens.

4.13 Margin Regulations; Investment Company Act.

(a) The Parent Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock.

(b) None of the Parent Borrower, any Person controlling the Parent Borrower, or
any Restricted Subsidiary is or is required to be registered as an “investment
company” as defined in the Investment Company Act of 1940.

4.14 Disclosure. As of the Closing Date, no report, financial statement,
certificate or other written information furnished by or on behalf of any Credit
Party (other than projected financial information, pro forma financial
information and information of a general economic or industry nature) to any
Agent or any Lender in connection with the Transactions and the negotiation of
this Agreement or delivered hereunder or any other Credit Document (as modified
or supplemented by other information so furnished), when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein (when taken as a whole), in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected and pro forma financial information,
the Parent Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time of
preparation and delivery, it being understood that such projections may vary
from actual results and that such variances may be material. As of the Closing
Date, the information included in the Beneficial Ownership Certification, if
applicable, is, to the knowledge of the Borrowers, true and correct in all
respects.

4.15 Compliance with Laws. Each of the Credit Parties and its Restricted
Subsidiaries is in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

4.16 Intellectual Property; Licenses, Etc. Each Credit Party owns, licenses or
possesses the right to use all of the trademarks, service marks, trade names,
copyrights, patents, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are necessary for the operation of their
respective businesses, as currently conducted, and such IP Rights do not
conflict with the rights of any other Person, except to the extent such failure
to own, license or possess or such conflicts, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Set forth on Schedule 4.16 is a complete and accurate list of all material
registered or applications to register IP Rights owned or

 

126



--------------------------------------------------------------------------------

exclusively licensed by each Credit Party as of the Closing Date. The conduct of
the business of any Credit Party as currently conducted or as contemplated to be
conducted does not infringe upon or violate any rights held by any other Person
except for such infringements and violations which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
No claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Parent Borrower, threatened in writing which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

4.17 Solvency. On the Closing Date, after giving effect to the Transactions, the
Parent Borrower and its Subsidiaries on a consolidated basis, are Solvent.

4.18 EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

4.19 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans, other than those listed on Schedule 4.19, covering the
employees of Holdings, the Parent Borrower or any of its Restricted Subsidiaries
as of the Closing Date and, except as could not reasonably be expected to result
in a Material Adverse Effect, neither the Parent Borrower nor any Restricted
Subsidiary has suffered any strikes, walkouts or work stoppages.

4.20 Perfection, Etc.

(a) The Security Agreement is effective to create in favor of the Collateral
Agent for the benefit of the Secured Parties, legal, valid and enforceable Liens
on, and security interests in, the Security Agreement Collateral and, (i) when
financing statements and other filings in appropriate form are filed in the
offices specified on Schedule 4.20 and (ii) upon the taking of possession or
control by the Collateral Agent of the Security Agreement Collateral with
respect to which a security interest may be perfected by possession or control
(which possession or control shall be given to the Collateral Agent to the
extent possession or control by the Collateral Agent is required by the Security
Agreement), the Liens created by the Security Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the Grantors in the Security Agreement Collateral to the extent perfection is
required in accordance with the terms of the Security Agreement (other than such
Security Agreement Collateral in which a security interest cannot be perfected
under the UCC as in effect at the relevant time in the relevant jurisdiction by
the filing of a financing statement or possession or control by the secured
party), in each case subject to (i) no Liens other than Liens permitted under
the Credit Documents and (ii) the terms of the Intercreditor Agreement.

(b) When each Intellectual Property Security Agreement or a short form thereof
is filed in the United States Patent and Trademark Office and the United States
Copyright Office and financing statements and other filings in appropriate form
are filed in the offices specified on Schedule 4.20, the Liens created by such
Intellectual Property Security Agreement shall constitute fully perfected Liens
on, and security interests in, all right, title and interest of the Grantors
thereunder in such of the Intellectual Property as consists of Patents and
Trademarks (each, as defined in the Security Agreement) registered or applied
for with the United States Patent and Trademark Office or Copyrights (as defined
in the Security Agreement) registered or applied for with the United States
Copyright Office, as the case may be, in each case to the extent perfection is
required in accordance with the terms of the Security Agreement and in each case
subject to no Liens other than Liens permitted under the Credit Documents (it
being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered patents, patent applications and copyrights
acquired by the Credit Parties after the Closing Date).

 

127



--------------------------------------------------------------------------------

(c) Each Collateral Document delivered pursuant to Section 3.1 or 5.11, as
applicable, creates in favor of the Collateral Agent, for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, all of the Credit Parties’ right, title and interest in and to the
Collateral described thereunder, and such Collateral Document constitutes fully
perfected Liens on, and security interests in, all right, title and interest of
the Credit Parties in such Collateral (to the extent intended to be created
thereby and required to be perfected under the Credit Documents), in each case
subject to no Liens other than the Liens permitted under the Credit Documents.

4.21 PATRIOT Act. To the extent applicable, each of Holdings and its Restricted
Subsidiaries and each Unrestricted Subsidiary is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act.

4.22 Anti-Corruption Laws and Sanctions. The Parent Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Parent Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Parent Borrower, its Subsidiaries and, to the knowledge of the Parent Borrower,
their respective officers, employees, directors and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) the Parent Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Parent
Borrower, any agent of the Parent Borrower or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person, or engaged in any transactions or dealings with
a Sanctioned Person or in a Sanctioned Country. No Borrowing or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement will
(i) directly or indirectly fund, finance, or facilitate any activities, business
or transaction of or with a Sanctioned Person, or in any Sanctioned Country, or
(ii) be used in any other manner that would result in a violation of
Anti-Corruption Laws or Sanctions.

4.23 Borrowing Base Certificate. At the time of delivery of each Borrowing Base
Certificate, assuming that any eligibility criterion that requires the approval
or satisfaction of the Administrative Agent has been approved by or is
satisfactory to the Administrative Agent, each Account reflected therein as
eligible for inclusion in the Borrowing Base is an Eligible Account and the
Inventory reflected therein as eligible for inclusion in the Borrowing Base
constitutes Eligible Inventory.

SECTION 5. AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that so long as any Revolving Commitment
is in effect and until payment in full of all Obligations under the Credit
Documents (other than Contingent Obligations and obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements) and
cancellation, expiration, cash collateralization or backstop (on terms and
conditions acceptable to the Administrative Agent) of all Letters of Credit,
each Credit Party shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Section 5.

5.1 Financial Statements and Other Reports. Parent Borrower will deliver to the
Administrative Agent (for further distribution to the Lenders):

(a) Quarterly Financial Statements. within forty-five (45) days after the end of
each of the first three (3) fiscal quarters of each fiscal year of the Parent
Borrower, a consolidated balance sheet of the Parent Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the

 

128



--------------------------------------------------------------------------------

portion of the fiscal year then ended, in each case with all consolidating
information regarding Parent Borrower and its Restricted Subsidiaries required
to reflect the adjustments necessary to eliminate the accounts of any
Unrestricted Subsidiaries from such consolidated financial statements, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Parent Borrower as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Parent Borrower and its Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes, together
with a customary management discussion and analysis.

(b) Annual Financial Statements. within ninety (90) days after the end of each
fiscal year of the Parent Borrower, a consolidated balance sheet of the Parent
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, in each case with all consolidating information
regarding Parent Borrower and its Restricted Subsidiaries required to reflect
the adjustments necessary to eliminate the accounts of any Unrestricted
Subsidiaries from such consolidated financial statements, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of Ernst & Young LLP or any other independent certified
public accountant of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification, exception or
explanatory paragraph or any qualification, exception or explanatory paragraph
as to the scope of such audit (other than any such exception, qualification or
explanatory paragraph that is expressly solely with respect to, or expressly
resulting solely from, (i) an upcoming maturity date under the Revolving Credit
Facility or other Indebtedness that is scheduled to occur within one year from
the time such report and opinion are delivered, (ii) any potential inability to
satisfy a financial maintenance covenant on a future date or in a future period
or (iii) the activities, operations, financial results, assets or liabilities of
any Unrestricted Subsidiary), together with a customary management discussion
and analysis.

Notwithstanding the foregoing, (i) in the event that the Parent Borrower
delivers to the Administrative Agent a Quarterly Report for Parent Borrower on
Form 10-Q for such fiscal quarter, as filed with the SEC, within 45 days after
the end of such fiscal quarter, such Form 10-Q shall satisfy all requirements of
paragraph (a) of this Section to the extent that it contains the information
required by such paragraph (a) and (ii) in the event that the Parent Borrower
delivers to the Administrative Agent an Annual Report for Parent Borrower on
Form 10-K for such Fiscal Year, as filed with the SEC, within 90 days after the
end of such Fiscal Year, such Form 10-K shall satisfy all requirements of
paragraph (b) of this Section to the extent that it contains the information
required by such paragraph (b) and does not contain any “going concern” or like
qualification, exception or explanatory paragraph or qualification or any
exception or explanatory paragraph as to the scope of such audit (other than any
such exception, qualification or explanatory paragraph that is expressly solely
with respect to, or expressly resulting solely from, (i) an upcoming maturity
date under the Revolving Credit Facility or other Indebtedness that is scheduled
to occur within one year from the time such report and opinion are delivered,
(ii) any potential inability to satisfy a financial maintenance covenant on a
future date or in a future period or (iii) the activities, operations, financial
results, assets or liabilities of any Unrestricted Subsidiary); in each case to
the extent that information contained in such 10-Q or 10-K satisfies the
requirements of paragraphs (a) or (b) of this Section, as the case may be.

The information required by Section 5.1(a) or (b) may be included in materials
furnished pursuant to the remaining clauses of this Section 5.1, but the
foregoing shall not be in derogation of the obligation of the Parent Borrower to
furnish the information and materials described in Sections 5.1(a) and (b) above
at the times specified therein.

 

129



--------------------------------------------------------------------------------

The Parent Borrower will be permitted to satisfy its obligations with respect to
financial information relating to the Parent Borrower described in clauses
(a) and (b) above by furnishing financial information relating to Holdings;
provided that the same is accompanied by consolidating information that explains
in reasonable detail the differences between the information relating to
Holdings and any of its Subsidiaries other than the Parent Borrower and its
Subsidiaries, on the one hand, and the information relating to the Parent
Borrower, the Subsidiary Guarantors and the other Restricted Subsidiaries of the
Parent Borrower on a standalone basis, on the other hand.

(c) Compliance Certificate. No later than five days after the delivery of
financial statements pursuant to Sections 5.1(a) and 5.1(b), a duly executed and
completed Compliance Certificate, including, in each case, a calculation of the
Covenant Fixed Charge Coverage Ratio for each period for which such Compliance
Certificate relates, together with a Financial Officer Certification in respect
thereof.

(d) [reserved].

(e) Notice of Default. Promptly upon any Responsible Officer of Parent Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Parent Borrower or any
Borrower with respect thereto; or (ii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Responsible Officer specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, default, event or condition, and what action Parent
Borrower or any of its Restricted Subsidiaries has taken, is taking and proposes
to take with respect thereto.

(f) Notice of Litigation. Promptly upon any Responsible Officer of Parent
Borrower obtaining knowledge of (i) the institution of any Adverse Proceeding
not previously disclosed in writing by a Borrower to the Administrative Agent,
or (ii) any material development in any Adverse Proceeding that, in the case of
either clause (i) or (ii) could reasonably be expected to have a Material
Adverse Effect, or seeks to enjoin or otherwise prevent the consummation of the
Transactions, written notice thereof together with such other information as may
be reasonably available to Parent Borrower or such Borrower to enable the
Administrative Agent and its counsel to evaluate such matters.

(g) ERISA. Promptly, after a Responsible Officer of a Borrower or any Guarantor
has obtained knowledge thereof, notify the Administrative Agent of the
occurrence of any ERISA Event, where there is any reasonable likelihood of the
imposition of liability on any Credit Party as a result thereof that would be
reasonably expected to have a Material Adverse Effect.

(h) SEC or Similar Correspondence. Promptly, after receipt thereof by any Credit
Party or any Subsidiary thereof, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any material investigation or other material inquiry by
such agency regarding financial or other operational results of any Credit Party
or any Subsidiary thereof;

(i) [reserved].

(j) [reserved].

(k) [reserved].

(l) [reserved].

 

130



--------------------------------------------------------------------------------

(m) Borrowing Base Determination.

(i) (A) Not later than twenty days after the end of each fiscal month commencing
with the fiscal month ended March 31, Parent Borrower shall deliver a Borrowing
Base Certificate, together with, to the extent reasonably available, such
supporting information as the Administrative Agent may from time to time
reasonably request in connection therewith as of the end of such fiscal month
executed by an Responsible Officer of such Parent Borrower having signature
power for Parent Borrower;

(B) During any Liquidity Event Period, Parent Borrower shall deliver, not later
than three (3) Business Days after the end the last day of each week, additional
Borrowing Base Certificates as described in clause (A) above and, to the extent
reasonably available, supporting information in connection therewith as of the
end of such period (containing available updated figures for Eligible
Receivables but not, unless otherwise available, Eligible Inventory) executed by
an Responsible Officer of such Borrower;

(ii) Parent Borrower shall promptly notify the Administrative Agent in writing
in the event that at any time Parent Borrower receives or otherwise gains
knowledge that (i) the Borrowing Base is less than 70% of the Borrowing Base
reflected in the most recent Borrowing Base Certificate delivered pursuant to
clause (i) above, (ii) the applicable outstanding Revolving Credit Outstandings
exceed the Borrowing Base as a result of a decrease therein, in which case such
notice shall also include the amount of such excess or (iii) any Liquidity Event
Period has begun.

(iii) Promptly upon consummation of any sale, conveyance, transfer or other
disposition (whether in a single transaction or a series of related
transactions) by any Credit Party or any of their Restricted Subsidiaries of
Collateral if, immediately after giving effect to such sale, conveyance,
transfer or other disposition, the Borrowing Base would decrease by more than
15%, Parent Borrower shall deliver to the Administrative Agent a Borrowing Base
Certificate and, to the extent reasonably available, supporting information in
connection therewith (containing available updated figures for Eligible
Receivables but not, unless otherwise available, Eligible Inventory) executed by
an Responsible Officer of such Borrower.

(n) Other Information. (i) Promptly upon their becoming available, copies of
(A) copies of all annual, regular, periodic and special reports and registration
statements which Holdings or the Parent Borrower may file or be required to
file, copies of any report, filing or communication with the SEC under
Section 13 or 15(d) of the Exchange Act, or with any Governmental Authority that
may be substituted therefor, or with any national securities exchange, and in
any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto, (B) copies of any requests or notices received by any Credit
Party (other than in the ordinary course of business), statement or report
furnished to any holder of debt securities of any Credit Party or of any of its
Subsidiaries (other than any immaterial correspondence in the ordinary course of
business or any regularly required quarterly or annual certificates) pursuant to
the terms of any Senior Notes Indenture or any public debt securities and not
otherwise required to be furnished to the Lenders pursuant to this Section 5.1
and (C) copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
material investigation or other material inquiry by such agency regarding
financial or other operational results of any Credit Party or any Subsidiary
thereof, and (ii) such other reasonably available financial information and
Borrowing Base-related data with respect to Parent Borrower or any of its
Restricted Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent (for itself or on behalf of the Collateral Agent or any
Lender), including without limitation, any change in the information provided in
the Beneficial Ownership Certification that would result in a change to the list
of beneficial owners identified in parts (c) or (d) of such certification.

 

131



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.1(a), (b) or (n)(i) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent Borrower posts such
documents, or provides a link thereto on the Parent Borrower’s website on the
Internet at the website address listed on Appendix B; or (ii) on which such
documents are posted on the Parent Borrower’s behalf on IntraLinks/IntraAgency
or another relevant Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided, that the
Parent Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no responsibility to
monitor compliance by the Parent Borrower with any such request for delivery,
and each Lender shall be solely responsible for timely accessing posted
documents.

The Parent Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Parent Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system chosen by the Administrative Agent to be its
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent Borrower or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Parent Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Parent Borrower shall be deemed
to have authorized the Administrative Agent, the Arranger, and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Parent Borrower or its securities for purposes of United States Federal and
state securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted
to be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

5.2 Existence. Except as otherwise permitted under Section 6.4, each Credit
Party will, and will cause each of its Restricted Subsidiaries to, at all times
preserve, renew and keep in full force and effect (a) its existence and
(b) except to the extent that non-compliance would not reasonably be expected to
result in a Material Adverse Effect, all material rights and franchises,
licenses, material intellectual property and permits material to its business;
provided, no Credit Party or any of its Restricted Subsidiaries shall be
required to preserve any such existence, right or franchise, licenses and
permits if such Person shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Person, and that the
loss thereof is not disadvantageous in any material respect to such Person or to
Lenders.

5.3 Payment of Taxes. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, each Credit Party
will, and will cause each of its Restricted Subsidiaries to, pay all Taxes
imposed upon it or any of its properties or assets or in respect of any of its
income, businesses or franchises before any penalty or fine accrues thereon;
provided, no such Tax or claim need be paid if it is being contested in good
faith by appropriate proceedings promptly instituted and

 

132



--------------------------------------------------------------------------------

diligently conducted, so long as (a) adequate reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP (or the
appropriate accounting method for such Credit Party) shall have been made
therefor, and (b) in the case of a Tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings operate to stay the sale
of any portion of the Collateral to satisfy such Tax or claim.

5.4 Maintenance of Properties. Each Credit Party will, and will cause each of
its Restricted Subsidiaries to maintain, preserve, renew and protect all of its
properties, IP Rights and equipment necessary in the operation of its business
in good working order, condition and repair, ordinary wear and tear excepted and
casualty or condemnation excepted.

5.5 Insurance. Parent Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, insurance with respect to the
properties and businesses of Parent Borrower and its Restricted Subsidiaries as
may customarily be carried or maintained under similar circumstances by Persons
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be customary for such Persons. Each such
policy of insurance (other than worker’s compensation, directors and officers
liability or other insurance where such endorsements or additions are not
customarily available) shall (i) name the Collateral Agent, on behalf of the
Secured Parties as an additional insured thereunder as its interests may appear
and (ii) in the case of each casualty insurance policy, contain a loss payable
clause or endorsement, reasonably satisfactory in form and substance to the
Collateral Agent, that names the Collateral Agent, on behalf of the Secured
Parties, as the loss payee thereunder and provides for at least thirty days’
prior written notice to the Collateral Agent of any modification or cancellation
of such policy, in each case, to the extent acceptable to the insurer.

5.6 Inspections. Each Credit Party will, and will cause each of its Restricted
Subsidiaries to, permit any authorized representatives designated by any Agent,
or any agents or representatives thereof, to visit and inspect any of the
properties of any Credit Party and any of its respective Restricted
Subsidiaries, to (a) inspect, copy and take extracts from its and their
financial and accounting records, (b) discuss its and their affairs, finances
and accounts with its and their respective officers and directors and (c) to
communicate directly (for which communications the officers of the Parent
Borrower shall be provided with an opportunity to participate) with any such
Person’s certified public accountants (including the Borrowers’ Accountants),
all upon reasonable notice and at such reasonable times during normal business
hours and as often as may reasonably be requested; provided that all such visits
and inspections shall be coordinated through the Administrative Agent and the
Parent Borrower shall pay only for costs and expenses of one such inspection or
visit per calendar year in the absence of an Event of Default pursuant to
Section 8.1(a), (f), or (g). Each Borrower shall authorize and instruct their
certified public accountants (including the Parent Borrower’s Accountants) and
the certified public accountants of any other Subsidiary of Parent Borrower, if
any, to disclose to the Agents or any Lender any and all financial statements
and other information of any kind, as any such Agent or any Lender reasonably
requests and that such accountants may have with respect to the business,
financial condition, results of operations or other affairs of Parent Borrower,
the other Borrowers or any other Restricted Subsidiary of Parent Borrower (for
which communications the officers of the Parent Borrower shall be provided with
an opportunity to participate).

5.7 [Reserved].

5.8 Compliance with Laws. Each Credit Party will comply, and shall cause each of
its Subsidiaries to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws, ERISA, the PATRIOT Act and tax laws), noncompliance with
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Holdings will maintain in effect and enforce policies
and procedures designed to ensure compliance by Holdings, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

133



--------------------------------------------------------------------------------

5.9 Field Examinations; Collateral Appraisals.

(a) Each Borrower shall conduct, or shall cause to be conducted, at its expense
and upon request of the Administrative Agent, and present to the Administrative
Agent for approval, such appraisals, investigations and reviews as the
Administrative Agent shall reasonably request for the purpose of determining the
Borrowing Base, all from an appraiser reasonably acceptable to the
Administrative Agent and upon reasonable prior notice and at such times during
normal business hours; provided that unless (i) an Event of Default has occurred
and is continuing or (ii) any Liquidity Event Period has occurred, not more than
one field examination and not more than one Collateral appraisal shall be
required in each calendar year; provided, however, if at any time, Excess
Availability is less than the Applicable Threshold for five consecutive Business
Days, one additional field examination and one additional Collateral appraisal,
in each case at the Parent Borrower’s sole cost and expense will be permitted in
such calendar year; provided further, that during the continuation of any Event
of Default, additional field examinations and Collateral appraisals will be
permitted at the Borrowers’ expense as frequently as determined by the
Administrative Agent in its Permitted Discretion. Each Borrower shall furnish to
the Administrative Agent, for further distribution to the Lenders, any
reasonably available information that the Administrative Agent may reasonably
request regarding the determination and calculation of the Borrowing Base
including correct and complete copies of any invoices, underlying agreements,
instruments or other documents and the identity of all Account Debtors in
respect of Accounts referred to therein.

(b) During any Liquidity Event Period, the Administrative Agent may, at the
Parent Borrower’s sole cost and expense, make test verifications of the Accounts
and physical verifications of the inventory in any manner and through any medium
that the Administrative Agent reasonably considers advisable, and the applicable
Borrower shall furnish all such reasonable assistance and reasonably available
information as the Administrative Agent may reasonably require in connection
therewith. At any time and from time to time, upon the Administrative Agent’s
reasonable request and at the expense of the Parent Borrower, such Borrower
shall, or shall use commercially reasonable efforts to cause independent public
accountants or others satisfactory to the Administrative Agent to, furnish to
the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts; provided, however, that
unless an Event of Default pursuant to Section 8.1(a), (f), or (g) shall be
continuing, (x) the Administrative Agent shall request no more than two such
reports from each Borrower during any calendar year and (y) such test
verifications shall be conducted in coordination with the applicable Borrower.

5.10 Environmental Matters. Each Credit Party shall promptly take, and shall
cause each of its Restricted Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Restricted Subsidiaries that would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and (ii) make
an appropriate response to any Environmental Claim against such Credit Party or
any of its Restricted Subsidiaries and discharge any obligations it may have to
any Person thereunder where failure to do so would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

5.11 Subsidiaries; Additional Borrowers.

(a) Upon the formation or acquisition of any new Subsidiaries by any Credit
Party (provided that each of (i) any redesignation resulting in an Unrestricted
Subsidiary becoming a Restricted Subsidiary and (ii) any Excluded Subsidiary
ceasing to be an Excluded Subsidiary but remaining a Restricted Subsidiary shall
be deemed to constitute the acquisition of a Restricted Subsidiary for all

 

134



--------------------------------------------------------------------------------

purposes of this Section 5.11), including by means of a Division, or upon the
acquisition of any personal property (other than Excluded Assets) by any Credit
Party, which personal property, in the reasonable judgment of the Collateral
Agent, is not already subject to a perfected Lien in favor of the Collateral
Agent for the benefit of the Secured Parties, and then the Parent Borrower
shall, in each case at the Parent Borrower’s expense:

(i) in connection with the formation, including by means of a Division, or
acquisition of a Subsidiary, within forty-five (45) days after such formation or
acquisition or such longer period as the Administrative Agent or the Collateral
Agent, as applicable, may agree in its sole discretion, (A) cause each such
Subsidiary that is not an Excluded Subsidiary to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the other
Credit Parties’ obligations under the Credit Documents, and (B) (if not already
so delivered, and subject to the Intercreditor Agreement) deliver certificates
representing the Pledged Equity Interests of each such Subsidiary (other than
any Unrestricted Subsidiary) accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank and instruments evidencing
the Pledged Debt of such Subsidiary indorsed in blank to the Collateral Agent,
together with, if requested by the Collateral Agent, supplements to the Security
Agreement or other pledge or security agreements with respect to the pledge of
any Equity Interests or Indebtedness; provided, that only 65% of voting Equity
Interests of any Foreign Subsidiary that is a CFC or of any CFC Holdco shall be
required to be pledged as Collateral and no such restriction shall apply to
non-voting Equity Interests of such Subsidiaries; provided, further,
(1) notwithstanding anything to the contrary in this Agreement, no assets owned
directly or indirectly by any CFC (including any stock owned directly or
indirectly by such CFC in a Domestic Subsidiary) or a CFC Holdco shall be
required to be pledged as Collateral and (2) pledge and security agreements
governed by any non-U.S. jurisdiction shall not be required.

(ii) within forty-five (45) days after such formation, including by means of a
Division, or acquisition (or such longer period, as the Collateral Agent may
agree in its sole discretion), furnish to the Collateral Agent a description of
the personal properties of the Credit Parties and their respective Subsidiaries
(other than Excluded Subsidiaries) in detail reasonably satisfactory to the
Collateral Agent; provided that any such information provided pursuant to this
clause (ii) shall consist solely of information of the type that would be set
forth on Schedules 1 through 12 of the Perfection Certificate,

(iii) within ninety (90) days after such formation, including by means of a
Division, or acquisition, or such longer period, as the Collateral Agent may
agree in its sole discretion, duly execute and deliver, and cause each such
Subsidiary that is not an Excluded Subsidiary to duly execute and deliver, to
the Collateral Agent Security Agreement Supplements, IP Security Agreement
Supplements and other security agreements, as specified by and in form and
substance reasonably satisfactory to the Collateral Agent (consistent with the
Security Agreement and Intellectual Property Security Agreement), securing
payment of all the Obligations of the applicable Credit Party or such
Subsidiary, as the case may be, under the Credit Documents and constituting
Liens on all such properties,

(iv) within ninety (90) days after such formation, including by means of a
Division, or acquisition, or such longer period, as the Collateral Agent may
agree in its sole discretion, take, and cause such Subsidiary that is not an
Excluded Subsidiary to take, whatever action (including, without limitation, the
filing of Uniform Commercial Code

 

135



--------------------------------------------------------------------------------

financing statements, the giving of notices and delivery of stock and membership
interest certificates) may be necessary or advisable in the reasonable opinion
of the Collateral Agent to vest in the Collateral Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the Security
Agreement Supplements, IP Security Agreement Supplements and security agreements
delivered pursuant to this Section 5.11, in each case, to the extent required
under the Credit Documents and subject to the Perfection Exceptions, enforceable
against all third parties in accordance with their terms,

(v) within ninety (90) days after the request of the Administrative Agent or the
Collateral Agent, or such longer period as such Agent may agree in its sole
discretion, deliver to such Agent, a signed copy of one or more opinions,
addressed to such Agent and the other Secured Parties, of counsel for the Credit
Parties reasonably acceptable to such Agent as to such matters as the
Administrative Agent may reasonably request, and

(vi) at any time and from time to time, promptly execute and deliver any and all
further instruments and documents and take all such other action as the
Collateral Agent in its reasonable judgment may deem necessary in obtaining the
full benefits of, or in perfecting and preserving the Liens of, such guaranties,
Security Agreement Supplements, IP Security Agreement Supplements and other
applicable security agreements.

Notwithstanding the foregoing, (i) the Collateral Agent shall not take a
security interest in those assets as to which the Collateral Agent shall
determine, in its reasonable discretion, that the cost of obtaining such Lien
(including any mortgage, stamp, intangibles or other tax) are excessive in
relation to the benefit to the Lenders of the security afforded thereby,
(ii) neither the Borrower nor any of its Subsidiaries shall be required to take
any actions outside of the United States in order to perfect the security
interests granted to the Collateral Agent for the ratable benefit of the Secured
Parties under the law of any jurisdiction outside the United States and
(iii) any security interest or Lien, and any obligation of any Credit Party,
shall be subject to the relevant requirements of the Intercreditor Agreements.

(b) Additional Borrowers. Subject to and conditioned upon compliance with the
terms of Section 5.11(a) and following any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
applicable anti-money-laundering laws, the PATRIOT Act and the Beneficial
Ownership Regulation, Parent Borrower may cause each direct or indirect Domestic
Subsidiary (excluding any Excluded Subsidiary) formed, including by means of a
Division, or otherwise purchased or acquired after the date hereof (including
pursuant to a Permitted Investment or other Investment permitted hereunder) and
each other Domestic Subsidiary that ceases to constitute an Excluded Subsidiary
to execute a Joinder Agreement in a form reasonably satisfactory to the
Administrative Agent, together with such documents described in Section 5.11(a),
and to become a Co-Borrower hereunder.

5.12 [Reserved].

5.13 Further Assurances. Promptly upon request by the Collateral Agent, or any
Lender through the Collateral Agent, and subject to the limitations described in
Section 5.11, (i) correct any material defect or error that may be discovered in
the execution, acknowledgment, filing or recordation of any Credit Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Collateral Agent, or any Lender through the Collateral Agent,
may reasonably require from time to time in order to carry out more effectively
the purposes of the Credit Documents. Upon the exercise by the Collateral Agent
or any Lender of any power,

 

136



--------------------------------------------------------------------------------

right, privilege or remedy pursuant to any Credit Document which requires any
consent, approval, registration, qualification or authorization of any
Governmental Authority execute and deliver all applications, certifications,
instruments and other documents and papers that such or such Lender may require.
Promptly following any request therefor, provide information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” requirements under applicable
anti-money-laundering laws, the PATRIOT Act and the Beneficial Ownership
Regulation.

5.14 Information Regarding Collateral and Credit Documents. Not effect any
change (i) in any Credit Party’s legal name, (ii) in the location of any Credit
Party’s chief executive office, (iii) in any Credit Party’s identity or
corporate form, (iv) in organizational identification number, if any, or (v) in
any Credit Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), unless (A) it shall give
the Agents prompt notice and in any event within 30 days of the occurrence
thereof (or such longer time as the Administrative Agent and the Collateral
Agent shall agree) (in the form of a certificate by a Responsible Officer), and
(B) promptly (and in any event within 30 days of the applicable change (or such
longer time as the Administrative Agent and the Collateral Agent shall agree))
it shall take all action required or reasonably requested by the Collateral
Agent to maintain the perfection and priority of the security interest of the
Collateral Agent for the benefit of the Secured Parties in the Collateral, if
applicable. Each Credit Party agrees to promptly provide the Agents with
certified Organization Documents reflecting any of the changes described in the
preceding sentence.

5.15 Books and Records. Each Credit Party shall keep proper books of record and
account, in which full and correct entries shall be made in conformity with GAAP
of all financial transactions and the assets and business of Parent Borrower,
the Borrowers and each Subsidiary.

5.16 Control Accounts; Approved Deposit Accounts.

(a) Each Credit Party shall (i) deposit in an Approved Deposit Account all cash
it receives, (ii) not establish or maintain any Securities Account that is not a
Control Account and (iii) not establish or maintain any Deposit Account other
than with a Deposit Account Bank subject to an effective Deposit Account Control
Agreement; provided, however, that notwithstanding the foregoing, each Credit
Party may maintain Excluded Accounts; provided further, however, that (1) with
respect to any Deposit Account or Securities Account, other than an Excluded
Account, maintained on the Closing Date, each of the Credit Parties shall
deliver, to the extent not delivered to the Administrative Agent on the Closing
Date (after the use of commercially reasonable efforts), each Deposit Account
Control Agreement and each Securities Account Control Agreement on or prior to
the date that is 90 days after the Closing Date (or such later date as the
Administrative Agent may agree) and (2) with respect to any Deposit Account or
Securities Account, other than an Excluded Account, established or acquired
after the Closing Date, each applicable Credit Party shall deliver to the
Administrative Agent a Deposit Account Control Agreement or a Securities Account
Control Agreement, as applicable, within 90 days after establishing or acquiring
such Deposit Account or Securities Account.

(b) [reserved].

(c) Each Credit Party shall, promptly upon the applicable Deposit Account
becoming subject to a Deposit Account Control Agreement, (i) instruct each
Account Debtor or other Person obligated to make a payment to any of them under
any Account or General Intangible to make payment, or to continue to make
payment, to an Approved Deposit Account and (ii) deposit in an Approved Deposit
Account (or, to the extent permitted pursuant to clause (a) above, an Excluded
Account) immediately upon receipt all Proceeds of such Accounts and General
Intangibles received by Parent Borrower, the Borrowers or any of their
Restricted Subsidiaries from any other Person.

 

137



--------------------------------------------------------------------------------

(d) [reserved].

(e) In the event (i) any Credit Party or any Deposit Account Bank shall, after
the date hereof, terminate an agreement with respect to the maintenance of an
Approved Deposit Account for any reason or (ii) any Agent shall demand such
termination as a result of the failure of a Deposit Account Bank to comply with
the terms of the applicable Deposit Account Control Agreement, each Credit Party
shall notify all of its respective obligors that were making payments to such
terminated Approved Deposit Account to make all future payments to another
Approved Deposit Account.

(f) In the event (i) any Credit Party or any Approved Securities Intermediary
shall, after the date hereof, terminate an agreement with respect to the
maintenance of a Control Account for any reason or (ii) any Agent shall demand
such termination as a result of the failure of an Approved Securities
Intermediary to comply with the terms of the applicable Securities Account
Control Agreement, each Credit Party shall notify all of its obligors that were
making payments to such terminated Control Account to make all future payments
to another Control Account.

(g) The Agents may establish one or more Cash Collateral Accounts with such
depositaries and Securities Intermediaries as it in its sole discretion shall
determine. Each Credit Party agrees that each such Cash Collateral Account shall
meet the requirements set forth in the definition of “Cash Collateral Account.”
During any Liquidity Event Period, the Agents may (or at the request of the
Requisite Lenders shall) cause all amounts on deposit in any Approved Deposit
Account and/or any Control Account to be transferred to a Cash Collateral
Account at the end of each Business Day. If the Agents exercise such right, all
amounts on deposit in the Cash Collateral Account be applied on a daily basis by
the Administrative Agent to reduce amounts outstanding under the Revolving
Credit Facility.

(h) Without limiting the foregoing, funds on deposit in any Cash Collateral
Account may be invested (but the Agents shall be under no obligation to make any
such investment) in Cash Equivalents at the direction of the Administrative
Agent and, except during the continuance of an Event of Default, the Agents
agree with the Credit Parties to issue Entitlement Orders for such investments
in Cash Equivalents as requested by the applicable Borrower; provided, however,
that the Agents shall not have any responsibility for, or bear any risk of loss
of, any such investment or income thereon. None of Parent Borrower or any other
Credit Party or Person claiming on behalf of or through Parent Borrower, the
Borrowers or any other Credit Party shall have any right to demand payment of
any funds held in any Cash Collateral Account at any time prior to the earlier
of (A) termination of all outstanding applicable Letters of Credit and the
payment in full of all then outstanding and payable monetary Obligations and
(B) the end of the applicable Liquidity Event Period. The Applicable Agent shall
apply all funds on deposit in a Cash Collateral Account as provided in
Section 2.15(h).

5.17 Landlord Waivers and Bailee’s Letters. At the option of each Credit Party
in its sole discretion, each Credit Party may use commercially reasonable
efforts to deliver Landlord Personal Property Collateral Access Agreements and
Bailee’s Letters with respect to any premises of a third party; provided that,
with respect to any premises of a third party on which Collateral included in
the Borrowing Base with a value in excess of $10,000,000 is located, no less
than once per fiscal year, the Parent Borrower shall notify the Administrative
Agent of the failure to deliver a Landlord Personal Property Collateral Access
Agreement or Bailee’s Letter with respect to such premises and the
Administrative Agent shall be permitted to impose a Reserve against such
Collateral in an amount not to exceed three (3) months rent or operating
expenses, as applicable, for such premises.

 

138



--------------------------------------------------------------------------------

5.18 [reserved].

5.19 Use of Proceeds. The proceeds of the Revolving Loans shall be applied by
the Borrowers as provided in Section 4.7 hereof. No portion of the proceeds of
any Credit Extension shall be used in any manner that causes or might cause such
Credit Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act. The Borrowers will not request any
Borrowing, and each of the Borrowers shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

5.20 Post-Closing Undertakings. Within the time periods specified on Schedule
5.20 hereto (as each may be extended by the Administrative Agent in its
reasonable discretion), complete such undertakings as are set forth on Schedule
5.20 hereto.

5.21 No Change in Line of Business. Not engage in any material lines of business
substantially different from those lines of business conducted by the Parent
Borrower and the Restricted Subsidiaries on the date hereof or any business
reasonably related, complementary, synergistic or ancillary thereto or
reasonable extensions thereof.

5.22 Transactions with Affiliates.

(a) Parent Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of the Parent Borrower
involving aggregate consideration in excess of $75,000,000 (each of the
foregoing, an “Affiliate Transaction”), unless:

(i) such Affiliate Transaction is on terms that are not materially less
favorable to the Parent Borrower or the relevant Restricted Subsidiary than
those that could have been obtained in a comparable transaction by the Parent
Borrower or such Restricted Subsidiary with an unrelated Person on an arm’s
length basis (as determined in good faith by the senior management or the Board
of Directors of the Parent Borrower or any direct or indirect parent of the
Parent Borrower); and

(ii) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $100,000,000, the
Parent Borrower delivers to the Administrative Agent a resolution adopted in
good faith by the majority of the Board of Directors of the Parent Borrower or
Holdings approving such Affiliate Transaction, together with a certificate
signed by a Responsible Officer of the Parent Borrower certifying that the Board
of Directors of the Parent Borrower or Holdings determined or resolved that such
Affiliate Transaction complies with Section 5.22(a)(i).

 

139



--------------------------------------------------------------------------------

(b) The foregoing provisions will not apply to the following:

(i) (a) transactions between or among the Parent Borrower and/or any of its
Restricted Subsidiaries (or an entity that becomes a Restricted Subsidiary as a
result of such transaction) and (b) any merger, amalgamation or consolidation of
the Parent Borrower and Holdings or any U.S. direct or indirect parent thereof;
provided that Holdings or such parent entity shall have no material liabilities
and no material assets (other than cash, Cash Equivalents and the Capital Stock
of the Parent Borrower) and such merger, amalgamation or consolidation is
otherwise in compliance with the terms of this Agreement and effected for a bona
fide business purpose;

(ii) (a) Restricted Payments permitted by Section 6.6 and (b) Permitted
Investments (other than Permitted Investments under clause (13) of the
definition thereof);

(iii) transactions in which the Parent Borrower or any of its Restricted
Subsidiaries, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Parent Borrower or such Restricted Subsidiary from a financial point of view
or meets the requirements of Section 5.22(a)(i);

(iv) payments, loans, advances or guarantees (or cancellation of loans, advances
or guarantees) to employees, officers, directors, managers, consultants or
independent contractors for bona fide business purposes or in the ordinary
course of business;

(v) any agreement or arrangement as in effect as of the Closing Date or as
thereafter amended, supplemented or replaced (so long as such amendment,
supplement or replacement agreement or arrangement is not materially
disadvantageous (as determined in good faith by the senior management or the
Board of Directors of the Parent Borrower or any direct or indirect parent of
the Parent Borrower) to the Lenders when taken as a whole as compared to the
original agreement or arrangement as in effect on the Closing Date) or any
transaction or payments contemplated thereby;

(vi) [reserved];

(vii) the existence of, or the performance by the Parent Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, the Acquisition
Agreement, any stockholders or similar agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
entered into as of the Closing Date or in connection with the Transactions or
similar transactions, arrangements or agreements which it may enter into
thereafter; provided, however, that the existence of, or the performance by the
Parent Borrower or any of its Restricted Subsidiaries of its obligations under,
any future amendment to any such existing transaction, arrangement or agreement
or under any similar transaction, arrangement or agreement entered into after
the Closing Date shall only be permitted by this clause (vii) to the extent that
the terms of any such existing transaction, arrangement or agreement, together
with all amendments thereto, taken as a whole, or new transaction, arrangement
or agreement are not otherwise disadvantageous (as determined in good faith by
the senior management or the Board of Directors of the Parent Borrower or any
direct or indirect parent of the Parent Borrower) to the Lenders, in any
material respect when taken as a whole as compared with the original
transaction, arrangement or agreement as in effect on the Closing Date or
entered into in connection with the Transactions;

 

140



--------------------------------------------------------------------------------

(viii) transactions with customers, clients, suppliers or purchasers or sellers
of goods or services, in each case, in the ordinary course of business and
otherwise in compliance with the terms of this Agreement, which are fair to the
Parent Borrower and its Restricted Subsidiaries or are on terms at least as
favorable (as determined in good faith by the senior management or the Board of
Directors of the Parent Borrower or any direct or indirect parent of the Parent
Borrower) as might reasonably have been obtained at such time from an
unaffiliated party;

(ix) any transaction effected as part of a Qualified Receivables Financing or a
Qualified Receivables Factoring;

(x) the sale, issuance or transfer of Equity Interests (other than Disqualified
Stock) of the Parent Borrower;

(xi) [reserved];

(xii) any contribution to the capital of the Parent Borrower (other than
Disqualified Stock) or any investments by a direct or indirect parent of the
Parent Borrower in Equity Interests (other than Disqualified Stock) of the
Parent Borrower (and payment of reasonable out-of-pocket expenses incurred by a
direct or indirect parent of the Parent Borrower in connection therewith);

(xiii) any transaction with a Person (other than an Unrestricted Subsidiary)
that would constitute an Affiliate Transaction solely because the Parent
Borrower or a Restricted Subsidiary owns an Equity Interest in or otherwise
controls such Person; provided that no Affiliate of the Parent Borrower or any
of its Subsidiaries (other than the Parent Borrower or a Restricted Subsidiary)
shall have a beneficial interest or otherwise participate in such Person;

(xiv) transactions between the Parent Borrower or any of its Restricted
Subsidiaries and any Person that would constitute an Affiliate Transaction
solely because such Person is a director or such Person has a director who is
also a director of the Parent Borrower or any direct or indirect parent of the
Parent Borrower; provided, however, that such director abstains from voting as a
director of the Parent Borrower or such direct or indirect parent of the Parent
Borrower, as the case may be, on any matter involving such other Person;

(xv) the entering into of any tax sharing agreement or arrangement and any
payments pursuant thereto, in each case to the extent permitted by
Section 6.6(b)(12) or, solely with respect to franchise or similar Taxes
required to maintain the corporate existence of Holdings or any other direct or
indirect parent of the Parent Borrower, Section 6.6(b)(13)(i);

(xvi) transactions to effect the Transactions and the payment of all
transaction, underwriting, commitment and other fees and expenses related to the
Transactions (including the Transaction Costs);

(xvii) pledges of Equity Interests of Unrestricted Subsidiaries;

(xviii) the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans or similar
employee benefit plans approved by the Board of Directors of the Parent
Borrower, Holdings or of a Restricted Subsidiary, as appropriate, in good faith;

 

141



--------------------------------------------------------------------------------

(xix) (i) any employment, consulting, service or termination agreement, or
customary indemnification arrangements, entered into by the Parent Borrower or
any of its Restricted Subsidiaries with current, former or future officers,
directors, employees, managers, consultants and independent contractors of the
Parent Borrower or any of its Restricted Subsidiaries (or of any direct or
indirect parent of the Parent Borrower to the extent such agreements or
arrangements are in respect of services performed for the Parent Borrower or any
of the Restricted Subsidiaries), (ii) any subscription agreement or similar
agreement pertaining to the repurchase of Equity Interests pursuant to put/call
rights or similar rights with current, former or future officers, directors,
employees, managers, consultants and independent contractors of the Parent
Borrower or any of its Restricted Subsidiaries or of any direct or indirect
parent of the Parent Borrower and (iii) any payment of compensation or other
employee compensation, benefit plan or arrangement, any health, disability or
similar insurance plan which covers officers, directors, employees, managers,
consultants and independent contractors of the Parent Borrower or any of its
Restricted Subsidiaries or any direct or indirect parent of the Parent Borrower
(including amounts paid pursuant to any management equity plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, stock option or similar plans and any successor plan
thereto and any supplemental executive retirement benefit plans or
arrangements), in each case in the ordinary course of business or as otherwise
approved in good faith by the Board of Directors of a Parent Borrower or of a
Restricted Subsidiary or any direct or indirect parent of the Parent Borrower;

(xx) investments by Affiliates in Indebtedness or Preferred Stock of the Parent
Borrower or any of its Subsidiaries, so long as non-Affiliates were also offered
the opportunity to invest in such Indebtedness or Preferred Stock, and
transactions with Affiliates solely in their capacity as holders of Indebtedness
or Preferred Stock of the Parent Borrower or any of its Subsidiaries, so long as
such transaction is with all holders of such class (and there are such
non-Affiliate holders) and such Affiliates are treated no more favorably than
all other holders of such class generally;

(xxi) the existence of, or the performance by the Parent Borrower or any of its
Restricted Subsidiaries of their obligations under the terms of, any
registration rights agreement or shareholder’s agreement to which they are a
party or become a party in the future;

(xxii) investments by a direct or indirect parent of the Parent Borrower in
securities of the Parent Borrower or debt securities or Preferred Stock of any
Restricted Subsidiary (and payment of reasonable out-of-pocket expenses incurred
by a direct or indirect parent of the Parent Borrower in connection therewith);

(xxiii) transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business;

(xxiv) any lease entered into between the Parent Borrower or any Restricted
Subsidiary, as lessee, and any Affiliate of the Parent Borrower, as lessor, in
the ordinary course of business;

 

142



--------------------------------------------------------------------------------

(xxv) (i) intellectual property licenses and (ii) intercompany intellectual
property licenses and research and development agreements, in each case, in the
ordinary course of business;

(xxvi) transactions pursuant to, and complying with, Section 6.3 (to the extent
such transaction complies with Section 5.22(a)) or Section 6.4; or

(xxvii) intercompany transactions undertaken in good faith for the purpose of
improving the tax efficiency of the Parent Borrower and its Restricted
Subsidiaries and not for the purpose of circumventing any covenant set forth
herein.

5.23 Lender Conference Calls. At the reasonable request of the Administrative
Agent, after the date of delivery of the financial information required pursuant
to Section 5.1(b), the Parent Borrower will hold and participate in an annual
conference call or teleconference at a time selected by the Parent Borrower and
reasonably acceptable to the Administrative Agent, with all of the Lenders that
choose to participate, to review the financial results of the previous fiscal
year of the Parent Borrower and its Restricted Subsidiaries.

SECTION 6. NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Revolving Commitment
is in effect and until payment in full of all Obligations under the Credit
Documents (other than Contingent Obligations and obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements) and
cancellation, expiration, cash collateralization or backstop (on terms and
conditions acceptable to the Administrative Agent), of all Letters of Credit,
such Credit Party shall perform, and shall cause each of its Restricted
Subsidiaries to perform, all covenants in this Section 6.

6.1 Liens.

(a) The Parent Borrower shall not, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether owned on the
Closing Date or thereafter acquired (except Permitted Liens) (each, a “Subject
Lien”) that secures obligations under any Indebtedness on any asset or property
of the Parent Borrower or any Restricted Subsidiary, unless:

(1) in the case of Subject Liens on any Collateral, such Subject Lien is a
Permitted Lien; and

(2) in the case of any other asset or property, any Subject Lien if (i) the
Obligations are equally and ratably secured with (or on a senior basis to, in
the case such Subject Lien secures any Junior Financing) the obligations secured
by such Subject Lien or (ii) such Subject Lien is a Permitted Lien.

(b) Any Lien created for the benefit of the Secured Parties pursuant to the
preceding paragraph shall provide by its terms that such Lien shall be
automatically and unconditionally be released and discharged upon the release
and discharge of the Subject Lien that gave rise to the obligation to so secure
the Obligations.

6.2 [Reserved].

6.3 Indebtedness.

 

143



--------------------------------------------------------------------------------

(a) the Parent Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock and the Parent
Borrower will not permit any of its Restricted Subsidiaries to issue any shares
of Preferred Stock; provided, however, that the Parent Borrower and any
Restricted Subsidiary may Incur Indebtedness (including Acquired Indebtedness)
or issue shares of Disqualified Stock and any Restricted Subsidiary may issue
shares of Preferred Stock, in each case if the Fixed Charge Coverage Ratio of
the Parent Borrower and its Restricted Subsidiaries for the most recently ended
four full fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is Incurred
or such Disqualified Stock or Preferred Stock is issued would have been at least
2.00 to 1.00 determined on a Pro Forma Basis (including a pro forma application
of the net proceeds therefrom), as if the additional Indebtedness had been
Incurred, or the Disqualified Stock or Preferred Stock had been issued, as the
case may be, and the application of proceeds therefrom had occurred at the
beginning of such four-quarter period; provided, further, that the aggregate
amount of Indebtedness (including Acquired Indebtedness) that may be Incurred
and Disqualified Stock or Preferred Stock that may be issued pursuant to the
foregoing by Restricted Subsidiaries that are not Guarantors of the Obligations
shall not exceed the greater of (x) $500,000,000 and (y) 26.0% of Four Quarter
Consolidated EBITDA at the time of Incurrence, at any one time outstanding, on a
Pro Forma Basis (such Indebtedness Incurred and Disqualified Stock and Preferred
Stock issued, “Ratio Debt”).

(b) In addition, the following shall be permitted (collectively, the “Permitted
Debt”):

(1) the Incurrence by the Parent Borrower or its Restricted Subsidiaries of
(i) Indebtedness arising under the Credit Documents including any refinancing
thereof, and (ii) Indebtedness Incurred by the Borrowers and the Guarantors
under the Term Loan Credit Agreement and the related loan documents and
Refinancing Notes and any Permitted Refinancing thereof (each as defined in the
Term Loan Credit Agreement (as in effect on the Closing Date, or any similar
provision of any subsequent Term Loan Credit Agreement that does not modify the
financial tests and dollar baskets set forth in the relevant definitions of the
Term Loan Credit Agreement (as in effect on the Closing Date) in a manner that
is less restrictive to the Credit Parties in any material respect) in an
aggregate principal amount not to exceed $3,200,000,000 plus any amounts
permitted to be incurred pursuant to Section 2.16 and/or 2.17 of the Term Loan
Credit Agreement (as in effect on the Closing Date, or any similar provisions of
any subsequent Term Loan Credit Agreement that do not modify the financial tests
and dollar baskets set forth in Section 2.16 of the Term Loan Credit Agreement
(as in effect on the Closing Date) in a manner that is less restrictive to the
Credit Parties in any material respect;

(2) the Incurrence by the Borrower and the Guarantors of Indebtedness
represented by (A) the Closing Date Senior Secured Notes and the Guarantees
thereof, as applicable (and any exchange notes and Guarantees thereof) and
(B) the Senior Notes (other than the Closing Date Senior Secured Notes), and in
each case, the Guarantees thereof, as applicable (and any exchange notes and
Guarantees thereof);

(3) Indebtedness and Disqualified Stock of the Parent Borrower and its
Restricted Subsidiaries and Preferred Stock of its Non-Guarantor Subsidiaries
(other than Indebtedness described in clause (1) or (2) above) that is existing
on the Closing Date and listed on Schedule 6.3 and for the avoidance of doubt,
including all Capitalized Lease Obligations existing on the Closing Date listed
on Schedule 6.3;

 

144



--------------------------------------------------------------------------------

(4) Indebtedness (including, without limitation, Capitalized Lease Obligations
and mortgage financings as purchase money obligations) Incurred by the Parent
Borrower or any of its Restricted Subsidiaries, Disqualified Stock issued by the
Parent Borrower or any of its Restricted Subsidiaries and Preferred Stock issued
by any Restricted Subsidiaries of the Parent Borrower to finance all or any part
of the purchase, lease, construction, installation, repair or improvement of
property (real or personal), plant or equipment or other fixed or capital assets
(whether through the direct purchase of assets or the Capital Stock of any
Person owning such assets) and Indebtedness, Disqualified Stock or Preferred
Stock arising from the conversion of the obligations of the Borrower or any
Restricted Subsidiary under or pursuant to any “synthetic lease” transactions to
on-balance sheet Indebtedness of the Borrower or such Restricted Subsidiary, in
an aggregate principal amount or Maximum Fixed Repurchase Price, as applicable,
including all Indebtedness Incurred and Disqualified Stock or Preferred Stock
issued to renew, refund, refinance, replace, defease or discharge any
Indebtedness Incurred and Disqualified Stock or Preferred Stock issued pursuant
to this clause (4), not to exceed the greater of (x) $350,000,000 and (y) 18.0%
of Four Quarter Consolidated EBITDA at the time of Incurrence, at any one time
outstanding plus, in the case of any refinancing of any Indebtedness,
Disqualified Stock or Preferred Stock permitted under this clause (4) or any
portion thereof, any Refinancing Expenses; provided that Capitalized Lease
Obligations Incurred by the Parent Borrower or any Restricted Subsidiary
pursuant to this clause (4) in connection with a Sale/Leaseback Transaction
shall not be subject to the foregoing limitation so long as the proceeds of such
Sale/Leaseback Transaction are used by the Parent Borrower or such Restricted
Subsidiary to permanently repay outstanding term loans under the Term Loan
Credit Agreement or other Pari Passu Indebtedness that is secured by pari passu
Liens on the Collateral (it being understood that any Indebtedness, Disqualified
Stock or Preferred Stock Incurred pursuant to this clause (4) shall cease to be
deemed Incurred or outstanding pursuant to this clause (4) but shall be deemed
Incurred and outstanding as Ratio Debt from and after the first date on which
Borrower or such Restricted Subsidiary, as the case may be, could have Incurred
such Indebtedness, Disqualified Stock or Preferred Stock as Ratio Debt (to the
extent the Parent Borrower or such Restricted Subsidiary is able to Incur any
Liens related thereto as Permitted Liens after such reclassification));

(5) Indebtedness Incurred by the Parent Borrower or any of its Restricted
Subsidiaries and Preferred Stock issued by its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit or bank
guarantees or similar instruments issued in the ordinary course of business,
including, without limitation, (i) letters of credit or performance or surety
bonds in respect of workers’ compensation claims, health, disability or other
employee benefits (whether current or former) or property, casualty or liability
insurance or self-insurance, or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims, health,
disability or other employee benefits (whether current or former) or property,
casualty or liability insurance and (ii) guarantees of Indebtedness Incurred by
customers in connection with the purchase or other acquisition of equipment or
supplies in the ordinary course of business;

(6) the Incurrence of Indebtedness, Disqualified Stock or Preferred Stock
arising from agreements of the Parent Borrower or its Restricted Subsidiaries
providing for indemnification, earn-outs, adjustment of purchase or acquisition
price or similar obligations, in each case, Incurred in connection with the
Transactions or with the acquisition or disposition of any business, assets or a
Subsidiary of the Parent Borrower in accordance with this Agreement, other than
guarantees of Indebtedness Incurred or Disqualified Stock or Preferred Stock
issued by any Person acquiring all or any portion of such business, assets or
Subsidiary for the purpose of financing such acquisition;

(7) Indebtedness or Disqualified Stock of the Parent Borrower owing to a
Restricted Subsidiary; provided that (x) such Indebtedness or Disqualified Stock
owing to a non-Credit Party shall be subordinated in right of payment to such
Parent Borrower’s Obligations with respect to this Agreement pursuant to the
Intercompany Subordination Agreement and (y) any subsequent

 

145



--------------------------------------------------------------------------------

issuance or transfer of any Capital Stock or any other event that results in any
such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such Indebtedness or Disqualified Stock (except to
the Parent Borrower or another Restricted Subsidiary) shall be deemed, in each
case, to be an Incurrence of such Indebtedness or an issuance of such
Disqualified Stock not permitted by this clause (7);

(8) shares of Preferred Stock of a Restricted Subsidiary issued to the Parent
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Capital Stock or any other event that results in any
Restricted Subsidiary that holds such shares of Preferred Stock of another
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the Parent
Borrower or another Restricted Subsidiary) shall be deemed, in each case, to be
an issuance of shares of Preferred Stock not permitted by this clause (8);

(9) Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary or the Parent Borrower owing to the Parent Borrower or another
Restricted Subsidiary; provided that (x) if the Parent Borrower or a Credit
Party Incurs such Indebtedness, Disqualified Stock or Preferred Stock owing to a
non- Credit Party, such Indebtedness, Disqualified Stock or Preferred Stock is
subordinated in right of payment to the Parent Borrower’s Obligations or
Guarantee of such Credit Party, as applicable, pursuant to the Intercompany
Subordination Agreement and (y) any subsequent issuance or transfer of any
Capital Stock or any other event that results in any Restricted Subsidiary
lending such Indebtedness, Disqualified Stock or Preferred Stock ceasing to be a
Restricted Subsidiary or any other subsequent transfer of any such Indebtedness,
Disqualified Stock or Preferred Stock (except to the Parent Borrower or another
Restricted Subsidiary) shall be deemed, in each case, to be an Incurrence of
such Indebtedness, Disqualified Stock or Preferred Stock not permitted by this
clause (9);

(10) Swap Contracts Incurred (including, without limitation, in connection with
any Qualified Receivables Financing), other than for speculative purposes;

(11) obligations (including reimbursement obligations with respect to letters of
credit and bank guarantees or similar instruments) in respect of customs,
self-insurance, performance, bid, appeal and surety bonds and completion
guarantees and similar obligations provided by the Parent Borrower or any
Restricted Subsidiary;

(12) Indebtedness or Disqualified Stock of the Parent Borrower or any Restricted
Subsidiary of the Parent Borrower and Preferred Stock of any Restricted
Subsidiary in an aggregate principal amount or Maximum Fixed Repurchase Price,
as applicable, that, when aggregated with the principal amount or Maximum Fixed
Repurchase Price of all other Indebtedness, Disqualified Stock and Preferred
Stock then outstanding and Incurred pursuant to this clause (12), does not
exceed the greater of (x) $600,000,000 and (y) 31.0% of Four Quarter
Consolidated EBITDA at the time of Incurrence, at any one time outstanding plus,
in the case of any refinancing of any Indebtedness, Disqualified Stock or
Preferred Stock permitted under this clause (12) or any portion thereof, any
Refinancing Expenses (it being understood that any Indebtedness Incurred or
Disqualified Stock or Preferred Stock issued pursuant to this clause (12) shall
cease to be deemed Incurred, issued or outstanding pursuant to this clause
(12) but shall be deemed Incurred or issued and outstanding as Ratio Debt from
and after the first date on which the Parent Borrower or such Restricted
Subsidiary, as the case may be, could have Incurred such Indebtedness or issued
such Disqualified Stock or Preferred Stock as Ratio Debt (to the extent the
Parent Borrower or such Restricted Subsidiary is able to Incur any Liens related
thereto as Permitted Liens after such reclassification));

 

146



--------------------------------------------------------------------------------

(13) any guarantee by the Parent Borrower or a Restricted Subsidiary of
Indebtedness, Disqualified Stock, Preferred Stock (other than Preferred Stock
incurred pursuant to Section 6.3(b)(8)) or other obligations of the Parent
Borrower or any of its Restricted Subsidiaries so long as the Incurrence of such
Indebtedness, Disqualified Stock, Preferred Stock or other obligations by the
Parent Borrower or such Restricted Subsidiary is permitted under the terms of
this Agreement;

(14) the Incurrence by the Parent Borrower or any of its Restricted Subsidiaries
of Indebtedness or Disqualified Stock or the issuance of Preferred Stock of a
Restricted Subsidiary that serves to refund, refinance, replace, redeem,
repurchase, retire or defease, and is in an aggregate principal amount (or if
issued with original issue discount an aggregate issue price) that is less than
or equal to, Indebtedness Incurred or Disqualified Stock or Preferred Stock
issued as Ratio Debt or permitted under clause (2), clause (3), this clause
(14), clause (15) or clause (18) of this paragraph or subclause (y) of each of
clauses (4), (12), (20), (29) or (31) of this paragraph (provided that any
amounts Incurred under this clause (14) as Refinancing Indebtedness in respect
of Indebtedness Incurred pursuant to subclause (y) of any of these clauses shall
reduce the amount available under such subclause (y) of such clause so long as
such Refinancing Indebtedness remains outstanding (but in each case, not below
$0)) or any Indebtedness Incurred or Disqualified Stock or Preferred Stock
issued to so refund, replace, refinance, redeem, repurchase, retire or defease
such Indebtedness, Disqualified Stock or Preferred Stock, plus any Refinancing
Expenses (subject to the following proviso, “Refinancing Indebtedness”);
provided, however, that such Refinancing Indebtedness:

(i) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred that is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded, refinanced, replaced, redeemed, repurchased or retired (which,
in the case of bridge loans or Extendable Bridge Loans/Interim Debt, shall be
determined by reference to the notes or loans into which such bridge loans or
Extendable Bridge Loans/Interim Debt are converted or for which such bridge
loans or Extendable Bridge Loans/Interim Debt are exchanged at maturity and will
be subject to other customary offers to repurchase or mandatory prepayments upon
a change of control, asset sale or event of loss and customary acceleration
rights after an event of default);

(ii) in the case of any revolving Indebtedness, has a Stated Maturity that is no
earlier than the Stated Maturity of the Indebtedness being refunded, refinanced,
replaced, redeemed, repurchased or retired (which, in the case of bridge loans
or Extendable Bridge Loans/Interim Debt, shall be determined by reference to the
notes or loans into which such bridge loans or Extendable Bridge Loans/Interim
Debt are converted or for which such bridge loans or Extendable Bridge
Loans/Interim Debt are exchanged at maturity and will be subject to other
customary offers to repurchase or mandatory prepayments upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default);

(iii) to the extent that such Refinancing Indebtedness refinances
(i) Subordinated Indebtedness, such Refinancing Indebtedness is Subordinated
Indebtedness or (ii) Disqualified Stock or Preferred Stock, such Refinancing
Indebtedness is Disqualified Stock or Preferred Stock, respectively;

(iv) shall not include (x) Indebtedness, Disqualified Stock or Preferred Stock
of a non- Credit Party that refinances Indebtedness, Disqualified Stock or
Preferred Stock of the Parent Borrower or any other Credit Party, or
(y) Indebtedness or Disqualified Stock of the Parent Borrower or Indebtedness,
Disqualified Stock or Preferred Stock of a Restricted Subsidiary that refinances
Indebtedness, Disqualified Stock or Preferred Stock of an Unrestricted
Subsidiary; and

 

147



--------------------------------------------------------------------------------

(v) to the extent the Indebtedness being refunded, refinanced, replaced,
redeemed, repurchased or retired is secured, the Liens securing such Refinancing
Indebtedness may have a Lien priority equal to or junior to (but not greater
than) the Indebtedness being refunded, refinanced, replaced, redeemed,
repurchased or retired;

(15) Indebtedness, Disqualified Stock or Preferred Stock (i) of the Parent
Borrower or any Restricted Subsidiaries Incurred, issued or assumed in
anticipation of, or in connection with, an acquisition of any assets (including
Capital Stock), business or Person or any similar Investment and (ii) of any
Person that is acquired by the Parent Borrower or any of its Restricted
Subsidiaries or merged into or consolidated or amalgamated with the Parent
Borrower or a Restricted Subsidiary in accordance with the terms of this
Agreement; provided, however, that after giving Pro Forma Effect to such
acquisition, merger, consolidation or amalgamation and the Incurrence of such
Indebtedness, Disqualified Stock or Preferred Stock, either:

(x) the Parent Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness as Ratio Debt; or

(y) the Fixed Charge Coverage Ratio of the Parent Borrower is greater than or
equal to such ratio immediately prior to giving Pro Forma Effect to such
acquisition, merger, consolidation, amalgamation or similar Investment;

provided further, that (1) the aggregate amount of Indebtedness Incurred and
Disqualified Stock or Preferred Stock that may be issued pursuant to this clause
(15) by non-Credit Parties (together with the aggregate amount of Indebtedness
(including Acquired Indebtedness) that may be Incurred and Disqualified Stock or
Preferred Stock that may be issued pursuant to the first paragraph of this
Section 6.3 by non-Credit Parties) shall not exceed the greater of (x)
$500,000,000 and (y) 26.0% of Four Quarter Consolidated EBITDA, at any one time
outstanding on a Pro Forma Basis (including pro forma application of the
proceeds therefrom) and (2) such Indebtedness, Disqualified Stock or Preferred
Stock other than with respect to the initial maturity date for Extendable Bridge
Loans/Interim Debt, has a Stated Maturity that is no earlier than the Latest
Maturity Date;

(16) Indebtedness, Disqualified Stock or Preferred Stock arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business;

(17) Indebtedness, Disqualified Stock or Preferred Stock of the Parent Borrower
or any Restricted Subsidiary supported by a letter of credit or bank guarantee
issued pursuant to any credit facility permitted hereunder, so long as such
letter of credit has not been terminated and is in a principal amount not in
excess of the stated amount of such letter of credit or bank guarantee;

(18) Contribution Indebtedness;

(19) Indebtedness of the Parent Borrower or any Restricted Subsidiary consisting
of (x) the financing of insurance premiums or (y) take-or-pay obligations
contained in supply arrangements, in each case, in the ordinary course of
business;

 

148



--------------------------------------------------------------------------------

(20) Indebtedness, Disqualified Stock or Preferred Stock of non-Credit Parties
in an aggregate principal amount or Maximum Fixed Repurchase Price, as
applicable, not to exceed the greater of (x) $500,000,000 and (y) 26.0% of Four
Quarter Consolidated EBITDA, at any one time outstanding, plus, in the case of
any refinancing of any Indebtedness, Disqualified Stock or Preferred Stock
permitted under this clause (20) or any portion thereof, any Refinancing
Expenses (it being understood that any Indebtedness Incurred or Disqualified
Stock or Preferred Stock issued pursuant to this clause (20) shall cease to be
deemed Incurred, issued or outstanding pursuant to this clause (20) but shall be
deemed Incurred or issued and outstanding as Ratio Debt from and after the first
date on which such non- Credit Party could have Incurred such Indebtedness or
issued such Disqualified Stock or Preferred Stock as Ratio Debt (to the extent
such non-Credit Party is able to Incur any Liens related thereto as Permitted
Liens after such reclassification));

(21) Indebtedness, Disqualified Stock or Preferred Stock of a joint venture to
the Parent Borrower or a Restricted Subsidiary and to the other holders of
Equity Interests or participants of such joint venture, so long as the
percentage of the aggregate amount of such Indebtedness, Disqualified Stock or
Preferred Stock of such joint venture owed to such holders of its Equity
Interests or participants of such joint venture does not exceed the percentage
of the aggregate outstanding amount of the Equity Interests of such joint
venture held by such holders or such participant’s participation in such joint
venture;

(22) Indebtedness Incurred or Disqualified Stock or Preferred Stock issued in a
Qualified Receivables Financing or Qualified Receivables Factoring that is not
recourse to the Parent Borrower or any Restricted Subsidiary (except for
Standard Securitization Undertakings) other than (x) a Receivables Subsidiary or
(y) a Person described in the definition of “Factoring Transaction”;

(23) Indebtedness, Disqualified Stock or Preferred Stock owed on a short-term
basis to banks and other financial institutions in the ordinary course of
business of the Parent Borrower and the Restricted Subsidiaries with such banks
or financial institutions that arises in connection with ordinary banking
arrangements, including cash management, cash pooling arrangements and related
activities to manage cash balances of the Parent Borrower and its Subsidiaries
and joint ventures including treasury, depository, overdraft, credit, purchasing
or debit card, electronic funds transfer and other cash management arrangements
and Indebtedness in respect of netting services, overdraft protection, credit
card programs, automatic clearinghouse arrangements and similar arrangements;

(24) Indebtedness, Disqualified Stock or Preferred Stock consisting of
Indebtedness, Disqualified Stock or Preferred Stock issued by the Parent
Borrower or any Restricted Subsidiary to future, current or former officers,
directors, managers, employees, consultants and independent contractors thereof
or any direct or indirect parent thereof, their respective estates, heirs,
family members, spouses or former spouses, in each case to finance the purchase
or redemption of Equity Interests of the Parent Borrower or any direct or
indirect parent of the Parent Borrower to the extent permitted under
Section 6.6;

(25) customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;

(26) Indebtedness incurred by a Restricted Subsidiary or Preferred Stock issued
by a Restricted Subsidiary in connection with bankers’ acceptances, discounted
bills of exchange, warehouse receipts or similar facilities or the discounting
or factoring of receivables for credit management purposes, in each case
incurred or undertaken in the ordinary course of business;

 

149



--------------------------------------------------------------------------------

(27) Indebtedness Incurred or Disqualified Stock issued by the Parent Borrower
or any Restricted Subsidiary or Preferred Stock issued by any of its Restricted
Subsidiaries to the extent that the net proceeds thereof are promptly deposited
with the trustee to satisfy and discharge the Senior Notes in accordance with
any Senior Notes Indenture;

(28) (i) guarantees Incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors, licensees,
sub-licensees and distribution partners and (ii) Indebtedness Incurred by the
Parent Borrower or a Restricted Subsidiary as a result of leases entered into by
the Parent Borrower or such Restricted Subsidiary or any direct or indirect
parent of the Parent Borrower in the ordinary course of business;

(29) the Incurrence by the Parent Borrower or any Restricted Subsidiary of
Indebtedness Incurred or Disqualified Stock or Preferred Stock issued on behalf
of, or representing guarantees of Indebtedness Incurred or Disqualified Stock or
Preferred Stock issued by, joint ventures; provided that the aggregate principal
amount of Indebtedness Incurred or guaranteed or Maximum Fixed Repurchase Price
of Disqualified Stock or Preferred Stock issued or guaranteed pursuant to this
clause (29) does not exceed the greater of (x) $200,000,000 and (y) 10.5% of
Four Quarter Consolidated EBITDA at any one time outstanding, plus, in the case
of any refinancing of any Indebtedness, Disqualified Stock or Preferred Stock
permitted under this clause (29) or any portion thereof, any Refinancing
Expenses (it being understood that any Indebtedness Incurred or Disqualified
Stock or Preferred Stock issued pursuant to this clause (29) shall cease to be
deemed Incurred, issued or outstanding pursuant to this clause (29) but shall be
deemed Incurred or issued and outstanding as Ratio Debt from and after the first
date on which Parent Borrower or such Restricted Subsidiary could have Incurred
or guaranteed such Indebtedness or issued or guaranteed such Disqualified Stock
or Preferred Stock as Ratio Debt (to the extent Parent Borrower or such
Restricted Subsidiary is able to Incur any Liens related thereto as Permitted
Liens after such reclassification));

(30) [reserved];

(31) Indebtedness, Disqualified Stock or Preferred Stock of the Parent Borrower
or a Restricted Subsidiary Incurred to finance or assumed in connection with an
acquisition of any assets (including Capital Stock), business or Person in an
aggregate principal amount or Maximum Fixed Repurchase Price, as applicable,
that does not exceed the greater of (x) $350,000,000 and (y) 18.0% of Four
Quarter Consolidated EBITDA, at any one time outstanding, plus, in the case of
any refinancing of any Indebtedness, Disqualified Stock or Preferred Stock
permitted under this clause (31) or any portion thereof, any Refinancing
Expenses (it being understood that any Indebtedness Incurred or Disqualified
Stock or Preferred Stock issued pursuant to this clause (31) shall cease to be
deemed Incurred, issued or outstanding pursuant to this clause (31) but shall be
deemed Incurred or issued and outstanding as Ratio Debt from and after the first
date on which Parent Borrower or such Restricted Subsidiary, as the case may be,
could have Incurred such Indebtedness or issued such Disqualified Stock or
Preferred Stock as Ratio Debt (to the extent Parent Borrower or such Restricted
Subsidiary is able to Incur any Liens related thereto as Permitted Liens after
such reclassification));

(32) Indebtedness, Disqualified Stock or Preferred Stock consisting of
obligations of the Parent Borrower or any Restricted Subsidiary under deferred
compensation or other similar arrangements incurred by such Person in connection
with the Transactions or any Permitted Investment;

 

150



--------------------------------------------------------------------------------

(33) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
applicable law; and

(34) Indebtedness incurred or deemed incurred in the ordinary course of business
in connection with supply-chain financing programs or similar arrangements.

(c) For purposes of determining compliance with this Section 6.3, (i) in the
event that an item of Indebtedness, Disqualified Stock or Preferred Stock (or
any portion thereof) meets the criteria of more than one of the categories of
Permitted Debt or is entitled to be Incurred or issued as Ratio Debt, the Parent
Borrower shall, in its sole discretion, at the time of Incurrence or issuance,
divide, classify or reclassify, or at any later time divide, classify or
reclassify, such item of Indebtedness, Disqualified Stock or Preferred Stock (or
any portion thereof) in any manner that complies with this Section 6.3; provided
that all Indebtedness under this Agreement and the Term Loan Credit Agreement
Incurred on or prior to the Closing Date shall be deemed to have been Incurred
pursuant to Section 6.3(b)(1) and all Indebtedness under the Senior Notes on the
Closing Date shall be deemed to have been Incurred pursuant to Section 6.3(b)(2)
and the Parent Borrower shall not be permitted to reclassify all or any portion
of such Indebtedness Incurred on or prior to the Closing Date pursuant to
Section 6.3(b)(1) or 6.3(b)(2), as applicable and (ii) in the event that the
Parent Borrower shall classify Indebtedness Incurred on any date of
determination as Incurred in part as Ratio Debt and in part pursuant to one or
more other clauses of Section 6.3, Consolidated Funded Indebtedness shall not
include any such Indebtedness Incurred pursuant to one or more such other
clauses of Section 6.3, and shall not give effect to any repayment, repurchase,
redemption, defeasance or other acquisition, retirement or discharge of any
Indebtedness from the proceeds of any such Indebtedness being disregarded for
purposes of the calculation of the Consolidated Funded Indebtedness on such date
of determination that otherwise would be included in Consolidated Funded
Indebtedness. Accrual of interest or dividends, the accretion of accreted value,
the accretion or amortization of original issue discount, the payment of
interest or dividends in the form of additional Indebtedness with the same
terms, the payment of dividends on Disqualified Stock or Preferred Stock in the
form of additional shares of Disqualified Stock or Preferred Stock of the same
class, the accretion of Maximum Fixed Repurchase Price and increases in the
amount of Indebtedness, Disqualified Stock or Preferred Stock outstanding solely
as a result of fluctuations in the exchange rate of currencies or increases in
the value of property securing Indebtedness will not be deemed to be an
Incurrence of Indebtedness or issuance of Disqualified Stock or Preferred Stock
for purposes of this Section 6.3. Guarantees of, or obligations in respect of
letters of credit relating to, Indebtedness that are otherwise included in the
determination of a particular amount of Indebtedness shall not be included in
the determination of such amount of Indebtedness; provided that the Incurrence
of the Indebtedness represented by such guarantee or letter of credit, as the
case may be, was in compliance with this Section 6.3.

(d) For purposes of determining compliance with any Dollar-denominated
restriction on the Incurrence of Indebtedness or the issuance of Disqualified
Stock or Preferred Stock, the Dollar Equivalent principal amount or Maximum
Fixed Purchase Price, as applicable, of Indebtedness, Disqualified Stock or
Preferred Stock denominated in a foreign currency shall be calculated based on
the relevant currency exchange rate in effect on the date such Indebtedness was
Incurred, in the case of term debt, or first committed or first Incurred
(whichever yields the lower Dollar Equivalent), in the case of revolving credit
debt; provided that if such Indebtedness, Disqualified Stock or Preferred Stock
is Incurred or issued to refinance other Indebtedness, Disqualified Stock or
Preferred Stock denominated in a foreign currency, and such refinancing would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount or Maximum Fixed Repurchase Price,
as applicable, of such refinancing Indebtedness, Disqualified Stock or Preferred
Stock does not exceed the principal amount or Maximum Fixed Repurchase Price, as
applicable, of such Indebtedness, Disqualified Stock or Preferred Stock being
refinanced. The principal amount or

 

151



--------------------------------------------------------------------------------

Maximum Fixed Repurchase Price, as applicable, of any Indebtedness Incurred or
Disqualified Stock or Preferred Stock issued to refinance other Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, if Incurred or issued
in a different currency from the Indebtedness, Disqualified Stock or Preferred
Stock being refinanced, shall be calculated based on the currency exchange rate
applicable to the currencies in which such respective Indebtedness, Disqualified
Stock or Preferred Stock is denominated that is in effect on the date of such
refinancing.

6.4 Fundamental Changes.

The Borrowers may not, and will not permit any of their Restricted Subsidiaries
to, merge, dissolve, liquidate, amalgamate, consolidate with or into another
Person, consummate a Division as the Dividing Person or dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that (other than in the case of clause (e) below) so long as no Event of
Default would result therefrom:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) a
Borrower; provided that (A) the successor Borrower shall be a Person organized
under the laws of the United States, any state thereof or the District of
Columbia, and (B) the surviving Person shall provide any documentation and other
information about such Person as shall have been reasonably requested in writing
by any Lender through the Administrative Agent that such Lender shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
Title III of the USA PATRIOT Act, or (ii) any one or more other Restricted
Subsidiaries; provided that (x) any Restricted Subsidiary that is not a CFC or
CFC Holdco may not merge with any Restricted Subsidiary that is a CFC or CFC
Holdco if such CFC or CFC Holdco shall be the continuing or surviving Person and
(y) when any Guarantor is merging with another Restricted Subsidiary that is not
a Credit Party either (A) a Borrower or Guarantor shall be the continuing or
surviving Person or (B) such merger, amalgamation or consolidation shall be
deemed to constitute either an Investment or disposition, as elected by the
Parent Borrower, and such Investment must be a Permitted Investment or
Indebtedness of a Restricted Subsidiary which is not a Credit Party in
accordance with Section 6.3, respectively or such disposition must be a
disposition permitted hereunder;

(b) (i) any Restricted Subsidiary that is not a Credit Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Credit Party and (ii) any Restricted Subsidiary (other than the Parent
Borrower) may liquidate or dissolve, or the Borrowers or any Restricted
Subsidiary may (if the validity, perfection and priority of the Liens securing
the Obligations is not adversely affected thereby and subject to compliance with
Section 5.11, as applicable) change its legal form if the Parent Borrower
determines in good faith that such action is in the best interest of Holdings
and its Subsidiaries and is not disadvantageous to the Lenders in any material
respect (it being understood that in the case of any dissolution of a Restricted
Subsidiary that is a Credit Party, such Subsidiary shall at or before the time
of such dissolution transfer its assets to another Restricted Subsidiary that is
a Credit Party in the same jurisdiction or a different jurisdiction reasonably
satisfactory to the Administrative Agent unless such disposition of assets is
permitted hereunder; and in the case of any change in legal form, a Restricted
Subsidiary that is a Credit Party will remain a Credit Party unless such Credit
Party is otherwise permitted to cease being a Credit Party hereunder and, in
each case, will comply with Section 5.11, as applicable);

(c) any Restricted Subsidiary (other than the Parent Borrower) may dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to the Parent Borrower or to any Restricted Subsidiary; provided that if the
transferor in such a transaction is a Credit Party, then either (i) the
transferee must be a Credit Party in the same jurisdiction or a different
jurisdiction reasonably satisfactory to the Administrative Agent or (ii) to the
extent such merger, amalgamation or consolidation shall be deemed to constitute
either an Investment or disposition, such Investment must be a Permitted

 

152



--------------------------------------------------------------------------------

Investment or Indebtedness of a Restricted Subsidiary which is not a Credit
Party in accordance with Section 6.3, respectively, or such disposition must be
a disposition permitted hereunder; provided, however, that a Borrower may
dispose of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to any Credit Party in the same jurisdiction as the disposing party
or in another jurisdiction reasonably acceptable to the Administrative Agent;

(d) any Restricted Subsidiary (other than the Parent Borrower) may merge,
amalgamate or consolidate with, or dissolve into, any other Person, or
consummate a Division as the Dividing Person, in order to effect a Permitted
Investment; provided that (i) the continuing or surviving Person shall, to the
extent subject to the terms hereof, have complied with the requirements of
Section 5.11, 5.13 and 5.14, as applicable, (ii) to the extent constituting an
Investment, such Investment must be a Permitted Investment, and (iii) to the
extent constituting a disposition, such disposition must be permitted hereunder;

(e) any Restricted Subsidiary that is an LLC may consummate a Division as the
Dividing Person if, immediately upon the consummation of the Division, the
assets of the applicable Dividing Person are held by one or more Restricted
Subsidiaries at such time, or, with respect to assets not so held by one or more
Restricted Subsidiaries, such Division, in the aggregate, would otherwise result
in an Asset Sale permitted by Section 6.5; provided that if the Dividing Person
is a Borrower or Guarantor, then any Division Successor other than the Dividing
Person shall become a Borrower or Guarantor to the extent required by and in
accordance with Section 5.11 and the Lien on and security interest in such
property granted or to be granted in favor of the Collateral Agent under the
Collateral Documents shall be maintained or created to the extent required by
and in accordance with the provisions of Section 5.11, 5.13 and 5.14, as
applicable

(f) the Parent Borrower and its Restricted Subsidiaries may consummate the
Transactions;

(g) any Restricted Subsidiary (other than the Parent Borrower) may merge,
dissolve, liquidate, amalgamate, consolidate with or into another Person or
consummate a Division as the Dividing Person in order to effect a disposition
(whether in one transaction or in a series of transactions) of all or
substantially all of its assets (whether now owned or hereafter acquired)
permitted pursuant to Section 6.5 (other than dispositions permitted by this
Section 6.4); and

(h) any Permitted Investment may be structured as a merger, consolidation,
amalgamation or Division.

6.5 Asset Sales. During any Liquidity Event Period:

(a) the Parent Borrower will not, and will not permit any of its Restricted
Subsidiaries to, cause or make an Asset Sale of any assets that constitute ABL
Collateral, unless:

(1) except in the case of any Governmental Asset Sale, the Parent Borrower or
any of its Restricted Subsidiaries, as the case may be, receives consideration
at the time of such Asset Sale at least equal to the Fair Market Value (as
determined in good faith by the Parent Borrower) of the assets sold or otherwise
disposed of; and

(2) except in the case of any Governmental Asset Sale or a Permitted Asset Swap,
at least 75% of the consideration therefor received by the Parent Borrower or
such Restricted Subsidiary, as the case may be, is in the form of cash or Cash
Equivalents or Replacement Assets.

 

153



--------------------------------------------------------------------------------

Within 365 days after the Parent Borrower’s or any Restricted Subsidiary’s
receipt of the Net Cash Proceeds of any Asset Sale or Casualty Event with
respect to ABL Collateral, the Parent Borrower or such Restricted Subsidiary
shall apply an amount equal to the Net Cash Proceeds from such Asset Sale or
such Casualty Event, at its option:

(1) to prepay term loans in accordance with the Term Loan Credit Agreement;

(2) to an Investment in any one or more businesses (provided that if such
investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in such Person becoming a Restricted Subsidiary of the
Parent Borrower), assets, or property or capital expenditures, in each case used
or useful in a Similar Business;

(3) to make an Investment in any one or more businesses (provided that if such
Investment is in the form of the acquisition of Capital Stock of a Person, such
acquisition results in such Person becoming a Restricted Subsidiary of the
Parent Borrower), properties or assets that replace the properties and assets
that are the subject of such Asset Sale or Casualty Event;

(4) to permanently terminate Revolving Commitments under this Agreement or any
other Indebtedness of the Credit Parties that in each case is secured by a Lien
on the ABL Collateral that is pari passu or prior to the Lien on the ABL
Collateral securing the Obligations (and, in the case of revolving obligations,
to correspondingly reduce commitments with respect thereto), in each case other
than Indebtedness owed to the Parent Borrower or a Restricted Subsidiary; or

(5) any combination of the foregoing;

provided that the Parent Borrower and its Restricted Subsidiaries will be deemed
to have complied with the provisions described in clauses (2) and (3) above if
and to the extent that, within 365 days after the Asset Sale of ABL Collateral
that generated the Net Cash Proceeds, the Parent Borrower or other applicable
Subsidiary has entered into and not abandoned or rejected a binding agreement to
acquire the assets or Capital Stock of a Similar Business, make an Investment in
Replacement Assets or make a capital expenditure in compliance with the
provision described in clauses (2) and (3) of this paragraph, and that
acquisition, purchase or capital expenditure is thereafter completed within 180
days after the end of such 365-day period. Pending the final application of any
such Net Cash Proceeds, the Parent Borrower or such Restricted Subsidiary of the
Parent Borrower may temporarily reduce Indebtedness under a revolving credit
facility, if any, or otherwise invest such Net Cash Proceeds in Cash
Equivalents.

(b) For purposes of this Section 6.5, the amount of:

(i) any liabilities (as shown on Parent Borrower’s or such Restricted
Subsidiary’s most recent balance sheet or in the notes thereto for which
internal financial statements are available immediately preceding such date or,
if incurred or accrued subsequent to the date of such balance sheet, such
liabilities that would have been reflected on Parent Borrower’s or such
Restricted Subsidiary’s balance sheet or in the footnotes thereto if such
incurrence or accrual had taken place on or prior to the date of such balance
sheet in the good faith determination of the Parent Borrower) of the Parent
Borrower or such Restricted Subsidiary (other than liabilities that are by their
terms subordinated to the Obligations) that are extinguished by the buyer in
connection with the transactions relating to such Asset Sale, or that are
assumed by the transferee of any such assets or Equity Interests, in each case,
pursuant to an agreement that releases or indemnifies Parent Borrower or such
Restricted Subsidiary, as the case may be, from further liability;

 

154



--------------------------------------------------------------------------------

(ii) any notes or other obligations or other securities or assets received by
the Parent Borrower or such Restricted Subsidiary from such transferee that are
converted by the Parent Borrower or such Restricted Subsidiary into cash or Cash
Equivalents, or by their terms are required to be satisfied for cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received), in each
case, within 180 days of the receipt thereof; and

(iii) any Designated Non-cash Consideration received by the Parent Borrower or
any of its Restricted Subsidiaries in such Asset Sale having an aggregate Fair
Market Value, taken together with all other Designated Non-cash Consideration
received pursuant to this subclause (iii) that is at that time outstanding, not
to exceed the greater of (x) $450,000,000 and (y) 23.5% of Four Quarter
Consolidated EBITDA, calculated at the time of the receipt of such Designated
Non-cash Consideration (with the Fair Market Value of each item of Designated
Non-cash Consideration being measured at the time received and without giving
effect to subsequent changes in value) shall each be deemed to be Cash
Equivalents.

(c) For purposes of this Section 6.5, any sale by the Parent Borrower or a
Restricted Subsidiary of the Capital Stock of a Restricted Subsidiary that owns
assets constituting ABL Collateral shall be deemed to be a sale of such ABL
Collateral. In the event of any such sale, the proceeds received by the Parent
Borrower and the Restricted Subsidiaries in respect of such sale shall be
allocated to the ABL Collateral in accordance with its Fair Market Values, which
shall be determined by the Parent Borrower or, at the Parent Borrower’s
election, an independent third party.

6.6 Restricted Payments.

(a) The Parent Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(1) declare or pay any dividend or make any payment or distribution on account
of the Parent Borrower’s or any of its Restricted Subsidiaries’ Equity
Interests, including any payment made in connection with any merger,
amalgamation or consolidation involving the Parent Borrower (other than
(A) dividends or distributions by the Parent Borrower payable solely in Equity
Interests (other than Disqualified Stock) of the Parent Borrower; or
(B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly Owned
Restricted Subsidiary, the Parent Borrower or a Restricted Subsidiary receives
at least its pro rata share of such dividend or distribution in accordance with
its Equity Interests in such class or series of securities);

(2) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Parent Borrower or any direct or indirect parent of the
Parent Borrower, including in connection with any merger, amalgamation or
consolidation;

(3) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case, prior to any scheduled repayment,
sinking fund payment or maturity, any (i) Subordinated Indebtedness of any
Borrower or any Guarantor (other than the payment, redemption, repurchase,
defeasance, acquisition or retirement of (A) Subordinated Indebtedness of any
Borrower or any Guarantor in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such payment, redemption, repurchase, defeasance,
acquisition or retirement and (B) Indebtedness

 

155



--------------------------------------------------------------------------------

permitted under Section 6.3(b)(7) or (9)) or (ii) any Indebtedness that is
secured by a security interest in the Collateral that is expressly junior to the
Liens securing the Obligations (other than the payment, redemption, repurchase,
defeasance, acquisition or retirement of Term Loan Obligations) (clauses (i) and
(ii), the “Junior Financing”); or

(4) make any Restricted Investment;

(all such payments and other actions set forth in clauses (1) through (4) above
being collectively referred to as “Restricted Payments”),

(b) Notwithstanding the foregoing, Section 6.6(a) will not prohibit:

(1) the payment of any dividend or distribution or consummation of any
redemption within 60 days after the date of declaration thereof or the giving of
a redemption notice related thereto, if at the date of declaration or notice
such payment would have complied with the provisions of this Agreement and
assuming for purposes of this provision that the delivery of such redemption
notice is a Restricted Payment;

(2) (x) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) of the Parent Borrower or Holdings or
any other direct or indirect parent of the Parent Borrower, or Junior Financing
of any Borrower or any Guarantor, in exchange for, or out of the proceeds of the
issuance or sale of, Equity Interests of the Parent Borrower or Holdings or any
other direct or indirect parent of the Parent Borrower or contributions to the
equity capital of the Parent Borrower (other than Excluded Equity)
(collectively, including any such contributions, “Refunding Capital Stock”);

(y) the declaration and payment of accrued dividends on the Retired Capital
Stock out of the proceeds of the issuance or sale (other than to a Subsidiary of
the Parent Borrower or to an employee stock ownership plan or any trust
established by the Parent Borrower or any of its Subsidiaries) of Refunding
Capital Stock; and

(z) if immediately prior to the retirement of the Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under this covenant
and has not been made as of such time (the “Unpaid Amount”), the declaration and
payment of dividends on the Refunding Capital Stock (other than Refunding
Capital Stock the proceeds of which were used to redeem, repurchase, retire or
otherwise acquire any Equity Interests of the Parent Borrower or Holdings or any
other direct or indirect parent) in an aggregate amount no greater than the
Unpaid Amount;

(3) (a) the prepayment, redemption, defeasance, repurchase or other acquisition
or retirement of Junior Financing of any Borrower or any Subsidiary Guarantor
made by exchange for, or out of the proceeds of the Incurrence of, Refinancing
Indebtedness thereof, and (b) the prepayment, redemption, purchase, defeasance
or other satisfaction of any Indebtedness, Disqualified Stock or Preferred Stock
(1) existing at the time a Person becomes a Restricted Subsidiary or (2) assumed
in connection with the acquisition of assets, in each case so long as such
Indebtedness, Disqualified Stock or Preferred Stock was not incurred in
contemplation of, such Person becoming a Restricted Subsidiary or such
acquisition;

 

156



--------------------------------------------------------------------------------

(4) the purchase, retirement, redemption or other acquisition (or Restricted
Payments to the Parent Borrower or any direct or indirect parent of the Parent
Borrower to finance any such purchase, retirement, redemption or other
acquisition) for value of Equity Interests (including related stock appreciation
rights or similar securities) of the Parent Borrower or any direct or indirect
parent of the Parent Borrower held directly or indirectly by any future, present
or former employee, officer, director, manager, consultant or independent
contractor of the Parent Borrower or any direct or indirect parent of the Parent
Borrower or any Subsidiary of the Parent Borrower or their estates, heirs,
family members, spouses or former spouses or permitted transferees (including
for all purposes of this clause (4), Equity Interests held by any entity whose
Equity Interests are held by any such future, present or former employee,
officer, director, manager, consultant or independent contractor or their
estates, heirs, family members, spouses or former spouses or permitted
transferees) pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or other agreement or arrangement or
any stock subscription or shareholder or similar agreement; provided, however,
that the aggregate amounts paid under this clause (4) shall not
exceed $45,000,000 in any calendar year (in each case, with unused amounts in
any calendar year being permitted to be carried over for the next two succeeding
calendar years); provided further, however, that such amount in any calendar
year may be increased by an amount not to exceed:

(i) the cash proceeds received by the Parent Borrower or any of its Restricted
Subsidiaries from the sale of Equity Interests (other than Excluded Equity) of
the Parent Borrower or Holdings or any other direct or indirect parent of the
Parent Borrower (to the extent contributed to the Parent Borrower) to members of
management, directors or consultants of the Parent Borrower and its Restricted
Subsidiaries or Holdings or any other direct or indirect parent of the Parent
Borrower that occurs after the Closing Date; plus

(ii) the cash proceeds of key man life insurance policies received by the Parent
Borrower or Holdings or any other direct or indirect parent of the Parent
Borrower (to the extent contributed to the Parent Borrower) and its Restricted
Subsidiaries after the Closing Date; plus

(iii) the amount of any cash bonuses otherwise payable to employees, officers,
directors, managers, consultants or independent contractors of the Parent
Borrower or its Restricted Subsidiaries or any direct or indirect parent of the
Parent Borrower that are foregone in return for the receipt of Equity Interests,

(provided that the Parent Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (i) and (ii) above in any calendar
year); provided, further, that cancellation of Indebtedness owing to the Parent
Borrower or any Restricted Subsidiary from any future, current or former
officer, director, employee, manager, consultant or independent contractor (or
any permitted transferees thereof) of the Parent Borrower or any of its
Restricted Subsidiaries or any direct or indirect parent of the Parent Borrower,
in connection with a repurchase of Equity Interests of the Parent Borrower or
any direct or indirect parent of the Parent Borrower from such Persons will not
be deemed to constitute a Restricted Payment for purposes of this Section 6.6 or
any other provisions of this Agreement;

(5) the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of the Parent Borrower or any of its
Restricted Subsidiaries and any Preferred Stock of any Restricted Subsidiaries
issued or Incurred in accordance with Section 6.3;

(6) the declaration and payment of dividends or distributions to holders of any
class or series of Preferred Stock (other than Disqualified Stock) and the
declaration and payment of dividends to the Parent Borrower or any direct or
indirect parent of the Parent Borrower, the proceeds of which will be used to
fund the payment of dividends to holders of any class or series of Preferred
Stock (other than Disqualified Stock) of the Parent Borrower or any direct or
indirect

 

157



--------------------------------------------------------------------------------

parent of the Parent Borrower issued after the Closing Date; provided, however,
that (A) the Fixed Charge Coverage Ratio of the Parent Borrower for the Test
Period most recently ended prior to such date of determination (calculated on a
Pro Forma Basis) is 2.00 to 1.00 or greater and (B) the aggregate amount of
dividends declared and paid pursuant to this clause (6) does not exceed the net
cash proceeds actually received by the Parent Borrower from the sale (or the
contribution of the net cash proceeds from the sale) of Preferred Stock;

(7) any Restricted Payments made in connection with the consummation of the
Transactions or as contemplated by the Acquisition Agreement, including any
dividends, payments or loans made to the Parent Borrower or any direct or
indirect parent of the Parent Borrower to enable it to make any such payments or
any future payments to employees of the Parent Borrower, any Restricted
Subsidiary of the Parent Borrower or any direct or indirect parent of the Parent
Borrower under agreements entered into in connection with the Transactions;

(8) the declaration and payment of dividends on the Parent Borrower’s common
stock (or the payment of dividends to Holdings or any other direct or indirect
parent of the Parent Borrower to fund the payment by Holdings or any other
direct or indirect parent of the Parent Borrower of dividends on such entity’s
common stock) of up to 6.0% per annum of the net cash proceeds received by the
Parent Borrower from any public offering of Equity Interests or contributed to
the Parent Borrower by Holdings or any other direct or indirect parent of the
Parent Borrower from any public offering of Equity Interests (other than public
offerings with respect to Equity Interests registered on Form S-4 or S-8 or
successor form thereto and other than any public sale constituting a Designated
Contribution);

(9) Restricted Payments that are made with Designated Contributions;

(10) Restricted Payments in an aggregate amount taken together with all other
Restricted Payments made pursuant to this clause (10) not to exceed the greater
of (x) $600,000,000 and (y) 31.0% of Four Quarter Consolidated EBITDA;

(11) the declaration and payment of dividends or distributions to the Closing
Date Preferred Equity Purchaser or any holder of the Closing Date Preferred
Equity pursuant to the terms of the Closing Date Preferred Equity and the
declaration and payment of dividends to the Parent Borrower or any direct or
indirect parent of the Parent Borrower, the proceeds of which will be used to
fund the payment of dividends to the Closing Date Preferred Equity Purchaser or
any holder of the Closing Date Preferred Equity pursuant to the terms of the
Closing Date Preferred Equity; provided, however, that the aggregate amount of
dividends declared and paid pursuant to this clause (11) does not exceed the
aggregate amount of dividends that may be paid in cash pursuant to the terms of
the definitive documentation for the Closing Date Preferred Equity in effect on
the Closing Date;

(12) for so long as the Parent Borrower is a member of a group filing a
consolidated or combined income Tax return with Holdings or any other direct or
indirect parent of the Parent Borrower, the payment of dividends or other
distributions to Holdings or such other direct or indirect parent of the
Borrower in amounts required for Holdings or such other parent company to pay
federal, state and local income Taxes imposed on such entity to the extent such
income Taxes are attributable to the income of the Parent Borrower and its
Subsidiaries; provided, however, that (i) the amount of such payments in respect
of any Tax year does not, in the aggregate, exceed the amount that the Parent
Borrower and its Subsidiaries that are members of such consolidated or combined
group would have been required to pay in respect of federal, state and local
income Taxes (as the case may be) in respect of such year if the Parent Borrower
and its applicable Subsidiaries

 

158



--------------------------------------------------------------------------------

paid such income Taxes directly as a separate stand-alone consolidated or
combined income Tax group (reduced by any such Taxes paid directly by the Parent
Borrower or any Subsidiary) and (ii) the permitted payment pursuant to this
clause (12) with respect to any Taxes attributable to income of any Unrestricted
Subsidiary for such taxable year shall be limited to the amount actually paid
with respect to such period by such Unrestricted Subsidiary to the Parent
Borrower or any Restricted Subsidiary for the purposes of paying such
consolidated, combined or similar Taxes;

(13) the declaration and payment of dividends, other distributions or other
amounts to, or the making of loans to Holdings or any other direct or indirect
parent of the Parent Borrower, in the amount required for such entity to, if
applicable:

(i) pay amounts equal to the amounts required for Holdings or any other direct
or indirect parent of the Parent Borrower to pay fees and expenses (including
franchise or similar Taxes required to maintain its corporate existence),
customary salary, bonus and other benefits payable to, and indemnities provided
on behalf of, officers, employees, directors, managers, consultants or
independent contractors of Holdings or any other direct or indirect parent of
the Parent Borrower, if applicable, and general corporate operating (including,
without limitation, expenses related to auditing and other accounting matters)
and overhead costs and expenses of the Parent Borrower or any direct or indirect
parent of the Parent Borrower, if applicable, in each case to the extent such
fees, expenses, salaries, bonuses, benefits and indemnities are attributable to
the ownership or operation of the Parent Borrower and its Subsidiaries;

(ii) pay, if applicable, amounts equal to amounts required for Holdings or any
direct or indirect parent of the Parent Borrower to pay interest and/or
principal on Indebtedness the proceeds of which have been contributed to the
Parent Borrower (other than as Excluded Equity) and that has been guaranteed by,
and is otherwise considered Indebtedness of, the Parent Borrower or any
Restricted Subsidiary Incurred in accordance with Section 6.3 (except to the
extent any such payments have otherwise been made by any such guarantor);

(iii) pay fees and expenses incurred by Holdings or any other direct or indirect
parent of the Parent Borrower related to (i) the maintenance of such parent
entity of its corporate or other entity existence and performance of its
obligations under this Agreement and similar obligations under the Term Loan
Credit Agreement and the Senior Notes, (ii) any unsuccessful equity or debt
offering of such parent entity (or any debt or equity offering from which such
parent does not receive any proceeds) and (iii) any equity or debt issuance,
incurrence or offering, any disposition or acquisition or any investment
transaction by the Parent Borrower or any of its Restricted Subsidiaries (or any
acquisition of or investment in any business, assets or property that will be
contributed to the Parent Borrower or any of its Restricted Subsidiaries as part
of the same or a related transaction) permitted by this Agreement;

(iv) [reserved];

(v) make payments for the benefit of the Parent Borrower or any of its
Restricted Subsidiaries to the extent such payments could have been made by the
Parent Borrower or any of its Restricted Subsidiaries because such payments
(x)(i) would not otherwise be Restricted Payments or (ii) would be Restricted
Payments that would be permitted to be made by the Parent Borrower or any of its
Restricted Subsidiaries pursuant to this covenant; provided that any payment
made pursuant to this clause (v)(x)(ii) shall, if applicable, reduce capacity
under the Restricted Payment exception or basket that would have been utilized
if such payment were made directly by the Parent Borrower or such Restricted
Subsidiary and (y) would be permitted by Section 5.22; and

 

159



--------------------------------------------------------------------------------

(vi) make Restricted Payments to any direct or indirect parent of the Parent
Borrower to finance, or to any direct or indirect parent of the Parent Borrower
for the purpose of paying to any other direct or indirect parent of the Parent
Borrower to finance, any Investment that, if consummated by the Parent Borrower
or any of its Restricted Subsidiaries, would be a Permitted Investment; provided
that (a) such Restricted Payment is made substantially concurrently with the
closing of such Investment and (b) promptly following the closing thereof, such
direct or indirect parent of the Parent Borrower causes (i) all property
acquired (whether assets or Equity Interests) to be contributed to the Parent
Borrower or any Restricted Subsidiary or (ii) the merger, consolidation or
amalgamation (to the extent permitted by Section 6.4) of the Person formed or
acquired into the Parent Borrower or any Restricted Subsidiary in order to
consummate such acquisition or Investment, in each case, in accordance with the
requirements of Section 5.11;

(14) [reserved];

(15) (i) repurchases of Equity Interests of the Parent Borrower or any direct or
indirect parent of the Parent Borrower deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants, (ii) payments made or expected to be made by
the Parent Borrower or any Restricted Subsidiary in respect of withholding or
similar taxes payable or expected to be payable by any future, present or former
director, officer, employee, manager, consultant or independent contractor of
the Parent Borrower or any direct or indirect parent of the Parent Borrower or
any Subsidiary of the Parent Borrower (or their respective Affiliates, estates
or immediate family members) in connection with the exercise of stock options or
the grant, vesting or delivery of Equity Interests of the Parent Borrower or any
direct or indirect parent of the Parent Borrower and (iii) loans or advances to
officers, directors, employees, managers, consultants and independent
contractors of the Parent Borrower or any direct or indirect parent of the
Parent Borrower or any Subsidiary of the Parent Borrower in connection with such
Person’s purchase of Equity Interests of the Parent Borrower or any direct or
indirect parent of the Parent Borrower; provided that no cash is actually
advanced pursuant to this subclause (iii) other than to pay taxes due in
connection with such purchase, unless immediately repaid;

(16) purchases of receivables pursuant to a Receivables Repurchase Obligation in
connection with a Qualified Receivables Factoring or Qualified Receivables
Financing and the payment or distribution of Receivables Fees;

(17) payments or distributions to satisfy dissenters’ rights, pursuant to or in
connection with a consolidation, merger or transfer of assets that complies with
the provisions of this Agreement;

(18) the distribution, as a dividend or otherwise, of shares of Capital Stock
of, or Indebtedness owed to Holdings or a Restricted Subsidiary of Holdings by,
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries the primary
assets of which are cash and/or Cash Equivalents);

(19) the payment of cash in lieu of the issuance of fractional shares of Equity
Interests in connection with any merger, consolidation, amalgamation or other
business combination, or in connection with any dividend, distribution or split
of or upon exercise, conversion or exchange of Equity Interests, warrants,
options or other securities exercisable or convertible into, Equity Interests of
the Parent Borrower or any direct or indirect parent of the Parent Borrower;

 

160



--------------------------------------------------------------------------------

(20) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(20) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash, Cash Equivalents or marketable securities, not to exceed the greater of
$300,000,000 and 15.5% of Four Quarter Consolidated EBITDA (with the Fair Market
Value of each Investment being measured at the time made and without giving
effect to subsequent changes in value);

(21) other Restricted Payments; provided that the Payment Conditions are
satisfied on a Pro Forma Basis immediately after giving effect to such
Restricted Payment;

(22) [reserved];

(23) any payment that is intended to prevent any Indebtedness from being treated
as an “applicable high yield discount obligation” within the meaning of
Section 163(i)(1) of the Code; and

(24) the payment of any dividend or distribution made to repurchase, redeem,
retire or otherwise acquire Equity Interests of the Borrower or any direct or
indirect parent of the Borrower under any share repurchase plan; provided, that
the aggregate amount of Restricted Payments made under this clause (24) does not
exceed $125,000,000 in any calendar year (with unused amounts in any calendar
year being permitted to be carried over to succeeding calendar years subject to
a maximum of $250,000,000 in any calendar year).

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clause (10) and (24), no Event of Default
shall have occurred and be continuing or would occur as a consequence thereof.

(c) The Parent Borrower will not permit any Restricted Subsidiary to become an
Unrestricted Subsidiary, or any Unrestricted Subsidiary to become a Restricted
Subsidiary except pursuant to the definition of “Unrestricted Subsidiary.” For
purposes of designating any Restricted Subsidiary as an Unrestricted Subsidiary,
all outstanding Investments by the Parent Borrower and its Restricted
Subsidiaries (except to the extent repaid) in the Subsidiary so designated will
be deemed to be Restricted Payments or Permitted Investments in an amount
determined as set forth in the last sentence of the definition of “Investments.”
Such designation will only be permitted if a Restricted Payment or Permitted
Investment in such amount would be permitted at such time and if such Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary.

(d) For purposes of the covenant described above, if any Investment or
Restricted Payment would be permitted pursuant to one or more provisions
described above and/or one or more of the exceptions contained in the definition
of “Permitted Investments,” the Parent Borrower may divide and classify such
Investment or Restricted Payment in any manner that complies with this covenant
and may later divide and reclassify any such Investment or Restricted Payment so
long as the Investment or Restricted Payment (as so divided and/or reclassified)
would be permitted to be made in reliance on the applicable exception as of the
date of such reclassification. In addition, for purposes of the covenant
described above, any Restricted Payment permitted hereunder may, at the option
of the Parent Borrower or its Restricted Subsidiaries, be structured in the form
of a loan or other Investment.

 

161



--------------------------------------------------------------------------------

6.7 Financial Covenant.

(a) At any time when Excess Availability is less than the greater of (A) 10% of
the Borrowing Base and (B) $80,000,000, Parent Borrower shall not permit the
Covenant Fixed Charge Coverage Ratio to be less than 1.00 to 1.00 measured as of
the last day of the most recent Fiscal Quarter for which financial statements
have been delivered hereunder.

(b) With respect to any period during which a Permitted Investment, any other
Investment permitted hereunder or an Asset Sale has occurred or during which
Indebtedness (other than working capital Indebtedness) has been incurred or
assumed, for purposes of determining compliance with the financial covenant set
forth in this Section 6.7, the Covenant Fixed Charge Coverage Ratio shall be
calculated with respect to such period on a Pro Forma Basis.

6.8 [Reserved].

6.9 Dividend and Other Payment Restrictions Affecting Subsidiaries. The Parent
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any Restricted Subsidiary to:

(a) (i) pay dividends or make any other distributions to the Parent Borrower or
any of its Restricted Subsidiaries on its Capital Stock; or (ii) pay any
Indebtedness owed to the Parent Borrower or any of its Restricted Subsidiaries;

(b) make loans or advances to the Parent Borrower or any of its Restricted
Subsidiaries;

(c) create, incur, assume or suffer to exist Liens on the Collateral of such
Person for the benefit of the Lenders with respect to the Revolving Credit
Facility and the Obligations or under the Credit Documents; or

(d) sell, lease or transfer any of its properties or assets to the Parent
Borrower or any of its Restricted Subsidiaries;

except in each case for such encumbrances or restrictions existing under or by
reason of:

(1) contractual encumbrances or restrictions in effect or entered into on the
Closing Date, including pursuant to this Agreement, the Credit Documents and the
other documents relating to this agreement, any Term Loan Credit Agreement and
the other documents relating to any Term Loan Credit Agreement, related Swap
Contracts and Indebtedness permitted pursuant to Section 6.3(b)(3);

(2) any Senior Notes Indenture, the Senior Notes, and any exchange notes and
Guarantees thereof;

(3) applicable law or any applicable rule, regulation or order;

(4) any agreement or other instrument of a Person acquired by or merged,
amalgamated or consolidated with or into the Parent Borrower or any Restricted
Subsidiary or an Unrestricted Subsidiary that is designated a Restricted
Subsidiary that was in existence at the time of such acquisition (or at the time
it merges with or into the Parent Borrower or any Restricted

 

162



--------------------------------------------------------------------------------

Subsidiary or assumed in connection with the acquisition of assets from such
Person (but, in each case, not created in contemplation thereof)), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired or designated; provided that in connection with a merger,
amalgamation or consolidation under this clause (4), if a Person other than the
Parent Borrower or such Restricted Subsidiary is the successor company with
respect to such merger, amalgamation or consolidation, any agreement or
instrument of such Person or any Subsidiary of such Person, shall be deemed
acquired or assumed, as the case may be, by the Parent Borrower or such
Restricted Subsidiary, as the case may be, at the time of such merger,
amalgamation or consolidation;

(5) customary encumbrances or restrictions contained in contracts or agreements
for the sale of assets applicable to such assets pending consummation of such
sale, including customary restrictions with respect to a Restricted Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of the
Capital Stock or assets of such Restricted Subsidiary;

(6) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(7) customary provisions in (x) joint venture agreements entered into in the
ordinary course of business with respect to the Equity Interests subject to the
joint venture and (y) operating or other similar agreements, asset sale
agreements, stock sale agreements entered into in connection with the entering
into of such transaction, which limitation is applicable only to the assets that
are the subject of those agreements;

(8) purchase money obligations for property acquired and Capitalized Lease
Obligations in the ordinary course of business to the extent imposing
restrictions of the nature discussed in clause (c) above on the property so
acquired;

(9) customary provisions contained in leases, licenses, contracts and other
similar agreements entered into in the ordinary course of business to the extent
imposing restrictions of the type described in clause (c) above on the property
subject to such lease;

(10) any encumbrance or restriction effected in connection with a Qualified
Receivables Factoring or Qualified Receivables Financing that, in the good faith
determination of the Parent Borrower, is necessary or advisable to effect such
Qualified Receivables Factoring or Qualified Receivables Financing, as
applicable;

(11) any encumbrance or restriction contained in other Indebtedness,
Disqualified Stock or Preferred Stock of any Restricted Subsidiary of the Parent
Borrower that is Incurred subsequent to the Closing Date pursuant to
Section 6.3; provided that such encumbrances and restrictions contained in any
agreement or instrument will not materially affect the Parent Borrower’s ability
to make anticipated principal or interest payment on the Loans (as determined by
the Parent Borrower in good faith);

(12) any encumbrance or restriction contained in secured Indebtedness otherwise
permitted to be Incurred pursuant to Sections 6.1 and 6.3 to the extent limiting
the right of the debtor to dispose of the assets securing such Indebtedness;

(13) encumbrances or restrictions arising or agreed to in the ordinary course of
business, not relating to any Indebtedness, and that do not, individually or in
the aggregate, (x) detract from the value of the property or assets of the
Parent Borrower or any Restricted Subsidiary in any manner material to the
Parent Borrower or any Restricted Subsidiary or (y) materially affect the Parent
Borrower’s ability to make anticipated principal or interest payment on the
Loans (as determined by the Parent Borrower in good faith);

 

163



--------------------------------------------------------------------------------

(14) encumbrances or restrictions existing under, by reason of or with respect
to Refinancing Indebtedness; provided that the encumbrances and restrictions
contained in the agreements governing that Refinancing Indebtedness are not
materially more restrictive, taken as a whole, than those contained in the
agreements governing the Indebtedness being refinanced; and

(15) any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(1) through (14) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Parent Borrower, no more
restrictive as a whole with respect to such encumbrances or restrictions than
prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.

For purposes of determining compliance with this Section 6.9, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Capital Stock
and (ii) the subordination of loans or advances made to the Parent Borrower or a
Restricted Subsidiary of the Parent Borrower to other Indebtedness Incurred by
the Parent Borrower or any such Restricted Subsidiary shall not be deemed a
restriction on the ability to make loans or advances.

6.10 Accounting Changes. Make any change in fiscal year; provided, however, that
the Parent Borrower or Holdings may, upon written notice to the Administrative
Agent, change its fiscal year to any other fiscal year reasonably acceptable to
the Administrative Agent, in which case, the Parent Borrower and the
Administrative Agent will, and are hereby authorized by the Lenders to, make any
amendments to this Agreement that are necessary, in the judgment of the
Administrative Agent and the Parent Borrower or Holdings, as applicable, to
reflect such change in fiscal year.

SECTION 7. [RESERVED]

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. If any one or more of the following conditions or events
shall occur and be continuing:

(a) Failure to Make Payments When Due. Failure by any Borrower or other Credit
Party to pay (i) when due any installment of principal of any Loan, whether at
stated maturity, by acceleration, by notice of voluntary prepayment, by
mandatory prepayment or otherwise; (ii) when due any amount payable to an
Issuing Bank in reimbursement of any drawing under an applicable Letter of
Credit (it being understood that a deemed Revolving Loan made pursuant to
Section 2.3(h) shall satisfy such Reimbursement Obligation); (iii) any interest
on any Loan due hereunder or under any other Credit Document within five
Business Days after the date due or (iv) any fee or other amount due hereunder
or under any other Credit Document within ten Business Days after the date due;
or

 

164



--------------------------------------------------------------------------------

(b) Default in Other Agreements. Any Credit Party or any Restricted Subsidiary
(A) fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (other than
Indebtedness hereunder and intercompany Indebtedness) having an aggregate
outstanding principal amount equal to or greater than the Threshold Amount;
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than a default or an event
of default in respect of the observance of or compliance with any financial
maintenance covenant, which is addressed by clause (C) below), the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) after the expiration of any applicable grace or
cure period therefor to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise) or in an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, in each case, prior to its Stated Maturity;
provided that this clause (B) shall not apply to (x) secured Indebtedness that
becomes due as a result of the sale or transfer or other disposition (including
a Casualty Event) of the property or assets securing such Indebtedness permitted
hereunder and under the documents providing for such Indebtedness and such
Indebtedness is repaid when required under the documents providing for such
Indebtedness, (y) events of default, termination events or any other similar
event under the documents governing Swap Contracts for so long as such event of
default, termination event or other similar event does not result in the
occurrence of an early termination date or any acceleration or prepayment of any
amounts or other Indebtedness payable thereunder or (z) Indebtedness that upon
the happening of any such default or event automatically converts into Equity
Interests (other than Disqualified Stock or, in the case of a Restricted
Subsidiary, Disqualified Stock or Preferred Stock) in accordance with its terms;
provided further, that such failure is unremedied and is not validly waived by
the holders of such Indebtedness in accordance with the terms of the documents
governing such Indebtedness prior to any acceleration of the Revolving
Commitments pursuant to Section 8.1 or (C) fails to observe or perform any other
agreement or condition relating to any such Indebtedness containing or otherwise
requiring observance or compliance with a financial maintenance covenant and the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) have caused such Indebtedness
to become due or to be repurchased, prepaid, defeased or redeemed (automatically
or otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its Stated Maturity (“Acceleration”); provided
however that if such holder or holders (or a trustee or an agent on behalf of
such holder or holders or beneficiary or beneficiaries) irrevocably rescind such
Acceleration, the Event of Default with respect to this clause (C) shall
automatically cease from and after such date; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply, or to cause any of its Restricted Subsidiaries to perform or comply,
with any term or condition contained in at any time, Section 2.5, clause (e)(i)
of Section 5.1, Section 5.2(a) (as to the Parent Borrower only), Section 5.16 or
Section 6; or

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or (pursuant to Section 3.2) deemed made by any Credit
Party in any Credit Document or in any statement or certificate at any time
given by any Credit Party in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect as of the date made
or deemed made and, to the extent capable of being cured, such representation,
warranty, certification or statement of fact is not corrected or clarified
within 30 days after it was initially made; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other Section of
this Section 8.1, and such default shall not have been remedied or waived within
thirty (30) days (or, in the case of Sections 5.1(m)(i)(A) and, solely during
the occurrence of a Liquidity Event period, Section 5.6, five (5) days and, in
the case of Section 5.1(m)(i)(B), two (2) days) after the earlier of (i) an
Responsible Officer of Parent Borrower or the Restricted Subsidiaries becoming
aware of such default or (ii) receipt by any Borrower of notice from any Agent
or any Lender of such default; or

 

165



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Any Credit Party or any of its Restricted
Subsidiaries (other than Immaterial Subsidiaries) institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Credit Party or any Restricted
Subsidiary (other than any Immaterial Subsidiary) thereof becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy.

(h) Judgments and Attachments. There is entered against any Credit Party or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of such judgment or order and does not deny
or fail to acknowledge coverage) and there is a period of sixty (60) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Credit Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, or (ii) any Credit Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect; or

(j) Invalidity of Credit Documents. Any material provision of any Credit
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 6.4 or 6.5) or satisfaction in full of all
the Obligations (other than contingent indemnification obligations as to which
no claim has been asserted and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) ceases to be in full force
and effect; or any Credit Party contests in writing the validity or
enforceability of any provision of any Credit Document; or any Credit Party
denies in writing that it has any or further liability or obligation under any
Credit Document (other than as a result of repayment in full of the Obligations
(other than contingent indemnification obligations as to which no claim has been
asserted and obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements) and termination of the Revolving
Commitments), or purports in writing to revoke or rescind any Credit Document;
or

(k) Change of Control. There occurs a Change of Control; or

 

166



--------------------------------------------------------------------------------

(l) Collateral Documents. Any Collateral Document covering a material portion of
the Collateral after delivery thereof pursuant to Section 3.1(a) or 5.11 or the
Collateral Documents shall for any reason (other than pursuant to the terms
thereof including as a result of a transaction permitted under Section 6.4 or
6.5 and, in each case, subject to the Perfection Exceptions) cease to create a
valid and perfected first priority Lien on and security interest in any material
Collateral covered thereby, subject to Liens permitted under Section 6.1, except
to the extent (i) resulting from the failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements or (ii) that such losses are covered by a lender’s title
insurance policy and such insurers have been informed of such loss and have not
denied or failed to acknowledge coverage;

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and
continuation of any other Event of Default, at the election of the
Administrative Agent or at the request of (or with the consent of) Requisite
Lenders, upon notice to the Parent Borrower by the Administrative Agent, (A) the
Revolving Commitments, if any, of each Lender having such Revolving Commitments
and the obligation of each Issuing Bank to issue any Letter of Credit shall
immediately and automatically terminate; (B) each of the following shall
immediately become due and payable, in each case without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Credit Party: (I) the unpaid principal amount of and accrued
interest on the Loans, (II) an amount equal to 103% of the maximum amount that
may at any time be drawn under all Letters of Credit then outstanding
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
and (III) all other Obligations (other than Contingent Obligations not yet due
and payable); provided the foregoing shall not affect in any way the obligations
of Lenders under Section 2.2 or Section 2.3; (C) the Administrative Agent may
cause Collateral Agent to enforce any and all Liens and security interests
created pursuant to Collateral Documents; and (D) the Administrative Agent shall
direct each Borrower to pay (and each Borrower hereby agrees upon receipt of
such notice, or upon the occurrence of any Event of Default specified in
Section 8.1(f) and (g) to pay) to the Administrative Agent 103% of such
Borrower’s Reimbursement Obligations then outstanding.

8.2 Actions in Respect of Letters of Credit. At any time (i) upon the Revolving
Commitment Termination Date or (ii) as may be required by Section 2.13, each
applicable Borrower shall pay to the Administrative Agent in immediately
available funds at its Principal Office, for deposit in a Cash Collateral
Account, (x) in the case of clause (i) above, the amount required so that, after
such payment, the aggregate funds on deposit in the Cash Collateral Accounts
equals or exceeds 103% of the sum of all outstanding Letter of Credit
Obligations and (y) in the case of clause (ii) above, the amount required by
Section 2.13. The Administrative Agent may, from time to time after funds are
deposited in any Cash Collateral Account, apply funds then held in such Cash
Collateral Account to the payment of any amounts, in accordance with
Section 2.13 and Section 2.15(h) as shall have become or shall become due and
payable by such Borrower to the Issuing Banks or the Lenders in respect of the
Letter of Credit Obligations. The Administrative Agent shall promptly give
written notice of any such application; provided, however, that the failure to
give such written notice shall not invalidate any such application.

8.3 Rescission. If at any time after termination of the Revolving Commitments or
acceleration of the maturity of the Loans, each Borrower shall pay all arrears
of interest and all payments on account of principal of the Loans and
Reimbursement Obligations that shall have become due otherwise than by
acceleration (with interest on principal and, to the extent permitted by law, on
overdue interest, at the rates specified herein) and all Events of Default and
Defaults (other than nonpayment of principal of and accrued interest on the
Loans due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant to Section 10.5, then, upon the written consent of the Requisite
Lenders and written notice to the applicable Borrower, the termination of the
Revolving Commitments or the acceleration and their consequences may

 

167



--------------------------------------------------------------------------------

be rescinded and annulled; provided, however, that such action shall not affect
any subsequent Event of Default or Default or impair any right or remedy
consequent thereon. The provisions of the preceding sentence are intended merely
to bind the Lenders and the Issuing Banks to a decision that may be made at the
election of the Requisite Lenders, and such provisions are not intended to
benefit any Borrower and do not give any Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are met.

8.4 Parent Borrower’s Right to Cure.

(a) Notwithstanding anything to the contrary contained in Section 8.1, in the
event that Parent Borrower fails to comply with the requirement of the financial
covenant set forth in Section 6.7 (a “Financial Performance Covenant”) with
respect to any Fiscal Quarter, after the end of such Fiscal Quarter until the
expiration of the tenth day subsequent to the date on which financial statements
with respect to the Fiscal Quarter for which the Financial Performance Covenant
is being measured are required to be delivered pursuant to Section 5.1 (such
ten-day period, the “Interim Period”), Parent Borrower shall have the right to
issue Capital Stock (other than any Disqualified Stock) (the “Cure Right”), and
upon the receipt by the Parent Borrower of cash (such amount of cash being
referred to as the “Specified Cure Investment”) pursuant to the exercise by
Parent Borrower of such Cure Right, such Financial Performance Covenant shall be
recalculated giving effect to the following pro forma adjustments:

(i) Consolidated EBITDA shall be increased, solely for the purpose of
determining the existence of a Default or Event of Default under the Financial
Performance Covenant with respect to any Test Period that includes the fiscal
quarter for which the Cure Right was exercised and not for any other purpose
under this Agreement, by an amount equal to the Specified Cure Investment; and

(ii) if, after giving effect to the foregoing recalculations, Parent Borrower
shall then be in compliance with the requirements of the Financial Performance
Covenant, Parent Borrower shall be deemed to have satisfied the requirements of
the Financial Performance Covenant as of the relevant date of determination with
the same effect as though there had been no failure to comply therewith at such
date.

(b) Notwithstanding anything herein to the contrary, (i) in each four fiscal
quarter period there shall be a period of at least two Fiscal Quarters in which
no Cure Right is exercised, (ii) such Cure Right shall not be exercised more
than five times during the Revolving Commitment Period, (iii) the Specified Cure
Investment shall be no greater than the amount required to cause Parent Borrower
to be in compliance with such Financial Performance Covenant, (iv) the proceeds
of Specified Cure Investments shall be disregarded for purposes of calculating
Consolidated Funded Debt in any determination of compliance with the Financial
Performance Covenant for the fiscal quarter for which the Cure Right was
exercised, (v) all Specified Cure Investments shall be disregarded for purposes
of determining any ratio-based conditions, covenant “baskets” or the Applicable
Margin, (vi) the Borrowers shall not be permitted to borrow hereunder or have
any Letter of Credit issued, amended to increase the face amount thereof or
extended during the Interim Period until the relevant Specified Cure Investment
has been made and (vii) during the Interim Period, neither the Administrative
Agent nor any Lender shall have any right to accelerate the Loans or terminate
the Revolving Commitments, and none of the Administrative Agent nor any Lender
shall have any right to foreclose on or take possession of the Collateral or any
other right or remedy under the Credit Documents that would be available on the
basis of an Event of Default resulting from the failure to comply with
Section 6.7.

 

168



--------------------------------------------------------------------------------

SECTION 9. AGENTS

9.1 Appointment of Agents; Authorization.

(a) JPMorgan is hereby irrevocably appointed Administrative Agent and Collateral
Agent hereunder and under the other Credit Documents; each Lender and each
Issuing Bank hereby authorizes JPMorgan to act as the Administrative Agent
(where applicable) and Collateral Agent in accordance with the terms hereof and
the other Credit Documents; and JPMorgan hereby agrees to act as Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents. Each
Agent hereby agrees to act in its respective capacity as such upon the express
conditions contained herein and the other Credit Documents, as applicable. The
provisions of Sections 9.1, 9.2, 9.3 (other than the last proviso to
Section 9.3(c)), 9.4, 9.5(a) and 9.6 are solely for the benefit of the Agents,
the Lenders and the Issuing Banks and no Credit Party or any of their
Subsidiaries or Affiliates shall have any rights as a third party beneficiary of
any of the provisions thereof. In performing its functions and duties hereunder,
each Agent shall act solely as an agent of the Lenders and the Issuing Banks and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for Holdings or any of its
Subsidiaries or Affiliates. None of the Arrangers, the Senior Managing Agent nor
the Documentation Agent shall have any obligations or duties whatsoever under
this Agreement or the other Credit Documents and shall incur no liability
hereunder or thereunder in such capacity.

(b) Each Lender and each Issuing Bank hereby acknowledges the appointment of
JPMorgan and such of its Affiliates as it may designate to serve in such
capacity for purposes of any particular Collateral Document or Collateral as the
Collateral Agent, and hereby authorizes the Collateral Agent to take such action
as agent on its behalf and to exercise all rights, powers and remedies that the
Collateral Agent may have under the Collateral Documents and the Intercreditor
Agreement.

(c) In the event that Parent Borrower appoints or designates any Specified
Refinancing Agent pursuant to Section 2.25, (i) each and every right, power,
privilege or duty expressed or intended by this Agreement or any of the other
Credit Documents to be exercised by or vested in or conveyed to an agent or
arranger with respect to Specified Refinancing Debt shall be exercisable by and
vest in such Specified Refinancing Agent to the extent, and only to the extent,
necessary to enable such Specified Refinancing Agent to exercise such rights,
powers and privileges with respect to the Specified Refinancing Revolving
Commitments, and to perform such duties with respect to such Specified
Refinancing Revolving Commitments, and every covenant and obligation contained
in the Credit Documents and necessary to the exercise or performance thereof by
such Specified Refinancing Agent shall run to and be enforceable by either the
Administrative Agent or such Specified Refinancing Agent, and (ii) the
provisions of this Section 9 and of Sections 10.2 and 10.3 (obligating the
Borrowers to pay the Administrative Agent’s and the Collateral Agent’s expenses
and to indemnify the Administrative Agent and the Collateral Agent) that refer
to the Administrative Agent and/or the Collateral Agent shall inure to the
benefit of such Specified Refinancing Agent and all references therein to the
Administrative Agent and/or Collateral Agent shall be deemed to be references to
the Administrative Agent and/or Collateral Agent and/or such Specified
Refinancing Agent, as the context may require. Each Lender and Issuing Bank
hereby irrevocably appoints any Specified Refinancing Agent to act on its behalf
hereunder and under the other Credit Documents pursuant to Section 2.25, and
designates and authorizes such Specified Refinancing Agent to take such actions
on its behalf under the provisions of this Agreement and each other Credit
Document and to exercise such powers and perform such duties as are expressly
delegated to such Specified Refinancing Agent by the terms of this Agreement or
any other Credit Document, together with such actions and powers as are
reasonably incidental thereto.

 

169



--------------------------------------------------------------------------------

9.2 Powers and Duties. Each Lender and each Issuing Bank irrevocably authorizes
each Agent to take such action on such Person’s behalf and to exercise such
powers, rights and remedies hereunder and under the other Credit Documents as
are specifically delegated or granted to such Agent by the terms hereof and
thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Each Agent shall have only those duties and responsibilities
that are expressly specified herein and the other Credit Documents. Each Agent
may exercise such powers, rights and remedies and perform such duties by or
through its agents or employees. No Agent shall have, by reason hereof or any of
the other Credit Documents, a fiduciary relationship in respect of any Lender or
any Issuing Bank; and nothing herein or any of the other Credit Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect hereof or any of the other Credit Documents
except as expressly set forth herein or therein.

9.3 General Immunity.

(a) No Responsibility for Certain Matters. No Agent shall be responsible to any
Lender or any Issuing Bank for the execution, effectiveness, genuineness,
legality, validity, enforceability, collectability or sufficiency of, or the
attachment, perfection or priority of any lien (or the value or sufficiency of
any Collateral) created or purported to be created under or in connection with
this Agreement, or any other Credit Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statements or in any financial or other statements, instruments, reports
or certificates or any other documents furnished or made by any Agent to the
Lenders or the Issuing Banks or by or on behalf of any Credit Party, in
connection with the Credit Documents and the transactions contemplated thereby
or for the financial condition or business affairs of any Credit Party or any
other Person liable for the payment of any Obligations, nor shall any Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Credit Documents or as to the use of the proceeds of the Loans or as to the
financial condition of any Credit Party or as to the existence or possible
existence of any Event of Default or Default or to make any disclosures with
respect to the foregoing. Anything contained herein to the contrary
notwithstanding, the Administrative Agent shall not have any liability arising
from confirmations of the amount of outstanding Loans, Reimbursement Obligations
or the Letter of Credit Usage or the component amounts thereof.

(b) Exculpatory Provisions. No Agent nor any of its officers, partners,
directors, employees or agents shall be liable to Lenders or the Issuing Banks
for any action taken or omitted by such Agent under or in connection with any of
the Credit Documents except to the extent caused by such Agent’s gross
negligence or willful misconduct. As to any matters not expressly provided for
by this Agreement and the other Credit Documents (including enforcement or
collection), the Agents shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders, and such instructions shall be binding upon all Lenders
and each Issuing Bank; provided, however, that no Agent shall be required to
take any action that (i) such Agent in good faith believes exposes it to
personal liability unless such Agent receives an indemnification satisfactory to
it from the Lenders and the Issuing Banks with respect to such action or (ii) is
contrary to this Agreement, the Intercreditor Agreement or applicable law. Each
Agent agrees to give to each Lender and each Issuing Bank prompt notice of each
notice given to it by any Credit Party pursuant to the terms of this Agreement
or the other Credit Documents. Without prejudice to the generality of the
foregoing, (i) each Agent shall be entitled to rely, and shall be fully
protected in relying, upon any communication, instrument or document believed by
it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, including the Register, and shall be entitled to rely and
shall be protected in relying on opinions, judgments and advice (in good faith)
of attorneys (who may be attorneys for Holdings and its Subsidiaries),
accountants, experts and other professional advisors selected by it; (ii) none
of the Lenders or the Issuing Banks shall have any right of action whatsoever
against any Agent as a result of such Agent acting or (where so instructed)
refraining from acting hereunder or any of the other Credit Documents in
accordance with the instructions of Requisite

 

170



--------------------------------------------------------------------------------

Lenders (or such other Lenders as may be required to give such instructions
under Section 10.5); (iii) the Applicable Agent may treat the payee of any Note
as its holder until such Note has been assigned in accordance with Section 10.6;
and (iv) no Agent makes any warranty or representation to any Lender or any
Issuing Bank in connection with this Agreement or any other Credit Documents.

(c) Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers under this Agreement or under any other Credit
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Affiliates. The
exculpatory, indemnification and other provisions of this Section 9.3 and of
Section 9.6 shall apply to any the Affiliates of the Agents and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the applicable Agent.
All of the rights, benefits, and privileges (including the exculpatory and
indemnification provisions) of this Section 9.3 and of Section 9.6 shall apply
to any such sub-agent and to the Affiliates of any such sub-agent, and shall
apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by an Agent, (i) such sub-agent shall
be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties, the Lenders and the Issuing Banks,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) shall not be modified or amended without the consent
of such sub-agent, and (iii) such sub-agent shall only have obligations to the
applicable Agent and not to any Credit Party, Lender, Issuing Bank, other Agent
or any other Person and no Credit Party, Lender, Issuing Bank, other Agent or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent; provided that such appointment
shall not relieve the applicable Agent of its express obligations hereunder.

9.4 Agents Entitled to Act as Lenders. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as if it were not performing the duties and functions
delegated to it hereunder, and the term “Lenders,” “Requisite Lenders” and
similar terms shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity as a Lender or as one of the Requisite
Lenders. Any Agent and its Affiliates may accept deposits from, lend money to,
own securities of, and generally engage in any kind of banking, trust, financial
advisory or other business with any Credit Party as if it were not performing
the duties specified herein, and may accept fees and other consideration from
Holdings, any Borrower or any Subsidiary for services in connection herewith and
otherwise without having to account for the same to Lenders, the Issuing Banks
or the other Agents.

9.5 Representations, Warranties and Acknowledgment by Lenders and Issuing Banks.

(a) Each Lender and each Issuing Bank represents and warrants that it has made
its own independent investigation of the financial condition and affairs of
Holdings and its Subsidiaries in connection with Credit Extensions hereunder and
that it has made and shall continue to make its own independent appraisal,
without reliance upon any Agent, Arranger, any other Lender or any other Issuing
Bank, of the creditworthiness of Holdings and its Subsidiaries. No Agent or
Arranger shall have any duty or responsibility, either initially or on a
continuing basis, to make any such investigation or any such appraisal on behalf
of the Lenders or the Issuing Banks or to provide any Lender or any Issuing Bank
with

 

171



--------------------------------------------------------------------------------

any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter,
and no Agent or Arranger shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to the Lenders or
the Issuing Banks.

(b) Each Lender and each Issuing Bank, by delivering its signature page to this
Agreement, an Assignment Agreement or a Joinder Agreement and funding its Loans
on the Closing Date or by the funding of any Incremental Revolving Loans or
issuing Incremental Revolving Commitments or by the funding of any Specified
Refinancing Revolving Loans or issuing Specified Refinancing Revolving
Commitments, as the case may be, shall be deemed to have acknowledged receipt
of, and consented to and approved, each Credit Document and each other document
required to be approved by any Agent, the Requisite Lenders, the Lenders or the
Issuing Banks, as applicable on the Closing Date or as of the date of funding of
such Incremental Revolving Loans or Incremental Revolving Commitments or
Specified Refinancing Revolving Loans or Specified Refinancing Revolving
Commitments.

9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent, each Issuing Bank and each of its
Affiliates, and each of their respective directors, officers, employees, agents
and advisors, to the extent that such Agent shall not have been reimbursed by
any Credit Party (but without limiting such Credit Party’s reimbursement
obligations hereunder), for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including fees and disbursements of financial and legal advisors) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent or any of its Affiliates, directors, officers,
employees, agents and advisors in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Credit Documents or otherwise
in its capacity as such Agent in any way relating to or arising out of this
Agreement or the other Credit Documents; provided no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Agent’s or Issuing Bank’s gross negligence or willful misconduct. If any
indemnity furnished to any Agent or Issuing Bank for any purpose shall, in the
opinion of such Agent or Issuing Bank, be insufficient or become impaired, such
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished; provided
in no event shall this sentence require any Lender to indemnify any Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement in excess of such Lender’s Pro Rata Share
thereof; and provided further this sentence shall not be deemed to require any
Lender to indemnify any Agent against any liability, obligation, loss, damage,
penalty, action, judgment, suit, cost, expense or disbursement described in the
proviso in the immediately preceding sentence. Without limiting the foregoing,
each Lender agrees to reimburse the Agents promptly upon demand for its ratable
share of any out-of-pocket expenses (including fees, expenses and disbursements
of financial and legal advisors) incurred by the Agents or Issuing Banks in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of its rights or
responsibilities under, this Agreement or the other Credit Documents, to the
extent that the Agents or Issuing Banks are not reimbursed for such expenses by
any Borrower or another Credit Party.

9.7 Successor Agents and Swing Line Lender.

(a) Each of the Agents may resign at any time by giving 30 days’ prior written
notice (or such short period as agreed to by such Agent and the Parent Borrower)
thereof to each other Agent, the Lenders and Parent Borrower; provided that in
the event the Liens securing any Obligations would become unperfected as a
result of the resignation of such Agent, such Agent shall retain, for the
account of the applicable Borrower and at the cost and expense of the applicable
Borrower, an independent collateral agent for purposes of perfecting such Liens
prior to such resignation becoming effective.

 

172



--------------------------------------------------------------------------------

(i) Upon any such notice of resignation, the Requisite Lenders shall have the
right, with, absent an Event of Default under Section 8.1(a), (f) or (g), the
consent of Parent Borrower (such consent not to be unreasonably withheld or
delayed), upon 5 Business Days’ notice to Parent Borrower, to appoint a
successor Agent. If no such successor Agent shall have been so appointed by the
Requisite Lenders, and shall have accepted such appointment, within 30 days
after the retiring Agent’s giving of notice of resignation, then the retiring
Agent may, on behalf of the Lenders, appoint an applicable successor Agent
selected from among the Lenders with, absent an Event of Default under
Section 8.1(a), (f) or (g), the consent of Parent Borrower (such consent not to
be unreasonably withheld or delayed).

(ii) Upon the acceptance of any appointment as Administrative Agent or
Collateral Agent, as the case maybe, hereunder by a successor Agent, that
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall promptly (A) (I) transfer to such successor Administrative Agent all
sums held by it under the Credit Documents, together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Administrative Agent under the Credit Documents and
(II) take such other actions, as may be necessary or appropriate in connection
therewith, whereupon such retiring Administrative Agent shall be discharged from
its duties and obligations hereunder, and (B) in the case of the Collateral
Agent, (I) transfer to such successor Collateral Agent all sums, Securities and
other items of Collateral held under the Collateral Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under the Credit
Documents and (II) execute and deliver to such successor Collateral Agent such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Collateral Agent of the security interests created under the Collateral
Documents, whereupon such retiring Collateral Agent shall be discharged from its
duties and obligations hereunder.

(iii) After any retiring Agent’s resignation hereunder as such Agent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was an Agent hereunder. Any successor
Administrative Agent or Collateral Agent, as the case may be, appointed pursuant
to this Section shall, upon its acceptance of such appointment, become the
successor Administrative Agent or Collateral Agent, respectively, for all
purposes hereunder.

(iv) Any resignation by JPMorgan or its successor as Administrative Agent
pursuant to this Section shall also constitute the resignation by JPMorgan or
its successor as Swing Line Lender, and any successor Administrative Agent
appointed pursuant to this Section shall, upon its acceptance of such
appointment, become the successor Swing Line Lender for all purposes hereunder.
In such event (A) each applicable Borrower shall prepay any outstanding Swing
Line Loans made by the retiring Administrative Agent and its Affiliates in their
capacity as Swing Line Lender, (B) upon such prepayment, the retiring
Administrative Agent and each Swing Line Lender shall surrender any Swing Line
Note held by it to the applicable Borrower for cancellation, and (C) each
applicable Borrower shall issue, if so requested by the successor Administrative
Agent and Swing Line Lender, a new Swing Line Note to the successor
Administrative Agent and Swing Line Lender, in the principal amount of the Swing
Line Sublimit then in effect and with other appropriate insertions.

 

173



--------------------------------------------------------------------------------

(b) Unless otherwise agreed in writing by the Administrative Agent, any Issuing
Bank or Swing Line Lender, on the Revolving Commitment Termination Date, the
obligations under the Credit Documents of the Administrative Agent, each Issuing
Bank and each Swing Line Lender shall terminate, notwithstanding an election of
any Lender to extend the Revolving Commitment Termination Date pursuant to
Section 2.23(d).

9.8 Collateral Documents and Guaranty.

(a) Agents Under Collateral Documents and Guaranty.

(i) Each Lender and each Issuing Bank hereby further authorizes the
Administrative Agent and the Collateral Agent, as applicable, on behalf of and
for the benefit of Secured Parties, to be the agent for and representative of
Lenders with respect to the Guaranty, the Collateral and the Collateral
Documents.

(ii) Each Lender and each Issuing Bank agrees that any action taken by the
Administrative Agent or the Requisite Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Lenders) in accordance with
the provisions of this Agreement or of the other Credit Documents, and the
exercise by the Administrative Agent or the Requisite Lenders (or, where so
required, such greater proportion) of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders and the Issuing Banks. Without
limiting the generality of the foregoing, the Administrative Agent shall have
the sole and exclusive right and authority to act as the disbursing and
collecting agent for the Lenders and the Issuing Banks with respect to all
payments and collections arising in connection with the Revolving Credit
Facility.

(iii) Each Lender and each Issuing Bank agrees that any action taken by the
Collateral Agent in accordance with the provisions of this Agreement or of the
other Credit Documents, and the exercise by the Collateral Agent of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders, the
Issuing Banks and the other Secured Parties. Without limiting the generality of
the foregoing, each Lender and each Issuing Bank agrees that the Collateral
Agent shall have the sole and exclusive right and authority to (A) act as the
disbursing and collecting agent for the Lenders and the Issuing Banks with
respect to all payments and collections arising in connection with the
Collateral and with the Collateral Documents, (B) execute and deliver each
Collateral Document and accept delivery of each such agreement delivered by
Holdings, any Borrower or any of the Subsidiaries, (C) act as collateral agent
for the Lenders, the Issuing Banks and the other Secured Parties for purposes of
the perfection of all security interests and Liens created by such agreements
and all other purposes stated therein; provided, however, that the Collateral
Agent hereby appoints, authorizes and directs the Administrative Agent, each
Lender and each Issuing Bank to act as collateral sub-agent for the Agents, the
Lenders, the Issuing Banks and the other Secured Parties for purposes of the
perfection of all security interests and Liens with respect to the Collateral,
including any Deposit Accounts maintained by a Credit Party with, and cash and
Cash Equivalents held by, an Agent, such Lender or such Issuing Bank,
(D) manage, supervise and otherwise deal with the Collateral, (E) take such
action as is necessary or desirable to maintain the perfection and priority of
the security interests and Liens created or purported to be created by the
Collateral Documents, and (F) except as may be otherwise specifically restricted
by the terms hereof or of any other Credit Document (including the Intercreditor
Agreement), upon receipt of instructions from the Administrative Agent, exercise
all remedies given to any Agent, the Lenders, the Issuing Banks and the other
Secured Parties with respect to the Collateral under the Credit Documents
relating thereto, applicable law or otherwise.

 

174



--------------------------------------------------------------------------------

(b) Certain Releases. Subject to the Intercreditor Agreement, each of the
Lenders, the Swing Line Lender and the Issuing Banks hereby authorizes the
Collateral Agent, at its option and in its discretion:

(A) to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (i) upon termination of the Revolving
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations as to which no claim has been asserted and
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements), (ii) that is sold as part of or in connection with any sale
permitted hereunder or under any other Credit Document to a Person that is not a
Credit Party, (iii) subject to Section 10.5, if approved, authorized or ratified
in writing by the Requisite Lenders, (iv) to the extent such property is secured
by a Permitted Lien under clause (6) of the definition thereof, (v) that
constitutes Excluded Assets as a result of an occurrence not prohibited
hereunder or (vi) owned by a Credit Party upon release of such Credit Party from
its obligations under its Guaranty or hereunder, as applicable, pursuant to
clause (3) below;

(B) release or subordinate any Lien on any property granted to or held by the
Administrative Agent or Collateral Agent under any Credit Document to the holder
of any Permitted Lien on such property that is permitted by clauses (1), (4),
(5), (6) (only with regard to Section 6.3(b)(4)), (9), (11) (solely with respect
to cash deposits), (16), (17) (other than with respect to self-insurance
arrangements), (18) (solely to the extent constituting Excluded Assets), (19),
(21), (23) (solely to the extent relating to a lien of the type allowed pursuant
to clauses (9) and (11) (solely with respect to cash deposits) of the definition
thereof), (25) (solely to the extent relating to a lien of the type allowed
pursuant to clause (6) of the definition of “Permitted Liens” and securing
obligations under Indebtedness of the type allowed pursuant to
Section 6.3(b)(4)), (26) (solely to the extent the Lien of the Collateral Agent
on such property is not, pursuant to such agreements, permitted to be senior to
or pari passu with such Liens), (29) (solely with respect to cash deposits),
(35), (39) (only for so long as required to be secured for such letter of intent
or investment) and (45) of the definition thereof;

(C) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted hereunder; and

(D) establish intercreditor arrangements as contemplated by this Agreement.

Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.8. In each case as
specified in this Section 9.8, the Collateral Agent will, at the Borrower’s
expense, execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.8; provided that the Borrower shall have delivered to the
Collateral Agent a certificate of a Responsible Officer of the Borrower
certifying that any such transaction has been consummated in compliance with
this Agreement and the other Loan Documents.

 

175



--------------------------------------------------------------------------------

(c) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, each Borrower, the
Administrative Agent, Collateral Agent and each Lender and each Issuing Bank
hereby agree that (i) no Lender shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Administrative Agent on behalf of Lenders in accordance with the terms
hereof and all powers, rights and remedies under the Collateral Documents may be
exercised solely by Collateral Agent, and (ii) in the event of a foreclosure by
the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Collateral Agent or any Lender may be the purchaser of any or all of
such Collateral at any such sale and the Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless the Requisite Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by
Collateral Agent at such sale.

(d) Intercreditor Agreement. Each Lender and each Issuing Bank hereby
acknowledges that it has fully reviewed the Intercreditor Agreement and, by its
execution of this Agreement, hereby consents to the execution and delivery of
the Intercreditor Agreement by the Agents and agrees to comply with the terms
thereof (which terms are incorporated herein by reference in their entirety) as
if such Lender or Issuing Bank were a direct signatory thereto.

9.9 Approved Electronic Communications.

(a) Each of the Lenders, the Issuing Banks, Holdings, each Borrower and each
Guarantor Subsidiary agrees that the Agents may, but shall not be obligated to,
make the Approved Electronic Communications available to the Lenders and the
Issuing Banks by posting such Approved Electronic Communications on the
Platform.

(b) Although the Platform and its primary web portal are secured with generally
applicable security procedures and policies implemented or modified by the
Agents from time to time (including, as of the Closing Date, a dual firewall and
a User ID/Password Authorization System) and the Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Platform only on a deal-by-deal basis, each of the Lenders, the Issuing Banks,
Holdings, each Borrower and each Guarantor Subsidiary agrees that the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution. In consideration for the convenience and other benefits afforded
by such distribution and for the other consideration provided hereunder, the
receipt and sufficiency of which is hereby acknowledged, Lenders, the Issuing
Banks, Holdings, each Borrower and each Guarantor Subsidiary hereby approves
distribution of the Approved Electronic Communications through the Platform and
understands and assumes, and the Borrowers shall cause each Guarantor Subsidiary
to understand and assume, the risks of such distribution, other than any risk
caused by the gross negligence or willful misconduct of the Agents.

(c) THE PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE.” NONE OF THE AGENTS OR ANY OF THEIR RESPECTIVE AFFILIATES OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (THE “AGENT AFFILIATES”) WARRANT THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE PLATFORM AND EACH
EXPRESSLY

 

176



--------------------------------------------------------------------------------

DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE PLATFORM AND THE APPROVED
ELECTRONIC COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT AFFILIATES IN
CONNECTION WITH THE PLATFORM OR THE APPROVED ELECTRONIC COMMUNICATIONS.

(d) Each of the Lenders, the Issuing Banks, Holdings, each Borrower and each
Guarantor Subsidiary agrees that each Agent may, but (except as may be required
by applicable law) shall not be obligated to, store the Approved Electronic
Communications on the Platform in accordance with such Agent’s generally
applicable document retention procedures and policies.

9.10 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 2.15(h), any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Credit
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents.
Notwithstanding any other provision of this Section 9 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be. By accepting the benefits of the Collateral, each Secured Party that is a
party to any such arrangement in respect of Secured Cash Management Agreements
or Secured Hedge Agreement, as applicable, shall be deemed to have appointed the
Administrative Agent to serve as administrative agent under the Credit
Documents, and shall be deemed to have appointed the Collateral Agent to serve
as collateral agent under the Credit Documents and agreed to be bound by the
Credit Documents as a Secured Party thereunder, subject to the limitations set
forth in this paragraph.

9.11 Withholding Taxes. To the extent required by any applicable laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.19, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due the Administrative Agent under this
Section 9.11. The agreements in this Section 9.11 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Revolving Commitments and
the repayment, satisfaction or discharge of all other Obligations. For the
avoidance of doubt, the term “Lender” shall, for purposes of this Section 9.11,
include the Swing Line Lender and each Issuing Bank.

 

177



--------------------------------------------------------------------------------

9.12 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto to, and (y) covenants, from the date such Person became a
Lender party hereto until the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and not, for the avoidance
of doubt, to or for the benefit of any Borrower or any other Credit Party, that
at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Revolving Loans, the Revolving Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Revolving Commitments, and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Revolving
Commitments, and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Revolving Commitments, and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Revolving Commitments, and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agents, in their sole discretion, and such Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) such Lender has provided
another representation, warranty and covenant in accordance with sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Credit Party, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Agents under this Agreement, any Credit
Document or any documents related hereto or thereto).

 

178



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS

10.1 Notices.

(a) Notices Generally. Any notice or other communication herein required or
permitted to be given to a Credit Party, any Agent, any Swing Line Lender, any
Lender, or any Issuing Bank, shall be sent to such Person’s address as set forth
on Appendix B or in the other relevant Credit Document, and in the case of any
Lender, as may be otherwise indicated to the Applicable Agent in writing. Except
as otherwise set forth in paragraph (b) below, each notice hereunder shall be in
writing and may be personally served, telexed, sent by telefacsimile, United
States mail or courier service or electronic mail and shall be deemed to have
been given when delivered in person or by courier service and signed for against
receipt thereof, upon receipt of telefacsimile, telex or electronic mail, or
three Business Days after depositing it in the United States mail with postage
prepaid and properly addressed.

(b) Electronic Communications. Notwithstanding clause (a) above (unless the
Applicable Agent requests that the provisions of clause (a) above be followed)
and any other provision in this Agreement or any other Credit Document providing
for the delivery of any Approved Electronic Communication by any other means the
Credit Parties shall deliver all Approved Electronic Communications to the
Applicable Agent or other applicable Agent by properly transmitting such
Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Applicable Agent at such electronic mail address (or similar
means of electronic delivery) as the Applicable Agent may notify the Borrowers.
Nothing in this clause (b) shall prejudice the right of any Agent or any Lender
or Issuing Bank to deliver any Approved Electronic Communication to any Credit
Party in any manner authorized in this Agreement or to request that any Borrower
effect delivery in such manner. Notices and other communications delivered by
posting to a Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Platform, website or other
device (to the extent permitted by Section 9.9 to be delivered thereunder) shall
be effective when such notice or other communication shall have been made
generally available on such Platform, Internet website or similar device to the
class of Person being notified (regardless of whether any such Person must
accomplish, and whether or not any such Person shall have accomplished, any
action prior to obtaining access to such items, including registration,
disclosure of contact information, compliance with a standard user agreement or
undertaking a duty of confidentiality) and such Person has been notified that
such communication has been posted to the Platform.

10.2 Expenses.

(a) From and after the Closing Date, the Parent Borrower agrees to pay or
reimburse each Agent for, all of each Agent’s reasonable out-of-pocket audit,
legal, appraisal, valuation, filing, document duplication and reproduction and
investigation expenses and for all other reasonable out-of-pocket costs and
expenses of every type and nature (including the reasonable fees, expenses and
disbursements of (x) one primary counsel to the Agents and (y) not more than one
counsel to the Agents in each appropriate jurisdiction or specialty (as
reasonably determined by the Administrative Agent), internal per diem field
examination costs, the reasonable fees and expenses of appraisers, auditors,
insurance advisors, environmental advisors, accountants, and consultants
advising the Agents, reasonable expenses incurred in connection with due
diligence and travel, courier, reproduction, printing and delivery expenses)
incurred by any Agent in connection with any of the following: (i) the
Administrative Agent’s audit and investigation of Holdings, the Borrowers and
the Subsidiaries in connection with the preparation, negotiation or execution of
any Credit Document (subject to the limitations set forth herein) or the
Administrative Agent’s periodic audits, in accordance with the terms of the
Credit Documents, of Holdings, any Borrower or any of the Subsidiaries, as the
case may be, (ii) the preparation, negotiation, execution or interpretation of
this Agreement, any Credit Document, or the making of the Credit Extensions
hereunder,

 

179



--------------------------------------------------------------------------------

(iii) the creation, perfection or protection of the Liens under any Credit
Document (including any reasonable fees, disbursements and expenses for local
counsel in appropriate jurisdictions), (iv) the ongoing administration of this
Agreement and the Credit Extensions, including consultation with attorneys in
connection therewith and with respect to the rights and responsibilities of the
Agents hereunder and under the other Credit Documents, (v) the protection,
collection or enforcement of any Obligation or the enforcement of any Credit
Document, (vi) the commencement, defense or intervention in any court proceeding
relating in any way to the Obligations, any Credit Party, any of the
Subsidiaries, the Secured Cash Management Agreements, the Secured Hedge
Agreements, this Agreement or any other Credit Document, (vii) the response to,
and preparation for, any subpoena or request for document production with which
any Agent is served or deposition or other proceeding in which any Agent is
called to testify, in each case, relating in any way to the Obligations, any
Credit Party, any of the Subsidiaries, the Secured Cash Management Agreements,
the Secured Hedge Agreements, this Agreement or any other Credit Document or
(viii) any amendment, consent, waiver, assignment, restatement, or supplement to
any Credit Document or the preparation, negotiation and execution of the same.
From and after the Closing Date, the Parent Borrower agrees within fifteen days
of receipt of a reasonably detailed written invoice therefor (or such longer
period as the applicable Agent may agree), to pay or reimburse each Issuing Bank
for all reasonable out-of-pocket expenses incurred by such Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder.

(b) The Parent Borrower further agrees to pay or reimburse each Agent and each
of the Lenders and Issuing Banks within fifteen days of receipt of a reasonably
detailed written invoice therefor for all out-of-pocket costs and expenses,
including reasonable attorneys’ fees (including costs of settlement) (which
shall be limited to the reasonable attorneys’ fees of (x) one primary counsel to
the Agents, (y) one primary counsel to the Lenders, (z) special counsel to the
Agents, the Lenders and the Issuing Banks in each appropriate jurisdiction or
specialty (as reasonably determined by the Applicable Agent), and if the
interests of any Lender, any Issuing Bank or any group of Lenders or Issuing
Banks (other than all the Lenders and Issuing Banks) are distinctly or
disproportionately affected, one additional counsel for each such Lender or
group of Lenders), incurred by the Agents, Arrangers, such Lenders or such
Issuing Banks in connection with any of the following: (i) in enforcing any
Credit Document or Obligation or any security therefor or exercising or
enforcing any other right or remedy available by reason of an Event of Default,
(ii) in connection with any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out” or in any
insolvency or bankruptcy proceeding, (iii) in commencing, defending or
intervening in any litigation or in filing a petition, complaint, answer, motion
or other pleadings in any legal proceeding relating to the Obligations, any
Credit Party, any of the Subsidiaries and related to or arising out of the
transactions contemplated hereby or by any other Credit Document, any Secured
Cash Management Agreement or any Secured Hedge Agreement or (iv) in taking any
other action in or with respect to any suit or proceeding (bankruptcy or
otherwise) described in clause (i), (ii) or (iii) above.

10.3 Indemnity.

(a) In addition to the payment of expenses pursuant to Section 10.2, each Credit
Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Agent, each Arranger, each Issuing Bank
and each Lender, and each Affiliate of the foregoing, and each of the
foregoing’s officers, partners, directors, trustees, employees, advisors, agents
and sub-agents (each, an “Indemnitee”), from and against any and all Indemnified
Liabilities; provided, no Credit Party shall have any obligation to any
Indemnitee hereunder with respect to any Indemnified Liabilities to the extent a
court of competent jurisdiction determines in a final, non-appealable judgment
that such Indemnified Liabilities have been incurred by reason of the gross
negligence, willful misconduct, bad faith or material breach of this Agreement
by such Indemnitee or its officers, partners, directors, trustees, agents,
sub-agents or Affiliates. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.

 

180



--------------------------------------------------------------------------------

(b) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against each Lender, each Issuing
Bank, each Agent and any Affiliate of the foregoing, and each of the foregoing’s
respective directors, employees, attorneys, advisors, agents or sub-agents, on
any theory of liability, for special, indirect, consequential or punitive
damages (including, without limitation, any loss of profits, business or
anticipated savings) (as opposed to direct or actual damages), whether or not
the claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement, arising out of, in connection with, arising out of, as a
result of, or in any way related to, this Agreement or any Credit Document or
any agreement or instrument contemplated hereby or thereby or referred to herein
or therein, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof or any act or omission or event occurring in connection
therewith, and each of Holdings, the Parent Borrower and each other Credit Party
hereby waives, releases and agrees not to sue upon any such claim or any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

(c) If, for the purposes of obtaining judgment in any court in any jurisdiction
with respect to this Agreement or any other Credit Document, it becomes
necessary to convert into a particular currency (the “Judgment Currency”) any
amount due under this Agreement or under any other Credit Document in any
currency other than the Judgment Currency (the “Currency Due”), then conversion
shall be made at the rate of exchange prevailing on the Business Day before the
day on which judgment is given. For this purpose “rate of exchange” means the
rate at which the Administrative Agent is able, on the relevant date, to
purchase the Currency Due with the Judgment Currency in accordance with its
normal practice at its head office in New York, New York or London, England. In
the event that there is a change in the rate of exchange prevailing between the
Business Day before the day on which the judgment is given and the date of
receipt by the Administrative Agent of the amount due, the applicable Borrower
will, on the date of receipt by the Administrative Agent, pay such additional
amounts, if any, or be entitled to receive reimbursement of such amount, if any,
as may be necessary to ensure that the amount received by the Administrative
Agent on such date is the amount in the Judgment Currency which when converted
at the rate of exchange prevailing on the date of receipt by the Administrative
Agent is the amount then due under this Agreement or such other Credit Document
in the Currency Due. If the amount of the Currency Due which the Applicable
Agent is so able to purchase is less than the amount of the Currency Due
originally due to it, the applicable Borrower shall indemnify and save the
Applicable Agent and the Lenders harmless from and against all loss or damage
arising as a result of such deficiency. This indemnity shall constitute an
obligation separate and independent from the other obligations contained in this
Agreement and the other Credit Documents, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by the Administrative Agent from time to time and shall continue in full force
and effect notwithstanding any judgment or order for a liquidated sum in respect
of an amount due under this Agreement or any other Credit Document or under any
judgment or order.

(d) Each Credit Party agrees that any indemnification or other protection
provided to any Indemnitee pursuant to this Agreement (including pursuant to
this Section 10.3) or any other Credit Document shall (i) survive payment in
full of the Obligations and (ii) inure to the benefit of any Person that was at
any time an Indemnitee under this Agreement or any other Credit Document.

(e) IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO ANY CREDIT
PARTY, LENDER, ISSUING BANK OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND,
INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT OR CONTRACT OR

 

181



--------------------------------------------------------------------------------

OTHERWISE) ARISING OUT OF ANY CREDIT PARTY OR ANY AGENT AFFILIATE’S TRANSMISSION
OF APPROVED ELECTRONIC COMMUNICATIONS THROUGH THE INTERNET OR ANY USE OF THE
PLATFORM, EXCEPT TO THE EXTENT SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

10.4 Setoff. In addition to any rights now or hereafter granted under applicable
law and not by way of limitation of any such rights, subject to the
Intercreditor Agreement, upon the occurrence and during the continuance of any
Event of Default each Lender, each Issuing Bank and each Agent and each of their
Affiliates is hereby authorized by each Credit Party at any time or from time to
time subject to the consent of Applicable Agent (such consent not to be
unreasonably withheld or delayed), without notice to any Credit Party or to any
other Person (other than Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender, Issuing Bank or
Agent or any of their respective Affiliates to or for the credit or the account
of any Credit Party against and on account of the obligations and liabilities of
any Credit Party to such Person hereunder, the Letters of Credit and
participations therein and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto, the
Letters of Credit and participations therein or with any other Credit Document,
irrespective of whether or not (a) such Person shall have made any demand
hereunder or (b) the principal of or the interest on the Loans or any amounts in
respect of the Letters of Credit or any other amounts due hereunder shall have
become due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured. Notwithstanding the
foregoing, to the extent prohibited by applicable law as described in the
definition of “Excluded Swap Obligation,” no amounts received from, or set off
with respect to, any Credit Party shall be applied to any Excluded Swap
Obligations of such Credit Party.

10.5 Amendments and Waivers.

(a) Requisite Lenders’ Consent. Subject to Sections 2.17(b)(2), 2.21 (with
respect to Defaulting Lenders), 2.23, 10.5(b), 10.5(c), 10.5(d) and 10.5(h), no
amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written consent of the Requisite Lenders and
(except in the case of a waiver) the Borrowers; provided that the Administrative
Agent may, with the consent of Parent Borrower only, amend, modify or supplement
this Agreement to cure any ambiguity, omission, defect or inconsistency and, in
each case, such amendments shall become effective without any further action or
consent of any other party to any Credit Document if the same is not objected to
in writing by the Requisite Lenders within five (5) Business Days following
receipt of notice thereof.

(b) Affected Lenders’ Consent. Without the written consent of each Lender that
would be affected thereby (other than a Defaulting Lender except to the extent
set forth in Section 2.21), no amendment, modification, termination, or consent
shall be effective if the effect thereof would:

(i) extend the scheduled final maturity of any Loan or Note (except as permitted
by Section 2.23(d) or 10.5(h));

(ii) waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii) extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

 

182



--------------------------------------------------------------------------------

(iv) reduce or forgive the rate of interest on any Loan (other than any waiver
of any increase in the interest rate applicable to any Loan pursuant to
Section 2.9 or any amendment to the definition of Excess Availability to the
extent that it would impact the amount of the Applicable Margin) or any fee or
any premium payable hereunder;

(v) extend the time for payment of any such interest or fees;

(vi) reduce the principal amount, or change the currency, of any Loan or any
Reimbursement Obligation;

(vii) amend Section 2.15(h), Section 2.16 or Section 10.5;

(viii) amend the definition of “Requisite Lenders” or “Pro Rata Share”;
provided, that pursuant to Section 2.23 or with the consent of Requisite Lenders
(subject to the other clauses of this Section 10.5(b)), additional extensions of
credit pursuant hereto may be included in the determination of “Requisite
Lenders” or “Pro Rata Share” on substantially the same basis as the Revolving
Commitments and the Revolving Loans are included on the Closing Date;

(ix) release all or substantially all of the Collateral or Holdings or any other
Guarantor (other than any Guarantor Subsidiary that constitutes an Immaterial
Subsidiary) from the Guaranty except as expressly provided in the Credit
Documents;

(x) consent to the assignment or transfer by any Borrower or any Guarantor which
is a Subsidiary of Holdings of any of its rights and obligations under any
Credit Document (other than as expressly permitted by Section 6.4);

(xi) amend Section 4.1 of the Intercreditor Agreement; or

(xii) amend Section 2.17(d)(ii).

(c) Without the written consent of all Lenders (other than a Defaulting Lender),
no amendment, modification, termination, or consent shall be effective if the
effect thereof would increase any of the percentages set forth in the definition
of “Borrowing Base” above the percentages stated in such definition on the date
hereof.

(d) Without the written consent of the Lenders (other than a Defaulting Lender)
holding 66.7% of the applicable outstanding Revolving Commitments and/or
Revolving Credit Exposure, no amendment, modification, termination, or consent
shall be effective if the effect thereof would amend any provision in the
definition of “Borrowing Base” or any of the defined terms used within such
definitions to add new classes of eligible assets or in any manner that would
increase Availability.

(e) Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by any Credit
Party therefrom, shall:

(i) increase any Revolving Commitment of any Lender over the amount thereof then
in effect without the consent of such Lender in addition to the consent of each
Borrower, the Requisite Lenders (except as set forth in Section 2.23) and the
Administrative Agent; provided, no amendment, modification or waiver of any
condition precedent, covenant, Default or Event of Default shall constitute an
increase in any Revolving Commitment of any Lender;

 

183



--------------------------------------------------------------------------------

(ii) amend, modify, terminate or waive any provision hereof relating to the
Swing Line Sublimit or the Swing Line Loans without the consent of each Borrower
and the Swing Line Lender in addition to the consent of the Requisite Lenders,
the Requisite Lenders and the Administrative Agent;

(iii) amend, modify, terminate or waive any provision of Section 2.3 or any
other provision that adversely affects the rights of any Issuing Bank hereunder
without the written consent of the each Borrower, the Administrative Agent, the
Requisite Lenders and each Issuing Bank; or

(iv) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights or obligations of any Agent, in each case without the consent of each
Borrower and such Agent in addition to the consent of Requisite Lenders and the
Administrative Agent.

(f) Execution of Amendments, etc. The Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

(g) Guarantees and Collateral Documents. Notwithstanding anything in this
Section 10.5 or any other Credit Document, guarantees, collateral documents and
related documents executed by Credit Parties in connection with this Agreement
may be in a form reasonably determined by the Administrative Agent and may be,
together with any other Credit Document, entered into, amended, supplemented or
waived, without the consent of any other person, by the applicable Credit Party
or Credit Parties and the Administrative Agent in its sole discretion, to
(i) effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, (ii) as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Parties, in any property or so that the security interests therein comply with
applicable requirements of law, or (iii) to cure ambiguities, omissions,
mistakes or defects or to cause such guarantee, collateral security document or
other document to be consistent with this Agreement and the other Credit
Documents.

10.6 Successors and Assigns; Participations.

(a) Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. Except as otherwise expressly
permitted by Section 6.4 or pursuant to Section 10.5(b), no Credit Party’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Credit Party without the prior written consent of all Lenders.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

184



--------------------------------------------------------------------------------

(b) Register. Each Borrower, Administrative Agent and Lender shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Revolving Commitments and Loans listed therein for all
purposes hereof (notwithstanding any notice to the contrary), and no assignment
or transfer of any such Revolving Commitment or Loan shall be effective, in each
case, unless and until recorded in the Register following receipt of an
Assignment Agreement effecting the assignment or transfer thereof as provided in
Section 10.6(d), together with any Revolving Loan Note (if the assigning
Lender’s Loans are evidenced by a Revolving Loan Note) subject to such
assignment. Each assignment shall be recorded in the Register on the Business
Day the Assignment Agreement is received by the Administrative Agent, if
received by 12:00 noon New York City time, and on the following Business Day if
received after such time, prompt notice thereof shall be provided to the
Borrowers and a copy of such Assignment Agreement shall be maintained. The date
of such recordation of a transfer shall be referred to herein as the “Assignment
Closing Date.” Any request, authority or consent of any Person who, at the time
of making such request or giving such authority or consent, is listed in the
Register as a Lender shall be presumptively correct as to any subsequent holder,
assignee or transferee of the corresponding Revolving Commitments or Loans.

(c) Right to Assign. Each Lender shall have the right at any time to sell,
assign or transfer all or a portion of its rights and obligations under this
Agreement, including, without limitation, all or a portion of its Revolving
Commitment or Loans owing to it or other Obligations (with, in all cases other
than assignments by or to the Administrative Agent or an Affiliate of the
Administrative Agent, the consent (not to be unreasonably withheld) of the
Issuing Banks and the Swing Line Lenders in addition to the consents required
below); provided, however, that each such assignment shall be of a uniform, and
not varying, percentage of all rights and obligations under and in respect of
any Revolving Loan and any related Revolving Commitments:

(i) to any Person meeting the criteria of clause (i) of the definition of the
term of “Eligible Assignee,” (other than a Disqualified Institution) upon the
giving of notice to the Administrative Agent; and

(ii) to any Person meeting the criteria of clause (ii) of the definition of the
term of “Eligible Assignee” (other than a Disqualified Institution) upon giving
of notice to the Borrowers and the Administrative Agent and (except in the case
of assignments made to an Affiliate of an Agent (other than a Disqualified
Institution)), being consented to by the Parent Borrower and the Administrative
Agent (such consent not to be (x) unreasonably withheld or delayed (provided
that the Parent Borrower shall have absolute consent rights with regard to any
proposed assignment to a Disqualified Institution, (y) in the case of the Parent
Borrower, required at any time an Event of Default under Sections 8.1(a), (f) or
(g), shall have occurred and then be continuing); provided, further (A) each
such assignment pursuant to this Section 10.6(c)(ii) shall be in an aggregate
amount of not less than Dollar Equivalent $5,000,000 or integral multiples of
Dollar Equivalent $1,000,000 in excess thereof (or such lesser amount as may be
agreed to by the Parent Borrower and the Administrative Agent or as shall
constitute the aggregate amount of the Revolving Commitments and Revolving Loans
of the assigning Lender) with respect to the assignment of the Revolving
Commitments and Revolving Loans; provided that Related Funds may aggregate their
Revolving Commitments and Revolving Loans for purposes of determining compliance
with such minimum assignment amount and (B) in the case of an assignment by a
Lender, such Person shall meet the criteria of the definition of the term of
“Lender.”

Any assignment purported to be made in contravention of the foregoing
requirements shall be prohibited.

 

185



--------------------------------------------------------------------------------

(d) Mechanics. Assignments and assumptions of Revolving Loans and Revolving
Commitments shall only be effected by manual execution and delivery to the
Administrative Agent of an Assignment Agreement. Such assignments shall cover
the same percentage of such Lender’s Revolving Commitments and Revolving Credit
Exposure. Assignments made pursuant to the foregoing provision shall be
effective as of the Assignment Closing Date. In connection with all assignments,
there shall be delivered to the Administrative Agent such forms, certificates or
other evidence, if any, with respect to United States federal income tax
withholding matters as the assignee under such Assignment Agreement may be
required to deliver pursuant to Section 2.19(c).

(e) Representations and Warranties of Assignee. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Revolving Commitments
and Loans, as the case may be, represents and warrants as of the Closing Date or
as of the Assignment Closing Date that (i) it is an Eligible Assignee; (ii) it
has experience and expertise in the making of or investing in commitments or
loans such as the applicable Revolving Commitments or Loans, as the case may be;
and (iii) it will make or invest in, as the case may be, its Revolving
Commitments or Loans for its own account in the ordinary course and without a
view to distribution of such Revolving Commitments or Loans within the meaning
of the Securities Act or the Exchange Act or other federal securities laws (it
being understood that, subject to the provisions of this Section 10.6, the
disposition of such Revolving Commitments or Loans or any interests therein
shall at all times remain within its exclusive control).

(f) Effect of Assignment. On and after the applicable Assignment Closing Date,
upon the recording of such assignment and acceptance in the Register and the
receipt by the Administrative Agent from the assignee of an assignment fee in
the amount of $3,500 (it being understood and agreed that (x) substantially
contemporaneous assignments to any two or more Related Funds shall be treated as
an assignment to a single Eligible Assignee for purposes of the applicable
amount of such assignment fee and (y) no such assignment fee shall be required
in connection with assignments by or to any Agent or Affiliate thereof), (i) the
assignee thereunder shall become a party hereto and, to the extent that rights
and obligations under the Credit Documents have been assigned to such assignee
pursuant to such Assignment Agreement, have the rights and obligations of a
Lender and, if such Lender were an Issuing Bank, of such Issuing Bank hereunder
and thereunder, (ii) the Revolving Loan Notes (if any) corresponding to the
Loans assigned thereby shall be transferred to such assignee by notation in the
Register and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment Agreement, relinquish its rights (except for those surviving the
payment in full of the Obligations) and be released from its obligations under
the Credit Documents, other than those relating to events or circumstances
occurring prior to such assignment (and, in the case of an Assignment Agreement
covering all or the remaining portion of an assigning Lender’s rights and
obligations under the Credit Documents, such Lender shall cease to be a party
hereto) relinquish its rights (except for those surviving the payment in full of
the Obligations) and be released from its obligations under the Credit
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment Agreement covering all or
the remaining portion of an assigning Lender’s rights and obligations under the
Credit Documents, such Lender shall cease to be a party hereto).

(g) Participations. Each Lender shall have the right (without the consent of, or
notice to, the Borrowers and Agents (except as set forth below)) at any time to
sell one or more participations to any Person (other than Holdings or any of its
Affiliates or a natural person or a Person that the Administrative Agent has
identified in a notice to the Lenders as a Defaulting Lender or a Disqualified
Institution) in all or any part of its Revolving Commitments, Loans or in any
other Obligation (such Person, a “Participant”). The holder of any such
participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except that the participation agreement or instrument
may provide that such Lender will not, without the consent of the participant,
agree to any amendment, modification or waiver that would (i) extend the final
scheduled

 

186



--------------------------------------------------------------------------------

maturity of any Loan, Note or Letter of Credit (unless such Letter of Credit is
not extended beyond the Revolving Commitment Termination Date) in which such
participant is participating, or reduce the rate or extend the time of payment
of interest or fees thereon (except in connection with a waiver of applicability
of any post-default increase in interest rates or amendments to the definition
of Excess Availability that would impact the amount of the Applicable Margin) or
reduce the principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Revolving Commitment shall not constitute a change in the terms of such
participation, and that an increase in any Revolving Commitment or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by any Borrower or any Guarantor which is a Subsidiary of
Parent Borrower of any of its rights and obligations under this Agreement
(except as expressly permitted pursuant to Section 6.4) or (iii) release all or
substantially all of the Collateral under the Collateral Documents (except as
expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating. The Borrowers agree that each
participant shall be entitled to the benefits of Sections 2.17(d), 2.18 and 2.19
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (c) of this Section (subject to the
requirements and limitations therein, including the requirement to provide any
applicable documentation under Section 2.19(c)); provided a participant shall
not be entitled to receive any greater payment under Section 2.18 or 2.19 than
the Lender would have been entitled to receive with respect to the participation
sold to such participant, unless such entitlement to a greater payment results
from a change in any Law after the sale of the participation takes place. With
respect to any Loan, each Lender that sells participations to a participant,
acting solely for this purpose as a non-fiduciary agent of the Borrowers, shall
maintain a register of all such participants. The entries in the participant
register shall be conclusive (absent manifest error), and the Borrowers and the
Lenders shall treat each Person whose name is recorded in the participant
register pursuant to the terms hereof as a participant for all purposes of this
Agreement, notwithstanding notice to the contrary. To the extent permitted by
law, each participant also shall be entitled to the benefits of Section 10.4 as
though it were a Lender, provided such participant agrees to be subject to
Section 2.16 as though it were a Lender.

(h) Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.6, any Lender may, without the consent of the
Borrower or the Administrative Agent, assign and/or pledge all or any portion of
its Loans, the other Obligations owed by or to such Lender, and its Notes, if
any (in each case, other than to a Disqualified Institution), to secure
obligations of such Lender including, without limitation, any Federal Reserve
Bank as collateral security pursuant to Regulation A of the Board of Governors
of the Federal Reserve System and any operating circular issued by such Federal
Reserve Bank; provided, no Lender, as between the Borrowers and such Lender,
shall be relieved of any of its obligations hereunder as a result of any such
assignment and pledge, and provided further, in no event shall the applicable
Federal Reserve Bank, pledgee or trustee be considered to be a “Lender” or be
entitled to require the assigning Lender to take or omit to take any action
hereunder.

10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8 Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.17(d), 2.18, 2.19, 10.2
and 10.3 and the agreements of Lenders set forth in Sections 2.16, 9.3(b) and
9.6 shall survive the payment of the Loans, the cancellation or expiration of
the Letters of Credit and the payment of any Reimbursement Obligations, and the
termination hereof.

 

187



--------------------------------------------------------------------------------

10.9 No Waiver; Remedies Cumulative. No failure or delay on the part of any
Agent or any Lender or any Issuing Bank in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to each Agent, each
Lender and each Issuing Bank hereby are cumulative and shall be in addition to
and independent of all rights, powers and remedies existing by virtue of any
statute or rule of law or in any of the other Credit Documents or any of the
Secured Cash Management Agreements or any of the Secured Hedge Agreements. Any
forbearance or failure to exercise, and any delay in exercising, any right,
power or remedy hereunder shall not impair any such right, power or remedy or be
construed to be a waiver thereof, nor shall it preclude the further exercise of
any such right, power or remedy.

10.10 Marshalling; Payments Set Aside. Neither any Agent nor any Lender nor any
other Secured Party shall be under any obligation to marshal any assets in favor
of any Credit Party or any other Person or against or in payment of any or all
of the Obligations. To the extent that any Credit Party makes a payment or
payments to any Agent, any Lender or any Issuing Bank (or to the Applicable
Agent, on behalf of any such Person) pursuant to the terms of any of the Credit
Documents or otherwise related to the Obligations, or any Agent, Lender or
Issuing Bank enforces any security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.

10.11 Severability. In case any provision in or obligation hereunder or under
any other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

10.12 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment of any other Lender
hereunder. Nothing contained herein or in any other Credit Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights arising out hereof and it shall not be necessary
for any other Lender to be joined as an additional party in any proceeding for
such purpose.

10.13 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

188



--------------------------------------------------------------------------------

10.15 CONSENT TO JURISDICTION; SERVICE OF PROCESS. SUBJECT TO CLAUSE (E) OF THE
FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING
OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE
OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO
ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY SECURITY AGREEMENT GOVERNED
BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO); (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;
(C) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1;
(D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE
EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY
JUDGMENT.

10.16 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWERS RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

189



--------------------------------------------------------------------------------

10.17 Confidentiality. Each Agent and each Lender shall hold all non-public
information regarding Holdings and its Subsidiaries, and their respective
businesses identified as such by Holdings or any Borrower and obtained by such
Lender pursuant to the requirements hereof in accordance with such Lender’s
customary procedures for handling confidential information of such nature, it
being understood and agreed by each Credit Party that, in any event, each Agent
and each Lender may make (i) disclosures of such information to Affiliates of
such Lender or Agent and to their respective officers, directors, employees,
agents, trustees and advisors (and to other Persons authorized by a Lender or
Agent to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 10.17), (ii)
disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant in connection with the
contemplated assignment, transfer or participation of any Loans or any
participations therein or by any pledgee referred to in Section 10.6(h) or by
any direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to the Borrowers and
their obligations (provided, such assignees, transferees, participants,
pledgees, counterparties and advisors are advised of and agree to be bound by
either the provisions of this Section 10.17 or other provisions at least as
restrictive as this Section 10.17), (iii) disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to the Credit Parties received by it from any of the Agents
or any Lender, and (iv) disclosures required or requested by any governmental
agency or regulatory authority or representative thereof or by the NAIC or
pursuant to legal or judicial process; provided, unless specifically prohibited
by applicable law or court order, each Lender and each Agent shall make
reasonable efforts to notify the Borrowers of any request by any governmental
agency or representative thereof (other than any such request in connection with
any examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information. In addition, each of the
Administrative Agent, the Collateral Agent and the Lenders may disclose the
existence of this Agreement and publicly available information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments and the Borrowings hereunder.

The Applicable Agents agree to keep confidential the Submitted Reference Bank
Rates to be used in the calculation of the Reference Bank Rate; provided that
the Submitted Reference Bank Rates may be shared with any Borrower and any of
its employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates that have a commercially reasonable
business need to know such rates; provided that, prior to receipt of such rates,
any recipient thereof (other than a Borrower) shall (i) certify to the
Applicable Agent that it is not an individual who is formally designated as
being involved in the ICE LIBOR (or other applicable eurocurrency rate)
submission process and (ii) shall agree to comply with the provisions of this
paragraph as if it were the Applicable Agent. Each Borrower hereby represents
and warrants, as of each date on which it receives Submitted Reference Bank
Rates, that it is not an individual who is formally designated as being involved
in the ICE LIBOR (or other applicable eurocurrency rate) submission process, and
agrees to comply with the provisions of this paragraph as if it were the
Applicable Agent. For the avoidance of doubt, the Reference Bank Rate may be
disclosed by the Applicable Agent to Lenders in accordance with the terms of
this Agreement.

10.18 Entire Agreement. This Agreement, together with all of the other Credit
Documents and all certificates and documents delivered hereunder or thereunder,
embodies the entire agreement of the parties and supersedes all prior agreements
and understandings relating to the subject matter hereof. In the event of any
conflict between the terms of this Agreement and any other Credit Document
(other than the Intercreditor Agreement), the terms of this Agreement shall
govern. This Agreement and each other Credit Document are subject to the terms
and conditions set forth in the Intercreditor Agreement in all respects and, in
the event of any conflict between the terms of the Intercreditor Agreement and
this Agreement or any other Credit Document, the terms of Intercreditor
Agreement shall govern.

 

190



--------------------------------------------------------------------------------

10.19 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed signature page of
this Agreement by facsimile transmission, electronic mail or by posting on the
Platform shall be as effective as delivery of a manually executed counterpart
hereof. A set of the copies of this Agreement signed by all parties shall be
lodged with the Parent Borrower and Administrative Agent.

10.20 PATRIOT Act. Each Lender that is subject to the requirements of the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies such Borrower, which information includes the name and address of
such Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the PATRIOT Act.

10.21 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment Agreement shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

10.22 Joint and Several Liability. All Revolving Loans upon funding shall be
deemed to be jointly funded to and received by the Borrowers. Each Borrower is
jointly and severally liable under this Agreement for all Obligations,
regardless of the manner or amount in which proceeds of Revolving Loans are
used, allocated, shared or disbursed by or among the Borrowers themselves, or
the manner in which an Agent and/or any Lender accounts for such Revolving Loans
or other extensions of credit on its books and records. Each Borrower shall be
liable for all amounts due to an Agent and/or any Lender from the Borrowers
under this Agreement, regardless of which Borrower actually receives Revolving
Loans or other extensions of credit hereunder or the amount of such Revolving
Loans and extensions of credit received or the manner in which such Agent and/or
such Lender accounts for such Revolving Loans or other extensions of credit on
its books and records. Each Borrower’s Obligations with respect to Revolving
Loans and other extensions of credit made to it, and such Borrower’s Obligations
arising as a result of the joint and several liability of such Borrower
hereunder with respect to Revolving Loans made to the other Borrowers hereunder
shall be separate and distinct Obligations, but all such Obligations shall be
primary Obligations of such Borrower. The Borrowers acknowledge and expressly
agree with the Agents and each Lender that the joint and several liability of
each Borrower is required solely as a condition to, and is given solely as
inducement for and in consideration of, credit or accommodations extended or to
be extended under the Credit Documents to any or all of the other Borrowers and
is not required or given as a condition of extensions of credit to such
Borrower. Each Borrower’s Obligations under this Agreement shall, to the fullest
extent permitted by law, be unconditional irrespective of (i) the validity or
enforceability, avoidance, or subordination of the Obligations of any other
Borrower or of any promissory note or other document evidencing all or any part
of the Obligations of any other Borrower, (ii) the absence of any attempt to
collect the Obligations from any other Borrower, or any other security therefor,
or the absence of any other action to enforce the same, (iii) the waiver,
consent, extension, forbearance, or granting of any indulgence by an Agent
and/or any Lender with respect to any provision of any instrument evidencing the
Obligations of any

 

191



--------------------------------------------------------------------------------

other Borrower, or any part thereof, or any other agreement now or hereafter
executed by any other Borrower and delivered to an Agent and/or any Lender,
(iv) the failure by an Agent and/or any Lender to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations of any other Borrower, (v) an Agent’s and/or any
Lender’s election, in any proceeding instituted under the Bankruptcy Code, of
the application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing
or grant of a security interest by any other Borrower, as debtor-in-possession
under Section 364 of the Bankruptcy Code, (vii) the disallowance of all or any
portion of an Agent’s and/or any Lender’s claim(s) for the repayment of the
Obligations of any other Borrower under Section 502 of the Bankruptcy Code, or
(viii) any other circumstances which might constitute a legal or equitable
discharge or defense of a Guarantor or of any other Borrower. With respect to
any Borrower’s Obligations arising as a result of the joint and several
liability of the Borrowers hereunder with respect to Revolving Loans or other
extensions of credit made to any of the other Borrowers hereunder, such Borrower
waives, until the Obligations shall have been paid in full and this Agreement
shall have been terminated, any right to enforce any right of subrogation or any
remedy which an Agent and/or any Lender now has or may hereafter have against
any other Borrower, any endorser or any Guarantor of all or any part of the
Obligations, and any benefit of, and any right to participate in, any security
or collateral given to an Agent and/or any Lender to secure payment of the
Obligations or any other liability of any Borrower to an Agent and/or any
Lender. Upon any Event of Default, the Agents may proceed directly and at once,
without notice, against any Borrower to collect and recover the full amount, or
any portion of the Obligations, without first proceeding against any other
Borrower or any other Person, or against any security or collateral for the
Obligations. Each Borrower consents and agrees that the Agents shall be under no
obligation to marshal any assets in favor of any Borrower or against or in
payment of any or all of the Obligations. Notwithstanding anything to the
contrary in the foregoing, none of the foregoing provisions of this
Section 10.22 shall apply to any Person released from its Obligations as a
Borrower in accordance with Section 10.5.

10.23 Agency of the Parent Borrower for Each Other Borrower and Guarantor. Each
of the other Borrowers and Guarantors irrevocably appoints the Parent Borrower
as its agent for all purposes relevant to this Agreement, including the giving
and receipt of notices and execution and delivery of all documents, instruments,
and certificates contemplated herein (including, without limitation, execution
and delivery to the Agents of Borrowing Base Certificates, Funding Notices and
Conversion/Continuation Notices) and all modifications hereto. Any
acknowledgment, consent, direction, certification, or other action which might
otherwise be valid or effective only if given or taken by all or any of the
Borrowers or acting singly, shall be valid and effective if given or taken only
by the Parent Borrower, whether or not any of the other Borrowers join therein,
and the Agents and the Lenders shall have no duty or obligation to make further
inquiry with respect to the authority of the Parent Borrower under this
Section 10.23; provided that nothing in this Section 10.23 shall limit the
effectiveness of, or the right of the Agents and the Lenders to rely upon, any
notice (including without limitation a Funding Notice or Conversion/Continuation
Notice), document, instrument, certificate, acknowledgment, consent, direction,
certification or other action delivered by any Borrower pursuant to this
Agreement.

10.24 Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the Lien granted to the Collateral Agent pursuant to any Credit Document and the
exercise of any right or remedy in respect of the Collateral by the Collateral
Agent hereunder or under any other Credit Document are subject to the provisions
of the Intercreditor Agreement. In the event of any conflict between the terms
of the Intercreditor Agreement, this Agreement and any other Credit Document,
the terms of the Intercreditor Agreement shall govern and control with respect
to any right or remedy. Without limiting the generality of the foregoing, and
notwithstanding anything herein to the contrary, all rights and remedies with
respect to the Collateral of the Collateral Agent (and the Secured Parties)
shall be subject to the terms of the Intercreditor Agreement. Prior to the
Discharge of Fixed Asset Obligations, the delivery of any Fixed Asset Collateral
to the collateral agent under the Term Loan Credit Agreement pursuant to the
Term Loan Credit Agreement entered into on the date hereof shall satisfy any
delivery requirement hereunder or under any other Credit Document to the extent
that such delivery is consistent with the terms of the Intercreditor Agreement.

 

 

192



--------------------------------------------------------------------------------

10.25 Contribution and Indemnification Among the Borrowers. Each Borrower is
obligated to repay the Obligations as a joint and several obligor under this
Agreement. To the extent that any Borrower shall, under this Agreement as a
joint and several obligor, repay any of the Obligations constituting Loans made
to another Borrower hereunder or other Obligations incurred directly and
primarily by any other Borrower (such other Borrower, the “Other Borrower” and
such payment, an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers and such Other Borrower
in an amount, for each of such other Borrowers and the Other Borrower, equal to
a fraction of such Accommodation Payment, the numerator of which fraction is
such other Borrower’s or Other Borrower’s Allocable Amount (as defined below)
and the denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the meaning of Section 101(31) of
the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”)
or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such
Borrower with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the
UFCA, or (c) leaving such Borrower unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the UFCA. All rights and claims of contribution,
indemnification, and reimbursement under this Section shall be subordinate in
right of payment to the prior payment in full of the Obligations. The provisions
of this Section shall, to the extent expressly inconsistent with any provision
in any Credit Document, supersede such inconsistent provision.

10.26 Express Waivers by Borrowers in Respect of Cross Guaranties and Cross
Collateralization. Each Borrower agrees as follows:

(a) Each Borrower hereby waives: (i) notice of acceptance of this Agreement;
(ii) notice of the making of any Loans, the issuance of any Letter of Credit or
any other financial accommodations made or extended under the Credit Documents
or the creation or existence of any Obligations; (iii) notice of the amount of
the Obligations, subject, however, to such Borrower’s right to make inquiry of
the Administrative Agent to ascertain the amount of the Obligations at any
reasonable time; (iv) notice of any adverse change in the financial condition of
any other Borrower or of any other fact that might increase such Borrower’s risk
with respect to such other Borrower under the Credit Documents; (v) notice of
presentment for payment, demand, protest, and notice thereof as to any
promissory notes or other instruments among the Credit Documents; and (vi) all
other notices (except if such notice is specifically required to be given to
such Borrower hereunder or under any of the other Credit Documents to which such
Borrower is a party) and demands to which such Borrower might otherwise be
entitled;

(b) Each Borrower hereby waives the right by statute or otherwise to require an
Agent or any Lender to institute suit against any other Borrower or to exhaust
any rights and remedies which an Agent or any Lender has or may have against any
other Borrower. Each Borrower further waives any defense arising by reason of
any disability or other defense of any other Borrower (other than the defense of
payment in full) or by reason of the cessation from any cause whatsoever of the
liability of any such Borrower in respect thereof;

 

193



--------------------------------------------------------------------------------

(c) Each Borrower hereby waives and agrees not to assert against any Agent, any
Lender, or any Issuing Bank: (i) any defense (legal or equitable) other than a
defense of payment, set-off, counterclaim, or claim which such Borrower may now
or at any time hereafter have against any other Borrower or any other party
liable under the Credit Documents; (ii) any defense, set-off, counterclaim, or
claim of any kind or nature available to any other Borrower (other than a
defense of payment) against any Agent, any Lender, or any Issuing Bank, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Obligations or any security
therefor; (iii) any right or defense arising by reason of any claim or defense
based upon an election of remedies by any Agent, any Lender, or any Issuing Bank
under any applicable law; (iv) the benefit of any statute of limitations
affecting any other Borrower’s liability hereunder;

(d) Each Borrower consents and agrees that, without notice to or by such
Borrower and without affecting or impairing the obligations of such Borrower
hereunder, the Agents may (subject to any requirement for consent of any of the
Lenders to the extent required by this Agreement), by action or inaction:
(i) compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce the
Issuer Documents; (ii) release all or any one or more parties to any one or more
of the Issuer Documents or grant other indulgences to any other Borrower in
respect thereof; (iii) amend or modify in any manner and at any time (or from
time to time) any of the Issuer Documents; or (iv) release or substitute any
Person liable for payment of the Obligations, or enforce, exchange, release, or
waive any security for the Obligations; and

(e) Each Borrower represents and warrants to the Agents and the Lenders that
such Borrower is currently informed of the financial condition of all other
Borrowers and all other circumstances which a diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Obligations. Each Borrower further
represents and warrants that such Borrower has read and understands the terms
and conditions of the Credit Documents. Each Borrower agrees that neither the
Agents, any Lender, nor any issuing Bank has any responsibility to inform any
Borrower of the financial condition of any other Borrower or of any other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.

10.27 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to any Write-Down and Conversion Powers and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and (b) the effects of any Bail-In Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Credit Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers.

10.28 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby, the Borrowers acknowledge and agree
that: (i) the credit facilities provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Borrowers and their
Affiliates, on the one hand, and the Administrative Agent, the Arrangers (which
term for purposes of this Section 10.28 shall include the Arrangers,
co-syndication agents and Documentation Agents) and the Lenders, on the other
hand, and the Borrowers are capable of evaluating and understanding and
understand and accept the terms, risks and

 

194



--------------------------------------------------------------------------------

conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, the Arrangers and the Lenders each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrowers or any of their Affiliates; (iii) none of the Administrative
Agent, the Arrangers or the Lenders have assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrowers with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent,
the Arrangers or the Lenders have advised or are currently advising the
Borrowers or any of their Affiliates on other matters) and none of the
Administrative Agent, the Arrangers or the Lenders has any obligation to the
Borrowers or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent, each Arranger, each
Lender and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers and
their Affiliates, and none of the Administrative Agent, the Arrangers or the
Lenders has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent,
the Arrangers and the Lenders have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrowers have consulted their own
legal, accounting, regulatory and tax advisors to the extent they have deemed
appropriate. The Borrowers hereby waive and release, to the fullest extent
permitted by law, any claims that they may have against the Administrative
Agent, each Arranger and each Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

195



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COMMSCOPE, INC., as Parent Borrower By:  

/s/ Alexander W. Pease

  Name: Alexander W. Pease   Title: Executive Vice President and Chief  
          Financial Officer COMMSCOPE HOLDING COMPANY, INC., as Holdings By:  

/s/ Alexander W. Pease

  Name: Alexander W. Pease   Title: Executive Vice President and Chief  
          Financial Officer ARRIS GLOBAL SERVICES, INC. ARRIS SOLUTIONS INC.
ARRIS TECHNOLOGY, INC. CABLE DEVICES INCORPORATED COMMSCOPE CONNECTIVITY LLC
COMMSCOPE CONNECTIVITY SOLUTIONS LLC COMMSCOPE TECHNOLOGIES LLC COMMSCOPE, INC.
OF NORTH CAROLINA RUCKUS WIRELESS, INC., as Co-Borrowers By:  

/s/ Alexander W. Pease

  Name: Alexander W. Pease   Title: Executive Vice President and Chief  
          Financial Officer

SIGNATURE PAGE TO COMMSCOPE REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent By:  

/s/ Inderjeet Singh Aneja

  Name: Inderjeet Singh Aneja   Title: Vice President JPMORGAN CHASE BANK, N.A.,
as Issuing Bank, Swing Line Lender and a Lender By:  

/s/ Inderjeet Singh Aneja

  Name: Inderjeet Singh Aneja   Title: Vice President

SIGNATURE PAGE TO COMMSCOPE REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Issuing Bank and a Lender By:  

/s/ Douglas Cowan

  Name: Douglas Cowan   Title: Senior Vice President

SIGNATURE PAGE TO COMMSCOPE REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

BNP PARIBAS, as an Issuing Bank and a Lender By:  

/s/ Guelay Mese

  Name: Guelay Mese   Title: Director By:  

/s/ Daniel Mancini

  Name: Daniel Mancini   Title: Vice President

SIGNATURE PAGE TO COMMSCOPE REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK N.A., as an Issuing Bank and a Lender By:  

/s/ Shane V. Azzara

  Name: Shane V. Azzara   Title: Vice President & Managing Director

SIGNATURE PAGE TO COMMSCOPE REVOLVING CREDIT AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as an Issuing Bank and a Lender By:  

/s/ Michael Strobel

  Name: Michael Strobel   Title: Vice President By:  

/s/ Marguerite Sutton

  Name: Marguerite Sutton   Title: Vice President

SIGNATURE PAGE TO COMMSCOPE REVOLVING CREDIT AGREEMENT

 

201



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as an Issuing Bank and a Lender By:  

/s/ Thomas M. Manning

  Name: Thomas M. Manning   Title: Authorized Signatory

SIGNATURE PAGE TO COMMSCOPE REVOLVING CREDIT AGREEMENT

 

202



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as an Issuing Bank and a Lender By:  

/s/ Donna DeMagistris

  Name: Donna DeMagistris   Title: Authorized Signatory

SIGNATURE PAGE TO COMMSCOPE REVOLVING CREDIT AGREEMENT

 

203



--------------------------------------------------------------------------------

REGIONS BANK, as an Issuing Bank and a Lender By:  

/s/ Tom Buda

  Name: Tom Buda   Title: Managing Director

SIGNATURE PAGE TO COMMSCOPE REVOLVING CREDIT AGREEMENT

 

204



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as an Issuing Bank and a Lender By:  

/s/ Katsuyuki Kubo

  Name: Katsuyuki Kubo   Title: Managing Director

SIGNATURE PAGE TO COMMSCOPE REVOLVING CREDIT AGREEMENT

 

205



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as an Issuing Bank and a Lender By:  

/s/ Deborah Saffie

  Name: Deborah Saffie   Title: Vice President

SIGNATURE PAGE TO COMMSCOPE REVOLVING CREDIT AGREEMENT

 

206



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as an Issuing Bank and a Lender By:  

/s/ Sarah Raybon

  Name: Sarah Raybon   Title: Authorized Signatory WELLS FARGO BANK, N.A.
(LONDON BRANCH), as an Issuing Bank and a Lender By:  

/s/ NB Hogg

  Name: NB Hogg   Title: Authorized Signatory

SIGNATURE PAGE TO COMMSCOPE REVOLVING CREDIT AGREEMENT

 

207